Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 11, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I. DEFINITIONS      1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      2   ARTICLE II.
CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY      3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   ARTICLE
III. REPRESENTATIONS AND WARRANTIES      4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6   ARTICLE IV. COVENANTS OF
SELLER      8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10   ARTICLE V. REPURCHASES      11  

SECTION 5.1

  Repurchase of Receivables upon Breach      11  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13   ARTICLE VI. MISCELLANEOUS      13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      15  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 11, 2017, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 11, 2017, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2017-2, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means May 17, 2017.

“Issuer” means AmeriCredit Automobile Receivables Trust 2017-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent

 

4



--------------------------------------------------------------------------------

and the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment, ERISA or tax lien filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
444287502       446416984       448668582       449307859       462969825      
463047753       463140962       463224709       463312413       463395368      
463463034       463540757       463615443       463696500       463790238      
463904797       464029701       464146737       464263763       464366814    
444803001       446417081       448668590       449308378       462969858      
463047951       463141044       463224717       463312421       463395376      
463463075       463540765       463615476       463696526       463790311      
463904854       464029925       464146745       464263920       464366863    
444807473       446417255       448668749       449309145       462969866      
463047969       463141051       463224733       463312454       463395392      
463463091       463541011       463615500       463696542       463790329      
463904870       464030055       464146802       464263946       464366897    
445145998       446417636       448669820       449309202       462969932      
463047993       463141069       463224832       463312462       463395400      
463463133       463541094       463615518       463696559       463790469      
463904888       464030063       464146976       464264050       464366905    
445287485       446420648       448670158       449309251       462969940      
463048058       463141077       463224857       463312470       463395418      
463463331       463541102       463615567       463696641       463790493      
463904912       464030089       464147016       464264068       464366954    
445410665       446421190       448670505       449309285       462970013      
463048082       463141127       463224873       463312488       463395426      
463463349       463541151       463615575       463696658       463790501      
463905232       464030097       464147024       464264084       464366996    
445729601       446421471       448670638       449309491       462970021      
463048090       463141259       463224907       463312603       463395533      
463463364       463541177       463615773       463696666       463790519      
463905240       464030105       464147040       464264100       464367002    
445733017       446421935       448670653       449309509       462970062      
463048108       463141275       463224915       463312611       463395541      
463463372       463541243       463615807       463696674       463790527      
463905265       464030311       464147057       464264241       464367010    
445768005       446422115       448671560       449309731       462970088      
463048116       463141291       463224923       463312629       463395574      
463463398       463541334       463615815       463696682       463790543      
463905307       464030337       464147107       464264266       464367044    
445794936       446422412       448672279       449309798       462970211      
463048132       463141309       463225045       463312637       463395582      
463463422       463541391       463615823       463696690       463790816      
463905315       464030352       464147230       464264274       464367267    
445814437       446428146       448672386       449310622       462970229      
463048272       463141325       463225052       463312660       463395608      
463463430       463541425       463615831       463696773       463790857      
463905323       464030493       464147297       464264365       464367275    
445815798       446428757       448672402       449310861       462970245      
463048298       463141333       463225086       463312793       463395616      
463463489       463541433       463615914       463696781       463790899      
463905687       464030501       464147347       464264381       464367283    
445828122       446429292       448672428       449310887       462970252      
463048314       463141564       463225094       463312819       463395707      
463463497       463541441       463615930       463696799       463790923      
463905695       464030527       464147354       464264472       464367291    
445963689       446431694       448672444       449310960       462970278      
463048322       463141572       463225102       463312850       463395715      
463463513       463541458       463615955       463696807       463790949      
463905711       464030758       464147438       464261973       464367341    
445970221       446438582       448673350       449311927       462970286      
463048348       463141606       463225110       463312926       463395723      
463463521       463541490       463615963       463696823       463790956      
463905778       464030774       464147784       464261981       464367366    
446017576       446438863       448673434       449312032       462970310      
463048561       463141614       463225276       463312934       463395731      
463463711       463541508       463615989       463696831       463791145      
463905786       464030857       464147792       464261999       464367572    
446026478       446439101       448673582       449312172       462970336      
463048579       463141655       463225300       463312975       463395749      
463463729       463541524       463615997       463696963       463791152      
463905810       464030915       464147867       464262005       464367606    
446026817       446440364       448673871       449312271       462970351      
463048595       463141713       463225326       463313098       463395772      
463463737       463541540       463616193       463696971       463791160      
463902775       464030956       464147883       464262021       464367614    
446084857       446440695       448674044       449312651       462970369      
463048603       463141895       463225334       463313130       463395889      
463463752       463541557       463616219       463696997       463791178      
463902809       464031129       464147925       464262039       464367648    
446182149       446447500       448674085       449314111       462970377      
463048660       463141911       463225391       463313155       463395905      
463463802       463541573       463616243       463697003       463791194      
463902817       464031137       464148105       464262377       464367671    
446192387       446447542       448675066       449314186       462970401      
463048801       463141937       463225466       463313197       463395962      
463463836       463541714       463616284       463697011       463791210      
463902825       464031160       464148113       464262385       464367754    
446227894       446450751       448675090       449314376       462970591      
463048827       463141945       463225581       463313239       463395970      
463464040       463541730       463616300       463697029       463791418      
463902833       464031178       464148154       464262401       464367960    
446251464       446450934       448675652       449314806       462970633      
463048835       463141994       463225623       463313379       463395996      
463464065       463541755       463616516       463695890       463791434      
463902841       464031202       464148188       464262435       464367978    
446253411       446451304       448675744       449314863       462970658      
463048843       463142018       463225672       463313387       463396002      
463464081       463541763       463616680       463695908       463791442      
463902981       464031335       464148212       464262468       464368026    
446258824       446459265       448675926       449316116       462970666      
463048868       463142117       463225680       463313395       463396119      
463464099       463541797       463616714       463695940       463791491      
463902999       464031343       464148220       464262757       464368034    
446272759       446460156       448676056       449316553       462970674      
463048876       463142133       463225748       463313403       463396127      
463464131       463541821       463616763       463695957       463791533      
463903039       464031350       464148394       464262807       464368059    
446322539       446461386       448662429       449316736       462970682      
463048975       463142141       463225755       463313411       463396143      
463464149       463541987       463616938       463695965       463791558      
463903062       464031392       464148436       464262823       464368075    
446334955       446461568       448662676       449316785       462970773      
463049007       463142182       463225896       463313585       463396176      
463464289       463541995       463616946       463695973       463791814      
463903146       464031400       464148477       464262849       464368232    
446359689       446461600       448662882       449316918       462970799      
463049031       463142190       463225920       463313619       463396184      
463464321       463542001       463616953       463696104       463791830      
463903153       464031418       464148600       464262872       464368265    
446377707       446462004       448663062       449317205       462970807      
463049049       463142208       463225938       463313668       463396200      
463464347       463542019       463616979       463696112       463791855      
463903302       464031699       464148634       464263110       464368273    
446338279       446465411       448663575       449317882       462970815      
463049056       463140558       463225946       463313676       463394817      
463464354       463542027       463616995       463696138       463791863      
463903435       464031707       464148642       464263128       464368315    
446374324       446466427       448663732       449317940       462970823      
463049213       463140590       463225979       463313684       463394825      
463464412       463542035       463617043       463696146       463791889      
463903476       464031731       464148667       464263219       464368687    
446426462       446467680       448664847       449317973       462970849      
463049239       463140616       463226118       463313775       463394833      
463464461       463542126       463617050       463696179       463791905      
463903534       464031756       464148675       464263227       464368695    
446441271       446469132       448664938       449318153       462970963      
463049262       463140624       463226126       463313791       463394841      
463464602       463542167       463617068       463696260       463792069      
463903609       464031764       464148766       464263243       464368711    
446458010       446470015       448665067       449318625       462970971      
463049296       463140632       463226134       463313809       463394908      
463464644       463542175       463617134       463696286       463792085      
463904052       464031921       464148774       464263250       464368802    
446465270       446471179       448665208       449319599       462971003      
463049338       463140756       463226142       463313817       463394932      
463464685       463542183       463617175       463696294       463792093      
463904086       464031996       464148782       464263458       464368828    
446428864       446471377       448665315       449319672       462971029      
463049346       463140798       463226175       463313833       463395079      
463464701       463542209       463617191       463696302       463792101      
463904128       464032010       464148931       464263482       464368851    
446429862       446472870       448665406       449319813       462971110      
463049452       463140806       463226225       463313841       463395087      
463464719       463542225       463617225       463696310       463792119      
463904151       464032028       464148949       464263490       464369073    
446440471       446473019       448667733       449319888       462971136      
463049478       463140814       463226407       463313999       463395111      
463464909       463542340       463617399       463696328       463792135      
463904185       464032069       464149020       464263599       464369081    
446449381       446473035       448668087       449320027       462971227      
463049486       463140871       463226431       463314021       463395129      
463464933       463542365       463617407       463696393       463790006      
463904193       464032077       464149046       464263615       464369099    
446470031       446473217       448668228       449321850       462971235      
463049494       463140970       463226472       463314047       463395145      
463464974       463542399       463617423       463696401       463790055      
463904441       464032085       464149087       464263797       464369131    
446479370       446476335       448668277       449321918       462971243      
463049536       463140996       463226480       463314054       463395277      
463465005       463542415       463617431       463696419       463790063      
463904458       464032119       464149152       464263805       464369149    
446510307       446477481       448668418       449322155       462971276      
463049544       463141002       463226522       463314070       463395285      
463465021       463542464       463617449       463696427       463790071      
463904524       464032143       464149434       464263854       464369198    
446517120       446478554       448668996       449323195       462971292      
463049767       463141010       463226548       463314088       463395301      
463465039       463542563       463617498       463696435       463790139      
463904573       464032168       464149459       464263888       464369404    
446488678       446479628       448669218       449323344       462971300      
463049858       463141028       463226613       463312504       463395335      
463465187       463542746       463617647       463696450       463790147      
463904607       464032184       464149467       464263896       464369503    
446504904       446480451       448669275       449323476       462971532      
463049874       463141036       463226621       463312538       463395350      
463465195       463542761       463617670       463696567       463790345      
463904680       464032358       464149475       464264118       464369586    
446519506       446485856       448669440       449324409       462971540      
463049882       463141150       463226639       463312546       463395459      
463465203       463542779       463617688       463696575       463790352      
463904987       464032366       464149491       464264126       464369610    
446522120       446486177       448669523       449324797       462971557      
463049908       463141168       463226704       463312561       463395467      
463465211       463542787       463617746       463696591       463790378      
463904995       464032440       464149541       464264175       464369628    
446523409       446486391       448669598       449324896       462971573      
463049957       463141176       463226712       463312587       463395475      
463465229       463542811       463617787       463696609       463790402      
463905034       464032457       464149723       464264217       464369651    
446546582       446486573       448670836       449325059       462971599      
463048157       463141200       463226902       463312694       463395483      
463465237       463542969       463617985       463696617       463790428      
463905109       464032465       464149756       464264225       464367069    
446553877       446487373       448671115       449325083       462971631      
463048199       463141218       463226944       463312702       463395517      
463465369       463543017       463617993       463696633       463790436      
463905133       464032499       464149798       464264233       464367077    
446555377       446487795       448671198       449325380       462971748      
463048231       463141226       463226977       463312710       463395525      
463465401       463543025       463618017       463696708       463790550      
463905174       464032630       464149814       464264480       464367143    
446549073       446491060       448671214       449311000       462971797      
463048249       463141358       463226985       463312728       463395624      
463465419       463543066       463618041       463696716       463790642      
463905422       464032689       464149830       464264571       464367150    
446556425       446491342       448671230       449311083       462971839      
463048256       463141408       463226993       463312744       463395640      
463465427       463543074       463618066       463696724       463790659      
463905455       464032705       464149855       464264597       464367184    
446577959       446491573       448671271       449311448       462971854      
463048264       463141416       463227009       463312751       463395657      
463465435       463543090       463618074       463696732       463790667      
463905489       464032754       464150036       464264639       464367192    
446581696       446492829       448672519       449311497       462971862      
463048363       463141440       463227256       463312983       463395665      
463465450       463543249       463618249       463696757       463790717      
463905547       464032770       464150077       464264654       464367374    
446602666       446494676       448672535       449311539       462972001      
463048389       463141523       463227306       463313007       463395673      
463463588       463543256       463618306       463696765       463790782      
463905661       464032812       464150093       464264712       464367408  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446611188       446494833       448672741       449311562       462972019      
463048413       463141549       463227355       463313015       463395681      
463463596       463543280       463618322       463696849       463790980      
463905679       464032911       464150143       464264720       464367440    
446602534       446497802       448672840       449313006       462972043      
463048447       463141721       463227363       463313031       463395780      
463463612       463543298       463618330       463696856       463791004      
463905976       464032929       464150184       464264803       464367473    
446635179       446497836       448673269       449313113       462972076      
463048462       463141754       463227447       463313056       463395798      
463463638       463543314       463618371       463696880       463791079      
463906099       464032952       464150192       464264829       464367507    
446651846       446498529       448674440       449313451       462972084      
463048512       463141762       463227462       463313064       463395806      
463463679       463541581       463618389       463696898       463791087      
463906198       464032986       464150366       464264845       464367515    
446767352       446499055       448674572       449313485       462972092      
463048702       463141804       463227603       463313270       463395814      
463463950       463541615       463618496       463696906       463791103      
463906214       464032994       464150382       464264878       464367796    
446780801       446501272       448674614       449313758       462970443      
463048751       463141838       463227637       463313296       463395830      
463463976       463541649       463618561       463696922       463791129      
463906503       464033018       464150416       464265081       464367812    
446874281       446504516       448674671       449313808       462970476      
463048769       463141853       463227660       463313304       463395863      
463464008       463541664       463618587       463697045       463791236      
463906511       464033216       464150515       464265149       464367846    
446950461       446507329       448674721       449314962       462970526      
463048777       463142042       463227686       463313312       463396010      
463464016       463541680       463618595       463697052       463791269      
463906537       464033281       464150549       464265156       464367853    
446989642       446508418       448674739       449315217       462970534      
463048793       463142059       463227736       463313320       463396051      
463464032       463541698       463618611       463697078       463791327      
463906545       464033307       464150564       464265198       464367911    
446837726       446508921       448676247       449315258       462970559      
463048884       463142067       463227868       463313346       463396077      
463464156       463541862       463618629       463697110       463791343      
463906578       464033315       464150762       464265206       464367945    
446851974       446511693       448676445       449315506       462970575      
463048892       463142075       463227876       463313445       463396085      
463464172       463541888       463618819       463697128       463791384      
463906636       464033364       464150861       464265230       464368083    
446905655       446511925       448676569       449315720       462970690      
463048918       463142091       463227918       463313494       463396093      
463464180       463541896       463618850       463697136       463791392      
463906651       464033497       464150903       464265537       464368091    
446962102       446516254       448676718       449316090       462970708      
463048934       463142109       463227967       463313536       463396101      
463464198       463541912       463618892       463697144       463791624      
463906693       464033505       464150929       464265545       464368109    
446978140       446517054       448676916       449317221       462970716      
463048959       463142224       463228007       463313551       463396226      
463464248       463541953       463618959       463697193       463791632      
463907139       464033604       464150937       464265560       464368125    
446983793       446517419       448677096       449317296       462970724      
463048967       463142240       463228031       463313569       463396234      
463464263       463541979       463618983       463697201       463791681      
463907154       464033687       464150978       464265602       464368141    
446999187       446517898       448677211       449317528       462970732      
463049064       463142265       463228122       463313577       463396259      
463464479       463542050       463619007       463697219       463791707      
463907170       464033984       464151257       464265644       464368224    
447006321       446518235       448677344       449317569       462970740      
463049098       463142281       463228148       463313692       463396267      
463464495       463542068       463619213       463697250       463791723      
463907253       464034032       464151265       464265677       464368372    
447031709       446522153       448677567       449317635       462970856      
463049106       463142299       463228155       463313718       463396275      
463464503       463542076       463619247       463697334       463791756      
463907295       464034040       464151281       464265842       464368380    
447039272       446522229       448677625       449318880       462970872      
463049171       463142307       463228171       463313734       463396283      
463464511       463542084       463619296       463697342       463791947      
463907576       464034057       464151307       464265917       464368414    
447045006       446522278       448677716       449318898       462970898      
463049189       463142331       463228254       463313742       463396291      
463464552       463542092       463619312       463697359       463791962      
463907600       464034073       464151323       464265925       464368562    
447050022       446522435       448678672       449318955       462970922      
463049353       463142356       463228262       463313767       463396325      
463464560       463542100       463619346       463697367       463791988      
463907626       464034107       464151331       464265933       464368612    
447035312       446522930       448678813       449319003       462970930      
463049361       463142364       463228437       463313858       463396374      
463464727       463542233       463617282       463697375       463792028      
463907659       464034255       464148808       464265990       464368679    
447048570       446523144       448678912       449319136       462970955      
463049387       463142414       463228452       463313890       463396382      
463464735       463542241       463617290       463697490       463792036      
463907683       464034305       464148824       464266022       464368877    
447052317       446473936       448679423       449319268       462971177      
463049411       463142430       463228544       463313924       463396390      
463464743       463542274       463617308       463697961       463792044      
463907774       464034362       464148857       464266287       464368950    
447062050       446474124       448679464       449320456       462971185      
463049437       463142448       463228577       463313932       463396523      
463464818       463542308       463617332       463697987       463792150      
463908111       464034396       464148865       464266436       464368968    
447067703       446474686       448679514       449321058       462971193      
463049445       463142570       463228601       463313940       463396531      
463464842       463542316       463617365       463697995       463792168      
463908129       464034404       464148873       464266485       464368992    
447079203       446475170       448681387       449321231       462971201      
463049619       463142604       463228825       463313957       463396556      
463464891       463542613       463617373       463698019       463792176      
463908145       464034453       464148881       464266568       464369032    
447095118       446475329       448681791       449321512       462971219      
463049718       463142612       463228833       463314096       463396564      
463465054       463542639       463617514       463698027       463792184      
463908178       464032192       464149178       464266584       464369065    
447107236       446476160       448681833       449321785       462971342      
463049726       463142679       463228841       463314104       463396606      
463465062       463542647       463617522       463698282       463792192      
463908194       464032218       464149285       464266709       464369206    
447064726       446480535       448682294       449323559       462971367      
463049734       463142687       463228924       463314138       463396614      
463465096       463542654       463617530       463698324       463792218      
463908277       464032259       464149350       464267079       464369230    
447072323       446484040       448682674       449323773       462971466      
463049742       463142711       463228932       463314146       463396721      
463465138       463542670       463617589       463698340       463792234      
463908368       464032317       464149376       464267145       464369248    
447086331       446484081       448683110       449323971       462971490      
463049759       463142935       463228965       463314153       463396747      
463465161       463542688       463617613       463698381       463792259      
463908376       464032333       464149400       464267152       464369271    
447094665       446484172       448684639       449324193       462971508      
463049973       463142950       463226787       463314161       463396754      
463465179       463542829       463617639       463698449       463792309      
463908384       464032515       464149418       464267160       464369289    
447097742       446485104       448684738       449324227       462971516      
463049999       463142968       463226795       463314195       463396770      
463465260       463542878       463617811       463698456       463792333      
463908392       464032523       464149558       464267178       464369669    
447105164       446485286       448684795       449324243       462971656      
463050005       463142976       463226803       463314237       463396788      
463465278       463542886       463617845       463698605       463792358      
463908400       464032549       464149574       464267327       464369677    
447105784       446488207       448685230       449325489       462971680      
463050039       463143008       463226845       463314286       463396804      
463465310       463542910       463617902       463698654       463792424      
463908426       464032556       464149582       464267608       464369719    
447139254       446488215       448685339       449325513       462971698      
463050054       463143057       463226852       463314294       463396911      
463465344       463542928       463617951       463698712       463792648      
463908491       464032572       464149608       464267616       464369735    
447155219       446488223       448685370       449325547       462971714      
463050112       463143289       463226886       463314302       463396929      
463465351       463542936       463617977       463698720       463792689      
463908509       464032580       464149665       464267624       464369743    
447121229       446489478       448686584       449325778       462971722      
463050153       463143313       463227090       463314401       463396937      
463465476       463543108       463618082       463698738       463792713      
463908517       464032820       464149863       464267723       464369750    
447124728       446490476       448686634       449325786       462971920      
463050179       463143321       463227157       463314682       463396960      
463465484       463543124       463618108       463698761       463792721      
463908525       464032838       464149889       464267780       464369800    
447127093       446495137       448686873       449325836       462971938      
463050211       463143347       463227165       463314690       463396986      
463465492       463543132       463618124       463698902       463792762      
463908533       464032846       464149897       464267988       464369818    
447158056       446495426       448686881       449326149       462971946      
463050229       463143362       463227199       463314708       463397018      
463465518       463543181       463618165       463698928       463792788      
463908541       464032861       464149947       464268127       464369826    
447175456       446496176       448686949       449326438       462971961      
463050252       463143370       463227249       463314716       463397158      
463465526       463543215       463618181       463698969       463793000      
463908640       464032879       464150010       464268143       464369834    
447185448       446496762       448687988       449326503       462971979      
463050369       463143537       463227512       463314724       463397174      
463465534       463543223       463618231       463698977       463793018      
463908657       464032895       464150028       464268200       464369842    
447194911       446496887       448688358       449326776       462971987      
463050377       463143552       463227520       463314732       463397208      
463465542       463543322       463618413       463699009       463793166      
463908673       464033026       464150218       464268234       464370055    
447202532       446497117       448688861       449327121       462972159      
463050484       463143578       463227553       463314955       463397216      
463465559       463543330       463618421       463699017       463793190      
463908681       464033117       464150226       464268242       464370089    
447204413       446504789       448689117       449327444       462972175      
463050492       463143669       463227561       463314963       463397240      
463465567       463543348       463618447       463699090       463793208      
463908707       464033125       464150242       464264886       464370121    
447220054       446505596       448689158       449328517       462972191      
463050518       463143677       463227579       463314971       463397257      
463465575       463543363       463618454       463699116       463793216      
463908715       464033141       464150259       464264894       464370188    
447180662       446505927       448689182       449328806       462972209      
463050526       463143685       463227587       463314997       463397414      
463465583       463543389       463618462       463699124       463793406      
463908822       464033158       464150317       464264977       464370238    
447188137       446506248       448691345       449329028       462972217      
463050740       463143768       463227744       463315002       463397422      
463465617       463543397       463618470       463699165       463793430      
463908830       464033190       464150341       464265024       464370261    
447191669       446506420       448691360       449329085       462972258      
463050765       463143784       463227751       463315010       463397430      
463465716       463543405       463618652       463699181       463793471      
463909044       464033380       464150614       464265032       464370360    
447191743       446512790       448691378       449329309       462972266      
463050773       463143842       463227777       463315184       463397448      
463465732       463543413       463618660       463699231       463793489      
463909390       464033398       464150622       464265040       464370402    
447197831       446513459       448691386       449329499       462972274      
463050807       463143875       463227785       463315192       463397455      
463465781       463543421       463618678       463699348       463793521      
463909457       464033414       464150655       464265263       464370436    
447231168       446513616       448691832       449330372       462972308      
463050831       463143891       463227793       463315200       463397471      
463465799       463543439       463618686       463699355       463793547      
463906834       464033448       464150689       464265271       464370451    
447231374       446513723       448691907       449330695       462972316      
463050948       463144014       463227819       463315218       463397620      
463465807       463543462       463618694       463699389       463793711      
463906982       464033455       464150739       464265362       464370519    
447278466       446514648       448691949       449330943       462972357      
463051136       463144022       463228049       463315234       463397638      
463465815       463543488       463618777       463699413       463793737      
463907014       464033489       464150754       464265370       464370527    
447236019       446515355       448692046       449331057       462972365      
463051169       463144089       463228064       463315275       463397646      
463465989       463543611       463619080       463699421       463793745      
463907030       464033703       464151018       464265404       464370873  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
447259623       446519621       448692251       449331487       462972589      
463051177       463144105       463228072       463315424       463397653      
463465997       463543629       463619098       463699439       463793752      
463907048       464033729       464151125       464265511       464370899    
447275322       446520504       448692483       449332204       462972597      
463051185       463144113       463228098       463315465       463397661      
463466060       463543637       463619130       463697276       463793786      
463907105       464033752       464151141       464265735       464370972    
447294737       446520801       448677831       449332410       462972613      
463051193       463144139       463228106       463315507       463397687      
463466102       463543660       463619148       463697284       463793802      
463907329       464033778       464151190       464265743       464371012    
447298225       446521734       448678003       449332469       462972621      
463051219       463144261       463228114       463315515       463397844      
463466151       463543694       463619155       463697292       463793992      
463907337       464033844       464151240       464265750       464371053    
447299124       446523243       448678110       449332576       462972639      
463051441       463144295       463228288       463315549       463397851      
463466383       463543736       463619205       463697300       463794024      
463907394       464034131       464151364       464265784       464371152    
447307919       446524316       448678235       449332691       462972670      
463051490       463144311       463228361       463315556       463397869      
463466391       463543959       463619387       463697318       463794040      
463907451       464034149       464151398       464265818       464371517    
447325895       446524365       448678664       449332766       462972845      
463051532       463144378       463228387       463315879       463397877      
463466417       463543991       463619411       463697326       463794057      
463907477       464034156       464151455       464266063       464371533    
447305269       446524514       448679548       449333434       462972860      
463051540       463144394       463228411       463315887       463397885      
463466425       463544007       463619437       463697755       463794081      
463907543       464034206       464151489       464266071       464371541    
447363086       446524530       448679696       449333491       462972878      
463051557       463144402       463228429       463315911       463397893      
463466441       463544031       463619445       463697821       463794099      
463907808       464034222       464151505       464266097       464371574    
447354036       446524688       448679811       449333681       462972886      
463051607       463142471       463228676       463315929       463396424      
463466607       463544072       463619510       463697839       463794487      
463907840       464034230       464151513       464266113       464371582    
447377771       446526360       448680132       449333921       462972894      
463051813       463142489       463228684       463315952       463396465      
463466615       463544080       463619528       463697870       463794511      
463907980       464034495       464151521       464266147       464371798    
447382144       446527756       448680306       449334077       462972902      
463051847       463142505       463228692       463315994       463396481      
463466623       463544239       463619536       463697938       463794529      
463908079       464034503       464151562       464266188       464371806    
447382920       446528739       448681189       449334150       462972993      
463051862       463142539       463228700       463316166       463396499      
463466631       463544254       463619544       463697946       463794552      
463908087       464034511       464151638       464266824       464371822    
447409939       446529786       448683201       449335025       462973017      
463051870       463142554       463228726       463316182       463396507      
463466649       463544262       463619551       463698068       463794578      
463908285       464034560       464151653       464266899       464371848    
447424995       446530032       448683284       449335181       462973025      
463051888       463142752       463228783       463316190       463396515      
463466656       463544304       463619569       463698126       463794594      
463908293       464034586       464151679       464266907       464371863    
447398991       446536807       448683300       449335199       462973041      
463051938       463142778       463228981       463316224       463396630      
463466870       463544312       463619593       463698159       463794750      
463908319       464034610       464151703       464266915       464371897    
447424094       446537128       448684290       449335330       462973058      
463052068       463142828       463229039       463316273       463396655      
463466888       463544361       463619601       463698233       463794834      
463908343       464034628       464151893       464267426       464372226    
447435827       446538456       448684498       449335348       462973074      
463052084       463142836       463229112       463316281       463396671      
463466920       463544544       463619775       463698241       463794883      
463908350       464034669       464151919       464267459       464372234    
447453093       446539009       448685495       449336882       462973223      
463052092       463142893       463229138       463316430       463396689      
463466946       463544551       463619874       463698472       463794974      
463908434       464034677       464151935       464267467       464372242    
447462177       446539744       448685578       449336957       462973231      
463052126       463143073       463229187       463316463       463396713      
463466953       463544585       463619908       463698506       463792440      
463908442       464034685       464152016       464267475       464372325    
447452699       446539793       448685610       449337021       462973264      
463052134       463143115       463229211       463316497       463396838      
463466979       463544593       463619957       463698522       463792473      
463908459       464034743       464152107       464267509       464372382    
447473372       446545089       448685909       449337054       462973272      
463052142       463143123       463229245       463316513       463396861      
463467118       463544619       463619965       463698530       463792507      
463908467       464034883       464152396       464267533       464372390    
447477837       446545287       448685941       449337062       462973314      
463052282       463143164       463229278       463316539       463396879      
463467134       463544767       463620096       463698548       463792549      
463908475       464034909       464152404       464267798       464372648    
447479106       446545386       448686022       449337203       462973355      
463052308       463143206       463229302       463314419       463396887      
463467142       463544791       463620104       463698803       463792580      
463908483       464034917       464152412       464267848       464372697    
447491085       446545733       448686956       449337773       462973553      
463052316       463143230       463229385       463314435       463396895      
463467159       463544817       463620112       463698837       463792614      
463908574       464034933       464152420       464267889       464372705    
447508680       446547341       448686964       449338490       462973561      
463052324       463143438       463229401       463314534       463396903      
463467167       463544825       463620120       463698845       463792804      
463908582       464034982       464152446       464267921       464372721    
447514175       446553125       448687152       449338581       462973587      
463052332       463143446       463229450       463314609       463397026      
463467175       463544833       463620161       463698852       463792820      
463908608       464035062       464152495       464267954       464372754    
447511478       446553216       448687616       449338623       462973611      
463052357       463143453       463229484       463314658       463397042      
463467464       463544841       463620336       463698878       463792937      
463908616       464035351       464152669       464267962       464369867    
447545922       446554248       448687624       449338714       462973645      
463050260       463143461       463229500       463314674       463397059      
463467472       463544981       463620351       463698886       463792978      
463908624       464035369       464152701       464268408       464369875    
447546334       446556052       448687954       449338771       462973652      
463050286       463143479       463229534       463314757       463397083      
463467498       463544999       463620369       463699025       463792986      
463908632       464035393       464152735       464268457       464369891    
447546979       446561466       448689224       449327832       462973744      
463050328       463143529       463229682       463314856       463397109      
463467522       463545038       463620385       463699033       463792994      
463908749       464035401       464152784       464268473       464370014    
447548090       446561797       448689554       449327840       462973769      
463050336       463143693       463229716       463314872       463397117      
463467555       463545095       463620393       463699041       463793224      
463908756       464035419       464152792       464268481       464370030    
447548181       446561953       448689562       449327972       462973777      
463050344       463143719       463229732       463314914       463397265      
463467563       463545129       463620419       463699058       463793273      
463908764       464035450       464152982       464268507       464370279    
447566829       446562480       448690537       449328087       462973835      
463050351       463143727       463229765       463314922       463397273      
463465625       463545202       463620609       463699066       463793315      
463908772       464035583       464153006       464268531       464370287    
447569237       446563645       448690545       449328129       462973843      
463050542       463143735       463229781       463314948       463397307      
463465641       463545418       463620617       463699082       463793331      
463908798       464035625       464153030       464268549       464370295    
447545773       446564395       448690677       449328285       462973959      
463050567       463143743       463229898       463315028       463397315      
463465658       463545426       463620625       463699249       463793356      
463908814       464035633       464153048       464268564       464370311    
447549973       446567216       448691402       449329671       462973967      
463050724       463143750       463229906       463315051       463397380      
463465666       463545434       463620716       463699256       463793380      
463909499       464035641       464153063       464268572       464370329    
447556234       446568263       448691410       449329762       462974007      
463050997       463143909       463229922       463315077       463397489      
463465674       463545467       463620740       463699264       463793588      
463909507       464035658       464153071       464268630       464370337    
447572694       446569170       448691568       449329788       462974056      
463051011       463143917       463229948       463315093       463397562      
463465682       463545475       463620948       463699272       463793596      
463909531       464035690       464153303       464268739       464370550    
447587486       446570970       448691592       449330018       462974098      
463051029       463143925       463229955       463315101       463397570      
463465849       463545491       463620963       463699298       463793604      
463909606       464035955       464153329       464268762       464370634    
447588112       446571796       448691691       449330331       462974122      
463051037       463143974       463230177       463315135       463397588      
463465856       463543512       463620971       463699322       463793653      
463909689       464035963       464153394       464269018       464370717    
447599226       446572786       448692590       449331552       462972381      
463051078       463143982       463230185       463315283       463397596      
463465906       463543538       463620997       463699447       463793661      
463909721       464036011       464153436       464269026       464370725    
447599580       446579658       448692673       449331610       462972399      
463051227       463143990       463230219       463315291       463397612      
463465922       463543546       463621029       463699454       463793687      
463909838       464036110       464153451       464269042       464370774    
447616327       446579880       448692731       449331685       462972431      
463051235       463144147       463230227       463315309       463397695      
463465948       463543553       463621151       463699462       463793851      
463909903       464036375       464153477       464269067       464370832    
447589268       446580177       448692749       449331727       462972498      
463051250       463144162       463230235       463315358       463397729      
463466219       463543579       463621185       463699470       463793885      
463909911       464036433       464153667       464269141       464371178    
447600602       446580433       448692780       449331933       462972506      
463051268       463144188       463230268       463315366       463397745      
463466227       463543587       463621193       463699488       463793901      
463909978       464036474       464153741       464269158       464371194    
447614959       446581126       448693036       449332162       462972548      
463051383       463144238       463230391       463315408       463397778      
463466284       463543769       463621201       463699504       463793919      
463909994       464036516       464153758       464269513       464371343    
447622820       446581563       448693127       449332956       462972696      
463051417       463144246       463230425       463315564       463397828      
463466326       463543785       463621227       463699512       463793935      
463910000       464036599       464153766       464269554       464371350    
447636481       446587917       448693200       449333038       462972738      
463051672       463144410       463230474       463315606       463397836      
463466359       463543793       463621235       463699538       463793950      
463910232       464036946       464153790       464269562       464371400    
447637851       446589459       448693226       449333079       462972753      
463051680       463144444       463230490       463315663       463397901      
463466466       463543835       463621466       463699546       463794156      
463910240       464037001       464153816       464269588       464371459    
447650466       446589640       448693358       449333087       462972761      
463051730       463144477       463230508       463315689       463397919      
463466482       463543868       463621516       463699587       463794172      
463910299       464037019       464153964       464269679       464371640    
447644071       446590341       448693374       449333178       462972829      
463051755       463144501       463230615       463315705       463397927      
463466490       463543892       463621524       463699603       463794339      
463910349       464037050       464154046       464269711       464371657    
447645359       446592305       448693432       449333426       462972837      
463051797       463144576       463230623       463315846       463397943      
463466516       463544106       463621573       463699660       463794412      
463910422       464037068       464154079       464270206       464371681    
447653858       446592818       448694620       449334291       462972910      
463051805       463144592       463230656       463316000       463398032      
463466524       463544114       463621581       463699835       463794461      
463910455       464037092       464154129       464270248       464371723    
447656398       446530602       448694810       449334564       462972928      
463051946       463144600       463230664       463316042       463398040      
463466581       463544122       463619619       463699850       463794602      
463910687       464037381       464154228       464270289       464371780    
447679945       446531212       448694885       449334572       462972944      
463051987       463144618       463230672       463316117       463398073      
463466672       463544155       463619627       463699884       463794636      
463910703       464037399       464151711       464270297       464371921    
447681594       446534398       448694992       449334697       462972951      
463051995       463144675       463230706       463316125       463398081      
463466714       463544171       463619635       463699934       463794669      
463910752       464037456       464151745       464270347       464371947  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
447684986       446535304       448695049       449334770       462972969      
463052001       463144683       463230847       463316133       463398099      
463466722       463544205       463619650       463699942       463794677      
463910836       464037498       464151752       464270479       464371962    
447685025       446536393       448695965       449334887       462972985      
463052043       463144709       463230854       463316158       463398123      
463466763       463544411       463619692       463700211       463794701      
463910877       464037530       464151778       464270503       464372028    
447682329       446536781       448696336       449335355       462973090      
463052050       463144717       463230888       463316299       463398149      
463466821       463544429       463619759       463700229       463794727      
463910901       464034776       464151794       464270537       464372127    
447697251       446540197       448696526       449335520       462973108      
463052159       463144865       463230896       463316307       463398206      
463466847       463544452       463619973       463700237       463794982      
463911198       464034792       464151869       464270545       464372424    
447711276       446540767       448697482       449335793       462973157      
463052167       463144899       463230904       463316315       463398354      
463466987       463544486       463620013       463700252       463795005      
463911206       464034842       464152115       464270560       464372499    
447720749       446541054       448697490       449336015       462973165      
463052175       463144931       463230912       463316349       463398362      
463466995       463544494       463620054       463700294       463795039      
463911222       464034859       464152123       464270826       464372507    
447727801       446543332       448697623       449336643       462973173      
463052183       463144972       463229328       463316372       463398388      
463467001       463544502       463620062       463700328       463795088      
463911313       464034867       464152156       464270834       464372515    
447712902       446544009       448699454       449336833       462973207      
463052258       463144980       463229336       463316398       463398396      
463467019       463544627       463620070       463700492       463795104      
463911388       464034875       464152180       464270859       464372549    
447719576       446544736       448699538       449337245       462973462      
463052274       463145003       463229344       463316570       463398404      
463467043       463544650       463620088       463700534       463795195      
463911669       464035096       464152214       464270867       464372606    
447730839       446549305       448699967       449337328       462973488      
463052365       463145268       463229351       463316596       463398479      
463467068       463544684       463620211       463700542       463795237      
463911677       464035104       464152339       464270875       464372796    
447764176       446550873       448700088       449337419       462973512      
463052373       463145276       463229369       463316661       463398644      
463467183       463544700       463620229       463700583       463795245      
463911693       464035153       464152503       464270917       464372812    
447785932       446552366       448700195       449337435       462973520      
463052381       463145292       463229377       463316687       463398685      
463467258       463544734       463620237       463700609       463795294      
463911701       464035187       464152529       464271238       464372929    
447793399       446552457       448700435       449337591       462973538      
463052423       463145367       463229575       463316711       463398701      
463467308       463544759       463620245       463700633       463795310      
463911743       464035203       464152545       464271279       464372937    
447811399       446552648       448701409       449337716       462973660      
463052472       463145383       463229583       463316786       463398719      
463467316       463544858       463620286       463700807       463795377      
463911958       464035302       464152552       464271287       464372978    
447811613       446557126       448701847       449338839       462973686      
463052514       463145409       463229591       463316810       463398727      
463467407       463544874       463620310       463700823       463795609      
463911966       464035484       464152578       464271337       464373000    
447767435       446557290       448701854       449339050       462973694      
463052563       463145698       463229609       463316836       463398776      
463467423       463544908       463620435       463700880       463795708      
463911990       464035500       464152636       464271360       464373042    
447783275       446557480       448701938       449339803       462973702      
463052597       463145706       463229625       463316851       463398941      
463467589       463544916       463620468       463700906       463795724      
463912030       464035518       464152834       464271428       464373083    
447797663       446558173       448701995       449340256       462973728      
463052605       463145714       463229658       463316893       463398974      
463467597       463544924       463620526       463700971       463795757      
463912063       464035526       464152917       464271691       464373109    
447807025       446559148       448702555       449340298       462973736      
463052613       463145722       463229807       463316919       463398982      
463467613       463544965       463620542       463701193       463795773      
463912113       464035534       464152933       464271717       464373166    
447814757       446564718       448703470       449340959       462973850      
463052621       463145730       463229815       463316927       463399006      
463467621       463545236       463620559       463701201       463795807      
463912394       464035559       464152941       464271725       464373265    
447832890       446564924       448703587       449341049       462973884      
463052639       463145797       463229823       463317099       463399014      
463467654       463545269       463620591       463701219       463796052      
463912485       464035732       464152974       464271733       464373273    
447832916       446565301       448703595       449341056       462973900      
463052738       463145912       463229864       463317115       463399022      
463467688       463545285       463620765       463701243       463796078      
463912501       464035765       464153170       464271774       464373471    
447842899       446565822       448704015       449341247       462973926      
463052753       463145920       463229872       463317123       463399170      
463467753       463545319       463620799       463701300       463796094      
463912519       464035799       464153188       464271790       464373505    
447857293       446566309       448704031       449341601       462973934      
463052811       463145953       463229880       463317156       463399196      
463467787       463545376       463620807       463701334       463796102      
463912535       464035807       464153220       464268770       464373539    
447870981       446566747       448704056       449341627       462973942      
463052837       463145979       463230052       463317313       463399261      
463467795       463545509       463620815       463701581       463796110      
463912568       464035864       464153279       464268788       464373547    
447902602       446573149       448705988       449342831       462974130      
463052852       463145987       463230060       463317362       463399279      
463467910       463545533       463620872       463701623       463796128      
463912717       464035922       464153295       464268796       464373620    
447906736       446574600       448706077       449343045       462974171      
463052860       463145995       463230102       463317388       463399329      
463468090       463545541       463620922       463701656       463796292      
463912725       464036144       464153493       464268853       464373646    
447909185       446575086       448706358       449343060       462974189      
463053165       463146092       463230136       463317420       463399337      
463468124       463545558       463621045       463701672       463796318      
463912758       464036268       464153501       464268978       464373828    
447911264       446577553       448706382       449343185       462974197      
463053181       463146142       463230144       463317438       463399469      
463468181       463545566       463621052       463701680       463796342      
463912808       464036284       464153519       464268986       464373836    
447916396       446579112       448708636       449343243       462974213      
463053215       463146159       463230151       463317461       463399519      
463468215       463545590       463621060       463701847       463796367      
463912840       464036318       464153527       464269224       464373877    
447888579       446581860       448708651       449343383       462974221      
463053223       463146167       463230276       463317651       463399535      
463468223       463545608       463621086       463701854       463796375      
463910067       464036342       464153600       464269281       464373901    
447918103       446582942       448708677       449344522       462974247      
463053249       463146175       463230326       463317693       463399543      
463468280       463545640       463621094       463701870       463796383      
463910083       464036664       464153618       464269323       464373943    
447927807       446583148       448708792       449344837       462974254      
463053272       463146183       463230342       463317743       463399550      
463468397       463545665       463621110       463701912       463796615      
463910133       464036698       464153832       464269356       464373950    
447936865       446585937       448708875       449344852       462974262      
463053397       463146423       463230359       463317792       463399568      
463468405       463545681       463621250       463701987       463796672      
463910166       464036748       464153857       464269364       464374255    
447940487       446587743       448708891       449345008       462974288      
463053413       463146431       463230367       463317800       463399725      
463468439       463545715       463621284       463702035       463796680      
463910174       464036797       464153873       464269489       464374271    
447921305       446592958       448693457       449345156       462974320      
463053439       463146449       463230383       463317867       463399741      
463468470       463545756       463621375       463699694       463796706      
463910182       464036847       464153899       464269893       464374305    
447935156       446593436       448693705       449345248       462974452      
463053447       463146456       463230524       463318113       463399758      
463468520       463545871       463621417       463699728       463796730      
463910497       464036896       464153907       464269901       464374339    
447939653       446594707       448693887       449345826       462974460      
463053454       463146464       463230532       463318162       463399774      
463468579       463545889       463621441       463699736       463796763      
463910505       464037159       464153915       464269927       464374404    
447939935       446595217       448694299       449346089       462974494      
463053660       463146472       463230557       463318188       463399857      
463468744       463545921       463621458       463699744       463797027      
463910521       464037175       464154236       464270131       464374412    
447942103       446595282       448694331       449346139       462974601      
463053678       463146647       463230565       463318196       463399956      
463468769       463545947       463621599       463699777       463797068      
463910547       464037266       464154251       464270180       464374586    
447942905       446595381       448694372       449346261       462974692      
463053694       463146662       463230599       463318212       463399998      
463468785       463545962       463621623       463699975       463797076      
463910562       464037324       464154285       464270354       464374594    
447946401       446595555       448695114       449346329       462974999      
463053702       463146670       463230607       463318220       463400002      
463468868       463545988       463621631       463699983       463797118      
463910646       464037340       464154293       464270362       464374602    
447961145       446595712       448695155       449346592       462975038      
463053728       463146688       463230730       463318436       463400010      
463468892       463546135       463621649       463700054       463797126      
463910950       464037597       464154301       464270396       464374610    
447956293       446596256       448695197       449348077       462975079      
463053744       463146696       463230748       463318477       463400028      
463468934       463546143       463621656       463700161       463797209      
463910968       464037613       464154319       464270412       464374628    
447960428       446597049       448695239       449348093       462975087      
463053827       463146704       463230755       463318485       463400069      
463469122       463546150       463621664       463700195       463797415      
463911040       464037647       464154335       464270438       464374636    
447977018       446597817       448695577       449348234       462975095      
463053835       463144758       463230797       463318501       463398222      
463469148       463546168       463621672       463700203       463797423      
463911107       464037654       464154392       464270453       464375013    
447977125       446598278       448695809       449348473       462975202      
463053884       463144766       463230821       463318519       463398248      
463469189       463546176       463621722       463700351       463797431      
463911156       464037688       464154418       464270610       464375138    
447979055       446603417       448697649       449349943       462975228      
463053900       463144782       463230839       463318527       463398321      
463469205       463546184       463621730       463700393       463797522      
463911446       464037704       464154426       464270693       464375146    
447968264       446603839       448697771       449349992       462975244      
463053918       463144790       463230946       463318683       463398339      
463469213       463546309       463621748       463700427       463797530      
463911503       464037761       464154517       464270727       464375187    
447989864       446604332       448698860       449350065       462975251      
463053926       463144808       463230987       463318709       463398347      
463469395       463546333       463621755       463700435       463797779      
463911511       464037787       464154558       464270735       464375245    
448014142       446605388       448698936       449350321       462975277      
463054114       463144857       463231001       463318733       463398495      
463469403       463546358       463621771       463700476       463797878      
463911560       464037829       464154939       464270776       464375302    
448017988       446606832       448699173       449350339       462975541      
463054171       463145045       463231019       463318758       463398503      
463469429       463546366       463621912       463700658       463797886      
463911594       464037928       464154947       464270792       464375641    
448067322       446611881       448699363       449350347       462975566      
463054213       463145086       463231035       463318790       463398560      
463469494       463546374       463621920       463700682       463797894      
463911750       464037944       464154988       464270925       464375658    
447986779       446611998       448700476       449350958       462975574      
463054239       463145094       463231043       463318816       463398578      
463469551       463546382       463621961       463700690       463797902      
463911776       464038181       464155019       464270982       464375666    
448000125       446612590       448700740       449351105       462975590      
463054254       463145185       463231100       463319046       463398586      
463469700       463546515       463621995       463700716       463797910      
463911867       464038199       464155027       464271154       464375674    
448022749       446612830       448700823       449351485       462975608      
463054429       463145193       463231118       463319061       463398610      
463469726       463546523       463622019       463700724       463795393      
463911875       464038272       464155050       464271170       464375708    
448027771       446613374       448701110       449352020       462975657      
463054452       463145250       463231183       463319087       463398784      
463469734       463546531       463622258       463700781       463795427      
463911925       464038355       464155365       464271196       464375716  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448103580       446616385       448701193       449352210       462975731      
463054528       463145490       463231191       463319103       463398800      
463469759       463546564       463622316       463701003       463795468      
463911941       464038371       464155498       464271204       464376086    
448138917       446616658       448701342       449352905       462975756      
463054569       463145516       463231225       463319152       463398818      
463469767       463546580       463622332       463701011       463795500      
463912139       464038603       464155522       464271469       464376185    
448139626       446617573       448702936       449352921       462975772      
463054577       463145524       463231423       463319178       463398826      
463469932       463546747       463622365       463701102       463795567      
463912170       464038611       464155589       464271477       464376193    
448140822       446617912       448703033       449353168       462975780      
463054601       463145581       463231472       463316984       463398867      
463469973       463546754       463622373       463701110       463795575      
463912196       464038629       464155597       464271485       464376201    
448160945       446618043       448703249       449353226       462975798      
463052647       463145623       463231498       463317032       463398891      
463469981       463546762       463622399       463701128       463795849      
463912253       464038637       464155985       464271501       464376227    
448166959       446618662       448703314       449353333       462975814      
463052654       463145649       463231506       463317065       463399055      
463470013       463546770       463622654       463701136       463795872      
463912303       464038678       464156033       464271568       464376235    
448172882       446626236       448703389       449353598       462975988      
463052704       463145813       463231589       463317073       463399063      
463470039       463546788       463622670       463701342       463795880      
463912311       464038686       464156041       464271659       464373299    
448174490       446626814       448703397       449341866       462975996      
463052712       463145821       463231704       463317081       463399113      
463470047       463546796       463622688       463701383       463795906      
463912600       464038876       464156066       464271808       464373315    
448189795       446627291       448704544       449342245       462976002      
463052720       463145839       463231761       463317164       463399147      
463467951       463546887       463622696       463701409       463795955      
463912618       464038884       464156082       464271816       464373323    
448227827       446629263       448704775       449342492       462976010      
463052910       463145854       463231795       463317206       463399154      
463467969       463546903       463622704       463701482       463796003      
463912659       464038892       464156090       464271881       464373331    
448108001       446630758       448705152       449342658       462976028      
463053025       463145888       463231852       463317214       463399162      
463467977       463546911       463622712       463701516       463796151      
463912675       464038926       464156280       464271899       464373349    
448109942       446632952       448705194       449342799       462976044      
463053033       463145896       463231878       463317263       463399345      
463467985       463546937       463622811       463701565       463796169      
463912691       464038975       464156306       464271923       464373372    
448151308       446636078       448705871       449343482       462976143      
463053066       463146019       463232017       463317289       463399352      
463468009       463546945       463622829       463701722       463796177      
463912865       464039007       464156348       464271972       464373737    
448202192       446636706       448705921       449343771       462976150      
463053140       463146027       463232298       463317305       463399402      
463468298       463547141       463622837       463701748       463796250      
463912899       464039239       464156355       464272038       464373745    
448241463       446637647       448706762       449343839       462976168      
463053157       463146035       463232306       463317511       463399410      
463468306       463547166       463622845       463701789       463796391      
463912915       464039304       464156363       464272046       464373752    
448244111       446638132       448706812       449343920       462976176      
463053280       463146050       463232355       463317529       463399451      
463468348       463547182       463622852       463701805       463796417      
463912980       464039346       464156397       464272095       464373760    
448263897       446638157       448707455       449343946       462976192      
463053298       463146076       463232389       463317594       463399592      
463468355       463547216       463622860       463701813       463796433      
463913087       464039353       464156553       464272228       464373786    
448311373       446638579       448707836       449344092       462976200      
463053314       463146084       463232413       463317602       463399634      
463468371       463547232       463623041       463701821       463796557      
463913129       464039387       464156595       464272244       464373802    
448340950       446649543       448708412       449345305       462974338      
463053363       463146209       463232439       463317610       463399642      
463468389       463547240       463623082       463702050       463796565      
463913137       464039403       464156629       464272574       464373968    
448346288       446649915       448708420       449345453       462974346      
463053371       463146233       463232546       463317628       463399667      
463468595       463545806       463623108       463702084       463796805      
463913186       464039882       464156637       464272632       464373984    
448349704       446650574       448709097       449345537       462974361      
463053389       463146308       463232603       463317925       463399675      
463468603       463545814       463623165       463702092       463796847      
463913210       464039908       464156645       464272665       464374008    
448405167       446650657       448709147       449345636       462974395      
463053496       463146316       463232629       463317941       463399709      
463468611       463545822       463623173       463702100       463796870      
463913228       464039957       464156926       464272681       464374032    
448414938       446651036       448709329       449345677       462974429      
463053504       463146324       463232645       463318022       463399865      
463468629       463545848       463623371       463702126       463796912      
463913236       464039965       464156959       464272707       464374107    
448325217       446651085       448709402       449345701       462974445      
463053546       463146407       463232678       463318063       463399873      
463468637       463545855       463623389       463702142       463796938      
463913350       464039981       464156983       464272715       464374222    
448326652       446654857       448709626       449346915       462974767      
463053579       463146514       463232702       463318097       463399881      
463468728       463546010       463623405       463702167       463796987      
463913376       464039999       464156991       464272947       464374446    
448339440       446655474       448709832       449347020       462974809      
463053603       463146548       463232835       463318105       463399899      
463468967       463546044       463623413       463702175       463797217      
463913426       464040161       464157122       464272954       464374453    
448339598       446656167       448709873       449347095       462974874      
463053645       463146563       463232843       463318253       463399907      
463468983       463546085       463623421       463702217       463797258      
463913434       464040187       464157171       464272962       464374511    
448398388       446656951       448709915       449347277       462974890      
463053769       463146571       463232876       463318303       463399931      
463469007       463546093       463623439       463702225       463797274      
463913459       464040203       464157445       464273028       464374537    
448415885       446658718       448709972       449347509       462974916      
463053777       463146605       463232900       463318345       463400093      
463469031       463546119       463623587       463702233       463797340      
463913541       464040237       464157460       464273051       464374552    
448432898       446659195       448710053       449347574       462974932      
463053785       463146621       463232926       463318360       463400119      
463469098       463546226       463623595       463702241       463797381      
463913731       464040260       464157528       464273333       464374578    
448446476       446598765       448710129       449349158       462975111      
463053793       463146738       463233155       463318410       463400192      
463469270       463546242       463623629       463702449       463797407      
463913764       464040302       464157536       464273374       464374651    
448449934       446599029       448710202       449349299       462975129      
463053801       463146746       463233189       463318428       463400200      
463469304       463546259       463623637       463702456       463797597      
463913780       464040666       464157544       464273382       464374842    
448444026       446600041       448711044       449349448       462975137      
463053819       463146761       463233197       463318535       463400218      
463469312       463546267       463623645       463702472       463797621      
463913798       464040716       464154632       464273408       464374859    
448444844       446601528       448711689       449349596       462975152      
463053967       463146779       463233221       463318543       463400234      
463469338       463546283       463623686       463702514       463797639      
463913806       464040732       464154640       464273424       464374891    
448446682       446602138       448711788       449349869       462975178      
463053975       463146787       463233239       463318568       463400242      
463469353       463546390       463621789       463702530       463797696      
463913848       464040740       464154707       464273812       464374925    
448454967       446607541       448711929       449349901       462975194      
463053991       463146803       463233346       463318600       463400267      
463469361       463546408       463621813       463702571       463797720      
463914101       464040856       464154798       464273846       464374966    
448455014       446608960       448712802       449350420       462975376      
463054072       463146837       463233387       463318626       463400275      
463469619       463546416       463621821       463702779       463797738      
463914127       464040880       464154848       464273861       464375310    
448456475       446609372       448712935       449350446       462975400      
463054080       463146852       463233403       463318634       463400291      
463469627       463546424       463621839       463702829       463797944      
463914143       464037977       464154855       464273887       464375351    
448462903       446610313       448713198       449350511       462975418      
463054353       463146878       463233411       463318824       463400317      
463469635       463546481       463621854       463702845       463797951      
463914150       464037985       464155076       464273895       464375385    
448467332       446610412       448713305       449350552       462975442      
463054379       463146894       463233437       463318907       463400507      
463469692       463546499       463621870       463702852       463797977      
463914168       464038082       464155100       464273903       464375419    
448464164       446610503       448713354       449350644       462975491      
463054387       463146902       463233478       463318956       463400515      
463469775       463546606       463622050       463702886       463797993      
463914234       464038124       464155159       464274331       464375591    
448466201       446613408       448713586       449350750       462975525      
463054395       463146910       463231266       463318998       463400523      
463469783       463546630       463622084       463702902       463798017      
463914424       464038132       464155274       464274398       464375625    
448471607       446613515       448715631       449352251       462975665      
463054403       463147173       463231308       463319012       463400556      
463469858       463546663       463622126       463703033       463798041      
463914481       464038439       464155308       464274430       464375732    
448479808       446614414       448715656       449352756       462975673      
463054411       463147181       463231324       463319236       463400572      
463469890       463546671       463622209       463703082       463798058      
463914523       464038488       464155357       464274463       464375765    
448491381       446614885       448715706       449352814       462975681      
463054627       463147207       463231340       463319244       463400580      
463469924       463546697       463622217       463703090       463798066      
463914556       464038520       464155639       464274497       464375930    
448493635       446615726       448715730       449352863       462975699      
463054635       463147231       463231373       463319285       463400762      
463470062       463546705       463622225       463703116       463798074      
463914564       464038546       464155696       464274521       464375948    
448482422       446616070       448715961       449354000       462975715      
463054643       463147298       463231415       463319335       463400788      
463470070       463546812       463622431       463703165       463798116      
463914739       464038553       464155829       464274612       464376060    
448497297       446618993       448717470       449354158       462975723      
463054684       463147306       463231613       463319343       463400804      
463470088       463546820       463622480       463703199       463798124      
463914754       464038579       464155845       464274620       464376078    
448501114       446619264       448717611       449354414       462975863      
463054718       463147447       463231621       463319376       463400838      
463470120       463546838       463622506       463703322       463798181      
463914762       464038751       464155886       464274646       464376250    
448502583       446619652       448717819       449354760       462975905      
463054734       463147462       463231654       463319384       463400846      
463470146       463546846       463622530       463703348       463798330      
463914788       464038769       464155951       464274653       464376268    
448503011       446620577       448717991       449355254       462975913      
463054775       463147470       463231662       463319392       463400853      
463470195       463546853       463622563       463703363       463798371      
463914796       464038785       464156108       464274679       464376284    
448506014       446621435       448718338       449355411       462975939      
463054791       463147512       463231670       463319418       463400960      
463470237       463546879       463622571       463703397       463798470      
463914846       464038801       464156157       464274687       464376300    
448509489       446625279       448718601       449355742       462975962      
463054809       463147553       463231696       463319459       463400986      
463470286       463546952       463622720       463703454       463798496      
463915017       464038843       464156173       464274950       464376409    
448500215       446633752       448719500       449355882       462975970      
463054817       463147561       463232041       463319681       463400994      
463470294       463547000       463622746       463703488       463798504      
463915025       464039015       464156207       464274968       464376433    
448504746       446634263       448719799       449355924       462976051      
463054825       463147843       463232066       463319715       463401158      
463470302       463547059       463622753       463703652       463798520      
463915033       464039056       464156215       464274976       464376458    
448508341       446634552       448719831       449355999       462976077      
463054957       463147850       463232116       463319723       463401182      
463470336       463547067       463622787       463703660       463798710      
463915041       464039064       464156249       464275031       464376490    
448511014       446635716       448719955       449356112       462976085      
463054981       463147868       463232132       463319806       463401240      
463470344       463547091       463622803       463703678       463798736      
463915058       464039171       464156413       464275056       464376508  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448518324       446636037       448719997       449356674       462976119      
463055004       463147876       463232173       463319814       463401265      
463470526       463547109       463622894       463703686       463798751      
463915066       464039221       464156454       464275072       464376516    
448519447       446641268       448720011       449357326       462976127      
463055012       463147884       463232231       463319830       463401273      
463470542       463547257       463622910       463703702       463798801      
463915207       464039585       464156470       464272293       464376623    
448521930       446641391       448721134       449357334       462976135      
463055053       463147900       463232447       463319970       463401315      
463470559       463547265       463622936       463703975       463798819      
463915215       464039601       464156496       464272418       464376698    
448529594       446642068       448721159       449357433       462976234      
463055103       463148130       463232454       463320028       463401497      
463470575       463547299       463622969       463703991       463798827      
463915231       464039635       464156504       464272434       464376938    
448528372       446645251       448721407       449357771       462976242      
463055236       463148148       463232488       463320077       463401513      
463470609       463547323       463622993       463704031       463799007      
463915280       464039650       464156660       464272491       464376953    
448532754       446645327       448721423       449357896       462976259      
463055251       463148155       463232504       463320085       463401521      
463470625       463547406       463623017       463704064       463799015      
463915306       464039700       464156710       464272806       464377001    
448535880       446645848       448721720       449358472       462976267      
463055277       463148189       463232512       463320150       463401539      
463470740       463547422       463623199       463704106       463799031      
463913251       464039817       464156744       464272814       464377043    
448536037       446651218       448721993       449358944       462976275      
463055301       463148221       463232736       463320176       463401570      
463470757       463547430       463623207       463704122       463799056      
463913293       464040062       464156777       464272855       464377084    
448538728       446651788       448722520       449359058       462976309      
463055319       463148254       463232744       463320390       463401596      
463470765       463547463       463623223       463704312       463799064      
463913301       464040088       464156900       464272889       464377209    
448542126       446653511       448722629       449360007       462976325      
463055327       463148569       463232785       463320408       463401802      
463470773       463547521       463623256       463704320       463799072      
463913335       464040096       464156918       464272897       464377456    
448544262       446654147       448723130       449360155       462976341      
463055426       463148593       463232801       463320416       463401844      
463470807       463547562       463623330       463704361       463799262      
463913343       464040104       464157247       464272939       464377498    
448554782       446654154       448723304       449361831       462976374      
463055459       463148619       463232819       463320473       463401885      
463470815       463547596       463623348       463704379       463799346      
463913558       464040153       464157254       464273077       464377506    
448545368       446659278       448723312       449361898       462976390      
463055467       463148627       463232827       463320655       463401927      
463470922       463547620       463623488       463704403       463799353      
463913574       464040336       464157296       464273101       464377530    
448548321       446659989       448723429       449361989       462976408      
463055475       463148635       463232959       463320713       463401943      
463470930       463547828       463623496       463704411       463799361      
463913582       464040484       464157304       464273150       464377548    
448549741       446663924       448710350       449362110       462976416      
463055483       463148650       463232967       463320721       463401976      
463470948       463547836       463623512       463702266       463799379      
463913590       464040492       464157320       464273168       464377589    
448557538       446670036       448710491       449362375       462976564      
463055509       463148833       463232983       463320762       463402115      
463470971       463547851       463623538       463702290       463799452      
463913699       464040518       464157346       464273218       464377886    
448563528       446670267       448710665       449362557       462976580      
463055616       463148841       463233031       463320770       463402123      
463471011       463547893       463623546       463702316       463799478      
463913707       464040609       464157569       464273242       464377894    
448565218       446675662       448710814       449363720       462976614      
463055624       463148858       463233049       463320796       463402131      
463471052       463547919       463623553       463702340       463799486      
463913855       464040625       464157585       464273481       464377902    
448570549       446679151       448710855       449363829       462976622      
463055632       463148866       463233254       463320952       463402164      
463471235       463547984       463623710       463702357       463799502      
463913871       464040930       464157593       464273523       464377928    
448576249       446694325       448710988       449363910       462976630      
463055665       463148882       463233270       463320960       463402172      
463471243       463548149       463623728       463702373       463799510      
463913913       464040948       464157627       464273572       464378017    
448559146       446702573       448712315       449364116       462976689      
463055673       463148890       463233288       463320978       463402206      
463471250       463548156       463623736       463702589       463799536      
463913939       464040963       464157635       464273580       464378082    
448571398       446709008       448712414       449364173       462976952      
463055772       463149088       463233304       463320994       463400341      
463471276       463548164       463623751       463702621       463799676      
463914044       464040971       464157684       464273663       464378272    
448571497       446714545       448712455       449364256       462976960      
463055780       463149104       463233320       463321026       463400382      
463471300       463548180       463623785       463702670       463799692      
463914077       464040989       464157734       464273804       464378314    
448574160       446721409       448712539       449365014       462976978      
463055798       463149146       463233338       463321034       463400416      
463471318       463548206       463623827       463702696       463799726      
463914242       464040997       464157742       464274000       464378322    
448583526       446778326       448712588       449365022       462977026      
463055806       463149161       463233502       463321281       463400432      
463471466       463548214       463623843       463702720       463799734      
463914267       464041011       464157809       464274026       464378363    
448592436       446788861       448712711       449365188       462977042      
463055814       463149179       463233536       463321315       463400440      
463471482       463548313       463623850       463702753       463799742      
463914291       464041086       464157825       464274109       464378371    
448582635       446794521       448713834       449365428       462977059      
463055822       463149245       463233551       463321323       463400598      
463471490       463548321       463623876       463702928       463799791      
463914358       464041102       464157882       464274232       464378389    
448591586       446812240       448713966       449365444       462977174      
463055970       463146928       463233585       463321547       463400606      
463471516       463548339       463623934       463702944       463799973      
463914382       464041201       464157890       464274299       464378512    
448593301       446855231       448714253       449365501       462977182      
463056002       463146985       463233593       463321562       463400622      
463471524       463548362       463623942       463702977       463799981      
463914390       464041227       464158153       464274315       464378546    
448597955       446855504       448715508       449367390       462977190      
463056010       463147066       463233643       463321729       463400648      
463471532       463548404       463624056       463703009       463799999      
463914572       464041250       464158229       464274539       464378553    
448602441       446856700       448715524       449367630       462977216      
463056036       463147108       463233650       463321760       463400705      
463471763       463548412       463624064       463703017       463800011      
463914606       464041557       464158294       464274547       464378579    
448605006       446863359       448715540       449367721       462977232      
463056135       463147132       463233668       463321810       463400747      
463471771       463548552       463624072       463703025       463800029      
463914622       464041664       464158344       464274554       464378587    
448605519       446865867       448716142       449367853       462977257      
463056200       463147157       463233676       463321836       463400879      
463471805       463548586       463624130       463703207       463800037      
463914671       464041763       464158377       464274562       464378876    
448608943       446906117       448716274       449367911       462977455      
463056374       463147314       463233718       463321877       463400903      
463471821       463548594       463624155       463703215       463798199      
463914697       464041797       464158419       464274588       464378884    
448611624       446907271       448716803       449368240       462977463      
463056382       463147330       463233759       463319525       463400911      
463471839       463548636       463624304       463703256       463798223      
463914721       464041813       464158674       464274596       464378926    
448617993       446912420       448717074       449369529       462977489      
463056390       463147355       463233874       463319533       463400929      
463471870       463548644       463624569       463703298       463798256      
463914887       464041821       464158781       464274695       464378934    
448610139       446937765       448717249       449369560       462977497      
463056432       463147389       463233908       463319541       463400945      
463472118       463548818       463624601       463703314       463798264      
463914895       464042001       464158823       464274711       464378959    
448619569       446940595       448717306       449369594       462977505      
463056457       463147405       463233924       463319582       463400952      
463472183       463548842       463624619       463703512       463798306      
463914929       464042035       464158849       464274737       464378967    
448622464       446974610       448718643       449369669       462977521      
463056473       463147421       463233932       463319608       463401034      
463472217       463548859       463624635       463703538       463798322      
463914945       464042043       464158864       464274760       464379106    
448628610       446974859       448718742       449369792       462977661      
463054841       463147660       463234005       463319665       463401059      
463472258       463548867       463624668       463703553       463798587      
463914960       464042076       464159102       464274802       464379114    
448632224       446975120       448718916       449369818       462977703      
463054858       463147686       463234013       463319863       463401083      
463472282       463548891       463624817       463703587       463798595      
463915074       464042084       464159201       464274919       464379189    
448637736       446976193       448719112       449356120       462977711      
463054866       463147694       463234377       463319871       463401091      
463472290       463548909       463624825       463703603       463798611      
463915108       464042118       464159219       464275122       464379197    
448638445       446976300       448719179       449356195       462977778      
463054882       463147710       463234385       463319921       463401117      
463470351       463549220       463624833       463703645       463798645      
463915140       464042308       464159250       464275155       464379213    
448621466       446976748       448719336       449356237       462977786      
463054890       463147744       463234450       463319939       463401133      
463470377       463549246       463624866       463703819       463798660      
463915157       464042324       464159292       464275163       464376714    
448623504       446979437       448720185       449356328       462977810      
463054916       463147777       463234492       463319947       463401349      
463470401       463549279       463624882       463703827       463798686      
463915173       464042357       464159318       464275171       464376722    
448623553       446980997       448720532       449356435       462977901      
463055152       463147934       463234534       463320200       463401356      
463470435       463549295       463624890       463703843       463798868      
463915355       464042472       464159508       464275205       464376771    
448640359       446981250       448720557       449357995       462977935      
463055160       463148007       463234567       463320226       463401372      
463470476       463549329       463625038       463703934       463798892      
463915371       464042506       464159516       464275239       464376805    
448642207       446981342       448720615       449358175       462977943      
463055178       463148031       463234708       463320275       463401414      
463470484       463549345       463625046       463703942       463798967      
463915397       464042571       464159540       464275304       464376896    
448645291       446981656       448721019       449358209       462977968      
463055194       463148064       463234724       463320283       463401422      
463470641       463549501       463625061       463703959       463798975      
463915405       464042779       464159607       464275312       464376912    
448652453       446982670       448721035       449358357       462977984      
463055202       463148098       463234773       463320333       463401489      
463470666       463549519       463625129       463704148       463798991      
463915413       464042829       464159615       464275320       464377233    
448644237       446990640       448722041       449358431       462978149      
463055228       463148122       463234781       463320341       463401620      
463470708       463549543       463625137       463704155       463799098      
463915470       464042837       464159656       464275395       464377266    
448644658       446991374       448722058       449360205       462978164      
463055343       463148312       463234807       463320481       463401653      
463470724       463549568       463625178       463704171       463799114      
463915538       464042902       464159805       464275411       464377308    
448650127       446991606       448722132       449360262       462978172      
463055350       463148361       463234971       463320531       463401679      
463470823       463549584       463625285       463704205       463799148      
463915546       464042910       464159821       464275437       464377316    
448653964       446991804       448722181       449360494       462978180      
463055368       463148379       463235028       463320580       463401695      
463470856       463547646       463625350       463704213       463799163      
463915579       464042928       464159839       464275585       464377324    
448661306       446992927       448722223       449361005       462978198      
463055376       463148387       463235051       463320606       463401737      
463470864       463547695       463625368       463704304       463799171      
463915603       464043090       464159888       464275619       464377332    
448661900       447001348       448722512       449361039       462978222      
463055400       463148544       463235069       463320820       463401794      
463470880       463547745       463625400       463704486       463799221      
463915629       464043124       464159979       464275650       464377647    
448670273       447001645       448723643       449361443       462976432      
463055418       463148684       463235077       463320846       463401984      
463470898       463547752       463625426       463704494       463799387      
463915900       464043199       464159995       464275684       464377696  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448667907       447001918       448724286       449362607       462976440      
463055517       463148726       463235200       463320861       463402016      
463470914       463547794       463625434       463704502       463799403      
463915918       464043223       464160225       464275783       464377746    
448673186       447002072       448724393       449363027       462976465      
463055525       463148734       463235234       463320887       463402024      
463471060       463547992       463625533       463704510       463799411      
463915934       464043256       464160258       464275916       464377761    
448676304       447002106       448724468       449363357       462976473      
463055541       463148783       463235291       463320929       463402032      
463471102       463548040       463625566       463704528       463799429      
463915942       464043272       464160274       464275924       464377829    
448686261       447002692       448724625       449363449       462976481      
463055566       463148817       463235309       463320945       463402057      
463471110       463548057       463625582       463704544       463799437      
463915959       464043470       464160316       464275940       464377852    
448690958       446728552       448724989       449363597       462976515      
463055582       463148825       463235333       463321083       463402230      
463471128       463548099       463625608       463704569       463799445      
463916197       464043496       464160340       464275973       464378090    
448691352       446736027       448725200       449364470       462976747      
463055608       463148916       463235358       463321109       463402248      
463471185       463548123       463625616       463704593       463799569      
463916221       464043512       464160589       464275981       464378108    
448677823       446755332       448725499       449364587       462976754      
463055699       463148924       463235465       463321117       463402263      
463471227       463548248       463625632       463704601       463799593      
463916247       464043538       464160621       464276146       464378132    
448683920       446763534       448725531       449364694       462976762      
463055707       463148932       463235499       463321125       463402321      
463471359       463548255       463625814       463704635       463799601      
463916254       464043546       464160647       464276153       464378140    
448691600       446764607       448725804       449364819       462976770      
463055715       463148965       463235556       463321240       463402347      
463471367       463548271       463625822       463704650       463799627      
463916270       464043579       464160720       464276278       464378173    
448694745       446764938       448725945       449364850       462976838      
463055731       463149062       463235606       463321273       463402354      
463471391       463548289       463625962       463704676       463799635      
463916312       464043835       464160746       464276526       464378181    
448705970       446813156       448726026       449364918       462976937      
463055749       463149070       463235622       463321570       463402362      
463471409       463548297       463625970       463704809       463799825      
463916460       464043843       464160787       464276583       464378397    
448706424       446836264       448727552       449365527       462977067      
463055756       463149260       463235630       463321588       463402420      
463471417       463548446       463626002       463704817       463799841      
463916478       464043868       464157924       464276757       464378405    
448711085       446838419       448727594       449365899       462977075      
463055848       463149294       463235853       463321596       463402438      
463471441       463548461       463623975       463704833       463799858      
463916486       464043900       464157940       464276799       464378413    
448711457       446846354       448727610       449366160       462977133      
463055863       463149302       463235879       463321612       463402453      
463471581       463548479       463623983       463704841       463799890      
463916536       464043918       464157973       464276906       464378447    
448715854       446880015       448727669       449366442       462977141      
463055871       463149344       463235887       463321646       463402461      
463471599       463548487       463624007       463704882       463799916      
463916551       464043926       464158047       464276914       464378462    
448728071       446881328       448728014       449366657       462977273      
463055889       463149369       463235895       463321679       463402545      
463471607       463548503       463624015       463704924       463800045      
463916569       464041276       464158054       464276948       464378488    
448728832       446881450       448728949       449368281       462977307      
463055913       463149377       463235929       463321893       463402552      
463471656       463548529       463624023       463705046       463800052      
463916767       464041318       464158112       464276955       464378595    
448730200       446887390       448729046       449368372       462977349      
463055954       463149476       463233767       463321984       463402560      
463471698       463548685       463624049       463705103       463800060      
463916833       464041334       464158443       464277201       464378611    
448737213       446889636       448729103       449368844       462977356      
463056218       463149518       463233791       463321992       463402594      
463471748       463548719       463624452       463705160       463800078      
463916858       464041391       464158450       464277235       464378645    
448729517       446958522       448729152       449368851       462977448      
463056242       463149526       463233817       463322008       463402602      
463471888       463548735       463624478       463705202       463800094      
463916882       464041433       464158518       464277250       464378678    
448735852       446965840       448729392       449369131       462977547      
463056267       463149534       463233833       463322032       463402610      
463471920       463548743       463624494       463705244       463800102      
463916908       464041540       464158567       464277334       464378710    
448736041       446972457       448730168       449369354       462977554      
463056283       463149633       463233858       463322040       463402701      
463471953       463548784       463624510       463705293       463800110      
463917039       464041839       464158609       464277342       464378819    
448739532       446974057       448730507       449369842       462977570      
463056317       463149716       463234104       463322057       463402743      
463471979       463548982       463624528       463705426       463800144      
463917047       464041870       464158617       464277367       464378975    
448740019       446974370       448730887       449370030       462977604      
463056481       463149898       463234195       463322115       463402768      
463472092       463549030       463624536       463705442       463800193      
463917161       464041896       464158880       464277680       464378983    
448742361       446977399       448731125       449370642       462977638      
463056515       463149971       463234211       463322123       463402784      
463472100       463549063       463624718       463705459       463800201      
463917179       464041904       464158930       464277698       464379015    
448742981       446977555       448731273       449371160       462977828      
463056523       463149989       463234237       463322131       463402792      
463472308       463549154       463624742       463705467       463800227      
463917187       464041979       464158955       464277706       464379031    
448749929       446977944       448732321       449371384       462977836      
463056531       463149997       463234252       463322172       463402800      
463472340       463549188       463624767       463705483       463800235      
463917302       464042126       464158997       464277722       464379072    
448755496       446979262       448733287       449371582       462977851      
463056549       463150011       463234369       463322214       463402974      
463472365       463549196       463624775       463705509       463800318      
463917344       464042217       464159029       464277748       464379080    
448756809       446979379       448733519       449371871       462977877      
463056564       463150144       463234575       463322420       463402982      
463472373       463549352       463624791       463705640       463800326      
463917351       464042233       464159086       464277938       464379221    
448746065       446983140       448733584       449371954       462977885      
463056630       463150169       463234583       463322446       463402990      
463472423       463549394       463624809       463705707       463800342      
463917369       464042266       464159326       464277953       464379320    
448750828       446984841       448733675       449373059       462978057      
463056648       463150177       463234591       463322453       463403030      
463472456       463549428       463624932       463705731       463800359      
463917393       464042274       464159334       464277979       464379346    
448754754       446987067       448733725       449373307       462978065      
463056689       463150185       463234609       463322479       463403063      
463472480       463549436       463624957       463705749       463800367      
463917419       464042290       464159359       464277995       464379353    
448757252       446988032       448736371       449373414       462978073      
463056705       463150201       463234625       463322487       463403071      
463472498       463549451       463624973       463705772       463800375      
463917609       464042597       464159383       464278076       464379387    
448758425       446988412       448736413       449375534       462978081      
463056747       463150235       463234690       463322503       463403196      
463472563       463549469       463624981       463705780       463800474      
463917633       464042605       464159433       464278159       464379411    
448766667       446993156       448736645       449375658       462978115      
463056762       463150409       463234856       463322610       463403212      
463472571       463549626       463624999       463705939       463800482      
463917682       464042647       464159458       464275445       464379429    
448765792       446994170       448736678       449375708       462978131      
463056879       463150441       463234880       463322628       463403238      
463472613       463549642       463625020       463705954       463800490      
463917690       464042712       464159664       464275452       464379445    
448767392       446994683       448736967       449375732       462978248      
463056903       463150524       463234906       463322651       463403246      
463472779       463549667       463625186       463705988       463800508      
463917708       464042720       464159722       464275460       464379460    
448772210       446996514       448738351       449375781       462978255      
463056937       463150532       463234914       463322719       463403261      
463472787       463549675       463625194       463705996       463800516      
463915637       464042761       464159730       464275510       464379486    
448774414       446996753       448738625       449377050       462978263      
463056994       463150540       463234922       463322727       463403287      
463472795       463549683       463625202       463706002       463800524      
463915645       464042936       464159771       464275569       464379502    
448777631       447003658       448738641       449377092       462978297      
463057000       463150672       463234930       463322792       463403451      
463472829       463549691       463625228       463706010       463800664      
463915751       464042969       464159789       464275577       464379585    
448779066       447003773       448738765       449377167       462978313      
463057190       463150706       463235093       463322982       463403493      
463472837       463549717       463625236       463706168       463800672      
463915785       464043009       464159797       464275791       464379742    
448779132       447004334       448739185       449377266       462978339      
463057208       463150771       463235119       463322990       463403543      
463472878       463549758       463625277       463706176       463800680      
463915868       464043066       464160035       464275825       464379759    
448779009       447005034       448739219       449377498       462978347      
463057257       463150789       463235127       463323089       463403550      
463473041       463549774       463625442       463706200       463800698      
463916064       464043074       464160043       464275833       464379767    
448780767       447005448       448741207       449377613       462978354      
463057265       463150797       463235135       463323139       463403568      
463473066       463549865       463625459       463706234       463800714      
463916080       464043082       464160050       464275858       464379791    
448785204       447006081       448741389       449378678       462978362      
463057281       463150813       463235150       463323147       463403691      
463473074       463549907       463625467       463706242       463800722      
463916098       464043330       464160142       464275866       464379833    
448792093       447006263       448741835       449378918       462978370      
463057422       463150979       463235184       463323428       463403709      
463473082       463549915       463625475       463706259       463800839      
463916130       464043348       464160159       464275908       464379882    
448792267       447006727       448741975       449379155       462978388      
463057448       463151001       463235390       463323436       463403725      
463473124       463549949       463625491       463706424       463800854      
463916163       464043389       464160217       464275999       464380062    
448798611       447006768       448742072       449379213       462978412      
463057455       463151019       463235408       463323527       463403733      
463473140       463549956       463625517       463706432       463800862      
463916171       464043413       464160415       464276013       464380070    
448804757       447008376       448742270       449379270       462978511      
463057463       463151076       463235424       463323535       463403774      
463473405       463549964       463625640       463706440       463800870      
463916320       464043447       464160449       464276039       464380088    
448807057       447009218       448726299       449379288       462978545      
463057471       463151092       463235440       463323584       463403832      
463473413       463550202       463625657       463706481       463800888      
463916353       464043454       464160506       464276062       464380120    
448795625       447013517       448726448       449380146       462978594      
463057489       463151159       463235457       463323816       463403923      
463473421       463550210       463625673       463706507       463800896      
463916403       464043595       464160522       464276120       464380153    
448803783       447013848       448726729       449380252       462978669      
463057570       463151332       463235655       463323824       463403972      
463473447       463550236       463625699       463706531       463801092      
463916411       464043702       464160530       464276138       464380161    
448805911       447014812       448726844       449380492       462978685      
463057588       463151365       463235671       463323832       463403980      
463473488       463550251       463625731       463704726       463801381      
463916429       464043728       464160555       464276617       464380377    
448807503       447018466       448727156       449380575       462978693      
463057596       463151399       463235697       463323840       463403998      
463473496       463550269       463625749       463704734       463801399      
463916601       464043785       464160803       464276641       464380419    
448807693       447019787       448727438       449380658       462978883      
463057638       463151407       463235705       463323857       463404020      
463473603       463550277       463626010       463704742       463801449      
463916619       464043793       464160811       464276716       464380435    
448812180       447021239       448728188       449380666       462978891      
463057653       463151423       463235721       463323873       463402479      
463473629       463550418       463626101       463704767       463801456      
463916635       464043819       464160837       464276724       464380450    
448812453       447023938       448728261       449381458       462978909      
463057778       463151431       463235804       463323956       463402487      
463473637       463550426       463626127       463704775       463801472      
463916643       464043934       464160902       464276732       464380468  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448815746       447024118       448728352       449381490       462978917      
463057786       463151662       463235945       463323998       463402503      
463473678       463550442       463626135       463704783       463801571      
463916676       464044015       464160936       464276740       464380476    
448821991       447024530       448728402       449381532       462978966      
463057810       463151670       463235952       463324004       463402511      
463473686       463550459       463626150       463704965       463801589      
463916718       464044023       464160977       464277011       464380658    
448811646       447024555       448728659       449381672       462978974      
463057836       463151688       463235978       463324061       463402529      
463473769       463550475       463626168       463704973       463801647      
463916916       464044031       464161009       464277052       464380666    
448820993       447025966       448728758       449381920       462979188      
463057844       463151712       463235994       463324111       463402537      
463473959       463550533       463626176       463704981       463801662      
463916924       464044049       464161025       464277110       464380708    
448827212       447026022       448729533       449381938       462979212      
463057851       463151761       463236018       463324137       463402628      
463473967       463550640       463626200       463704999       463801670      
463916940       464044064       464161058       464277128       464380773    
448828038       447029620       448729699       449382985       462979220      
463058073       463151787       463236026       463324277       463402636      
463473991       463550665       463626226       463705020       463801712      
463916965       464044080       464161124       464277177       464380807    
448833830       447030016       448729780       449383496       462979261      
463058081       463149724       463236109       463324301       463402669      
463474015       463550681       463626234       463705038       463801886      
463916973       464044098       464161132       464277193       464380823    
448848101       447031121       448730010       449383702       462979295      
463058115       463149757       463236133       463324327       463402677      
463474023       463550707       463626267       463705301       463801894      
463916981       464044114       464161355       464277383       464381011    
448850248       447031311       448730077       449383892       462979303      
463058123       463149856       463236158       463324376       463402685      
463474031       463550715       463626275       463705335       463801910      
463917237       464044122       464161363       464277391       464381144    
448860197       447031667       448731638       449384056       462979394      
463058206       463149864       463236174       463324384       463402693      
463474171       463550731       463626440       463705343       463801928      
463917245       464044130       464161405       464277417       464381201    
448846808       447036930       448731661       449384155       462979451      
463058263       463149872       463236257       463324400       463402826      
463474205       463550863       463626531       463705350       463801936      
463917278       464044239       464161439       464277482       464381235    
448848267       447037888       448731687       449385392       462979469      
463058537       463149880       463236422       463322222       463402834      
463474213       463550871       463626549       463705368       463801993      
463917286       464044569       464161553       464277524       464381268    
448849927       447038472       448731729       449385541       462979493      
463058552       463150029       463236430       463322255       463402842      
463474221       463550897       463626556       463705400       463800250      
463917294       464044585       464161777       464277540       464381466    
448852137       447039249       448731760       449385574       462979501      
463058560       463150060       463236471       463322297       463402883      
463474239       463550962       463626572       463705566       463800268      
463917427       464044619       464161793       464277755       464381482    
448852376       447039264       448732305       449385699       462979535      
463058578       463150094       463236539       463322321       463402891      
463474247       463550988       463626739       463705582       463800276      
463917443       464044643       464161819       464277763       464381508    
448855460       447042870       448733980       449385749       462979683      
463058586       463150102       463236570       463322354       463402909      
463474445       463551002       463626804       463705590       463800284      
463917484       464044668       464161827       464277789       464381649    
448856740       447043076       448735035       449385822       462979691      
463058602       463150110       463236802       463322404       463403089      
463474452       463551135       463626846       463705616       463800292      
463917492       464044676       464161900       464277839       464381664    
448856997       447043563       448735449       449373992       462979725      
463056788       463150128       463236828       463322511       463403139      
463474478       463551150       463626861       463705624       463800300      
463917518       464044940       464161959       464277847       464381714    
448858498       447044520       448736009       449374081       462979733      
463056804       463150250       463236877       463322529       463403154      
463474536       463551168       463626879       463705798       463800383      
463917575       464044973       464162106       464277920       464381896    
448859181       447044868       448737346       449374156       462979741      
463056812       463150276       463236885       463322545       463403162      
463474577       463551184       463626887       463705814       463800409      
463917732       464045020       464162155       464278183       464381920    
448866855       447048612       448737478       449374206       462979766      
463056820       463150300       463236901       463322560       463403170      
463474619       463551200       463627034       463705830       463800417      
463917807       464045038       464162163       464278233       464381953    
448874958       447049347       448737551       449374776       462979915      
463056846       463150318       463236935       463322586       463403188      
463472621       463551218       463627059       463705848       463800425      
463917815       464045079       464162189       464278241       464382027    
448862250       447049651       448737619       449374875       462979931      
463056853       463150342       463237073       463322594       463403303      
463472688       463551358       463627158       463705855       463800433      
463917872       464045327       464162213       464278308       464382035    
448878769       447050113       448737866       449376011       462979949      
463057042       463150391       463237099       463322818       463403329      
463472696       463551390       463627174       463705905       463800441      
463917898       464045368       464162247       464278357       464379627    
448879098       447050592       448738237       449376086       462979964      
463057059       463150557       463237115       463322859       463403378      
463472712       463551408       463627216       463706028       463800532      
463917906       464045392       464162486       464278365       464379635    
448886176       447052937       448740183       449376524       462979980      
463057091       463150565       463237131       463322867       463403386      
463472720       463551432       463627372       463706036       463800540      
463917922       464045418       464162494       464278449       464379643    
448887562       447053166       448740191       449376557       462980111      
463057133       463150599       463237214       463322883       463403402      
463472761       463551457       463627380       463706044       463800557      
463917963       464045442       464162502       464278472       464379650    
448896290       447053653       448740530       449376938       462980129      
463057166       463150615       463237230       463322891       463403410      
463472902       463549782       463627448       463706069       463800581      
463917997       464045574       464162510       464278480       464379734    
448912493       447055484       448740761       449376961       462980178      
463057182       463150664       463237479       463323154       463403576      
463472910       463549790       463627463       463706077       463800599      
463918029       464045871       464162528       464278498       464379924    
448916361       447056037       448742643       449377696       462980210      
463057299       463150847       463237487       463323162       463403618      
463472928       463549816       463627505       463706143       463800607      
463918037       464045889       464162551       464278506       464379957    
448917237       447056912       448743054       449377837       462980236      
463057315       463150854       463237503       463323196       463403626      
463472944       463549824       463627554       463706291       463800748      
463918045       464045913       464162809       464278522       464379973    
448920215       447009424       448743278       449377910       462980244      
463057323       463150888       463237529       463323204       463403634      
463472951       463549832       463627794       463706309       463800755      
463918292       464045962       464162841       464278688       464380005    
448928887       447009861       448743419       449377944       462978420      
463057372       463150896       463237628       463323279       463403659      
463473017       463549857       463627802       463706317       463800763      
463918334       464045970       464162866       464278696       464380021    
448932194       447009952       448743518       449378421       462978438      
463057398       463150920       463237743       463323386       463403683      
463473199       463550053       463627810       463706333       463800771      
463918367       464046184       464162874       464278738       464380047    
448933598       447009994       448743559       449378645       462978453      
463057406       463150938       463237784       463323618       463403840      
463473223       463550079       463627851       463706341       463800805      
463918383       464046291       464162924       464278795       464380187    
448925842       447010406       448743567       449379304       462978461      
463057497       463151183       463237800       463323642       463403865      
463473272       463550095       463627893       463706408       463800821      
463918425       464046309       464162940       464278811       464380245    
448932632       447011834       448743583       449379312       462978479      
463057521       463151191       463237842       463323667       463403873      
463473298       463550129       463627901       463706606       463800912      
463918722       464046432       464163203       464278910       464380260    
448932970       447021429       448743609       449379577       462978701      
463057539       463151258       463237859       463323683       463403881      
463473306       463550178       463628008       463706614       463800938      
463918763       464046465       464163211       464279074       464380286    
448939454       447022161       448743906       449379668       462978735      
463057547       463151266       463237883       463323782       463403899      
463473314       463550285       463628016       463706648       463800946      
463918813       464046770       464163336       464279082       464380310    
448950618       447022476       448745372       449380021       462978750      
463057554       463151290       463237982       463323808       463403915      
463473512       463550301       463628032       463706713       463800953      
463918896       464046788       464163344       464279140       464380344    
448952051       447022781       448745554       449380930       462978784      
463057562       463151308       463238022       463323899       463404038      
463473520       463550335       463628099       463706739       463800961      
463918938       464046820       464163401       464279157       464380484    
448952903       447023383       448745703       449381045       462978842      
463057661       463151464       463238055       463323907       463404079      
463473538       463550350       463628131       463706747       463801027      
463918953       464046846       464163591       464279173       464380492    
448954164       447023763       448745752       449381128       462978859      
463057711       463151571       463238097       463323915       463404087      
463473546       463550392       463628149       463706796       463801480      
463919142       464046861       464163641       464279207       464380542    
448956813       447026261       448745828       449381268       462979006      
463057737       463151597       463238113       463323923       463404095      
463473553       463550400       463628321       463706820       463801498      
463919241       464046895       464163674       464279462       464380559    
448960146       447027079       448745877       449381417       462979014      
463057745       463151621       463238121       463323931       463404129      
463473561       463550558       463628339       463706838       463801506      
463919266       464047109       464163757       464279488       464380583    
448951194       447028366       448747147       449381961       462979022      
463057760       463151639       463238311       463323949       463404145      
463473801       463550566       463628362       463706853       463801514      
463919563       464047117       464163781       464279553       464380609    
448958264       447028895       448747303       449382050       462979048      
463057901       463151647       463238352       463324160       463404152      
463473843       463550582       463628388       463706887       463801555      
463919597       464047182       464163815       464279579       464380864    
448961052       447028986       448747527       449382308       462979097      
463057935       463151795       463238386       463324194       463404186      
463473850       463550608       463628396       463707067       463801563      
463919639       464047224       464161173       464279678       464380880    
448969824       447029257       448747774       449382332       462979113      
463057976       463151803       463238394       463324210       463404210      
463473884       463550616       463628404       463707109       463801738      
463919704       464047240       464161199       464279686       464380906    
448976100       447032475       448747857       449382522       462979337      
463058016       463151829       463238428       463324228       463404228      
463473900       463550632       463626283       463707125       463801746      
463919712       464047323       464161207       464279876       464380922    
448976191       447032525       448748129       449382613       462979345      
463058032       463151852       463236315       463324244       463404236      
463474049       463550764       463626333       463707166       463801761      
463920041       464044270       464161215       464279900       464380955    
448970814       447034471       448749127       449384692       462979352      
463058065       463151860       463236356       463324434       463404277      
463474056       463550780       463626374       463707182       463801779      
463920082       464044288       464161223       464279926       464380997    
448979906       447036187       448749218       449384833       462979360      
463058305       463151878       463236406       463324442       463404368      
463474064       463550798       463626382       463707190       463801787      
463920108       464044379       464161256       464279942       464381292    
448983122       447036294       448750083       449385004       462979378      
463058313       463151886       463236414       463324459       463404376      
463474072       463550814       463626390       463707315       463801795      
463920116       464044452       464161579       464279975       464381334    
448986158       447039397       448750216       449385178       462979543      
463058362       463151894       463236638       463324483       463404392      
463474080       463550822       463626580       463707356       463802017      
463920157       464044528       464161603       464279983       464381342    
448988774       447039942       448750240       449385285       462979576      
463058370       463151902       463236679       463324533       463404418      
463474288       463550855       463626606       463707398       463802025      
463920207       464044544       464161611       464280189       464381391    
448978296       447040106       448750901       449385368       462979592      
463058453       463151944       463236703       463324566       463404434      
463474312       463551069       463626614       463707406       463802041      
463920462       464044684       464161686       464280197       464381417  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448984245       447040650       448750927       449386077       462979618      
463058479       463151951       463236737       463324574       463404467      
463474361       463551085       463626622       463707414       463802082      
463920470       464044718       464161728       464280213       464381425    
448997445       447041377       448751081       449386200       462979626      
463058610       463151969       463236760       463324582       463404590      
463474387       463551101       463626655       463707455       463802165      
463920488       464044841       464161744       464280221       464381748    
449002013       447042482       448751115       449386325       462979659      
463058636       463152041       463236778       463324590       463404616      
463474395       463551119       463626721       463707596       463802181      
463920504       464044866       464161991       464280262       464381763    
449002294       447045386       448751578       449386416       462979790      
463058669       463152058       463236943       463324624       463404640      
463474403       463551127       463626895       463707620       463802207      
463920538       464044882       464162023       464280288       464381771    
449003706       447046293       448752386       449386580       462979808      
463058685       463152066       463236976       463324632       463404657      
463474627       463551226       463626903       463707638       463802223      
463920561       464044932       464162031       464280445       464381789    
449001775       447046475       448753699       449386663       462979832      
463058701       463152074       463236992       463324640       463404673      
463474668       463551234       463626945       463707653       463802264      
463920827       464045103       464162072       464280544       464381821    
449002831       447048364       448753723       449386952       462979865      
463058735       463152090       463237024       463324848       463404806      
463474676       463551242       463626960       463707661       463802280      
463920835       464045152       464162080       464280569       464381862    
449010008       447048521       448753863       449387067       462979881      
463058776       463152108       463237040       463324913       463404822      
463474684       463551283       463626978       463707687       463802538      
463920892       464045202       464162098       464280635       464382126    
449013234       447051418       448753970       449387075       462979899      
463058784       463152207       463237248       463324947       463404830      
463474692       463551333       463627026       463707802       463802561      
463920918       464045244       464162320       464280700       464382159    
449018126       447052119       448754523       449387109       462979998      
463058867       463152223       463237305       463324988       463404871      
463474718       463551341       463627224       463707810       463802579      
463920926       464045251       464162338       464280718       464382183    
449023480       447052150       448754671       449387281       462980004      
463058941       463152231       463237339       463325076       463404897      
463474742       463551465       463627232       463707836       463802595      
463920942       464045293       464162361       464280874       464382191    
449029883       447052176       448755272       449387653       462980038      
463058958       463152256       463237362       463325233       463404905      
463474759       463551481       463627273       463707844       463802611      
463918110       464045640       464162387       464280916       464382209    
449032408       447052911       448755454       449388503       462980079      
463058966       463152280       463237404       463325332       463405035      
463474775       463551499       463627331       463707869       463802686      
463918151       464045756       464162437       464280957       464382258    
449042837       447057142       448755462       449388545       462980087      
463058982       463152389       463237636       463325340       463405043      
463474783       463551507       463627349       463707885       463802835      
463918169       464045764       464162460       464281039       464382282    
449044585       447057175       448755694       449388917       462980251      
463058990       463152439       463237651       463325373       463405068      
463474817       463551549       463627646       463708115       463802892      
463918177       464045806       464162585       464281047       464382308    
449037274       447057753       448755769       449389147       462980269      
463059014       463152454       463237693       463325449       463405084      
463474858       463551556       463627687       463708123       463802900      
463918219       464046002       464162619       464281070       464382316    
449037530       447058314       448756726       449389170       462980277      
463059196       463152470       463237735       463325472       463405092      
463475053       463551572       463627737       463708198       463802926      
463918276       464046051       464162684       464278530       464382332    
449047208       447058785       448756791       449389451       462980301      
463059212       463152504       463237891       463325589       463405118      
463475061       463551598       463627752       463708206       463802942      
463918490       464046085       464162734       464278571       464382357    
449057405       447059304       448756825       449391549       462980319      
463059238       463152579       463237909       463325613       463405274      
463475079       463551630       463627760       463708255       463802967      
463918540       464046101       464162742       464278597       464382399    
449059880       447060054       448757005       449391572       462980335      
463059303       463152686       463237933       463325647       463405282      
463475087       463551689       463627919       463708404       463803189      
463918557       464046168       464162759       464278605       464382704    
449060151       447060484       448757203       449391747       462980350      
463059311       463152694       463237958       463325654       463405290      
463475095       463551721       463627935       463708412       463803197      
463918565       464046481       464162973       464278647       464382746    
449062298       447061243       448744169       449391788       462980376      
463059337       463152710       463237966       463325662       463405308      
463475103       463551853       463627943       463708420       463803254      
463918581       464046572       464163088       464278662       464382779    
449063452       447061813       448744177       449391796       462980384      
463059477       463152736       463237974       463325704       463405332      
463475244       463551895       463627968       463708438       463803353      
463918706       464046598       464163112       464278977       464382787    
449066281       447063207       448744219       449391804       462980392      
463059493       463152884       463238170       463325902       463405340      
463475251       463551937       463627976       463708446       463803361      
463918961       464046614       464163120       464279009       464382803    
449067685       447066051       448744755       449392547       462980442      
463059501       463152918       463238196       463325951       463405456      
463475269       463551960       463627984       463708453       463803387      
463918995       464046671       464163161       464279041       464382977    
449076595       447066101       448745224       449392653       462980640      
463059535       463153049       463238204       463325985       463405464      
463475277       463551978       463628172       463708677       463803486      
463919068       464046697       464163187       464279058       464382985    
449067495       447066754       448745307       449392877       462980657      
463059550       463153080       463238238       463326017       463405506      
463475285       463552000       463628198       463708727       463803502      
463919084       464046903       464163435       464279066       464383066    
449068964       447067240       448745927       449392950       462980681      
463059584       463153106       463238451       463326033       463405514      
463475319       463552216       463628214       463708735       463803510      
463919100       464046937       464163492       464279256       464383082    
449079631       447067588       448745976       449393107       462980715      
463059865       463153114       463238485       463326041       463405530      
463475426       463552224       463628248       463708750       463803544      
463919134       464046986       464163518       464279272       464383215    
449080324       447074170       448746024       449393123       462980723      
463059873       463153130       463238675       463326199       463405662      
463475434       463552240       463628297       463708800       463803551      
463919282       464047034       464163559       464279314       464383306    
449081546       447074584       448746057       449394774       462980756      
463059881       463153346       463238683       463326207       463405670      
463475459       463552257       463628305       463706911       463803650      
463919290       464047042       464163567       464279330       464383314    
449078872       447074766       448746107       449394873       462980855      
463059907       463153411       463238808       463326215       463405696      
463475509       463552265       463628412       463706945       463803841      
463919308       464047083       464163575       464279439       464383322    
449082981       447075367       448748236       449395219       462980863      
463059915       463153437       463238857       463326256       463405712      
463475525       463552281       463628438       463706960       463803866      
463919381       464047331       464163823       464279454       464383348    
449092139       447075508       448748368       449395623       462980897      
463059949       463153460       463238881       463326264       463405720      
463475574       463552380       463628461       463706978       463803874      
463919522       464047349       464163831       464279694       464383405    
449092642       447075821       448748590       449395664       462980921      
463060046       463153510       463238923       463326272       463405738      
463475731       463552414       463628479       463706994       463803882      
463919548       464047380       464163898       464279702       464383637    
449107465       447081464       448748889       449396811       462980939      
463060061       463153536       463238931       463326397       463404285      
463475749       463552422       463628487       463707059       463803924      
463919746       464047422       464163906       464279751       464383728    
449098318       447081472       448748996       449396878       462980954      
463060079       463153759       463238998       463326421       463404301      
463475764       463552463       463628503       463707216       463803940      
463919803       464047430       464163914       464279785       464383736    
449103043       447081563       448749101       449397066       462981085      
463060095       463153767       463239178       463326439       463404335      
463475772       463552489       463628511       463707224       463804070      
463919811       464047463       464163922       464279793       464383751    
449104827       447082942       448750398       449397363       462981093      
463060111       463153775       463239202       463326462       463404343      
463475814       463552513       463628537       463707257       463804112      
463919829       464047489       464163930       464279843       464383777    
449123306       447083056       448750521       449397389       462981135      
463060178       463153783       463239210       463326496       463404350      
463475871       463552638       463628545       463707299       463804203      
463919977       464047513       464163971       464280007       464383850    
449111004       447088980       448750554       449397413       462981143      
463060459       463153791       463239236       463326504       463404475      
463476036       463552646       463628552       463707463       463804211      
463919993       464047521       464163989       464280049       464383991    
449122985       447089384       448750760       449398452       462981176      
463060467       463153825       463239244       463326611       463404483      
463476044       463552661       463628578       463707489       463804245      
463920280       464047539       464163997       464280072       464384080    
449129188       447090002       448750869       449398650       462981184      
463060475       463151977       463239269       463326645       463404517      
463476069       463552687       463628701       463707539       463804310      
463920298       464047547       464164003       464280080       464384106    
449131432       447090192       448752543       449398858       462981309      
463060509       463151985       463239434       463326660       463404525      
463476093       463552760       463628719       463707562       463804518      
463920330       464047901       464164011       464280098       464384155    
449133909       447090614       448752592       449398924       462981358      
463060517       463151993       463239442       463326702       463404558      
463476101       463552810       463628727       463707588       463804583      
463920348       464047919       464164193       464280163       464384163    
449144492       447090630       448752998       449399377       462981390      
463060525       463152009       463239459       463326728       463404574      
463476127       463552927       463628735       463707695       463804617      
463920447       464047927       464164250       464280320       464384197    
449138452       447095803       448753046       449399468       462981424      
463060616       463152025       463239491       463324673       463404681      
463476234       463552935       463628750       463707729       463804625      
463920595       464047943       464164276       464280379       464384502    
449145614       447096017       448753103       449400308       462981432      
463060632       463152033       463239525       463324681       463404715      
463476259       463552984       463628925       463707745       463804641      
463920660       464048016       464164284       464280403       464384510    
449148170       447096140       448753343       449400365       462981440      
463060665       463152116       463239590       463324723       463404731      
463476267       463553016       463628941       463707752       463804682      
463920686       464048024       464164300       464280411       464384536    
449153931       447096793       448754994       449400431       462981580      
463060707       463152132       463239780       463324756       463404749      
463476325       463553024       463628958       463707778       463802298      
463920728       464048172       464164326       464280726       464384544    
449163120       447096801       448755074       449400472       462981606      
463060798       463152140       463239806       463324772       463404756      
463476333       463553230       463629022       463707794       463802322      
463920785       464048180       464164730       464280742       464384551    
449171776       447100256       448755157       449400860       462981663      
463060806       463152157       463239822       463324798       463404798      
463476366       463553255       463629030       463707927       463802389      
463920793       464048222       464164771       464280767       464384569    
449173483       447100405       448755249       449400894       462981697      
463058875       463152165       463239855       463325092       463404913      
463476507       463553271       463629055       463707943       463802413      
463920959       464048255       464164854       464280775       464384692    
449177963       447102872       448755256       449387752       462981705      
463058909       463152173       463239871       463325134       463404921      
463476515       463553289       463629162       463707984       463802421      
463921015       464048263       464164888       464280791       464384718    
449182617       447104092       448755892       449387810       462981713      
463058917       463152306       463239889       463325142       463404962      
463476531       463553297       463629170       463708016       463802447      
463921023       464048594       464164904       464280809       464384775    
449189760       447105057       448756031       449387968       462981945      
463058925       463152314       463240028       463325167       463404988      
463476614       463553313       463629188       463708040       463802702      
463921031       464048719       464164912       464281104       464384791    
449191881       447105073       448756387       449388065       462981952      
463058933       463152322       463240036       463325175       463404996      
463476705       463553453       463629196       463708065       463802736      
463921049       464048784       464165190       464281120       464384841  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449184480       447106451       448756445       449388107       462981960      
463059022       463152330       463240077       463325225       463405142      
463476713       463553461       463629204       463708321       463802744      
463921064       464048867       464165232       464281260       464384858    
449195858       447106675       448756569       449388198       462981978      
463059071       463152355       463240119       463325480       463405175      
463474882       463553537       463629220       463708339       463802801      
463921080       464048891       464165257       464281286       464382464    
449197482       447107640       448756700       449389907       462981986      
463059105       463152363       463240127       463325506       463405191      
463474890       463553545       463629436       463708347       463802819      
463921114       464048966       464165265       464281385       464382472    
449200989       447107970       448757484       449389915       462981994      
463059139       463152603       463240242       463325514       463405225      
463474957       463553552       463629451       463708362       463802827      
463921122       464049097       464165273       464281393       464382639    
449200021       447108010       448757526       449390095       462982133      
463059154       463152611       463240259       463325522       463405233      
463474973       463553560       463629485       463708370       463803031      
463921155       464049105       464165299       464281427       464382647    
449215466       447063231       448757872       449390194       462982174      
463059170       463152629       463240267       463325548       463405357      
463475012       463551739       463629543       463708388       463803049      
463921197       464049139       464165596       464281443       464382662    
449223866       447063496       448757898       449390616       462982224      
463059352       463152637       463240309       463325563       463405365      
463475020       463551747       463629568       463708461       463803072      
463921304       464049204       464165612       464281468       464382670    
449224708       447063538       448757971       449391275       462982232      
463059378       463152645       463240317       463325753       463405373      
463475111       463551762       463629576       463708479       463803148      
463921320       464049303       464165620       464281476       464382811    
449215193       447063694       448758045       449391911       462982281      
463059394       463152678       463240325       463325795       463405381      
463475160       463551796       463629683       463708487       463803155      
463921353       464049337       464165737       464281526       464382837    
449223692       447064452       448758086       449392133       462980483      
463059410       463152926       463240473       463325811       463405399      
463475178       463551804       463629691       463708511       463803171      
463921379       464049451       464165760       464281575       464382878    
449228238       447068214       448758243       449392406       462980517      
463059428       463152942       463240481       463325837       463405407      
463475186       463551846       463629709       463708560       463803429      
463921437       464049477       464165794       464281864       464382894    
449236884       447069451       448758417       449392448       462980533      
463059436       463152967       463240564       463325860       463405548      
463475194       463552042       463629717       463708628       463803437      
463921445       464049493       464165935       464281914       464382936    
449237064       447069725       448758813       449392489       462980558      
463059618       463152991       463240598       463325894       463405555      
463475228       463552075       463629725       463708826       463803445      
463921635       464049501       464165943       464281922       464382944    
449237379       447072331       448759498       449393438       462980582      
463059626       463153007       463240606       463326058       463405589      
463475335       463552091       463629733       463708842       463803452      
463921684       464049519       464165968       464281963       464383223    
449244425       447074022       448759613       449393511       462980624      
463059683       463153023       463240622       463326082       463405621      
463475343       463552109       463629881       463708875       463803460      
463921692       464049543       464165984       464281971       464383231    
449227867       447076712       448760041       449393651       462980764      
463059741       463153239       463240705       463326090       463405639      
463475350       463552125       463629899       463708883       463803478      
463921825       464049907       464165992       464281989       464383249    
449230846       447077124       448760785       449394238       462980772      
463059840       463153254       463240721       463326124       463405647      
463475376       463552182       463629907       463708933       463803668      
463921908       464049923       464166008       464282128       464383256    
449237825       447077256       448760876       449394386       462980780      
463059857       463153262       463240739       463326165       463405746      
463475400       463552299       463629915       463708941       463803676      
463921965       464049931       464166339       464282151       464383298    
449241058       447078031       448761189       449396027       462980798      
463059956       463153270       463240754       463326181       463405753      
463475418       463552315       463629949       463708958       463803700      
463922195       464049964       464166347       464282177       464383439    
449242197       447078205       448762153       449396100       462980830      
463059972       463153296       463240770       463326322       463405779      
463475582       463552323       463629998       463708966       463803734      
463922203       464050004       464166354       464282201       464383447    
449244623       447078270       448762450       449396175       462980848      
463059998       463153338       463240788       463326348       463405845      
463475616       463552331       463630160       463709006       463803775      
463922211       464050129       464166362       464282268       464383496    
449246537       447083601       448762617       449396225       462980962      
463060004       463153551       463239004       463326355       463405860      
463475624       463552349       463630194       463709014       463803809      
463922260       464050632       464166412       464282276       464383546    
449247493       447084153       448762971       449396282       462980988      
463060020       463153593       463239046       463326363       463405878      
463475640       463552356       463630228       463709055       463803965      
463922351       464050657       464166438       464282375       464383595    
449264514       447085549       448763102       449396563       462981002      
463060038       463153627       463239129       463326371       463405886      
463475665       463552521       463630269       463709311       463803981      
463922369       464050673       464166628       464282425       464383629    
449270958       447087313       448763292       449397496       462981036      
463060244       463153635       463239152       463326512       463405910      
463475723       463552539       463630285       463709329       463803999      
463922617       464050707       464166651       464282433       464383876    
449272442       447087362       448764001       449397538       462981051      
463060277       463153676       463239335       463326520       463405928      
463475889       463552547       463630293       463709352       463804013      
463922625       464050731       464166701       464282474       464383884    
449269471       447091091       448765107       449397785       462981077      
463060301       463153700       463239343       463326546       463405951      
463475939       463552588       463628610       463709378       463804039      
463922690       464050756       464166743       464282524       464383967    
449269786       447091604       448765289       449397843       462981218      
463060368       463153866       463239368       463326561       463405985      
463475954       463552604       463628628       463709477       463804047      
463922708       464047612       464166750       464282532       464383975    
449276039       447091661       448765412       449397934       462981226      
463060426       463153874       463239376       463326579       463405993      
463475988       463552612       463628636       463709691       463804336      
463922740       464047646       464166842       464282649       464383983    
449280072       447092180       448765479       449397959       462981242      
463060434       463153882       463239392       463326587       463406116      
463475996       463552836       463628644       463709709       463804369      
463922781       464047653       464164029       464282656       464384213    
449285956       447093873       448765669       449399518       462981259      
463060533       463153890       463239418       463326744       463406132      
463476010       463552869       463628669       463709717       463804443      
463923110       464047687       464164045       464282664       464384338    
449290345       447096876       448766147       449399666       462981283      
463060541       463153908       463239624       463326751       463406140      
463476135       463552885       463628677       463709790       463804484      
463923136       464047752       464164110       464282680       464384346    
449282805       447097775       448766485       449399674       462981291      
463060558       463153916       463239657       463326827       463406181      
463476143       463552893       463628776       463709824       463804500      
463923193       464047885       464164136       464282706       464384353    
449285030       447098179       448766758       449399948       462981457      
463060574       463153932       463239715       463326843       463406207      
463476150       463552901       463628826       463709832       463804724      
463923250       464048040       464164177       464282722       464384478    
449286616       447099318       448766824       449400019       462981465      
463060582       463153940       463239723       463326850       463406355      
463476176       463552919       463628834       463709949       463804765      
463923326       464048057       464164342       464282987       464384585    
449294982       447099896       448767251       449400035       462981499      
463060830       463153973       463239731       463326876       463406363      
463476192       463553032       463628883       463709972       463804781      
463923359       464048065       464164441       464283019       464384601    
449295914       447105248       448768556       449400936       462981515      
463060863       463153981       463239764       463326884       463406371      
463476200       463553107       463629063       463710004       463804799      
463923524       464048073       464164532       464283050       464384627    
449305168       447105495       448769000       449400951       462981523      
463060889       463154013       463239921       463326918       463406405      
463476408       463553123       463629089       463710061       463804849      
463923565       464048123       464164540       464283092       464384650    
449305275       447105834       448769059       449401124       462981549      
463060897       463154039       463239954       463326934       463406413      
463476416       463553149       463629113       463710111       463804906      
463923615       464048164       464164656       464283118       464384684    
449295351       447106055       448769182       449401140       462981721      
463060905       463154203       463239962       463326967       463406421      
463476457       463553172       463629121       463710137       463804914      
463923631       464048347       464164664       464283126       464384890    
449295419       447109950       448769224       449401249       462981762      
463060954       463154229       463239988       463326983       463406504      
463476465       463553180       463629139       463710293       463804922      
463923706       464048362       464164987       464283340       464384940    
449298983       447110800       448769646       449401322       462981796      
463060988       463154237       463239996       463327312       463406520      
463476721       463553321       463629154       463710319       463804930      
463923714       464048438       464165018       464283415       464384957    
449300243       447110958       448771246       449401454       462981804      
463061002       463154252       463240002       463327320       463406561      
463476788       463553347       463629246       463710368       463804955      
463923938       464048487       464165059       464283472       464385020    
449312487       447111485       448771469       449401470       462981838      
463061044       463154336       463240143       463327379       463406595      
463476796       463553354       463629261       463710376       463804971      
463923946       464048560       464165075       464283506       464385038    
449314681       447112046       448771535       449402031       462981861      
463061085       463154351       463240176       463327403       463406637      
463476846       463553362       463629279       463710384       463805010      
463923953       464048586       464165182       464283514       464385061    
449318419       447112350       448771618       449402171       462982042      
463061093       463154526       463240192       463327429       463406769      
463476861       463553370       463629295       463710566       463805234      
463924027       464048974       464165380       464283548       464385087    
449319581       447112772       448771642       449402312       462982075      
463061192       463154534       463240218       463327445       463406777      
463476879       463553388       463629329       463710608       463805259      
463924068       464048990       464165448       464283746       464385095    
449317726       447113630       448771816       449402387       462982083      
463061234       463154567       463240234       463327601       463406801      
463476895       463553578       463629345       463710681       463805283      
463924092       464049014       464165489       464283845       464385103    
449321744       447114034       448772244       449404755       462982091      
463061259       463154617       463240341       463327619       463406819      
463476911       463553586       463629584       463710699       463805291      
463921221       464049030       464165505       464283852       464385137    
449330729       447114778       448772467       449404854       462982117      
463061275       463154633       463240358       463327684       463406827      
463476929       463553602       463629592       463710723       463805374      
463921239       464049063       464165539       464283894       464385145    
449334937       447117300       448772509       449404862       462982125      
463061283       463154641       463240408       463327742       463406835      
463476937       463553636       463629634       463710756       463805408      
463921262       464049089       464165562       464283902       464385160    
449330141       447119314       448772525       449405026       462982299      
463061382       463154856       463240416       463327775       463406926      
463476952       463553644       463629642       463710863       463805622      
463921270       464049352       464165810       464283910       464385426    
449341767       447121567       448772558       449405216       462982307      
463061457       463154898       463240432       463327825       463406934      
463476960       463553651       463629659       463710889       463805689      
463921296       464049394       464165828       464281591       464385434    
449347954       447122284       448773200       449405604       462982315      
463061465       463154906       463240465       463327981       463406967      
463477109       463553685       463629675       463711002       463805705      
463921452       464049410       464165851       464281617       464385442    
449348440       447122458       448758987       449406990       462982323      
463061473       463154989       463240630       463328005       463406983      
463477117       463553719       463629741       463711010       463805721      
463921510       464049428       464165877       464281674       464385459    
449351360       447122854       448759001       449407469       462982331      
463061481       463154997       463240648       463328047       463406991      
463477125       463553727       463629766       463711036       463805846      
463921536       464049436       464165893       464281799       464385467    
449341783       447122888       448759027       449407485       462982372      
463061515       463155002       463240655       463328054       463407007      
463477141       463553784       463629816       463711044       463805861      
463921544       464049444       464166024       464281997       464385517  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449352285       447123654       448759324       449407840       462982380      
463061689       463155176       463240663       463328062       463407148      
463477174       463553792       463629824       463711374       463806109      
463921551       464049584       464166040       464282011       464385756    
449352632       447127648       448759365       449407873       462982398      
463061697       463155234       463240689       463328070       463407171      
463477216       463553800       463629840       463711382       463806182      
463921619       464049626       464166248       464282045       464385772    
449355536       447128299       448759456       449407964       462982422      
463061739       463155259       463240697       463328252       463407197      
463477380       463553958       463629857       463711440       463806190      
463922039       464049741       464166255       464282078       464385780    
449359462       447128356       448761353       449408707       462982448      
463061762       463155283       463240804       463328260       463407213      
463477406       463553966       463630004       463711465       463806224      
463922054       464049758       464166271       464282094       464385798    
449356161       447128638       448761569       449408848       462982463      
463061770       463155325       463240812       463328336       463407221      
463477422       463553974       463630020       463711515       463806257      
463922062       464049790       464166305       464282102       464385814    
449358035       447128893       448761726       449408905       462982471      
463061796       463155341       463240853       463328351       463407247      
463477430       463553982       463630046       463711523       463806265      
463922070       464049816       464166495       464282284       464385855    
449362920       447130675       448761882       449409028       462982646      
463062018       463155648       463240861       463328369       463407379      
463477448       463553990       463630053       463709121       463806380      
463922120       464050228       464166537       464282300       464386135    
449365964       447139130       448761957       449409176       462982653      
463062034       463155655       463240887       463328385       463407387      
463477455       463554006       463630079       463709147       463806398      
463922385       464050251       464166560       464282326       464386168    
449373133       447139221       448762062       449409184       462982679      
463062042       463155671       463240903       463328575       463407395      
463477570       463554121       463630103       463709154       463806414      
463922443       464050343       464166578       464282334       464386184    
449375005       447139718       448763391       449410869       462982695      
463062075       463155754       463240945       463328625       463407403      
463477588       463554147       463630319       463709170       463806422      
463922484       464050517       464166602       464282342       464386200    
449379585       447140195       448763490       449410901       462982703      
463062083       463155796       463240952       463328690       463407411      
463477604       463554154       463630335       463709196       463806455      
463922492       464050566       464166859       464282367       464386317    
449381086       447140450       448763755       449411040       462982711      
463062232       463155945       463240960       463328708       463407429      
463477612       463554170       463630368       463709295       463806570      
463922518       464050616       464166909       464282540       464386499    
449395755       447144320       448763763       449411651       462982810      
463062257       463155952       463240978       463328724       463406009      
463477653       463554188       463630376       463709501       463806612      
463922567       464050780       464166925       464282557       464386507    
449392455       447144593       448763938       449411768       462982828      
463062299       463155960       463240994       463328732       463406033      
463477687       463554196       463630392       463709527       463806646      
463922872       464050798       464166958       464282565       464386515    
449393768       447146051       448763987       449411867       462982836      
463062315       463155978       463241000       463328880       463406058      
463477810       463554303       463630418       463709535       463806653      
463922880       464050822       464166982       464282573       464386549    
449403351       447146242       448765750       449413848       462982844      
463062323       463156000       463241141       463328930       463406066      
463477828       463554329       463630475       463709550       463806661      
463922906       464050830       464167071       464282581       464386572    
449416460       447146911       448765834       449414093       462982851      
463062364       463156018       463241174       463328948       463406074      
463477851       463554337       463630483       463709626       463806752      
463922997       464050855       464167097       464282607       464386580    
449419431       447147612       448765842       449414143       462982877      
463062505       463156174       463241224       463328955       463406108      
463477885       463554345       463630517       463709683       463806935      
463923086       464050905       464167105       464282730       464386820    
449430602       447155490       448766113       449414168       462982976      
463062513       463156190       463241232       463328963       463406223      
463477927       463554386       463630525       463709840       463806943      
463923094       464050921       464167147       464282755       464386853    
449430016       447155508       448766139       449414424       462983032      
463062521       463156208       463241257       463328971       463406264      
463477935       463554394       463630566       463709865       463807016      
463923367       464050939       464167329       464282789       464386861    
449430644       447156761       448767442       449414549       462983149      
463062562       463156240       463241455       463329136       463406272      
463478099       463554519       463630673       463709873       463807024      
463923391       464050970       464167360       464282847       464386879    
449436492       447156928       448767756       449415223       462983156      
463062588       463156299       463241489       463329169       463406298      
463478115       463554535       463630681       463709881       463807032      
463923417       464050988       464167386       464282912       464386887    
449442813       447157090       448767897       449415348       462983198      
463062596       463156307       463241497       463329177       463406314      
463478172       463554543       463630699       463709915       463807073      
463923441       464051093       464167600       464282920       464386945    
449441591       447161464       448767939       449415777       462983347      
463062737       463154047       463241521       463329185       463406322      
463478198       463554568       463630749       463709931       463807222      
463923482       464051341       464167642       464283159       464387083    
449442086       447162512       448768507       449415835       462983354      
463062745       463154096       463241570       463329193       463406439      
463478206       463554576       463630756       463710145       463807248      
463923490       464051382       464167667       464283209       464387091    
449446939       447162850       448769794       449415843       462983396      
463062778       463154112       463241588       463329243       463406447      
463478222       463554584       463630764       463710152       463807271      
463923722       464051408       464167741       464283233       464387208    
449449370       447163676       448770339       449416106       462983412      
463062794       463154120       463241679       463327007       463406454      
463478347       463554691       463630939       463710178       463807297      
463923755       464051424       464167840       464283266       464387216    
449450113       447164344       448770669       449417872       462983420      
463062836       463154138       463241703       463327023       463406462      
463478362       463554741       463630996       463710236       463807305      
463923821       464051440       464167857       464283316       464387240    
449453224       447165812       448770842       449417963       462983438      
463061101       463154161       463241711       463327080       463406470      
463478370       463554766       463631002       463710251       463805036      
463923862       464051481       464168137       464283332       464387257    
449463348       447170515       448770867       449418151       462983628      
463061119       463154369       463241737       463327106       463406496      
463478388       463554865       463631010       463710269       463805101      
463923870       464051622       464168145       464283563       464387463    
449463850       447170721       448771220       449418755       462983644      
463061127       463154385       463241745       463327122       463406660      
463478438       463554907       463631051       463710418       463805127      
463923896       464051648       464168228       464283613       464387497    
449475151       447171182       448771832       449418862       462983651      
463061143       463154435       463241794       463327254       463406678      
463478487       463554923       463631069       463710426       463805135      
463924134       464051671       464168269       464283647       464387547    
449475748       447171778       448771907       449418904       462983677      
463061150       463154476       463241901       463327460       463406686      
463478701       463555078       463631184       463710459       463805143      
463924175       464051689       464168301       464283688       464387588    
449470871       447172164       448772079       449402882       462983693      
463061168       463154484       463241919       463327478       463406710      
463478719       463555102       463631200       463710483       463805218      
463924217       464051697       464168319       464283696       464387596    
449493816       447174707       448772087       449403104       462983842      
463061291       463154518       463241927       463327486       463406744      
463478743       463555110       463631234       463710509       463805499      
463924225       464051739       464168624       464283738       464387646    
449493840       447119462       448772202       449403666       462983859      
463061317       463154658       463241935       463327494       463406751      
463478768       463555151       463631267       463710525       463805515      
463924258       464051846       464168657       464283928       464385178    
449479989       447119819       448773333       449404078       462983867      
463061333       463154666       463241943       463327502       463406843      
463478818       463555169       463631291       463710764       463805531      
463924282       464051853       464168673       464283936       464385186    
449480201       447119827       448773648       449404631       462983883      
463061341       463154815       463241968       463327551       463406868      
463478834       463555227       463631309       463710780       463805556      
463924316       464051879       464168707       464283969       464385228    
449480235       447120569       448773853       449405620       462983941      
463061366       463154823       463242057       463327833       463406884      
463476994       463555458       463631481       463710798       463805572      
463924324       464051937       464168715       464283985       464385269    
449494541       447121187       448774315       449405828       462983958      
463061374       463154831       463242073       463327841       463406892      
463477000       463555474       463631499       463710806       463805606      
463924373       464051945       464168921       464283993       464385350    
449506641       447123944       448774885       449405950       462984121      
463061549       463155036       463242081       463327866       463406900      
463477026       463555540       463631523       463710814       463805911      
463924407       464051952       464168939       464284017       464385400    
449507896       447124017       448774893       449406172       462984147      
463061556       463155044       463242115       463327890       463406918      
463477059       463555599       463631531       463710830       463805929      
463924431       464052075       464168947       464284041       464385533    
449507235       447125634       448774968       449406230       462984154      
463061606       463155069       463242149       463327965       463407015      
463477067       463555664       463631564       463711069       463806000      
463924464       464052117       464168954       464284058       464385541    
449507300       447126863       448775130       449406545       462984212      
463061663       463155119       463242156       463327973       463407049      
463477091       463553826       463631580       463711192       463806018      
463924712       464052133       464168962       464284074       464385574    
456580166       447133315       448775197       449408020       462984261      
463061671       463155127       463242230       463328104       463407056      
463477240       463553867       463631739       463711275       463806067      
463924753       464052158       464168970       464284082       464385657    
456850320       447134180       448775403       449408228       462982505      
463061812       463155143       463242248       463328120       463407098      
463477257       463553883       463631747       463711333       463806075      
463924829       464052273       464169200       464284157       464385707    
456877448       447135328       448775429       449408335       462982513      
463061838       463155424       463242271       463328146       463407106      
463477265       463553891       463631770       463711358       463806281      
463924837       464052406       464169317       464284165       464385731    
457143600       447135823       448775726       449408434       462982521      
463061911       463155523       463242289       463328203       463407130      
463477307       463553909       463631788       463711366       463806299      
463924845       464052422       464169358       464284389       464385871    
457147262       447137407       448775759       449408517       462982612      
463061929       463155531       463242321       463328237       463407288      
463477331       463553917       463631838       463711564       463806315      
463924969       464052448       464169473       464284413       464385913    
457412492       447137662       448776039       449408582       462982620      
463061978       463155549       463242461       463328393       463407296      
463477463       463554014       463631853       463711598       463806349      
463925297       464052471       464169507       464284447       464385921    
455995316       447141078       448776153       449409325       462982638      
463061986       463155572       463242511       463328427       463407304      
463477471       463554022       463631960       463711606       463806356      
463925313       464052489       464169853       464284546       464386010    
456775196       447141292       448776609       449409549       462982729      
463062125       463155820       463242552       463328443       463407346      
463477489       463554063       463631978       463711655       463806364      
463925347       464052497       464169879       464284553       464386028    
457105450       447142068       448776732       449409986       462982737      
463062141       463155838       463242560       463328500       463407353      
463477497       463554071       463631994       463711663       463806463      
463925388       464052612       464169895       464284587       464386101    
457155109       447142449       448777599       449410182       462982745      
463062158       463155861       463242586       463328518       463407437      
463477521       463554113       463632000       463711689       463806513      
463925412       464052638       464169903       464284744       464386341    
457642510       447142993       448777607       449410364       462982752      
463062174       463155879       463242610       463328765       463407452      
463477539       463554212       463632026       463711705       463806521      
463925420       464052661       464169911       464284785       464386358    
458182094       447143462       448777938       449410844       462982802      
463062182       463155903       463241034       463328781       463407460      
463477703       463554238       463632034       463711721       463806539      
463925552       464052687       464169929       464284827       464386382    
458245768       447147760       448778027       449412329       462982885      
463062208       463155937       463241042       463328807       463407486      
463477711       463554246       463632125       463711739       463806562      
463925586       464052695       464170257       464284850       464386416  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
458955234       447148065       448778266       449412576       462982901      
463062380       463156083       463241067       463328823       463407502      
463477737       463554253       463632141       463711879       463806794      
463925677       464052869       464170265       464284876       464386424    
459565644       447149238       448779223       449412873       462982919      
463062398       463156117       463241083       463328831       463407544      
463477745       463554261       463632158       463711911       463806802      
463925768       464052935       464170364       464284884       464386457    
459613857       447150970       448780072       449413053       462982927      
463062422       463156125       463241091       463328849       463407551      
463477752       463554279       463632208       463711937       463806885      
463925784       464052943       464170398       464285006       464386655    
459966545       447151887       448780155       449413731       462982935      
463062430       463156133       463241125       463328989       463407569      
463477794       463554402       463632224       463712232       463806893      
463925818       464052950       464170406       464285014       464386697    
460033558       447152273       448780577       449413798       462982943      
463062455       463156158       463241281       463329029       463407577      
463477968       463554428       463632232       463712240       463806901      
463925933       464052976       464170414       464285048       464386747    
458549938       447157306       448781740       449414572       462983214      
463062463       463156166       463241331       463329045       463407585      
463477992       463554436       463630574       463712257       463806927      
463925958       464052984       464167394       464285055       464386788    
460075757       447158866       448781922       449414648       462983230      
463062604       463156315       463241356       463329060       463407643      
463478008       463554485       463630582       463712281       463807099      
463926048       464051127       464167428       464285063       464386804    
460135825       447158957       448781997       449414721       462983289      
463062612       463156323       463241398       463329078       463407726      
463478040       463554493       463630616       463712315       463807123      
463926105       464051267       464167469       464285071       464386812    
460341258       447160847       448782003       449414994       462983305      
463062653       463156349       463241406       463329268       463407734      
463478057       463554600       463630624       463712356       463807131      
463926139       464051275       464167485       464285212       464386952    
460357270       447161043       448782334       449415009       462983313      
463062661       463156356       463241430       463329292       463407759      
463478073       463554618       463630632       463712497       463807164      
463926337       464051309       464167493       464285220       464386978    
460364649       447166513       448782433       449415215       462983446      
463062703       463156380       463241596       463329300       463407775      
463478255       463554642       463630657       463712570       463807198      
463926394       464051325       464167568       464285238       464386994    
460150907       447167065       448784082       449416148       462983495      
463062729       463156471       463241604       463329342       463407791      
463478271       463554675       463630780       463712588       463807321      
463926469       464051523       464167923       464285295       464387018    
460178502       447168444       448784173       449416205       462983503      
463062844       463156497       463241612       463329359       463407817      
463478289       463554683       463630806       463712877       463807354      
463926501       464051531       464167956       464285311       464387281    
460426927       447168832       448784561       449416676       462983537      
463062869       463156505       463241638       463329375       463407940      
463478305       463554931       463630855       463712893       463807370      
463926527       464051556       464168046       464285345       464387299    
460445406       447169103       448784579       449417252       462983545      
463062877       463156513       463241646       463329383       463407957      
463478339       463554956       463630889       463712935       463807404      
463926642       464051572       464168079       464285626       464387349    
460503436       447169970       448784595       449417484       462983552      
463062885       463156570       463241661       463329391       463407965      
463478495       463554972       463630913       463712976       463807420      
463926816       464051598       464168087       464285634       464387398    
460521669       447175407       448784702       449419043       462983727      
463062893       463156588       463241802       463329409       463407973      
463478511       463554998       463631085       463712992       463807495      
463926832       464051606       464168129       464285642       464387414    
460553324       447176363       448786624       449419316       462983735      
463062901       463156729       463241836       463329458       463408005      
463478545       463555003       463631101       463713008       463807545      
463926840       464051754       464168327       464285667       464387653    
460612203       447176512       448786756       449419423       462983743      
463062919       463156794       463241851       463329474       463408013      
463478578       463555029       463631119       463713222       463807552      
463926857       464051762       464168335       464285675       464387679    
460644008       447177080       448787002       449419589       462983768      
463062927       463156802       463241877       463329482       463408203      
463478644       463555250       463631143       463713305       463807610      
463926865       464051788       464168376       464285709       464387695    
460721301       447177262       448787333       449419712       462983826      
463062935       463156810       463241885       463329672       463408252      
463478677       463555268       463631168       463713313       463807636      
463926873       464051804       464168426       464285824       464387844    
460727928       447177296       448787358       449419738       462983834      
463062943       463156851       463241893       463329680       463408260      
463478867       463555292       463631176       463713347       463807644      
463927079       464051820       464168517       464285865       464387869    
460929391       447178187       448788067       449419829       462983990      
463062976       463157008       463241976       463329706       463408310      
463478875       463555359       463631333       463713362       463807651      
463927137       464051838       464168590       464285873       464387885    
460913940       447179003       448788935       449420140       462984022      
463062984       463157016       463241984       463329722       463408328      
463478925       463555375       463631366       463713404       463807818      
463927145       464051960       464168723       464285907       464387927    
460959315       447179631       448789115       449420686       462984048      
463063206       463157024       463241992       463329771       463408336      
463478941       463555441       463631432       463713677       463807842      
463927152       464051978       464168731       464285923       464387935    
460963085       447179847       448789487       449420777       462984071      
463063214       463157081       463242016       463329789       463408450      
463478958       463555672       463631440       463713693       463807859      
463927186       464051986       464168749       464285972       464387943    
461008039       447180597       448789578       449420827       462984089      
463063222       463157313       463242032       463330019       463408476      
463478966       463555698       463631473       463713727       463807883      
463927202       464052000       464168764       464286236       464387950    
461025629       447182924       448789768       449421411       462984113      
463063305       463157339       463242040       463330035       463408500      
463478990       463555714       463631598       463713743       463807974      
463924514       464052042       464168798       464286251       464387976    
461042269       447182973       448790162       449421502       462984329      
463063339       463157347       463242164       463330043       463408534      
463479048       463555789       463631614       463713768       463808121      
463924555       464052059       464168855       464286301       464388321    
461238131       447183203       448775437       449421510       462984378      
463063453       463157388       463242172       463330084       463408567      
463479055       463555805       463631655       463713792       463808147      
463924563       464052281       464168988       464286327       464388354    
461025082       447183633       448775486       449421650       462984402      
463063487       463157396       463242198       463330134       463408575      
463479063       463555821       463631663       463713883       463808154      
463924571       464052307       464169010       464286335       464388362    
461052417       447184151       448775494       449421700       462984451      
463063495       463157420       463242206       463330159       463408682      
463479105       463555862       463631689       463713917       463808204      
463924605       464052331       464169077       464286368       464388370    
461320756       447188434       448775536       449421718       462984469      
463063511       463157651       463242214       463330282       463408690      
463479162       463555920       463631721       463714048       463808220      
463924613       464052349       464169093       464284181       464388412    
461333429       447188798       448775676       449423763       462984477      
463063578       463157685       463242222       463330324       463408724      
463479329       463555938       463631887       463714071       463808246      
463925081       464052356       464169143       464284223       464388420    
461478844       447188848       448775684       449423862       462984485      
463063701       463157727       463242339       463330357       463408740      
463479337       463555961       463631895       463714188       463808535      
463925107       464052372       464169515       464284272       464388560    
461495368       447189382       448776799       449424019       462984501      
463063719       463157750       463242347       463330373       463408799      
463479352       463555979       463631903       463714360       463808634      
463925131       464052521       464169564       464284280       464388610    
461545279       447189598       448776971       449424092       462984519      
463063743       463157768       463242388       463330381       463408849      
463479378       463556134       463631929       463714444       463808642      
463925149       464052547       464169663       464284348       464388628    
461304347       447189655       448777144       449424167       462984535      
463063750       463157776       463242396       463330423       463408963      
463479386       463556175       463631945       463714477       463808683      
463925156       464052554       464169705       464284371       464388677    
461467094       447194895       448777383       449424365       462984543      
463063768       463157883       463242404       463330662       463409003      
463479402       463556191       463631952       463714527       463808691      
463925222       464052562       464169812       464284595       464388693    
461512444       447195132       448777458       449425065       462984550      
463063776       463157909       463242420       463330704       463409011      
463479485       463556209       463632042       463714550       463808717      
463925453       464052570       464169937       464284603       464388750    
461521981       447197047       448777532       449425115       462984758      
463064139       463157933       463242701       463330746       463409045      
463479519       463556241       463632059       463714584       463808857      
463925461       464052604       464169945       464284637       464388891    
461581316       447197674       448778381       449425164       462984766      
463064154       463157966       463242727       463330779       463409052      
463479527       463556274       463632067       463711960       463808865      
463925479       464052745       464169994       464284645       464388933    
461978256       447197781       448778456       449425214       462984808      
463064204       463157974       463242750       463330811       463409078      
463479576       463556464       463632083       463711978       463808881      
463925503       464052794       464170034       464284710       464388958    
461993651       447202292       448778530       449425529       462984824      
463064261       463157982       463242826       463330837       463409185      
463479584       463556498       463632109       463712133       463808907      
463925511       464052810       464170042       464284728       464388982    
462032228       447202714       448778589       449425560       462984840      
463064352       463158196       463242875       463330993       463409201      
463479600       463556506       463632117       463712174       463808923      
463925537       464052828       464170117       464284926       464389048    
462038993       447204041       448778605       449426501       462984865      
463064378       463158212       463242909       463331025       463409219      
463479790       463556530       463632265       463712182       463808964      
463925834       464052836       464170448       464284934       464389063    
462044520       447204926       448780726       449426675       462984980      
463064485       463158238       463242917       463331082       463409227      
463479808       463556548       463632273       463712216       463809186      
463925842       464052851       464170463       464284942       464389204    
462055294       447209313       448780890       449426725       462985029      
463064493       463158303       463242925       463331116       463409235      
463479816       463556555       463632299       463712380       463809202      
463925859       464052992       464170505       464284975       464389212    
462106444       447211251       448780932       449426873       462985086      
463064501       463158337       463242982       463331124       463409243      
463479865       463556670       463632315       463712414       463809210      
463925875       464053008       464170513       464284983       464389253    
462114570       447212317       448781021       449427319       462985094      
463064519       463158345       463243022       463331140       463407650      
463479899       463556746       463632323       463712422       463809236      
463925891       464053016       464170588       464284991       464389261    
462120965       447212861       448781047       449427392       462985243      
463064576       463158493       463243048       463331348       463407676      
463480087       463556761       463632364       463712455       463809327      
463925909       464053024       464170620       464285089       464389295    
462178559       447213349       448782797       449428572       462985250      
463064618       463158535       463243303       463331355       463407684      
463480103       463556779       463632380       463712489       463809343      
463926162       464053040       464170653       464285097       464389303    
462099250       447213679       448783209       449428895       462985300      
463064808       463158543       463243352       463331397       463407692      
463480137       463556803       463632414       463712687       463809491      
463926170       464053057       464170661       464285147       464389501    
462130113       447218132       448783589       449429018       462985318      
463064816       463158550       463243360       463331413       463407700      
463480160       463556811       463632422       463712695       463809517      
463926188       464053073       464170695       464285154       464389584    
462167339       447219312       448783605       449429059       462985359      
463064832       463158576       463243394       463331439       463407718      
463480178       463557017       463632430       463712729       463809541      
463926220       464053081       464170703       464285162       464389618    
462171935       447219361       448783803       449429315       462985383      
463064865       463158584       463243410       463331777       463407841      
463480194       463557033       463632448       463712786       463809632      
463926246       464053099       464170794       464285170       464389634    
462176454       447219403       448784066       449429349       462985557      
463064915       463156604       463243691       463331785       463407866      
463480376       463557082       463632455       463712802       463809673      
463926329       464053115       464170802       464285428       464389642  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
462185372       447220187       448785758       449430263       462985565      
463065292       463156638       463243808       463331793       463407908      
463480418       463557157       463632570       463712851       463809715      
463926659       464053123       464170968       464285501       464389709    
462234659       447223751       448786046       449430289       462985607      
463065300       463156653       463243824       463331819       463407916      
463480434       463557165       463632588       463713024       463809905      
463926709       464053149       464170984       464285527       464390111    
462256561       447224551       448786251       449430362       462985615      
463065318       463156661       463243832       463331827       463407924      
463480442       463557181       463632596       463713040       463809947      
463926717       464053222       464171032       464285535       464390129    
462202243       447225251       448786343       449430560       462985623      
463065334       463156679       463243840       463329524       463407932      
463480459       463557306       463632604       463713065       463809970      
463926741       464053230       464171040       464285543       464390145    
462212028       447227323       448786608       449430586       462985649      
463065359       463156695       463244061       463329557       463408070      
463480467       463557314       463632612       463713107       463810028      
463926790       464053255       464171057       464285576       464390152    
462212077       447229139       448788091       449431147       462985797      
463063040       463156869       463244111       463329599       463408104      
463480608       463557322       463632620       463713149       463810036      
463926899       464053263       464171081       464285717       464390186    
462242041       447229485       448788356       449431261       462985839      
463063081       463156877       463244129       463329615       463408120      
463480632       463557330       463632844       463713156       463810143      
463926923       464053289       464171255       464285733       464390194    
462242843       447181041       448788547       449431337       462985854      
463063107       463156893       463244137       463329623       463408146      
463480640       463557355       463632893       463713487       463807677      
463926972       464053297       464171271       464285766       464390467    
462258773       447181165       448788687       449431410       462985862      
463063131       463156927       463244160       463329664       463408195      
463480657       463557389       463632919       463713495       463807719      
463926980       464053396       464171339       464285774       464390483    
462259409       447181348       448788703       449431535       462985870      
463063172       463156935       463244210       463329813       463408351      
463480707       463557520       463632927       463713503       463807735      
463926998       464053404       464171347       464285782       464390517    
462260134       447182023       448788745       449431576       462985896      
463063180       463156968       463244376       463329870       463408369      
463480715       463557546       463632935       463713545       463807743      
463927046       464053412       464171370       464285808       464390582    
462315920       447182106       448790469       449420892       462986001      
463063354       463157149       463244392       463329888       463408377      
463480822       463557561       463632943       463713578       463807792      
463927210       464053420       464171404       464285998       464390608    
462318171       447185588       448790550       449420900       462986035      
463063362       463157198       463244400       463329896       463408385      
463480830       463557587       463633073       463713586       463807800      
463927251       464053438       464171578       464286004       464388099    
462291212       447185851       448791400       449420967       462986084      
463063370       463157206       463244426       463329920       463408393      
463480848       463557595       463633099       463713818       463808014      
463927301       464053453       464171586       464286145       464388115    
462303967       447186800       448791418       449421031       462986100      
463063388       463157214       463244434       463329961       463408401      
463480855       463557637       463633123       463713826       463808048      
463927319       464053602       464171636       464286152       464388172    
462323452       447187345       448791442       449421130       462986142      
463063412       463157248       463244442       463330175       463408609      
463480889       463557819       463633131       463713842       463808089      
463927350       464053610       464171669       464286178       464388198    
462334731       447188004       448791772       449421163       462986159      
463063438       463157255       463244582       463330191       463408617      
463480947       463557843       463633149       463713859       463808097      
463927376       464053636       464171701       464286210       464388222    
462349184       447190471       448791871       449421890       462986357      
463063586       463157446       463244608       463330209       463408625      
463479188       463557850       463633172       463713867       463808105      
463927392       464053644       464171750       464286376       464388297    
462352139       447190513       448793240       449422278       462986373      
463063594       463157487       463244640       463330217       463408633      
463479196       463557892       463633263       463713875       463808113      
463927400       464053677       464171917       464286392       464388438    
462362732       447192758       448793273       449422617       462986415      
463063602       463157537       463244673       463330225       463408674      
463479212       463557900       463633271       463714212       463808287      
463927426       464053685       464171933       464286418       464388461    
462400060       447194879       448793323       449423417       462986431      
463063651       463157552       463244699       463330266       463408856      
463479253       463557942       463633297       463714238       463808295      
463927434       464053768       464171941       464286426       464388479    
462410168       447198177       448794149       449423524       462986456      
463063669       463157586       463244954       463330456       463408864      
463479295       463556001       463633313       463714253       463808410      
463927467       464053776       464171958       464286533       464388503    
462435009       447198938       448794354       449423581       462986464      
463063685       463157628       463244962       463330480       463408872      
463479303       463556027       463633354       463714261       463808428      
463927756       464053784       464171966       464286566       464388511    
462439456       447200817       448794883       449424514       462984592      
463063792       463157792       463244970       463330530       463408906      
463479410       463556043       463633362       463714287       463808436      
463927798       464053792       464171982       464286574       464388768    
462426933       447201419       448794966       449424530       462984626      
463063909       463157800       463244988       463330548       463408922      
463479428       463556076       463633495       463714337       463808493      
463927863       464053800       464172071       464286582       464388784    
462461955       447201641       448795013       449424597       462984675      
463063941       463157826       463245001       463330621       463408948      
463479444       463556100       463633511       463714592       463808725      
463927913       464053818       464172089       464286590       464388800    
462531450       447205170       448795187       449424621       462984725      
463063990       463157859       463245027       463330654       463409086      
463479451       463556118       463633545       463714618       463808733      
463927947       464054188       464172097       464286608       464388826    
462572496       447207101       448796359       449424738       462984881      
463064006       463157875       463245225       463330845       463409094      
463479469       463556282       463633552       463714626       463808790      
463927970       464054451       464172113       464286624       464388842    
462512302       447208018       448796367       449424852       462984907      
463064055       463157990       463245241       463330860       463409151      
463479477       463556316       463633560       463714634       463808808      
463928085       464054469       464172139       464286632       464388859    
462539438       447208687       448796425       449425750       462984915      
463064386       463158014       463245258       463330878       463409169      
463479675       463556381       463633602       463714691       463808816      
463928119       464054527       464172147       464286848       464389071    
462540410       447208893       448796599       449425792       462984923      
463064402       463158048       463245290       463330886       463409250      
463479691       463556415       463633727       463714725       463808840      
463928150       464054535       464172238       464286863       464389089    
462580465       447209016       448796615       449426014       462984931      
463064436       463158097       463245381       463330910       463409284      
463479741       463556456       463633735       463714733       463808980      
463928176       464054568       464172279       464286889       464389121    
462599481       447214248       448796813       449426170       462984972      
463064451       463158105       463245498       463330977       463409292      
463479758       463556571       463633792       463714741       463809012      
463928184       464054717       464172287       464286913       464389147    
462643644       447215419       448798108       449426204       462985128      
463064469       463158154       463243071       463331207       463409300      
463479907       463556597       463633800       463714774       463809061      
463928291       464054733       464172311       464286954       464389162    
462692690       447217241       448798280       449426212       462985151      
463064477       463158378       463243097       463331215       463409342      
463479949       463556605       463633818       463714782       463809079      
463928325       464054758       464172329       464286970       464389196    
462713835       447217431       448798389       449427442       462985169      
463064634       463158402       463243105       463331231       463409359      
463479980       463556621       463633826       463714824       463809129      
463928358       464054774       464172345       464287077       464389311    
462634601       447217605       448798447       449427491       462985177      
463064642       463158410       463243154       463331249       463409367      
463480020       463556647       463634014       463714832       463809145      
463928424       464054790       464172451       464287085       464389345    
462837980       447217662       448798819       449427798       462985193      
463064683       463158436       463243196       463331280       463409383      
463480053       463556654       463634022       463714972       463809376      
463928499       464054840       464172493       464287135       464389352    
462838723       447220278       448800037       449427889       462985219      
463064741       463158444       463243295       463331298       463409391      
463480244       463556878       463634048       463715029       463809400      
463928507       464054998       464172501       464287150       464389394    
462945262       447221185       448800169       449428184       462985391      
463064782       463158469       463243501       463331488       463409409      
463480269       463556910       463634063       463715060       463809434      
463928812       464055029       464172519       464287168       464389493    
462944554       447221755       448800425       449428457       462985409      
463064923       463158634       463243519       463331496       463409417      
463480277       463556928       463634147       463715110       463809467      
463928853       464055045       464172527       464287176       464389725    
462945007       447222449       448800532       449429455       462985482      
463064980       463158667       463243550       463331710       463409425      
463480293       463556993       463632505       463715144       463809475      
463928887       464055052       464172543       464287382       464389832    
462947235       447222936       448800557       449429844       462985508      
463065144       463158675       463243618       463331769       463409524      
463480327       463557199       463632521       463715151       463809780      
463928960       464055102       464170810       464287390       464389873    
462947243       447223546       448800755       449430032       462985540      
463065227       463158683       463243626       463331835       463409532      
463480335       463557215       463632539       463715292       463809806      
463928986       464055185       464170828       464287416       464389899    
462947425       447229659       448801241       449430099       462985664      
463065235       463158741       463243675       463331843       463409557      
463480475       463557231       463632547       463715300       463809814      
463929034       464053156       464170836       464287424       464389915    
462946153       447230939       448801910       449430206       462985672      
463065276       463158782       463243857       463331850       463409573      
463480509       463557249       463632554       463715508       463809848      
463929299       464053164       464170877       464287440       464389964    
462946336       447231002       448802447       449430719       462985714      
463065441       463158790       463243865       463331900       463409599      
463480517       463557298       463632562       463715623       463809889      
463929372       464053172       464170901       464287465       464390202    
462946468       447231176       448802496       449430743       462985722      
463065508       463158808       463243873       463331918       463409607      
463480525       463557405       463632638       463715656       463809897      
463929414       464053180       464170950       464287572       464390285    
462946641       447231689       448802900       449430776       462985763      
463065516       463158824       463243972       463331934       463409730      
463480574       463557413       463632646       463715730       463810176      
463929422       464053198       464171149       464287580       464390343    
462946914       447231937       448802926       449430784       462985771      
463065524       463158832       463244053       463331959       463409755      
463480590       463557421       463632695       463715987       463810226      
463929489       464053214       464171156       464287598       464390418    
462947318       447231994       448804047       449431105       462985904      
463065540       463158857       463244236       463331967       463409763      
463480731       463557447       463632737       463715995       463810267      
463929554       464053313       464171180       464287606       464390434    
462947359       447232075       448804583       449431634       462985912      
463065573       463158865       463244251       463331975       463409771      
463480756       463557488       463632745       463716035       463810275      
463930040       464053321       464171230       464287648       464390459    
462948092       447232166       448804609       449431667       462985920      
463065581       463159020       463244277       463331991       463409797      
463480764       463557504       463632778       463716050       463810374      
463930057       464053339       464171248       464287655       464390632    
462949611       447233867       448804708       449431865       462985953      
463065599       463159046       463244285       463332023       463409896      
463480780       463557660       463632968       463716076       463810481      
463930081       464053347       464171420       464287804       464390715    
462950270       447237884       448804732       449431873       462985979      
463065607       463159053       463244293       463332031       463409904      
463480806       463557710       463632976       463716084       463810515      
463930131       464053362       464171487       464287838       464390731    
462951062       447238437       448806257       449431907       462985987      
463065615       463159061       463244368       463332254       463409912      
463480814       463557736       463632992       463716365       463810531      
463930180       464053388       464171503       464287846       464390772    
462951088       447239997       448806497       449431923       462986167      
463065656       463159087       463244475       463332262       463409920      
463480988       463557744       463633016       463716399       463810549      
463930214       464053461       464171529       464287861       464390962  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
462951302       447241092       448807099       449431998       462986217      
463065706       463159095       463244483       463332270       463409938      
463481002       463557751       463633024       463716431       463810564      
463930529       464053495       464171537       464287887       464390996    
462951898       447241993       448807123       449432046       462986225      
463065912       463159327       463244491       463332288       463409979      
463481010       463557793       463633057       463716449       463810747      
463930552       464053545       464171552       464287895       464391002    
462950577       447242751       448807149       449432293       462986290      
463065920       463159343       463244533       463332296       463410118      
463481036       463557959       463633180       463716464       463810754      
463930610       464053560       464171784       464288059       464391077    
462951286       447246711       448793596       449432905       462986324      
463065946       463159368       463244558       463332304       463410126      
463481044       463557991       463633198       463716688       463810770      
463930651       464053578       464171800       464288075       464391127    
462951492       447247156       448793638       449433119       462986332      
463065953       463159376       463244574       463332452       463410134      
463481069       463558007       463633206       463716779       463810788      
463930677       464053586       464171818       464288083       464391184    
462952078       447250044       448793679       449433242       462986472      
463065979       463159384       463244715       463332460       463410159      
463481077       463558015       463633222       463716811       463810838      
463930727       464053693       464171842       464288125       464391515    
462952441       447251018       448793745       449433739       462986480      
463066027       463159533       463244749       463332510       463410175      
463481085       463558023       463633248       463716837       463810846      
463927475       464053701       464171867       464288174       464391531    
462953811       447251315       448793992       449433861       462986530      
463066233       463159566       463244764       463332536       463410183      
463481093       463558064       463633255       463716845       463811026      
463927525       464053727       464171990       464288182       464391549    
462952342       447251463       448794081       449434323       462986555      
463066290       463159582       463244806       463332551       463410365      
463481101       463558072       463633370       463717041       463811083      
463927541       464053735       464172006       464288372       464391564    
462953175       447254475       448795476       449434497       462986589      
463066324       463159632       463244814       463332569       463410373      
463481127       463558080       463633388       463717090       463811166      
463927566       464053743       464172014       464288398       464391572    
462953670       447255134       448795807       449434653       462986597      
463066407       463159657       463244947       463332726       463410399      
463481143       463558130       463633438       463717108       463811190      
463927608       464053750       464172022       464288406       464391622    
462954009       447255241       448795989       449434851       462986613      
463066423       463159798       463245035       463332734       463410407      
463481333       463558155       463633461       463717124       463811216      
463927657       464053826       464172048       464288422       464391853    
462954280       447255498       448796003       449436641       462986621      
463066431       463159830       463245076       463332791       463410415      
463481341       463558163       463633479       463717215       463811372      
463927988       464053834       464172055       464288455       464391911    
462954637       447256413       448796136       449436716       462986654      
463066712       463159855       463245100       463332890       463410498      
463481374       463558189       463633610       463717223       463811398      
463928028       464053842       464172154       464288547       464391929    
462955451       447257627       448797175       449437060       462986662      
463066746       463159863       463245134       463332932       463410522      
463481390       463558346       463633628       463717561       463811430      
463928036       464053883       464172162       464286699       464392091    
462954512       447260696       448797241       449437144       462986704      
463066761       463159871       463245142       463333088       463410530      
463481416       463558353       463633644       463717637       463811448      
463928044       464053990       464172170       464286707       464392141    
462954777       447261116       448797472       449437151       462986738      
463066779       463159897       463245183       463333096       463410548      
463481465       463558361       463633669       463717645       463811463      
463928069       464054584       464172196       464286749       464392224    
462955584       447262304       448797530       449437839       462986852      
463066837       463160069       463245506       463333112       463410555      
463481598       463558395       463633693       463717652       463811471      
463928192       464054626       464172212       464286764       464392380    
462955725       447262502       448797746       449437847       462986860      
463066852       463160077       463245555       463333120       463410605      
463481606       463558403       463633719       463717678       463811679      
463928218       464054642       464172220       464286798       464392398    
462956103       447263385       448797993       449438464       462986894      
463066951       463160127       463245563       463333138       463410688      
463481614       463558445       463633834       463717751       463811711      
463928226       464054659       464172360       464286814       464392463    
462957754       447264060       448798850       449438498       462986902      
463066969       463160143       463245605       463333161       463410696      
463481622       463558536       463633867       463714840       463811729      
463928259       464054691       464172378       464286988       464392505    
462956772       447269598       448798926       449438571       462986928      
463067025       463160176       463245613       463333336       463410704      
463481630       463558544       463633875       463714881       463811752      
463928283       464054709       464172394       464286996       464392521    
462959149       447271461       448799239       449438779       462986944      
463067033       463160184       463245621       463333344       463410712      
463481648       463558569       463633883       463714899       463811810      
463928549       464054857       464172402       464287010       464392661    
462960592       447271610       448799676       449440510       462987033      
463067066       463160317       463245647       463333369       463410720      
463481762       463558577       463633909       463714907       463811836      
463928572       464054865       464172410       464287028       464392679    
462959255       447272543       448799684       449441013       462987041      
463067108       463160325       463245696       463333385       463410746      
463481770       463558593       463634212       463714915       463812016      
463928622       464054899       464172428       464287044       464392737    
462959487       447273715       448799692       449441120       462987066      
463067256       463160333       463245720       463333401       463409433      
463481788       463558619       463634238       463714964       463812040      
463928648       464054931       464172550       464287051       464392760    
462961988       447273962       448800870       449441187       462987074      
463067330       463160341       463245738       463333419       463409441      
463481804       463558700       463634246       463715169       463812073      
463928739       464054949       464172576       464287192       464392778    
462960832       447276668       448800904       449441229       462987082      
463067363       463160358       463245753       463333518       463409458      
463481812       463558726       463634261       463715177       463812099      
463928754       464054956       464172626       464287200       464393016    
462960899       447281957       448800938       449441450       462987116      
463067371       463160374       463245803       463333526       463409466      
463481820       463558734       463634295       463715227       463812131      
463929091       464055201       464172659       464287275       464393024    
462961095       447281965       448800946       449442557       462987264      
463067397       463160515       463245969       463333534       463409474      
463481895       463558742       463634311       463715235       463812461      
463929117       464055219       464172667       464287333       464393032    
462961152       447282542       448801134       449442607       462987280      
463067504       463160549       463245985       463333559       463409482      
463481929       463558759       463634345       463715276       463812479      
463929133       464055235       464172675       464287341       464393040    
462961392       447282971       448801225       449442821       462987314      
463067637       463160556       463245993       463333567       463409623      
463481937       463558767       463634360       463715284       463812487      
463929166       464055243       464172717       464287358       464393057    
462961624       447286402       448802959       449442854       462987330      
463067678       463160572       463246009       463333575       463409649      
463481952       463558916       463634436       463715763       463812511      
463929224       464055292       464172733       464287481       464393073    
462961673       447286444       448803064       449442870       462987348      
463067702       463160614       463246033       463333708       463409656      
463482117       463558932       463634444       463715771       463812628      
463929273       464055300       464172758       464287507       464393271    
462963240       447286758       448803452       449443670       462987355      
463067728       463158881       463246058       463333716       463409672      
463482125       463558973       463634451       463715813       463812677      
463929638       464055417       464172782       464287515       464393339    
462963406       447287590       448803585       449443696       462987553      
463067736       463158907       463246264       463333740       463409706      
463482166       463558981       463634618       463715854       463812685      
463929695       464055441       464172816       464287531       464393370    
462963984       447287640       448803734       449443753       462987561      
463067769       463158949       463246298       463333773       463409714      
463482174       463558999       463634634       463715888       463812727      
463929737       464055458       464172840       464287556       464393388    
462964156       447289000       448805143       449444314       462987579      
463067983       463158956       463246363       463333781       463409805      
463482182       463559005       463634642       463715938       463812750      
463929802       464055474       464172964       464287564       464393453    
462964420       447233909       448805267       449444504       462987587      
463067991       463158972       463246371       463333807       463409839      
463482190       463559096       463634659       463716134       463812768      
463929844       464055698       464172972       464287671       464393479    
462963315       447234204       448805374       449444561       462987611      
463068023       463159004       463246397       463332064       463409847      
463482273       463559104       463634691       463716159       463810622      
463929992       464055714       464172998       464287689       464393701    
462964107       447236274       448805382       449445816       462987868      
463068080       463159137       463246421       463332122       463409862      
463482299       463559112       463634709       463716183       463810630      
463930222       464055730       464173020       464287697       464393719    
462964545       447236365       448805838       449445840       462987876      
463068155       463159160       463246637       463332130       463409870      
463482380       463559138       463634857       463716191       463810663      
463930248       464055748       464173038       464287747       464393727    
462965278       447237827       448807289       449446038       462987884      
463068239       463159228       463246660       463332148       463409888      
463482398       463559146       463634899       463716480       463810689      
463930321       464055763       464173046       464287788       464393743    
462966284       447242876       448807578       449446251       462987892      
463065722       463159285       463246736       463332239       463410001      
463482448       463559161       463634923       463716514       463810697      
463930347       464055797       464173244       464287903       464393768    
462967753       447243510       448807735       449446525       462987900      
463065771       463159293       463246744       463332247       463410035      
463482588       463559302       463634956       463716530       463810705      
463930446       464055946       464173251       464287929       464393776    
462966607       447244690       448807875       449446780       462987918      
463065813       463159319       463246785       463332338       463410043      
463482620       463559328       463634964       463716597       463810853      
463930461       464055953       464173269       464287960       464391226    
462966854       447245424       448808048       449433317       462988064      
463065870       463159418       463246983       463332353       463410050      
463482638       463559336       463634980       463716647       463810861      
463930735       464055987       464173277       464287978       464391275    
462967282       447245788       448808295       449433408       462988072      
463065888       463159459       463246991       463332379       463410092      
463482653       463559369       463635102       463716654       463810879      
463930743       464055995       464173285       464287994       464391382    
462967498       447246190       448808352       449433549       462988155      
463066035       463159467       463247015       463332395       463410100      
463482679       463559419       463635169       463716886       463810895      
463930750       464056134       464173293       464288000       464391416    
462967514       447251919       448808394       449433556       462988163      
463066050       463159475       463247023       463332429       463410191      
463482687       463559427       463635177       463716936       463810952      
463930792       464056142       464173392       464288190       464391457    
462970153       447251984       448808436       449433606       462988197      
463066142       463159491       463247072       463332593       463410233      
463481176       463559567       463635193       463716969       463810986      
463930883       464056381       464173418       464288232       464391648    
462968595       447252032       448808758       449433713       462988205      
463066159       463159509       463247296       463332627       463410241      
463481218       463559617       463635243       463716977       463811232      
463930909       464056431       464173434       464288273       464391705    
462971821       447252818       448809822       449435221       462988395      
463066167       463159665       463247338       463332635       463410274      
463481234       463559625       463635250       463716993       463811315      
463930917       464056472       464173475       464288299       464391721    
462971169       447253337       448810283       449435999       462988411      
463066225       463159681       463247346       463332643       463410282      
463481283       463559633       463635425       463717009       463811323      
463930974       464056480       464173483       464288323       464391770    
462971730       447253378       448810374       449436039       462988437      
463066449       463159699       463247361       463332676       463410332      
463481317       463559641       463635441       463717231       463811331      
463931022       464056498       464173509       464288364       464391804    
462973827       447259011       448810523       449436179       462988445      
463066514       463159723       463247379       463332965       463410423      
463481325       463559658       463635466       463717249       463811356      
463931063       464056506       464173582       464288596       464391812    
462973397       447259029       448810531       449436211       462988452      
463066548       463159756       463247395       463332981       463410431      
463481473       463558239       463635482       463717470       463811364      
463931287       464056639       464173590       464288604       464392281  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
462974304       447259102       448810747       449436237       462988460      
463066639       463159780       463247544       463333005       463410449      
463481523       463558270       463635508       463717512       463811497      
463931295       464056647       464173608       464288638       464392299    
462974759       447259847       448812362       449437243       462986761      
463066647       463159905       463247569       463333021       463410464      
463481531       463558312       463635532       463717538       463811570      
463931303       464056662       464173616       464288646       464392307    
462975004       447260365       448812727       449437334       462986787      
463066704       463159947       463247585       463333054       463410472      
463481549       463558338       463635656       463717546       463811588      
463931360       464056688       464173798       464288737       464392315    
462975327       447264144       448813121       449437441       462986795      
463066860       463159962       463247593       463333229       463410480      
463481564       463558452       463635664       463717777       463811612      
463931428       464056696       464173848       464288778       464392349    
462977950       447266354       448813568       449437508       462986829      
463066894       463160028       463247601       463333252       463410613      
463481671       463558478       463635672       463717793       463811661      
463931451       464056712       464175116       464288802       464392372    
462977091       447267477       448815092       449437631       462986837      
463066902       463160051       463247619       463333260       463410639      
463481689       463558486       463635722       463717835       463811885      
463931618       464056860       464175124       464288810       464392547    
462977117       447267923       448815456       449437763       462986845      
463066910       463160200       463247783       463333286       463410647      
463481697       463558494       463635730       463717900       463811927      
463931683       464056886       464175173       464288851       464392554    
462977281       447268434       448815530       449439157       462986951      
463066936       463160218       463247791       463333310       463410654      
463481747       463558502       463635748       463718015       463811943      
463931691       464056894       464175207       464288901       464392562    
462977596       447269309       448815688       449439264       462986969      
463066944       463160234       463247809       463333328       463410662      
463481754       463558510       463635912       463718098       463811968      
463931774       464056944       464175371       464288919       464392588    
462977869       447274168       448815993       449439561       462986993      
463067173       463160242       463247841       463333435       463410670      
463481838       463558627       463635938       463718130       463811976      
463931980       464057009       464175389       464288935       464392596    
462979956       447274531       448816538       449439843       462987009      
463067181       463160283       463247858       463333443       463410753      
463481846       463558643       463635946       463718163       463812008      
463932335       464057017       464176791       464289073       464392638    
462978487       447275058       448817130       449440387       462987025      
463067199       463160309       463247882       463333468       463410779      
463481853       463558668       463635953       463718213       463812271      
463932368       464057140       464177039       464289081       464392786    
462979329       447275728       448817437       449440395       462987157      
463067207       463160382       463245811       463333476       463410803      
463481861       463558676       463635961       463718221       463812289      
463932376       464057157       464177575       464289107       464392877    
462980095       447276296       448817494       449441773       462987181      
463067223       463160457       463245829       463333492       463410829      
463481879       463558684       463636258       463718239       463812347      
463932517       464057181       464177609       464289123       464392893    
462980293       447283771       448817601       449442052       462987231      
463067231       463160481       463245852       463333500       463410845      
463481887       463558692       463636266       463718510       463812412      
463932558       464057199       464178086       464289149       464392935    
462982273       447283862       448817882       449442185       462987249      
463067512       463160499       463245886       463333583       463410852      
463481960       463558775       463636274       463718536       463812438      
463932632       464057207       464178243       464289164       464392976    
462983008       447285628       448819904       449442417       462987256      
463067520       463160507       463245902       463333609       463410878      
463481986       463558783       463636282       463718544       463812537      
463933168       464057355       464178292       464289297       464392984    
462983719       447285842       448820001       449443076       462987363      
463067538       463160622       463245951       463333633       463410886      
463482000       463558817       463636290       463718551       463812545      
463933200       464057496       464178326       464289347       464393115    
462984253       447286329       448820308       449443258       462987405      
463067561       463160663       463246066       463333658       463410894      
463482018       463558825       463636316       463718569       463812560      
463933283       464057645       464178375       464289388       464393123    
462982760       447286378       448820555       449443266       462987413      
463067579       463160705       463246074       463333674       463410902      
463482083       463558858       463634477       463718577       463812578      
463933291       464057652       464172857       464289446       464393156    
462983339       447289687       448820597       449443308       462987496      
463067629       463160721       463246124       463333690       463410910      
463482109       463558882       463634493       463718726       463812594      
463933309       464057694       464172865       464289461       464393180    
462985060       447289802       448820712       449443316       462987504      
463067785       463160739       463246173       463333831       463411017      
463482208       463559013       463634519       463718742       463812610      
463933325       464057736       464172873       464289479       464393206    
462985102       447290586       448821637       449443605       462987546      
463067827       463160754       463246181       463333856       463411025      
463482216       463559021       463634527       463718817       463812784      
463933994       464057744       464172907       464289685       464393263    
462984683       447290834       448821918       449444900       462987678      
463067843       463160796       463246215       463333872       463411058      
463482224       463559039       463634568       463718825       463812800      
463934000       464055482       464172915       464289693       464393529    
462984741       447292186       448822478       449444983       462987686      
463067926       463160812       463246439       463333906       463411074      
463482232       463559047       463634592       463718874       463812826      
463934026       464055508       464172923       464289701       464393552    
462985433       447292566       448822569       449445014       462987694      
463067959       463160853       463246520       463333930       463411082      
463482240       463559062       463634717       463718908       463812834      
463934042       464055680       464173079       464289735       464393578    
462987603       447293424       448822700       449445030       462987710      
463067967       463160879       463246579       463333948       463411108      
463482265       463559070       463634782       463719005       463812842      
463934075       464055805       464173129       464289776       464393586    
462986985       447293580       448824995       449445428       462987736      
463068247       463160994       463246587       463333963       463411173      
463482471       463559203       463634790       463719013       463812867      
463934174       464055847       464173137       464289982       464393602    
462987223       447293622       448825414       449445758       462987801      
463068262       463161026       463246603       463333971       463411181      
463482505       463559252       463634808       463719021       463812875      
463934562       464055854       464173152       464290006       464393651    
462988569       447294505       448825828       449446905       462987926      
463068270       463161067       463246827       463333989       463411207      
463482521       463559260       463634824       463719070       463812909      
463934604       464055920       464173178       464290014       464393792    
462989609       447294539       448825893       449447101       462987959      
463068296       463161083       463246868       463334003       463411215      
463482539       463559278       463634832       463719104       463812917      
463934638       464055938       464173210       464290022       464393800    
462990649       447297516       448826073       449447127       462987975      
463068304       463161091       463246918       463334011       463411223      
463482547       463559294       463634998       463719245       463812933      
463934661       464056191       464173301       464290089       464393826    
462992231       447301110       448826289       449447416       462987983      
463068338       463161307       463246926       463334029       463411231      
463482570       463559450       463635052       463719252       463812982      
463934679       464056209       464173335       464290147       464393834    
462991449       447301789       448809350       449447457       462988007      
463068353       463161349       463246967       463334128       463411322      
463482695       463559468       463635060       463719260       463813006      
463934695       464056258       464173350       464290345       464393842    
462992777       447302373       448809475       449447465       462988049      
463068361       463161372       463247122       463334136       463411330      
463482703       463559484       463635086       463719294       463813220      
463934851       464056316       464173368       464290378       464393867    
462993759       447306358       448809491       449447648       462988221      
463068379       463161380       463247155       463334144       463411355      
463482711       463559526       463635094       463719336       463813246      
463934877       464056332       464173376       464290436       464393875    
462994005       447306663       448809558       449447788       462988239      
463068387       463161398       463247189       463334201       463411371      
463482901       463559534       463635268       463719344       463813253      
463934901       464056357       464173384       464290444       464393909    
462994211       447306754       448809657       449447796       462988296      
463068403       463161414       463247213       463334227       463411389      
463482943       463559559       463635334       463719450       463813345      
463934919       464056514       464173517       464290451       464393925    
462995895       447307489       448809681       449448109       462988312      
463068445       463161570       463247262       463334284       463411397      
463482976       463559666       463635342       463719476       463813378      
463934968       464056522       464173525       464290469       464393933    
462995283       447310806       448810861       449448208       462988320      
463068544       463161620       463247411       463334409       463411488      
463482984       463559674       463635359       463719484       463813402      
463931071       464056530       464173533       464290659       464393941    
462995853       447314212       448811406       449449099       462988346      
463068569       463161638       463247429       463334417       463411504      
463483065       463559757       463635375       463719492       463813592      
463931089       464056571       464173541       464290675       464393966    
462995994       447314287       448811448       449449495       462988478      
463068601       463161646       463247460       463334433       463411512      
463483073       463559781       463635417       463719500       463813600      
463931105       464056597       464173566       464290691       464394121    
462996000       447314691       448811497       449449651       462988486      
463068619       463161679       463247486       463334441       463411520      
463483081       463559815       463635540       463719534       463813626      
463931121       464056621       464173574       464290717       464394139    
462996646       447314741       448811588       449450105       462988494      
463068650       463161687       463247502       463334458       463411538      
463483115       463559831       463635557       463719674       463813642      
463931253       464056746       464174051       464290758       464394212    
462996869       447314774       448813766       449450915       462988502      
463068734       463161844       463247528       463334482       463411546      
463483123       463559849       463635607       463719708       463813659      
463931279       464056761       464174119       464290782       464394220    
462997099       447314881       448813998       449451202       462988510      
463068767       463161851       463247692       463334631       463411629      
463483271       463559864       463635615       463719724       463813675      
463931469       464056803       464174598       464291012       464394238    
462997826       447319260       448814137       449451707       462988544      
463068783       463161869       463247718       463334656       463411637      
463483313       463559872       463635623       463719732       463813998      
463931493       464056837       464174861       464291103       464394360    
462998352       447319559       448814327       449452085       462988551      
463068791       463161935       463247726       463334672       463411645      
463483362       463559906       463635631       463719740       463814004      
463931527       464056845       464175009       464291137       464394386    
462998568       447320326       448814657       449452242       462988577      
463068809       463161943       463247742       463334680       463411660      
463483396       463559914       463635805       463719757       463814061      
463931543       464056852       464175405       464291160       464394394    
462998782       447321399       448815035       449452481       462988585      
463068817       463161976       463247759       463334698       463411819      
463483438       463559948       463635821       463719898       463814145      
463931568       464057025       464175892       464291178       464394428    
462998881       447321563       448816082       449454073       462988619      
463068908       463162156       463247767       463334714       463411827      
463483453       463560128       463635839       463719906       463814194      
463932038       464057033       464176031       464291228       464394451    
462998899       447321613       448816108       449454099       462988635      
463068916       463162255       463247908       463334870       463411934      
463483602       463560136       463635896       463719930       463814210      
463932087       464057074       464176072       464288943       464394493    
462999673       447325846       448816157       449454164       462988734      
463068924       463162271       463247932       463334888       463411959      
463483628       463560144       463635904       463719963       463814442      
463932111       464057082       464176577       464288968       464394709    
463000398       447325911       448816223       449454230       462988742      
463068965       463162289       463247940       463334904       463411967      
463483651       463560177       463635995       463719971       463814467      
463932228       464057090       464176700       464289008       464394733    
463000661       447326679       448816256       449454313       462988759      
463068973       463162297       463247957       463334920       463411975      
463483677       463560201       463636019       463718262       463814517      
463932251       464057363       464177765       464289016       464394741    
463001172       447327289       448816322       449455575       462988783      
463069070       463162420       463247981       463334979       463411983      
463483701       463560227       463636035       463718304       463814608      
463932285       464057397       464177799       464289032       464394758    
463001651       447327503       448818237       449455831       462988791      
463069252       463162479       463248039       463335133       463412072      
463483743       463560326       463636068       463718361       463814632      
463932731       464057439       464177807       464289040       464394766  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463002170       447331752       448818377       449455864       462988809      
463069260       463162487       463248047       463335281       463412098      
463483891       463560342       463636076       463718379       463814665      
463932756       464057454       464177823       464289172       464394774    
463002220       447331794       448818914       449456060       462988916      
463069294       463162511       463248088       463335307       463412106      
463483917       463560359       463636183       463718411       463814764      
463932988       464057470       464177955       464289198       464394899    
463000711       447332644       448818948       449456300       462988932      
463069310       463162537       463248112       463335323       463412114      
463483966       463560367       463636324       463718452       463814772      
463933002       464057751       464178078       464289206       464394915    
463001503       447332917       448819177       449456615       462988957      
463069328       463162776       463248120       463335331       463412122      
463483974       463560375       463636340       463718593       463814830      
463933077       464057785       464178466       464289214       464394931    
463003061       447333139       448819888       449457597       462988973      
463069369       463162792       463248153       463335356       463412148      
463483982       463560383       463636365       463718601       463814855      
463933119       464057827       464178490       464289289       464394949    
463003368       447333592       448820886       449457696       462988981      
463069476       463162800       463248161       463335364       463410944      
463483990       463560607       463636373       463718627       463814863      
463933341       464057876       464178615       464289511       464394956    
463002972       447338211       448821173       449457720       462989005      
463069484       463162859       463248328       463335463       463410951      
463484188       463560649       463636381       463718635       463814889      
463933572       464057900       464178631       464289537       464394980    
463003541       447340100       448821298       449457969       462989245      
463069518       463162917       463248336       463335489       463410969      
463484220       463560664       463636407       463718650       463815258      
463933721       464058015       464178664       464289594       464395086    
463003814       447341017       448821314       449458371       462989278      
463069542       463162933       463248344       463335505       463410977      
463484246       463560672       463636423       463718718       463815266      
463933754       464058072       464178672       464289602       464395102    
463004994       447342122       448821504       449458736       462989302      
463069559       463160887       463248369       463335513       463410985      
463484253       463560698       463636431       463718916       463815282      
463933960       464058098       464178771       464289651       464395110    
463005371       447342148       448823039       449459650       462989377      
463069567       463160903       463248377       463335521       463410993      
463484261       463560706       463636480       463718924       463815290      
463933978       464058122       464178821       464289677       464395128    
463006130       447342171       448823369       449459668       462989385      
463069724       463160911       463248393       463335612       463411116      
463484279       463560839       463636506       463718932       463815316      
463934182       464058148       464178839       464289784       464395144    
463005181       447294935       448823880       449459726       462989419      
463069757       463160937       463248567       463335638       463411124      
463484360       463560847       463636514       463718940       463815415      
463934208       464058189       464179019       464289800       464395151    
463005686       447295130       448824201       449459817       462989526      
463069765       463160952       463248575       463335646       463411132      
463484394       463560862       463636530       463718973       463815613      
463934265       464058353       464179027       464289933       464395243    
463007088       447296823       448824672       449459858       462989534      
463069773       463160978       463248609       463335661       463411140      
463484410       463560870       463636688       463718999       463815639      
463934281       464058379       464179068       464289958       464395250    
463007922       447296880       448824987       449459890       462989559      
463069799       463161109       463248617       463335687       463411157      
463484444       463560888       463636712       463719112       463815688      
463934315       464058403       464179837       464289974       464395268    
463008458       447297326       448826339       449461854       462989567      
463069807       463161141       463248658       463335703       463411165      
463484469       463560904       463636746       463719146       463815712      
463934521       464058494       464179860       464290188       464395276    
463009712       447297482       448826545       449462043       462989591      
463069948       463161190       463248740       463334052       463411249      
463484493       463561019       463636803       463719179       463815761      
463934703       464058544       464179969       464290212       464395284    
463011643       447302597       448826628       449462258       462989708      
463069955       463161208       463248922       463334060       463411264      
463484691       463561050       463636837       463719229       463815795      
463934752       464058569       464180025       464290246       464395292    
463011551       447303793       448827121       449462431       462989716      
463069971       463161232       463248955       463334086       463411272      
463484709       463561068       463636993       463719237       463813030      
463934786       464058700       464180066       464290253       464395722    
463011601       447303926       448827188       449462654       462989765      
463069997       463161273       463248971       463334094       463411280      
463484717       463561084       463637009       463719351       463813055      
463934802       464058718       464180207       464290287       464395763    
463013722       447303934       448827527       449462746       462989823      
463070003       463161455       463248997       463334102       463411306      
463484766       463561100       463637025       463719377       463813162      
463934828       464058734       464180702       464290303       464395771    
463013755       447305137       448827790       449448281       462989831      
463070029       463161489       463249052       463334110       463411314      
463484774       463561118       463637058       463719385       463813188      
463934836       464058775       464180777       464290485       464395789    
463014704       447311309       448828095       449448307       462989856      
463068452       463161521       463249102       463334292       463411405      
463485011       463561274       463637082       463719393       463813212      
463934976       464058783       464180819       464290493       464395797    
463014985       447312497       448828152       449448331       462990136      
463068460       463161539       463249474       463334300       463411413      
463485029       463561282       463637090       463719401       463813410      
463935031       464058874       464180967       464290550       464395813    
463013524       447313180       448828277       449448489       462990177      
463068486       463161547       463249490       463334342       463411421      
463485045       463561290       463637249       463719559       463813485      
463935049       464059039       464180983       464290592       464393974    
463014522       447313230       448828863       449448653       462990193      
463068494       463161562       463249532       463334359       463411439      
463485052       463561316       463637322       463719583       463813493      
463935114       464059047       464181197       464290626       464393982    
463016147       447313511       448828913       449448901       462990201      
463068502       463161695       463249565       463334367       463411454      
463485086       463561324       463637397       463719591       463813527      
463935122       464059088       464181809       464290634       464394014    
463016618       447313776       448829135       449450311       462990219      
463068510       463161729       463249581       463334391       463411470      
463485185       463561332       463637413       463719617       463813550      
463935148       464059112       464181825       464290808       464394022    
463016816       447315235       448829325       449450337       462990235      
463068668       463161745       463249730       463334516       463411561      
463483131       463561472       463637462       463719625       463813568      
463935171       464059146       464181858       464290873       464394048    
463017137       447315581       448829952       449450477       462990417      
463068676       463161760       463249748       463334540       463411579      
463483156       463561506       463637496       463719658       463813766      
463935288       464059153       464181924       464290899       464394071    
463015842       447315664       448830018       449450675       462990466      
463068684       463161778       463249755       463334573       463411587      
463483172       463561514       463637769       463719765       463813782      
463935346       464059385       464181981       464290949       464394253    
463016030       447317900       448831180       449450709       462990474      
463068700       463161810       463249763       463334599       463411595      
463483214       463561530       463637785       463719807       463813816      
463935395       464059393       464182054       464290964       464394287    
463016246       447318114       448831198       449450766       462990490      
463068718       463161984       463249789       463334615       463411603      
463483248       463561555       463637793       463719823       463813857      
463935411       464059401       464182682       464291004       464394311    
463016709       447318825       448831255       449452622       462990516      
463068726       463162008       463249797       463334623       463411611      
463483263       463561563       463637801       463719831       463813881      
463935452       464059419       464182690       464291244       464394337    
463017251       447322843       448831495       449452762       462990524      
463068825       463162024       463249961       463334722       463411868      
463483479       463559989       463637827       463719849       463813915      
463935692       464059542       464182708       464291251       464394345    
463017723       447323023       448831529       449452788       462988643      
463068833       463162081       463249987       463334763       463411884      
463483495       463560029       463637835       463719864       463814269      
463935726       464059575       464182716       464291269       464394352    
463018994       447323239       448831636       449453059       462988650      
463068841       463162115       463250050       463334797       463411892      
463483537       463560037       463638007       463720011       463814293      
463935858       464059807       464182724       464291277       464394576    
463019091       447324732       448832758       449453091       462988668      
463068874       463162123       463250084       463334813       463411900      
463483560       463560060       463638015       463720052       463814368      
463935916       464059849       464183045       464291285       464394600    
463019976       447325671       448833202       449453158       462988676      
463068890       463162321       463250118       463334839       463411918      
463483586       463560078       463638023       463720128       463814376      
463935932       464059864       464183052       464291293       464394618    
463021600       447325838       448833848       449454396       462988692      
463069088       463162339       463250126       463334862       463411926      
463483750       463560102       463638031       463720136       463814434      
463935940       464059880       464183086       464291319       464394634    
463021915       447329152       448833962       449454743       462988726      
463069096       463162347       463250308       463335141       463412007      
463483776       463560235       463638049       463720144       463814673      
463936260       464059930       464183094       464291327       464394667    
463022160       447329657       448833970       449454941       462988825      
463069120       463162362       463250332       463335182       463412015      
463483792       463560243       463638072       463720151       463814681      
463936310       464060086       464183177       464291335       464394824    
463022681       447330150       448834713       449454966       462988841      
463069203       463162370       463250340       463335216       463412023      
463483826       463560250       463638205       463720417       463814715      
463936328       464060110       464183268       464291343       464394832    
463022954       447330465       448834721       449455328       462988858      
463069229       463162396       463250381       463335232       463412031      
463483883       463560268       463638213       463720425       463814723      
463936336       464060169       464183771       464291491       464394840    
463023259       447330762       448834903       449455559       462988866      
463069237       463162594       463250399       463335240       463412049      
463484063       463560284       463638247       463720441       463814749      
463936351       464060185       464183813       464291632       464394857    
463023275       447331604       448835157       449456649       462988874      
463069377       463162644       463248179       463335257       463412056      
463484071       463560318       463638254       463720532       463814756      
463936500       464060201       464183888       464291665       464394865    
463021741       447334632       448835397       449456789       462988908      
463069401       463162693       463248195       463335372       463412189      
463484089       463560417       463638270       463720557       463814988      
463936518       464060235       464183938       464291673       464394873    
463022012       447335498       448835504       449456797       462989088      
463069419       463162719       463248252       463335380       463412197      
463484105       463560474       463638312       463720599       463815084      
463936534       464060342       464183995       464291681       464395003    
463022079       447336009       448837039       449456805       462989104      
463069443       463162727       463248286       463335406       463412205      
463484113       463560490       463638510       463720839       463815100      
463936559       464060359       464184019       464291723       464395011    
463024430       447336421       448837195       449456862       462989120      
463069450       463162750       463248294       463335422       463412221      
463484170       463560516       463638536       463720862       463815209      
463936567       464060367       464184316       464291749       464395029    
463026047       447336876       448837211       449457209       462989138      
463069468       463163030       463248302       463335430       463412239      
463484295       463560573       463638544       463720896       463815225      
463936575       464060425       464184324       464291947       464395037    
463026492       447338088       448837377       449458876       462989195      
463069575       463163055       463248450       463335448       463412288      
463484303       463560599       463638551       463720904       463815431      
463936732       464060532       464184373       464291970       464395045    
463026781       447342940       448837500       449458884       462989203      
463069617       463163071       463248492       463335547       463412296      
463484311       463560714       463638569       463720912       463815449      
463936757       464060557       464184514       464292002       464395060    
463027482       447343260       448837757       449458892       462989427      
463069633       463163105       463248500       463335554       463412304      
463484329       463560748       463638577       463720920       463815480      
463936864       464058247       464184571       464292036       464395177    
463027763       447343542       448839118       449459114       462989468      
463069666       463163113       463248518       463335562       463412320      
463484345       463560755       463636571       463721084       463815498      
463936906       464058304       464184704       464292150       464395185    
463027771       447344219       448839126       449459163       462989476      
463069708       463163121       463248526       463335570       463412346      
463484352       463560771       463636589       463721092       463815597      
463936914       464058312       464179076       464292408       464395193  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463027789       447344235       448839142       449459478       462989484      
463069716       463163139       463248559       463335588       463412353      
463484527       463560797       463636613       463721118       463815852      
463936930       464058320       464179332       464292424       464395219    
463028191       447344367       448839167       449460112       462989500      
463069849       463163154       463248765       463335737       463412379      
463484543       463560813       463636621       463721167       463815860      
463937136       464058338       464179357       464292473       464395227    
463028712       447344532       448839175       449460807       462989518      
463069872       463163162       463248831       463335752       463412528      
463484568       463560920       463636639       463721225       463815878      
463937169       464058346       464179399       464292531       464395235    
463029421       447344805       448839340       449461102       462989625      
463069898       463163188       463248849       463335760       463412536      
463484618       463560946       463636654       463721365       463815969      
463937243       464058577       464179506       464292580       464395300    
463028381       447346057       448841650       449461268       462989641      
463069906       463163196       463248872       463335778       463412544      
463484634       463560961       463636845       463721381       463816025      
463937268       464058585       464179662       464292812       464395318    
463028407       447346180       448841817       449461409       462989666      
463069922       463163410       463248880       463335810       463412569      
463484675       463560979       463636878       463721399       463816066      
463937276       464058593       464180306       464292820       464395342    
463029025       447346784       448842112       449461615       462989674      
463069930       463163428       463248914       463335828       463412577      
463484832       463560987       463636902       463721407       463816090      
463937284       464058627       464180330       464292861       464395607    
463031187       447347089       448842161       449462795       462989682      
463070060       463163469       463249235       463335836       463412593      
463484865       463560995       463636910       463721415       463816108      
463937458       464058650       464180587       464292895       464395631    
463030494       447349796       448842211       449462811       462989690      
463070078       463163485       463249300       463335885       463412742      
463484899       463561159       463636936       463721423       463816264      
463937482       464058676       464180637       464293109       464395672    
463031542       447350026       448842476       449463561       462989948      
463070086       463163493       463249318       463335901       463412759      
463484907       463561183       463636969       463721647       463816462      
463937565       464058890       464180660       464293117       464395847    
463031906       447350125       448828335       449463751       462989963      
463070102       463163725       463249342       463335950       463412783      
463484964       463561209       463637108       463721654       463816488      
463937599       464058916       464180694       464293133       464395870    
463033563       447351024       448828368       449463975       462989989      
463070136       463163733       463249383       463335992       463412833      
463485003       463561217       463637116       463721712       463816546      
463937631       464058924       464181429       464293166       464395888    
463034348       447351206       448828376       449463991       462990094      
463070144       463163741       463249391       463336164       463412858      
463485201       463561225       463637124       463721738       463816553      
463937680       464058940       464181445       464293190       464396050    
463035436       447351818       448828590       449464296       462990102      
463070177       463163758       463249615       463336206       463412866      
463485219       463561266       463637207       463721795       463816603      
463937920       464058981       464181460       464293265       464396076    
463034173       447354226       448828723       449464379       462990128      
463070185       463163824       463249631       463336263       463412973      
463485227       463561365       463637223       463721829       463816819      
463937938       464058999       464181502       464293380       464396084    
463034397       447354341       448828764       449464403       462990268      
463070193       463163840       463249664       463336271       463412981      
463485243       463561407       463637579       463721969       463816835      
463937953       464059161       464181510       464293406       464396175    
463037663       447355033       448830299       449464668       462990276      
463070201       463164004       463249672       463336289       463412999      
463485250       463561415       463637603       463721985       463816843      
463938043       464059195       464181528       464293414       464396183    
463038554       447355306       448830547       449465459       462990300      
463070375       463164020       463249714       463336479       463413005      
463485268       463561423       463637637       463722009       463816876      
463938050       464059229       464182112       464293513       464396258    
463039040       447356072       448830596       449465756       462990318      
463070383       463164046       463249722       463336529       463413013      
463485300       463561449       463637645       463722017       463816900      
463938092       464059245       464182161       464293539       464396266    
463040089       447356114       448830646       449465921       462990342      
463070391       463164053       463249813       463336545       463413021      
463485326       463561456       463637652       463722025       463816934      
463935478       464059260       464182203       464293778       464396290    
463040857       447359555       448830802       449465947       462990359      
463070409       463164087       463249821       463336552       463413153      
463485359       463561589       463637751       463722033       463817072      
463935502       464059336       464182211       464293794       464396480    
463041319       447359621       448830885       449465988       462990540      
463070417       463164095       463249847       463336560       463413179      
463485375       463561605       463637843       463722165       463817080      
463935510       464059609       464182229       464293828       464396506    
463042242       447360017       448831974       449466143       462990573      
463070433       463164277       463249854       463336578       463413195      
463485391       463561613       463637876       463722215       463817098      
463935528       464059625       464182625       464293869       464396555    
463043695       447360280       448832121       449467513       462990631      
463070532       463164285       463249888       463336735       463413237      
463485409       463561654       463637884       463722223       463817114      
463935577       464059690       464182773       464293877       464396589    
463043976       447362690       448832147       449467596       462990706      
463070581       463164293       463249896       463336776       463413260      
463485615       463561670       463637975       463722264       463817130      
463935650       464059724       464182781       464293885       464396621    
463044784       447367046       448832170       449467778       462990714      
463070599       463164327       463250142       463336784       463413286      
463485656       463561696       463637983       463722272       463817163      
463935981       464059773       464182807       464291517       464396720    
463045138       447367541       448832451       449467927       462990722      
463070623       463164400       463250233       463336826       463413401      
463485698       463561704       463637991       463722280       463817577      
463936039       464059781       464182815       464291525       464396951    
463044719       447367608       448832550       449468156       462990730      
463070698       463164418       463250258       463336834       463413419      
463485714       463561753       463638098       463722447       463817601      
463936088       464059955       464182922       464291533       464396969    
463045021       447367871       448834283       449468339       462990748      
463070706       463164624       463250266       463337030       463413435      
463485763       463561787       463638106       463722520       463817627      
463936179       464059963       464182989       464291566       464397009    
463045831       447367970       448834309       449469600       462990771      
463070870       463164632       463250290       463337055       463413443      
463485771       463561803       463638130       463722546       463817692      
463936203       464060003       464183326       464291616       464397041    
463047407       447368101       448834317       449469725       462990789      
463070888       463164640       463250407       463337089       463413450      
463485870       463561837       463638171       463722553       463817700      
463936377       464060029       464183425       464291624       464397090    
463047431       447372145       448834408       449469840       462990805      
463070904       463164657       463250415       463337097       463413468      
463485896       463561845       463638189       463722561       463817775      
463936393       464060037       464183441       464291764       464397249    
463047860       447375908       448834580       449470103       462991035      
463070920       463164665       463250423       463337113       463413567      
463485912       463562058       463638197       463722587       463817932      
463936419       464060268       464183466       464291814       464397371    
463045989       447376161       448834598       449470194       462991043      
463070953       463164673       463250431       463337279       463413583      
463485920       463562082       463638320       463720649       463817940      
463936450       464060276       464183680       464291830       464397447    
463046409       447376617       448835678       449470319       462991076      
463071050       463164814       463250456       463337311       463413609      
463485938       463562108       463638346       463720656       463817965      
463936484       464060292       464183763       464291871       464397504    
463047746       447376880       448835736       449471051       462991084      
463071076       463164822       463250464       463337329       463413633      
463485953       463562116       463638403       463720763       463817981      
463936492       464060300       464184035       464291889       464397538    
463047779       447377110       448836460       449471200       462991100      
463071084       463164830       463250480       463337360       463413690      
463486118       463562124       463638460       463720789       463818005      
463936583       464060318       464184084       464292184       464397595    
463047985       447379389       448836643       449471259       462991118      
463071100       463164848       463250498       463337386       463413716      
463486126       463562132       463638478       463720797       463818138      
463936617       464060334       464184167       464292234       464397611    
463048017       447379934       448836932       449471333       462991290      
463071118       463164863       463250514       463337626       463413823      
463486134       463562256       463638486       463720813       463818344      
463936682       464060581       464184266       464292267       464397744    
463048074       447380494       448836965       449471549       462991324      
463071126       463164897       463250555       463337675       463413831      
463486142       463562264       463638585       463720946       463818351      
463936690       464060599       464184274       464292291       464397751    
463048330       447380627       448838193       449471846       462991365      
463071241       463165019       463250563       463337709       463413856      
463486167       463562272       463638601       463720979       463818369      
463936716       464060615       464184308       464292309       464397777    
463048587       447381609       448838201       449473172       462991415      
463071266       463165050       463250571       463337774       463413898      
463486175       463562298       463638627       463720987       463818393      
463936724       464060623       464184761       464292598       464397793    
463048983       447382045       448838391       449473396       462991423      
463071274       463165068       463250738       463337915       463413914      
463486357       463562322       463638635       463721035       463818401      
463936955       464060631       464184803       464292606       464397827    
463048678       447385501       448838482       449473446       462991431      
463071290       463165118       463250761       463337949       463413922      
463486373       463562330       463638668       463721233       463818419      
463936963       464060664       464184886       464292663       464397884    
463049080       447385824       448838490       449473602       462991597      
463071316       463165159       463250787       463337964       463412387      
463486381       463562504       463638692       463721266       463818534      
463936971       464060698       464184928       464292689       464398130    
463050070       447386269       448838789       449473644       462991605      
463071340       463165191       463250795       463337972       463412395      
463486399       463562520       463638742       463721308       463818559      
463937037       464060763       464184969       464292739       464398155    
463050609       447388794       448839514       449474121       462991613      
463071522       463163212       463250829       463337980       463412411      
463486407       463562553       463638759       463721332       463818591      
463937045       464060789       464184985       464292788       464398197    
463050690       447389073       448840520       449475433       462991639      
463071530       463163238       463250837       463338004       463412478      
463486456       463562561       463638767       463721340       463818633      
463937128       464060862       464185065       464292937       464398213    
463050716       447389164       448840793       449475441       462991647      
463071548       463163246       463251041       463336040       463412510      
463486555       463562587       463638866       463721357       463818674      
463937334       464060870       464185081       464292952       464398262    
463051110       447347758       448841031       449475466       462991670      
463071571       463163337       463251074       463336065       463412601      
463486589       463562595       463638890       463721480       463818724      
463937375       464060896       464185156       464292978       464398601    
463053421       447347873       448841270       449475698       462991761      
463071597       463163345       463251082       463336073       463412619      
463486605       463562702       463639047       463721514       463816280      
463937383       464061001       464185164       464292994       464398619    
463054288       447348087       448841643       449476829       462991779      
463071605       463163360       463251090       463336081       463412627      
463486621       463562710       463639054       463721522       463816306      
463937391       464061076       464185263       464293026       464398650    
463052696       447348608       448842492       449476894       462991811      
463071811       463163501       463251116       463336107       463412650      
463486647       463562728       463639088       463721555       463816348      
463937417       464061084       464185701       464293091       464398692    
463053942       447348806       448842542       449477231       462991837      
463071829       463163519       463251140       463336123       463412700      
463486654       463562736       463639112       463721621       463816363      
463937433       464061092       464185735       464293281       464398742    
463054650       447349127       448842575       449477280       462991845      
463071852       463163857       463251264       463336339       463412718      
463486902       463562744       463639138       463721845       463816447      
463937714       464061126       464185743       464293299       464398809    
463055681       447352386       448842955       449477736       462991878      
463071886       463163907       463251272       463336354       463412874      
463486977       463562751       463639153       463721852       463816637      
463937755       464061167       464185768       464293315       464399013    
463056259       447352568       448843094       449477918       462992082      
463071894       463163915       463251280       463336420       463412882      
463486985       463562934       463639286       463721878       463816652      
463937797       464061399       464185784       464293331       464399021  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463056986       447352899       448843383       449464775       462992108      
463071928       463163923       463251314       463336446       463412916      
463487017       463562942       463639294       463721886       463816660      
463937813       464061415       464185792       464293349       464399047    
463057240       447353202       448843409       449464817       462992116      
463070219       463163956       463251322       463336461       463412932      
463487025       463562959       463639310       463721894       463816702      
463937839       464061431       464185909       464293372       464399062    
463057620       447353236       448843532       449464858       462992124      
463070235       463163980       463251363       463336586       463412957      
463487058       463562975       463639328       463721936       463816785      
463937912       464061472       464185917       464293570       464399146    
463057679       447356759       448843771       449464908       462992132      
463070268       463164137       463251546       463336594       463412965      
463487207       463562983       463639351       463722074       463816793      
463938118       464061480       464185941       464293604       464399179    
463058677       447357567       448843789       449465020       462992140      
463070326       463164152       463251660       463336610       463413039      
463487223       463563056       463639369       463722090       463816967      
463938126       464061506       464185958       464293620       464396324    
463058719       447357849       448844498       449465079       462992249      
463070334       463164186       463251678       463336651       463413054      
463487231       463563189       463639526       463722108       463816975      
463938209       464061639       464185974       464293646       464396340    
463058743       447358490       448844902       449466523       462992264      
463070342       463164236       463251702       463336669       463413062      
463487272       463563205       463639534       463722116       463816991      
463938217       464061654       464185982       464293695       464396365    
463058883       447359043       448845776       449466572       462992272      
463070441       463164434       463251728       463336727       463413070      
463487280       463563221       463639567       463722124       463817007      
463938266       464061688       464186055       464293729       464396373    
463060566       447359084       448845834       449466697       462992280      
463070458       463164459       463251868       463336909       463413104      
463487314       463563239       463639575       463722157       463817023      
463938290       464061704       464186063       464293927       464396431    
463060996       447363201       448845974       449466721       462992306      
463070466       463164525       463251876       463336917       463413120      
463485441       463563247       463639609       463722298       463817049      
463938324       464061720       464186071       464293976       464396464    
463061218       447363771       448846220       449466770       462992413      
463070490       463164533       463251892       463336941       463413294      
463485458       463563379       463639765       463722314       463817171      
463938332       464061746       464186089       464294107       464396761    
463062091       447363938       448846279       449466911       462992421      
463070516       463164582       463251900       463336958       463413302      
463485482       463563395       463639773       463722371       463817304      
463938357       464061936       464186097       464294115       464396795    
463062752       447365032       448846725       449468909       462992439      
463070748       463164590       463251926       463337014       463413310      
463485490       463563403       463639823       463722389       463817361      
463938373       464061977       464186113       464294131       464396845    
463061648       447365354       448847723       449468958       462992447      
463070755       463164681       463251959       463337121       463413328      
463485573       463563437       463639856       463722397       463817460      
463938415       464061993       464186204       464294172       464396878    
463063263       447366105       448847749       449469022       462992454      
463070789       463164715       463252114       463337154       463413336      
463485599       463563445       463639880       463722421       463817510      
463938431       464062025       464186212       464294180       464396894    
463063479       447368374       448848077       449469204       462992470      
463070805       463164723       463252122       463337170       463413377      
463485789       463563478       463639914       463722595       463817528      
463938563       464062033       464186220       464294198       464396902    
463064824       447368515       448848119       449469337       462990813      
463070821       463164756       463252130       463337196       463413476      
463485805       463561852       463640136       463722603       463817833      
463938571       464062058       464186238       464294206       464397256    
463065367       447368960       448848200       449469352       462990839      
463070847       463164798       463252148       463337204       463413484      
463485813       463561894       463640151       463722611       463817858      
463938654       464062363       464186246       464294230       464397280    
463064717       447370461       448849935       449470525       462990888      
463070987       463164806       463252155       463337238       463413518      
463485821       463561936       463640193       463722637       463817874      
463938662       464062371       464186253       464294248       464397330    
463065805       447371543       448849968       449470624       462990920      
463070995       463164913       463252171       463337428       463413526      
463485847       463561985       463640219       463722645       463817908      
463938696       464062389       464186634       464294263       464397348    
463068536       447371576       448849992       449470731       462990953      
463071001       463164921       463252312       463337451       463413534      
463485854       463562017       463640243       463722652       463817916      
463938704       464062397       464186642       464294370       464397355    
463068858       447377193       448850016       449470780       462990987      
463071019       463164939       463252320       463337469       463413559      
463485961       463562140       463640268       463722694       463818153      
463939066       464062405       464186659       464294388       464397363    
463070037       447378324       448850297       449471028       462991134      
463071035       463164947       463252353       463337477       463413724      
463486019       463562165       463640391       463722736       463818229      
463939074       464062413       464186717       464294438       464397637    
463070052       447378514       448852772       449471945       462991175      
463071134       463164988       463252361       463337519       463413765      
463486035       463562181       463640425       463722744       463818260      
463939082       464062645       464186782       464294446       464397645    
463070946       447378811       448852830       449471986       462991183      
463071175       463165001       463252379       463337618       463413773      
463486050       463562215       463640433       463722751       463818278      
463939116       464062660       464186816       464294545       464397678    
463070482       447379124       448853010       449472257       462991217      
463071183       463165225       463252411       463337782       463413781      
463486092       463562223       463640458       463722827       463818302      
463939124       464062710       464186949       464294552       464397702    
463070979       447382292       448853044       449472380       462991241      
463071217       463165258       463250597       463337816       463413807      
463486100       463562249       463640508       463722843       463818310      
463939140       464062736       464186972       464294784       464397710    
463071225       447382979       448853275       449472695       462991274      
463071233       463165266       463250613       463337865       463413815      
463486191       463562355       463640631       463723015       463818450      
463939520       464062785       464187079       464294792       464397736    
463071746       447383290       448853382       449473008       462991456      
463071373       463165274       463250621       463337873       463413963      
463486266       463562371       463640649       463723023       463818468      
463939603       464062801       464187095       464294800       464397934    
463073023       447383662       448855833       449474410       462991464      
463071399       463165332       463250654       463337881       463413989      
463486274       463562405       463640672       463723049       463818492      
463939611       464063031       464187111       464294859       464397959    
463074161       447389867       448855841       449474428       462991472      
463071449       463165365       463250662       463337907       463414011      
463486282       463562454       463640698       463723056       463818518      
463939694       464063049       464187178       464294909       464398049    
463074427       447389909       448855932       449474469       462991522      
463071472       463165415       463250720       463338046       463414029      
463486316       463562462       463640706       463723064       463818526      
463939777       464063171       464187335       464295187       464398072    
463074468       447390196       448855940       449474642       462991530      
463071498       463165472       463250878       463338053       463414037      
463486340       463562488       463640722       463723106       463818773      
463939975       464063197       464187368       464295211       464398080    
463072579       447390568       448855981       449474832       462991688      
463071514       463165480       463250894       463338079       463414045      
463486464       463562603       463638916       463723338       463818781      
463939991       464063221       464187392       464295252       464398122    
463073080       447390667       448856450       449474972       462991696      
463071654       463165498       463250936       463338095       463414052      
463486472       463562611       463638965       463723353       463818799      
463940049       464060904       464187400       464295286       464398338    
463074351       447391921       448857284       449475821       462991704      
463071662       463165506       463250977       463338129       463414078      
463486506       463562629       463638973       463723379       463818849      
463940056       464060938       464187426       464295369       464398361    
463075234       447391996       448857417       449476605       462991712      
463071704       463165522       463251017       463338160       463414136      
463486514       463562660       463638981       463723387       463818930      
463940122       464060961       464187475       464295617       464398379    
463075762       447392184       448857540       449476704       462991738      
463071720       463165738       463251025       463338194       463414169      
463486522       463562678       463639013       463723395       463818955      
463940148       464060979       464185396       464295658       464398387    
463075747       447394115       448857698       449476712       462991753      
463071795       463165753       463251157       463338210       463414177      
463486530       463562694       463639039       463723403       463818971      
463940361       464060987       464185446       464295674       464398569    
463075952       447394511       448858365       449476720       462991910      
463071944       463165803       463251181       463338277       463414193      
463486704       463562785       463639187       463723601       463819052      
463940379       464060995       464185461       464295732       464398825    
463079087       447396300       448858456       449476779       462991936      
463071951       463165811       463251199       463338285       463414318      
463486761       463562827       463639195       463723668       463819086      
463940387       464061191       464185487       464295740       464398833    
463079848       447396359       448859611       449478072       462991944      
463071977       463165829       463251207       463338293       463414326      
463486829       463562900       463639229       463723676       463819110      
463940429       464061274       464185677       464295765       464398866    
463078030       447399676       448859876       449478296       462992009      
463071985       463165845       463251223       463338517       463414342      
463486837       463562918       463639245       463723684       463819144      
463940486       464061308       464185818       464296078       464398932    
463078493       447400623       448860072       449478361       462992066      
463072009       463166074       463251249       463338525       463414375      
463486878       463562926       463639260       463723692       463819177      
463940528       464061340       464185834       464296102       464398965    
463079475       447400847       448860171       449478536       462992074      
463072025       463166165       463251371       463338558       463414391      
463486894       463563064       463639278       463723742       463819409      
463940668       464061381       464185842       464296128       464399211    
463080549       447401274       448860353       449478718       462992157      
463072033       463166181       463251389       463338566       463414615      
463487066       463563072       463639377       463723874       463819425      
463940692       464061514       464185875       464296144       464399245    
463082172       447401365       448845065       449478817       462992173      
463072041       463166207       463251447       463338582       463414623      
463487108       463563106       463639385       463723890       463819433      
463940841       464061571       464185883       464296193       464399260    
463080325       447401928       448845164       449478841       462992181      
463072108       463166231       463251488       463338590       463414664      
463487116       463563122       463639419       463723908       463819458      
463940924       464061589       464185891       464296227       464399302    
463082834       447408113       448845206       449478973       462992207      
463072116       463166330       463251496       463338731       463414698      
463487124       463563130       463639468       463723973       463819482      
463940940       464061597       464185990       464296441       464399328    
463083279       447408444       448845271       449479013       462992215      
463072157       463166355       463251512       463338749       463414706      
463487165       463563171       463639500       463723981       463819532      
463940957       464061605       464186006       464296458       464399336    
463085316       447410440       448845578       449479740       462992223      
463072165       463166363       463251777       463338764       463414730      
463487322       463563262       463639518       463723999       463819672      
463941161       464061613       464186022       464296466       464399351    
463085720       447410911       448845750       449479781       462992330      
463072330       463166389       463251785       463338780       463414821      
463487397       463563296       463639625       463724153       463819706      
463941211       464061761       464186030       464296474       464399401    
463083477       447413097       448846873       449479963       462992355      
463072413       463166439       463251793       463338798       463414847      
463487405       463563312       463639633       463724161       463819805      
463941237       464061787       464186048       464296516       464399419    
463083733       447417262       448847152       449480425       462992363      
463072421       463166454       463251827       463338814       463414938      
463487421       463563338       463639658       463724187       463819821      
463941245       464061795       464186121       464296573       464399476    
463085431       447417791       448847277       449480797       462992371      
463072447       463166629       463251843       463339051       463414946      
463487439       463563353       463639666       463724211       463819904      
463941302       464061837       464186139       464296870       464399500    
463087577       447418021       448847533       449481068       462992389      
463072454       463166686       463251850       463339069       463414979      
463487462       463563361       463639682       463724229       463820134      
463941328       464061878       464186162       464296888       464399575    
463086884       447418757       448847582       449481076       462992405      
463072470       463166710       463251975       463339077       463415307      
463487488       463563536       463639732       463724310       463820159      
463938464       464061902       464186170       464296896       464399807  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463087338       447419888       448848572       449481662       462992488      
463072660       463166736       463251983       463339085       463415331      
463487512       463563569       463639948       463724500       463820209      
463938480       464062082       464186188       464296946       464399849    
463088963       447421660       448849166       449481761       462992496      
463072678       463166751       463252007       463339119       463415364      
463487520       463563585       463639963       463724526       463820217      
463938498       464062157       464186196       464297019       464399922    
463090118       447425281       448849224       449482405       462992504      
463072710       463166785       463252015       463339150       463415372      
463487587       463563601       463639971       463724575       463820258      
463938514       464062207       464186279       464297092       464399930    
463089250       447425786       448849752       449482975       462992512      
463072728       463166934       463252072       463339341       463415414      
463487686       463563619       463640052       463724583       463820332      
463938530       464062215       464186287       464294271       464399948    
463090001       447426057       448850982       449483452       462992520      
463072744       463166967       463252080       463339358       463415455      
463487702       463563627       463640060       463724609       463820514      
463938555       464062264       464186501       464294313       464399997    
463090688       447426990       448851147       449483486       462992538      
463072777       463166975       463252189       463339366       463415661      
463487710       463563635       463640094       463724633       463820530      
463938761       464062330       464186519       464294339       464400225    
463091173       447428939       448851972       449483635       462992561      
463072884       463167007       463252197       463339374       463415695      
463487728       463563668       463640318       463724856       463820563      
463938886       464062447       464186584       464294347       464400324    
463091488       447431909       448852129       449483726       462992595      
463072934       463167031       463252213       463339432       463415745      
463487736       463563676       463640326       463724880       463820647      
463939017       464062470       464186618       464294354       464400357    
463092098       447431917       448853523       449486273       462992603      
463072967       463167064       463252221       463339465       463415760      
463487744       463563692       463640334       463724914       463820738      
463939025       464062496       464186824       464294586       464400373    
463092478       447432147       448854240       449486414       462992611      
463072983       463167171       463252254       463339770       463415935      
463487868       463563841       463640359       463724948       463820753      
463939041       464062504       464186832       464294594       464400381    
463092825       447432493       448854380       449487230       462992629      
463073007       463167205       463252288       463339788       463415943      
463487918       463563874       463640367       463724989       463821009      
463939264       464062611       464186840       464294701       464400399    
463092841       447434424       448854646       449487446       462992652      
463073353       463167221       463252437       463339846       463415950      
463487934       463563932       463640383       463724997       463821025      
463939280       464062637       464186865       464294735       464400571    
463093062       447434598       448854984       449487784       462992728      
463073411       463167239       463252445       463339853       463415968      
463487942       463563957       463640557       463722850       463821066      
463939355       464062868       464186873       464294750       464400589    
463093765       447436429       448856765       449488030       462992736      
463073445       463167247       463252452       463339861       463415976      
463488015       463563973       463640565       463722868       463821082      
463939389       464062967       464186923       464294768       464400720    
463093831       447436601       448856831       449489012       462992785      
463073452       463167254       463252478       463339895       463415992      
463488049       463563981       463640573       463722884       463821090      
463939454       464062975       464187194       464294941       464400746    
463094565       447437161       448857243       449489137       462992835      
463073494       463167346       463252544       463340224       463416073      
463488254       463564096       463640607       463722959       463821108      
463939835       464062983       464187202       464294966       464400761    
463094771       447437302       448857276       449489368       462992876      
463073502       463167429       463252551       463340257       463416081      
463488270       463564104       463640615       463722991       463821199      
463939876       464063023       464187210       464295005       464400779    
463095026       447437427       448858555       449489749       462993049      
463073767       463167502       463252569       463340299       463416115      
463488288       463564112       463640623       463723007       463821207      
463939900       464063254       464187236       464295062       464400977    
463095695       447437500       448858837       449490192       462993072      
463073775       463167510       463252585       463340307       463416149      
463488296       463564161       463640730       463723148       463821215      
463939918       464063262       464187269       464295096       464401082    
463096529       447440355       448859058       449490408       462993171      
463073809       463167536       463252593       463340513       463416164      
463488320       463564203       463640771       463723189       463821231      
463939934       464063304       464187327       464295138       464401124    
463096545       447441023       448859405       449491315       462993205      
463073866       463167544       463252601       463340521       463416172      
463488338       463564336       463640789       463723239       463821256      
463939967       464063346       464187491       464295435       464401157    
463097147       447441536       448860718       449491612       462993221      
463073890       463165563       463252635       463340539       463414227      
463488486       463564344       463640797       463723262       463821264      
463940189       464063395       464187509       464295476       464401165    
463098426       447441767       448860767       449491620       462993239      
463073908       463165589       463252643       463340547       463414235      
463488544       463564427       463640805       463723312       463821454      
463940197       464063403       464187525       464295526       464401207    
463098558       447441775       448861005       449491661       462993338      
463074088       463165605       463252841       463340604       463414243      
463488569       463564435       463640821       463723429       463821488      
463940213       464063429       464187574       464295559       464401454    
463100388       447442153       448861013       449492008       462993346      
463074104       463165670       463252858       463340638       463414276      
463488577       463564468       463640839       463723445       463821512      
463940304       464063437       464187582       464295567       464401496    
463100685       447397183       448861211       449492263       462993361      
463074146       463165720       463252908       463338301       463414284      
463488593       463564484       463640920       463723452       463821538      
463940338       464063445       464187608       464295815       464401546    
463101501       447397464       448861369       449493634       462993379      
463074187       463165860       463252924       463338335       463414292      
463488627       463564633       463640946       463723510       463821561      
463940346       464063486       464187673       464295914       464401553    
463101519       447398512       448861542       449493642       462993387      
463074195       463165936       463252940       463338426       463414466      
463488759       463564641       463640961       463723577       463821579      
463940544       464063502       464187681       464295922       464401561    
463101568       447398918       448861559       449493709       462993395      
463074401       463165944       463252957       463338442       463414474      
463488767       463564674       463640987       463723593       463819193      
463940551       464063528       464187707       464295948       464401587    
463101790       447399353       448861609       449493782       462993536      
463074435       463165951       463253104       463338467       463414482      
463488775       463564682       463641019       463723767       463819250      
463940569       464063692       464187798       464295963       464401827    
463101428       447403742       448861898       449494996       462993551      
463074450       463165969       463253112       463338475       463414557      
463488791       463564708       463641100       463723809       463819276      
463940619       464063718       464188002       464296029       464401835    
463101857       447403825       448862011       449495019       462993569      
463074476       463166041       463253146       463338608       463414565      
463488817       463564716       463641118       463723817       463819342      
463940627       464063759       464188028       464296235       464401868    
463102681       447404948       448862060       449495126       462993577      
463072181       463166249       463253153       463338632       463414581      
463488825       463564880       463641191       463723825       463819375      
463940635       464063775       464188036       464296276       464401900    
463104513       447405739       448863407       449495183       462993585      
463072249       463166256       463253179       463338640       463414748      
463488940       463564898       463641209       463723833       463819383      
463940999       464063791       464188101       464296284       464401918    
463102921       447406521       448863589       449495357       462993593      
463072256       463166264       463253443       463338657       463414771      
463488957       463564914       463641266       463724021       463819557      
463941021       464064138       464188135       464296300       464401926    
463103630       447408063       448863712       449495647       462993718      
463072264       463166272       463253468       463338665       463414789      
463488973       463564922       463641290       463724047       463819607      
463941039       464064161       464188234       464296425       464402031    
463105791       447413840       448863886       449480334       462993734      
463072272       463166314       463253476       463338707       463414797      
463489005       463564948       463641449       463724062       463819615      
463941054       464064179       464188499       464296581       464402114    
463106815       447414392       448863969       449480342       462993767      
463072280       463166322       463253484       463338822       463414805      
463489088       463564955       463641472       463724088       463819649      
463941088       464064195       464188556       464296623       464402130    
463106971       447414749       448864272       449480417       462993775      
463072496       463166488       463253534       463338855       463414813      
463489096       463565069       463641498       463724096       463819938      
463941146       464064203       464188572       464296631       464402148    
463107441       447415175       448865766       449481795       462993783      
463072504       463166512       463253559       463338871       463415034      
463489203       463565085       463641506       463724146       463819987      
463941336       464064237       464188606       464296771       464402163    
463108001       447416066       448866376       449481910       462993908      
463072561       463166546       463253625       463338889       463415075      
463489245       463565093       463641530       463724344       463819995      
463941401       464064401       464188622       464296789       464402189    
463108050       447416629       448866574       449481951       462993916      
463072595       463166579       463253633       463339010       463415091      
463489252       463565101       463641548       463724369       463820001      
463941468       464064443       464188648       464296821       464399583    
463109769       447421678       448866624       449482116       462993924      
463072603       463166603       463253641       463339036       463415117      
463489278       463565119       463641670       463724385       463820019      
463941500       464064450       464188838       464297100       464399609    
463108464       447421744       448866889       449482231       462993940      
463072785       463166611       463253708       463339184       463415216      
463489294       463565127       463641696       463724401       463820035      
463941518       464064468       464188846       464297126       464399682    
463110296       447421892       448868141       449482256       462993965      
463072793       463166793       463253724       463339218       463415471      
463489302       463565432       463641712       463724468       463820365      
463941534       464064476       464188853       464297159       464399732    
463111047       447423054       448868752       449483924       462993973      
463072801       463166801       463253740       463339259       463415505      
463487595       463565457       463641720       463724492       463820431      
463941542       464064484       464188861       464297175       464399757    
463110767       447423138       448868794       449484666       462994070      
463072835       463166827       463253872       463339275       463415521      
463487603       463565473       463641795       463724682       463820449      
463941583       464064708       464188879       464297266       464399799    
463111849       447429119       448868802       449485309       462994088      
463072868       463166850       463253880       463339333       463415562      
463487637       463565507       463641811       463724690       463820464      
463941633       464064724       464189117       464297290       464400001    
463112797       447429960       448868992       449485366       462994096      
463072876       463166868       463253898       463339481       463415588      
463487645       463565531       463641936       463724732       463820480      
463941641       464064757       464189125       464297456       464400159    
463114074       447430448       448869529       449485796       462994104      
463073072       463167080       463253906       463339572       463415620      
463487660       463565572       463641951       463724757       463820498      
463941708       464064807       464189133       464297472       464400167    
463114934       447430869       448870048       449486208       462994112      
463073122       463167098       463253914       463339614       463415802      
463487751       463563700       463641969       463724815       463820761      
463941724       464064849       464189182       464297480       464400191    
463113217       447431032       448870089       449488303       462994120      
463073130       463167114       463253922       463339630       463415828      
463487777       463563718       463641985       463724823       463820811      
463941955       464064930       464189273       464297522       464400415    
463114611       447431289       448870634       449488451       462992660      
463073163       463167122       463254060       463339655       463415877      
463487785       463563734       463642009       463725002       463820837      
463941971       464065101       464189299       464297548       464400423    
463115352       447434846       448870931       449488832       462992678      
463073221       463167130       463254136       463339697       463415893      
463487793       463563767       463642041       463725028       463820910      
463942037       464065119       464189547       464297555       464400431    
463115444       447434861       448870956       449488865       462992686      
463073510       463167155       463254144       463339903       463415901      
463487801       463563809       463642199       463725044       463820928      
463942136       464065135       464189596       464297704       464400472    
463115881       447435132       448871731       449488956       462992694      
463073536       463167270       463254177       463339960       463415927      
463487843       463563833       463642215       463725077       463821116      
463942177       464065176       464189604       464297738       464400498    
463116640       447436171       448872622       449488980       462992702      
463073643       463167288       463254201       463340117       463416008      
463488064       463563999       463642256       463725085       463821124      
463942185       464065317       464189661       464297795       464400548  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463117531       447436189       448873059       449490416       462992710      
463073668       463167296       463254235       463340141       463416016      
463488080       463564005       463642264       463725101       463821140      
463942425       464065333       464189729       464297829       464400795    
463117549       447437591       448873083       449490523       462992942      
463073726       463167304       463254375       463340166       463416024      
463488106       463564013       463642280       463725119       463821157      
463942540       464065473       464189745       464297837       464400803    
463115808       447438011       448873091       449490549       462992959      
463073742       463167312       463254391       463340182       463416040      
463488114       463564021       463642389       463725127       463821165      
463942557       464065515       464190057       464297860       464400852    
463118034       447438276       448873166       449490705       462992967      
463073965       463167338       463254417       463340406       463416057      
463488122       463564039       463642397       463725135       463821272      
463942573       464065523       464190065       464298058       464400886    
463118638       447438458       448873174       449490770       462992983      
463073981       463167593       463254433       463340471       463416065      
463488239       463564047       463642439       463725143       463821306      
463942862       464065572       464190123       464298090       464400894    
463120006       447438730       448874461       449491034       462992991      
463074005       463167635       463254441       463340489       463416180      
463488346       463564211       463642447       463725150       463821355      
463942920       464065598       464190149       464298116       464400902    
463118745       447439464       448874644       449492578       462993023      
463074021       463167650       463254482       463340497       463416214      
463488387       463564237       463642470       463725168       463821405      
463942938       464065630       464190156       464298124       464401256    
463118992       447443060       448874842       449492636       462993247      
463074054       463167668       463252668       463340505       463416222      
463488395       463564260       463642579       463725333       463821413      
463942979       464065796       464190248       464298181       464401298    
463119032       447444613       448874925       449492826       462993254      
463074062       463167684       463252726       463340661       463416263      
463488437       463564286       463642587       463725358       463821439      
463943001       464065812       464190263       464298215       464401355    
463119263       447445404       448875229       449493006       462993270      
463074229       463167700       463252759       463340679       463416271      
463488478       463564302       463642595       463725432       463821595      
463943068       464065838       464190271       464298462       464401371    
463119842       447446279       448876490       449493022       462993288      
463074260       463167759       463252767       463340687       463416289      
463488650       463564328       463642611       463725457       463821603      
463943241       464065846       464190297       464298470       464401389    
463120881       447446584       448876532       449493147       462993296      
463074302       463167767       463252833       463340695       463416297      
463488692       463564492       463642629       463725499       463821645      
463943258       464065853       464190339       464298496       464401421    
463122119       447446915       448877134       449494442       462993304      
463074336       463167775       463252981       463340711       463416339      
463488718       463564518       463642637       463725515       463821652      
463943274       464065861       464190347       464298504       464401611    
463124602       447447111       448877373       449494475       462993411      
463074393       463167783       463253021       463340729       463416347      
463488726       463564559       463641027       463725648       463821660      
463943290       464063536       464187830       464298595       464401694    
463124750       447447558       448877670       449494483       462993445      
463074492       463167791       463253039       463340737       463416388      
463488742       463564567       463641043       463725655       463821702      
463943407       464063551       464187897       464298611       464401702    
463126581       447448960       448877894       449494525       462993460      
463074500       463167809       463253054       463340794       463416404      
463488833       463564591       463641050       463725697       463821736      
463943464       464063569       464187905       464298793       464401744    
463126938       447450792       448862391       449494780       462993478      
463074542       463167908       463253062       463340802       463416602      
463488841       463564609       463641068       463725705       463821769      
463943746       464063593       464187954       464298801       464401751    
463128660       447450818       448862698       449495787       462993502      
463074559       463167916       463253088       463340844       463416610      
463488866       463564757       463641076       463725747       463821793      
463943779       464063619       464187970       464298868       464401769    
463127597       447451063       448862854       449495860       462993528      
463074567       463167924       463253237       463340877       463416628      
463488882       463564773       463641084       463725762       463821801      
463943803       464063635       464187988       464298892       464401934    
463127902       447453549       448863027       449496140       462993601      
463074575       463167932       463253252       463340901       463416677      
463488924       463564799       463641316       463726018       463821827      
463943852       464063809       464188242       464298900       464401967    
463129007       447454935       448863092       449496181       462993627      
463074617       463167965       463253328       463341024       463416719      
463488932       463564823       463641340       463726067       463821835      
463943878       464063874       464188358       464298926       464401975    
463132381       447455114       448864561       449496249       462993635      
463074633       463167999       463253336       463341032       463416727      
463489104       463564849       463641381       463726075       463821918      
463943910       464063890       464188366       464299270       464401983    
463132621       447455593       448864686       449496272       462993650      
463074641       463168096       463253419       463341057       463416859      
463489112       463564856       463641399       463726083       463821959      
463944157       464063999       464188408       464299288       464401991    
463132894       447455635       448864876       449496314       462993676      
463074708       463168112       463253427       463341073       463416867      
463489120       463564963       463641431       463726141       463821967      
463944272       464064021       464188440       464299312       464402015    
463133439       447456468       448864918       449496363       462993692      
463074757       463168120       463253567       463341107       463416875      
463489146       463564971       463641563       463726299       463821983      
463944298       464064120       464188457       464299320       464402254    
463134254       447456591       448864983       449496504       462993791      
463074781       463168138       463253575       463341263       463416883      
463489179       463564989       463641589       463726307       463821991      
463944330       464064260       464188655       464299346       464402262    
463133520       447456849       448865576       449496710       462993809      
463075093       463168146       463253583       463341297       463416933      
463489195       463564997       463641597       463726315       463822007      
463944355       464064278       464188697       464299353       464402296    
463133827       447456856       448867226       449496942       462993817      
463075176       463168153       463253591       463341305       463416941      
463489310       463565002       463641621       463726331       463822254      
463944397       464064286       464188705       464299486       464402304    
463134122       447457011       448867259       449497015       462993858      
463075259       463168260       463253609       463341339       463417022      
463489351       463565010       463641654       463726406       463822262      
463944470       464064302       464188747       464299494       464402312    
463134965       447457086       448867796       449498062       462993874      
463075275       463168278       463253617       463341354       463417030      
463489393       463565168       463641837       463726463       463822270      
463944488       464064336       464188754       464299510       464402320    
463136390       447459926       448867911       449498104       462993890      
463075291       463168286       463253757       463341362       463417055      
463489401       463565200       463641852       463726562       463822296      
463944512       464064393       464188770       464299528       464402353    
463137422       447461062       448868059       449498294       462993981      
463075416       463168302       463253765       463341560       463417071      
463489427       463565234       463641878       463726588       463822338      
463944553       464064526       464188986       464299544       464402361    
463137786       447461286       448868075       449498302       462993999      
463075473       463168310       463253807       463341594       463417089      
463489435       463565291       463641894       463726604       463822346      
463944595       464064534       464188994       464299593       464402395    
463138560       447461633       448869578       449498518       462994013      
463075507       463168328       463253815       463341602       463417097      
463489468       463565317       463641902       463726612       463822460      
463944611       464064575       464189059       464299759       464402403    
463138594       447462490       448869636       449498526       462994039      
463075580       463168401       463253831       463341628       463417246      
463489476       463565325       463641910       463726638       463822478      
463941781       464064583       464189067       464299783       464402437    
463139543       447466012       448869727       449499409       462994054      
463075598       463168419       463253856       463341636       463417253      
463489484       463565606       463642058       463726679       463822486      
463941799       464064674       464189083       464299791       464402452    
463140293       447466350       448869875       449499748       462994138      
463075606       463168427       463253930       463341644       463417287      
463489492       463565622       463642090       463726828       463822494      
463941807       464064690       464189109       464299817       464402585    
463140921       447466822       448869883       449499839       462994161      
463075788       463168443       463253955       463341776       463417295      
463489526       463565663       463642116       463726844       463822502      
463941849       464064948       464189315       464299825       464402601    
463141093       447467374       448869909       449500081       462994179      
463075820       463168476       463253997       463341784       463417329      
463489567       463565671       463642132       463726869       463822510      
463941856       464064963       464189323       464299841       464402619    
463140566       447469149       448871780       449500149       462994195      
463075846       463168484       463254037       463341842       463417337      
463489781       463565689       463642140       463726877       463822668      
463941930       464064971       464189356       464297563       464402627    
463140848       447469438       448871855       449500420       462994203      
463075879       463168575       463254045       463341867       463417477      
463489815       463565705       463642173       463726885       463822700      
463942219       464065051       464189364       464297571       464402635    
463143818       447474263       448871921       449501469       462994229      
463075887       463168591       463254276       463341891       463417485      
463489823       463565721       463642298       463726927       463822726      
463942250       464065085       464189505       464297589       464402643    
463142497       447474453       448872119       449501576       462994237      
463076232       463168609       463254292       463342063       463417501      
463489831       463565903       463642306       463727198       463822759      
463942268       464065093       464189539       464297605       464402916    
463142901       447474479       448872267       449501675       462994245      
463076240       463168625       463254334       463342071       463417519      
463489864       463565929       463642330       463727222       463822767      
463942326       464065358       464189778       464297613       464402924    
463144220       447474727       448872556       449502210       462994260      
463076315       463168690       463254342       463342089       463417543      
463489989       463565945       463642363       463727263       463822908      
463942342       464065390       464189893       464297621       464402965    
463148395       447475401       448873554       449502251       462994286      
463076349       463168716       463254359       463342097       463417576      
463490052       463566125       463642371       463727297       463822940      
463942367       464065408       464190008       464297878       464402999    
463149955       447475559       448873745       449502269       462994294      
463076380       463168815       463254367       463342121       463417667      
463490060       463566133       463642496       463727313       463822965      
463942649       464065432       464190016       464297886       464403005    
463150490       447479601       448873943       449504331       462994526      
463076406       463168823       463254490       463342139       463417675      
463490078       463566158       463642504       463727339       463823013      
463942714       464065440       464190032       464297894       464403211    
463150623       447481185       448874248       449504570       462994534      
463076638       463168849       463254508       463342287       463417683      
463490086       463566166       463642520       463725218       463823120      
463942722       464065465       464190164       464298009       464403310    
463152298       447481516       448874321       449504752       462994542      
463076653       463168856       463254516       463342303       463417709      
463490102       463566190       463642538       463725234       463823682      
463942839       464065655       464190172       464298017       464403328    
463153122       447481888       448874438       449504794       462994559      
463076687       463168864       463254532       463342345       463417725      
463490177       463566208       463642546       463725242       463823690      
463942854       464065671       464190180       464298025       464403369    
463155747       447482993       448875526       449505049       462994583      
463076703       463168872       463254565       463342360       463417741      
463490185       463566489       463642553       463725275       463823732      
463943076       464065689       464190206       464298231       464403419    
463154807       447483074       448875682       449505312       462994591      
463076737       463168948       463254623       463342386       463417907      
463490193       463566505       463642652       463725291       463823773      
463943159       464065713       464190222       464298272       464403500    
463155440       447486309       448875880       449505775       462994716      
463076752       463168955       463254631       463342436       463417931      
463490219       463566539       463642686       463725325       463823799      
463943167       464065721       464190230       464298405       464403906    
463156430       447486457       448876052       449506179       462994724      
463077032       463168963       463254649       463342618       463417949      
463490227       463566547       463642702       463725549       463823823      
463943191       464065747       464190354       464298439       464403914    
463156745       447486838       448876219       449506211       462994732      
463077040       463168989       463254664       463342634       463417964      
463490235       463566562       463642728       463725556       463823997      
463943225       464065895       464190388       464298447       464403948    
463157040       447486929       448876334       449506393       462994740      
463077073       463169003       463254672       463342642       463417972      
463490326       463566612       463642736       463725564       463824037      
463943472       464065952       464190396       464298454       464403989  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463157107       447487224       448878223       449506435       462994757      
463077099       463169011       463254698       463342683       463417998      
463490334       463566737       463642744       463725572       463824052      
463943506       464065960       464190446       464298652       464404144    
463157834       447488800       448878272       449507789       462994773      
463077123       463167825       463254888       463342733       463416446      
463490342       463566802       463642751       463725606       463824078      
463943522       464065986       464190461       464298702       464404326    
463159350       447451170       448878579       449508001       462994922      
463077131       463167833       463254896       463340927       463416495      
463490359       463566836       463642769       463725622       463824094      
463943563       464066034       464190487       464298728       464404375    
463159616       447452269       448878611       449508126       462994930      
463077222       463167858       463254904       463340935       463416503      
463490367       463566844       463642793       463725770       463824177      
463943597       464066083       464190511       464298744       464404391    
463160523       447452525       448878751       449508472       462994948      
463077230       463167866       463254961       463340943       463416529      
463490391       463566851       463642819       463725796       463821843      
463943712       464066091       464190537       464298751       464404417    
463160044       447452848       448879007       449508613       462994971      
463077248       463167890       463254979       463340976       463416545      
463490524       463566968       463642827       463725804       463821850      
463943985       464066117       464190545       464298777       464404425    
463160390       447452897       448879072       449509934       462994989      
463077255       463168005       463255117       463340992       463416594      
463490532       463566976       463642835       463725853       463821868      
463944025       464066158       464190552       464298959       464404441    
463160689       447455650       448879122       449510304       462995028      
463077297       463168013       463255125       463341016       463416735      
463490540       463566984       463642967       463725911       463821876      
463944058       464066182       464190628       464299023       464404656    
463160713       447455676       448879221       449510528       462995150      
463077305       463168039       463255141       463341115       463416750      
463490557       463567016       463642975       463725945       463821892      
463944074       464066216       464190842       464299114       464404680    
463161042       447455767       448879288       449510718       462995184      
463074831       463168047       463255158       463341198       463416768      
463490565       463567032       463642983       463726158       463821900      
463944090       464066364       464190859       464299197       464404755    
463162313       447455783       448879502       449510734       462995200      
463074872       463168070       463255166       463341222       463416784      
463490573       463567065       463643023       463726166       463822015      
463944405       464066372       464190867       464299205       464404797    
463162495       447456062       448879676       449510759       462995218      
463074898       463168088       463255182       463341230       463416792      
463490730       463567180       463643064       463726190       463822049      
463944413       464066430       464190909       464299239       464404813    
463162966       447456351       448879775       449497114       462995226      
463074948       463168161       463255349       463341248       463416834      
463490748       463567206       463643072       463726224       463822122      
463944421       464066448       464190941       464299361       464404847    
463163386       447457375       448879908       449497312       462995242      
463075044       463168179       463255356       463341255       463416958      
463490763       463567214       463643189       463726240       463822155      
463944439       464066505       464191006       464299379       464405059    
463163618       447458084       448880518       449497437       462995390      
463075085       463168203       463255364       463341420       463416966      
463490789       463567263       463643213       463726273       463822213      
463944447       464066513       464191170       464299387       464405067    
463163626       447458209       448880542       449497502       462995416      
463075317       463168211       463255398       463341438       463416974      
463490821       463567271       463643239       463726489       463822247      
463944454       464066869       464191188       464299395       464405166    
463163642       447458548       448881276       449497536       462995440      
463075325       463168229       463255430       463341479       463416982      
463490953       463567289       463643247       463726513       463822361      
463944637       464066885       464191204       464299411       464405174    
463163717       447459165       448881540       449497809       462995457      
463075341       463168237       463255463       463341487       463416990      
463490961       463567404       463643296       463726521       463822379      
463944694       464066901       464191212       464299445       464405190    
463164129       447459546       448881565       449498559       462995473      
463075358       463168336       463255604       463341503       463417006      
463490979       463567412       463643338       463726539       463822395      
463944777       464066943       464191238       464299627       464405208    
463164194       447462813       448881805       449498609       462995515      
463075374       463168351       463255653       463341651       463417113      
463490987       463567420       463643528       463726547       463822429      
463944843       464066984       464191493       464299668       464402478    
463166215       447463621       448881920       449498666       462995630      
463075408       463168369       463255661       463341669       463417121      
463490995       463567438       463643551       463726554       463822437      
463944868       464067024       464191501       464299692       464402486    
463165639       447463688       448882191       449498807       462995648      
463075648       463168377       463255687       463341677       463417139      
463491001       463567479       463643569       463726711       463822445      
463944942       464067230       464191543       464299718       464402494    
463166892       447465543       448883108       449498831       462995655      
463075663       463168385       463255737       463341685       463417147      
463489617       463567487       463643650       463726729       463822528      
463944967       464067354       464191618       464299726       464402502    
463167874       447465865       448883173       449499318       462995705      
463075689       463168393       463255877       463341727       463417162      
463489625       463567636       463643676       463726745       463822551      
463944991       464067370       464191725       464299734       464402528    
463169896       447465923       448883264       449500487       462995754      
463075721       463168492       463255885       463341743       463417212      
463489666       463567669       463643692       463726760       463822569      
463945022       464067388       464191766       464299866       464402536    
463170001       447470063       448883363       449500560       462995762      
463075754       463168500       463255893       463341909       463417352      
463489674       463567701       463643866       463726786       463822577      
463945089       464067412       464191923       464299973       464402676    
463171033       447471012       448883389       449500677       462995911      
463075937       463168518       463255950       463341941       463417386      
463489757       463567719       463643932       463726794       463822601      
463945139       464067560       464191931       464299999       464402726    
463171728       447472218       448883694       449501121       462995929      
463076000       463168526       463255968       463341974       463417410      
463489872       463567735       463643981       463726935       463822791      
463945220       464067594       464191949       464300003       464402734    
463173625       447472275       448884858       449501204       462995937      
463076034       463168534       463256206       463342014       463417436      
463489906       463565960       463643999       463727032       463822858      
463945535       464067602       464191956       464300011       464402767    
463173633       447474065       448884957       449501303       462995945      
463076059       463168559       463256222       463342022       463417444      
463489914       463566000       463644013       463727040       463822866      
463945592       464067610       464192012       464300037       464402791    
463172924       447476094       448885343       449502442       462995952      
463076182       463168724       463256230       463342147       463417469      
463489922       463566059       463644039       463727057       463822874      
463945600       464067750       464192020       464300052       464402874    
463173724       447478280       448885400       449502780       462994328      
463076414       463168757       463256305       463342154       463417584      
463489955       463566075       463644120       463727099       463822882      
463945642       464067768       464192236       464300086       464403062    
463174243       447478363       448885590       449502830       462994344      
463076448       463168765       463256313       463342162       463417600      
463489963       463566216       463644146       463727131       463822890      
463945659       464067925       464192277       464300094       464403146    
463174326       447479049       448886168       449502905       462994427      
463076539       463168781       463256321       463342188       463417618      
463490110       463566232       463644179       463727347       463823146      
463945667       464067941       464192301       464300128       464403153    
463175950       447483561       448886531       449503671       462994443      
463076554       463168799       463256495       463342196       463417626      
463490128       463566356       463644195       463727370       463823179      
463946038       464067958       464192327       464300151       464403161    
463174433       447484411       448886655       449504182       462994468      
463076570       463168807       463256511       463342253       463417634      
463490136       463566372       463644229       463727388       463823237      
463946053       464067990       464192467       464300169       464403195    
463176107       447484817       448886812       449505486       462994484      
463076604       463168880       463256552       463342444       463417642      
463490144       463566430       463644237       463727404       463823245      
463946079       464068022       464192475       464300334       464403591    
463176495       447485657       448886960       449505577       462994609      
463076760       463168898       463256586       463342535       463417790      
463490151       463566471       463644328       463727412       463823294      
463946327       464068048       464192665       464300359       464403633    
463176461       447485970       448886978       449505585       462994625      
463076778       463168906       463256602       463342550       463417808      
463490169       463566646       463644344       463727420       463823609      
463946350       464068170       464192699       464300367       464403666    
463176628       447486218       448886994       449505619       462994641      
463076786       463168914       463254730       463342568       463417857      
463490243       463566661       463644351       463727438       463823906      
463946384       464068279       464192715       464300375       464403856    
463177469       447490285       448887729       449505684       462994666      
463076976       463168922       463254748       463342592       463417865      
463490250       463566687       463644377       463727453       463823930      
463946665       464068287       464192731       464300391       464404193    
463178350       447490343       448887828       449505692       462994690      
463077016       463168930       463254755       463342600       463417873      
463490284       463566695       463644401       463727479       463823963      
463946699       464068329       464192756       464300409       464404219    
463178368       447490947       448887976       449506971       462994708      
463077024       463169029       463254789       463342766       463418004      
463490300       463566703       463644435       463727487       463823971      
463946962       464068345       464192764       464300573       464404235    
463178624       447491127       448888131       449507037       462994781      
463077149       463169060       463254805       463342774       463418012      
463490318       463566711       463644567       463727511       463823989      
463946996       464068352       464192897       464300599       464404268    
463178814       447492018       448888214       449507391       462994815      
463077156       463169094       463254847       463342782       463418020      
463490417       463566885       463644575       463727529       463824193      
463947044       464068493       464192921       464300607       464404276    
463179150       447493248       448888263       449507599       462994831      
463077172       463169102       463255018       463342824       463418038      
463490433       463566893       463644583       463727719       463824268      
463947226       464068501       464192939       464300623       464404284    
463179234       447493453       448889055       449509140       462994856      
463077198       463169169       463255034       463342840       463418061      
463490441       463566919       463644625       463727743       463824334      
463947242       464068550       464192947       464300631       464404458    
463180083       447493974       448889378       449509223       462994872      
463077206       463169193       463255042       463342857       463418087      
463490466       463566927       463644682       463727768       463824391      
463947291       464068626       464192954       464300649       464404490    
463178939       447494444       448889394       449509363       462994898      
463077214       463169201       463255075       463342873       463418095      
463490508       463566943       463644690       463727792       463824409      
463947317       464068642       464192970       464300888       464404516    
463181024       447494832       448889436       449509561       462995036      
463077313       463169235       463255091       463342899       463418103      
463490516       463567107       463642900       463727800       463824433      
463947333       464066257       464190669       464301001       464404599    
463181966       447494998       448889766       449509694       462995051      
463077370       463169268       463255109       463342907       463418129      
463490581       463567115       463642918       463727834       463824458      
463947440       464066281       464190685       464301076       464404615    
463182204       447497082       448889840       449509868       462995069      
463077446       463169284       463255190       463342915       463418137      
463490631       463567131       463642926       463728063       463824466      
463947739       464066315       464190693       464301118       464404870    
463181537       447498049       448879320       449511070       462995077      
463077487       463169334       463255216       463342956       463418145      
463490656       463567149       463642934       463728089       463824474      
463947762       464066331       464190719       464301159       464404920    
463181909       447498643       448879346       449511229       462995085      
463077537       463169342       463255257       463342964       463418186      
463490680       463567156       463642942       463728105       463824490      
463947788       464066349       464190727       464301225       464404946    
463182063       447499260       448879353       449511344       462995119      
463077545       463169557       463255315       463343095       463418293      
463490698       463567172       463642959       463728121       463824508      
463947846       464066554       464190750       464301456       464404953    
463182337       447499336       448879379       449511906       462995259      
463077552       463169565       463255323       463343137       463418319      
463490714       463567321       463643106       463728147       463824524      
463947861       464066588       464191055       464301464       464405018    
463182808       447499559       448879445       449512219       462995309      
463077586       463169573       463255331       463343145       463418327      
463490839       463567339       463643130       463728188       463824755      
463947879       464066596       464191063       464301472       464405042  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463183350       447504085       448879452       449512755       462995317      
463077602       463169581       463255471       463343160       463418335      
463490870       463567347       463643148       463728493       463824789      
463948117       464066752       464191071       464301498       464405224    
463183889       447504630       448880674       449512805       462995366      
463077628       463169599       463255521       463343194       463418350      
463490888       463567370       463643155       463728501       463824870      
463948406       464066778       464191113       464301506       464405232    
463183947       447505413       448880690       449513183       462995382      
463077644       463169615       463255554       463343350       463418368      
463490896       463567388       463643163       463728568       463824979      
463948414       464066844       464191139       464301522       464405240    
463183483       447505983       448880716       449513373       462995531      
463077693       463169805       463255562       463343384       463418467      
463490938       463567396       463643171       463728600       463824987      
463948448       464067057       464191154       464301654       464405257    
463184630       447506494       448880864       449514587       462995549      
463077867       463169847       463255570       463343418       463418475      
463490946       463567495       463643379       463728618       463825034      
463948513       464067073       464191261       464301662       464405273    
463186080       447506601       448881037       449514843       462995564      
463077909       463169862       463255596       463343426       463418483      
463491027       463567537       463643403       463728816       463825323      
463948521       464067107       464191345       464301670       464405281    
463184788       447508706       448881151       449515287       462995572      
463077925       463169870       463255760       463343434       463418509      
463491035       463567578       463643411       463728873       463825364      
463948646       464067149       464191352       464301696       464405307    
463186213       447509175       448882266       450635735       462995598      
463077941       463169912       463255794       463343665       463418517      
463491068       463567602       463643452       463728923       463825448      
463948653       464067180       464191386       464301738       464405356    
463186551       447509548       448882365       453621997       462995614      
463077958       463170043       463255828       463343681       463418525      
463491084       463567610       463643494       463728949       463825455      
463948661       464067214       464191402       464301746       464405372    
463186742       447510306       448882472       453711822       462995796      
463077966       463170050       463255836       463343731       463418665      
463491092       463567628       463643510       463728956       463825489      
463948695       464067446       464191485       464301951       464405406    
463186866       447510819       448882647       454409921       462995804      
463078113       463170068       463255869       463343749       463418681      
463491100       463567776       463643734       463728972       463825513      
463948745       464067503       464191782       464301977       464405422    
463187104       447513722       448882910       454443763       462995820      
463078147       463170092       463256008       463343764       463418699      
463491118       463567842       463643775       463729152       463825711      
463948752       464067511       464191790       464302082       464405455    
463187765       447515123       448882951       455260794       462995846      
463078154       463170118       463256081       463343889       463418707      
463491134       463567859       463643783       463729178       463825794      
463945386       464067529       464191816       464302116       464405778    
463187823       447515230       448883728       456303379       462995879      
463078162       463170142       463256099       463343905       463418715      
463491142       463567891       463643791       463729269       463825802      
463945410       464067552       464191857       464302165       464405844    
463188441       447517350       448884049       456485606       462995986      
463078170       463170340       463256115       463343913       463418749      
463491159       463567933       463643817       463729293       463825810      
463945477       464067792       464191865       464302173       464405927    
463188847       447517889       448884312       456491471       462996067      
463078188       463170357       463256123       463343921       463418830      
463491175       463567941       463643833       463729350       463825869      
463945485       464067800       464191873       464302413       464406016    
463191007       447521360       448884338       456631027       462996075      
463078337       463170399       463256149       463343939       463418848      
463491191       463567966       463644047       463729368       463825935      
463945501       464067834       464192038       464302470       464406032    
463189373       447522137       448884437       456636828       462996083      
463078345       463170415       463256362       463343947       463418863      
463491282       463567974       463644054       463729608       463826271      
463945519       464067842       464192079       464302579       464406321    
463189852       447522673       448884619       456842095       462996117      
463078360       463170423       463256388       463344085       463418871      
463491316       463567990       463644062       463729632       463826297      
463945741       464067883       464192137       464302587       464406347    
463190009       447522699       448886218       456942184       462996125      
463078402       463170456       463256396       463344119       463418889      
463491332       463568006       463644070       463729681       463826347      
463945758       464067909       464192145       464302694       464406453    
463190181       447523283       448886226       456945856       462996141      
463078428       463170621       463256412       463344150       463418897      
463491340       463568147       463644096       463729707       463826354      
463945824       464068055       464192194       464300193       464406461    
463190207       447523507       448886242       456990019       462996158      
463078436       463170688       463256438       463344218       463419028      
463491381       463568154       463644104       463729756       463826362      
463945832       464068105       464192202       464300201       464406503    
463191742       447525502       448886317       457121127       462996190      
463078659       463170712       463256636       463344226       463419069      
463491530       463568170       463644252       463729764       463826370      
463945899       464068121       464192483       464300235       464406511    
463192153       447526005       448886499       457125383       462996208      
463078675       463170738       463256651       463344366       463419077      
463491555       463568212       463644260       463730002       463826560      
463945931       464068139       464192509       464300243       464406701    
463192963       447526245       448887083       457134823       462996315      
463078683       463170746       463256669       463344416       463419085      
463491605       463568220       463644278       463730028       463826586      
463946400       464068147       464192517       464300276       464406792    
463193581       447526807       448887091       457143550       462996323      
463078717       463170753       463256677       463344457       463419101      
463491613       463568352       463644286       463730036       463826594      
463946426       464068154       464192608       464300326       464406834    
463194001       447528696       448887166       457272094       462996331      
463078758       463170910       463256693       463344499       463419119      
463491647       463568360       463644302       463730069       463826719      
463946442       464068386       464192624       464300425       464406875    
463194696       447528803       448887638       457347177       462996380      
463078782       463170928       463256735       463344523       463419242      
463491654       463568378       463644310       463730077       463826727      
463946566       464068394       464192772       464300441       464406891    
463195438       447533753       448887703       457368629       462996414      
463079038       463170969       463256750       463344838       463419267      
463491811       463568394       463644443       463730101       463826743      
463946616       464068410       464192830       464300474       464406958    
463194126       447533928       448888404       457420479       462996422      
463079046       463170977       463256784       463344846       463419309      
463491829       463568428       463644484       463727537       463827014      
463946632       464068436       464192848       464300516       464407097    
463194555       447534199       448888461       457462315       462996604      
463079103       463170993       463256800       463344887       463419341      
463491837       463568436       463644500       463727560       463827071      
463947093       464068451       464192855       464300565       464407147    
463196774       447535071       448888644       457662617       462996612      
463079210       463171017       463256859       463344895       463419374      
463491910       463568576       463644518       463727578       463827089      
463947127       464068469       464192871       464300755       464407154    
463196725       447535220       448888792       457711398       462996679      
463079285       463171280       463256875       463344937       463419382      
463491977       463568592       463644542       463727628       463827147      
463947135       464068691       464192889       464300763       464407170    
463197012       447537200       448888933       457753283       462996711      
463079517       463171306       463256891       463344960       463419606      
463491985       463568600       463644559       463727636       463827204      
463947150       464068709       464192996       464300805       464407220    
463197228       447495615       448888958       457757300       462996737      
463079525       463171314       463257063       463342972       463419648      
463492199       463568618       463644708       463727867       463827337      
463947184       464068782       464193010       464300821       464407246    
463198812       447495847       448889949       457782043       462996919      
463079566       463171355       463257071       463342980       463419663      
463492264       463568626       463644716       463727883       463827428      
463947523       464068808       464193069       464300854       464407618    
463199588       447495854       448890020       457911295       462996935      
463079574       463171371       463257154       463342998       463419671      
463492306       463568857       463644724       463727925       463827436      
463947564       464068816       464193127       464301258       464407626    
463198499       447496001       448890038       457986321       462996984      
463079608       463171389       463257196       463343038       463419689      
463492330       463568881       463644765       463727958       463827485      
463947572       464068824       464193135       464301324       464407659    
463199810       447496316       448890046       458000544       462997008      
463079624       463169391       463257220       463343046       463419697      
463492553       463568907       463644781       463727982       463827493      
463947598       464068840       464193143       464301365       464407667    
463200873       447496951       448890392       458003399       462997032      
463079830       463169409       463257485       463343053       463418194      
463492561       463568923       463644807       463728022       463827501      
463947622       464068857       464193150       464301399       464407675    
463201376       447500216       448890707       458004363       462997065      
463079855       463169417       463257519       463343210       463418210      
463492579       463568964       463644849       463728212       463824573      
463947689       464068865       464193176       464301423       464407683    
463201129       447500349       448890806       458039369       462997271      
463079889       463169425       463257535       463343228       463418228      
463492595       463568980       463644864       463728220       463824631      
463947911       464068873       464193184       464301449       464407873    
463202622       447501537       448890830       458040920       462997289      
463079947       463169466       463257543       463343244       463418251      
463492652       463569152       463644872       463728246       463824664      
463947937       464068881       464193218       464301555       464407907    
463202895       447501842       448890889       449515642       462997305      
463079962       463169516       463257568       463343269       463418269      
463492660       463569178       463644880       463728287       463824706      
463947952       464068956       464193242       464301563       464408020    
463202911       447502014       448890988       449517937       462997313      
463077701       463169631       463257717       463343277       463418376      
463492777       463569186       463644898       463728295       463824714      
463947978       464069038       464193382       464301571       464408038    
463204222       447502303       448891069       449520980       462997321      
463077750       463169649       463257758       463343343       463418392      
463492785       463569194       463644906       463728402       463824730      
463948034       464069160       464193416       464301589       464408061    
463203786       447506940       448891101       449521921       462997347      
463077784       463169698       463257766       463343467       463418400      
463492827       463569210       463645069       463728642       463825042      
463948075       464069186       464193424       464301613       464408194    
463204446       447506999       448892588       449522457       462997552      
463077792       463169722       463257790       463343491       463418418      
463492835       463569228       463645085       463728675       463825158      
463948539       464069194       464193457       464301621       464408202    
463205005       447507427       448892653       449523190       462997594      
463077800       463169763       463258020       463343574       463418426      
463492868       463569343       463645127       463728709       463825216      
463948554       464069244       464193572       464301753       464408269    
463205740       447508284       448893073       455316794       462997636      
463077834       463169797       463258046       463343616       463418434      
463492884       463569350       463645143       463728717       463825224      
463948588       464069251       464193580       464301761       464408285    
463206094       447508342       448893271       455939918       462997693      
463077974       463169953       463258053       463343772       463418533      
463493098       463569376       463645168       463728774       463825232      
463948604       464069400       464193762       464301779       464408368    
463208264       447508383       448893339       456057645       462997719      
463077982       463169987       463258079       463343780       463418541      
463493106       463569400       463645184       463728790       463825299      
463948638       464069426       464193812       464301787       464408400    
463208272       447511460       448893362       456227446       462997727      
463078006       463169995       463258103       463343830       463418582      
463493163       463569418       463645317       463729038       463825596      
463948760       464069434       464193838       464301910       464405497    
463209080       447511528       448895136       456292770       462997883      
463078063       463170027       463258137       463343855       463418608      
463493189       463569426       463645325       463729061       463825604      
463948851       464069475       464193861       464301936       464405588    
463208116       447511668       448895185       456639624       462997917      
463078089       463170035       463258467       463343863       463418624      
463493254       463569525       463645408       463729079       463825612      
463948877       464069483       464193879       464302181       464405596    
463208611       447511924       448895235       456805761       462997941      
463078204       463170159       463258525       463343871       463418756      
463491217       463569533       463645424       463729103       463825620      
463948885       464069491       464193960       464302280       464405612    
463209064       447512815       448895318       456816339       462997990      
463078220       463170167       463258533       463343962       463418764      
463491225       463569541       463645457       463729129       463825638      
463948927       464069822       464193978       464302314       464405620  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463209759       447518655       448895425       456836998       462998006      
463078238       463170191       463258582       463343988       463418780      
463491233       463569574       463645473       463729145       463825695      
463948992       464069889       464194000       464302355       464405737    
463210518       447519323       448895482       456837640       462998055      
463078287       463170217       463258616       463343996       463418798      
463491241       463569590       463645689       463729400       463826040      
463949057       464069913       464194018       464302371       464406206    
463210864       447519570       448896456       456991579       462998162      
463078295       463170274       463258657       463344028       463418806      
463491258       463569632       463645697       463729426       463826123      
463949131       464069962       464194042       464302389       464406222    
463210161       447521030       448896902       456997683       462998204      
463078329       463170308       463258772       463344036       463418822      
463491266       463568014       463645705       463729467       463826156      
463949248       464069988       464194067       464302702       464406230    
463211037       447521063       448897181       457013134       462998220      
463078444       463170464       463258798       463344051       463418905      
463491399       463568048       463645739       463729525       463826180      
463949321       464070028       464194273       464302710       464406255    
463213074       447521287       448897207       457018828       462998279      
463078485       463170480       463258814       463344275       463418939      
463491415       463568055       463645796       463729541       463826198      
463949396       464070143       464194281       464302751       464406263    
463213744       447523721       448897884       457091841       462998287      
463078519       463170498       463258871       463344283       463418947      
463491449       463568063       463645812       463729574       463826255      
463949438       464070150       464194307       464302769       464406305    
463213991       447524430       448899930       457161073       462998295      
463078535       463170514       463258921       463344291       463418962      
463491464       463568089       463645994       463729798       463826388      
463949743       464070242       464194349       464302819       464406529    
463213215       447524687       448900175       457170009       462996216      
463078626       463170522       463259002       463344309       463418996      
463491472       463568097       463646018       463729814       463826412      
463949834       464070259       464194372       464302835       464406537    
463213801       447524760       448900183       457192011       462996257      
463078790       463170571       463259218       463344341       463419002      
463491522       463568253       463646026       463729830       463826420      
463949909       464070309       464194406       464302900       464406560    
463214155       447525221       448900274       457213734       462996265      
463078857       463170761       463259226       463344358       463419143      
463491670       463568261       463646034       463729871       463826446      
463949925       464070317       464194539       464302918       464406602    
463214403       447525361       448900290       457233021       462996273      
463078865       463170803       463259242       463344564       463419150      
463491688       463568295       463646042       463729897       463826461      
463949958       464070630       464194547       464302942       464406669    
463215012       447530304       448900316       457519015       462996299      
463078881       463170811       463259259       463344572       463419168      
463491704       463568311       463646075       463729939       463826529      
463949966       464070655       464194554       464302967       464406677    
463215087       447531385       448900753       457519551       462996307      
463078931       463170837       463259267       463344598       463419200      
463491738       463568329       463646299       463730143       463826826      
463950212       464070705       464194570       464303031       464406974    
463215301       447532318       448900761       457562494       462996448      
463078980       463170845       463259291       463344614       463419226      
463491795       463568337       463646307       463730192       463826859      
463950238       464070804       464194588       464303049       464406990    
463215913       447532615       448901231       457641066       462996455      
463079335       463170860       463256909       463344630       463419234      
463492025       463568477       463646331       463730218       463826909      
463950295       464070887       464194604       464303221       464407022    
463215970       447533738       448901520       457659589       462996471      
463079376       463171074       463256925       463344655       463419432      
463492041       463568493       463646364       463730234       463826925      
463950337       464071349       464194802       464303262       464407030    
463216424       447533746       448901561       457931343       462996489      
463079442       463171082       463256941       463345041       463419457      
463492082       463568501       463646372       463730259       463826958      
463950378       464071372       464194869       464303270       464407055    
463214940       447537416       448901652       457932291       462996497      
463079459       463171132       463257006       463345090       463419531      
463492108       463568527       463646380       463730291       463827006      
463950659       464071497       464194901       464303502       464407063    
463215111       447537465       448902965       457949063       462996588      
463079467       463171207       463257030       463345124       463419549      
463492140       463568535       463646562       463730309       463827238      
463950683       464071521       464194927       464303569       464407253    
463215491       447538109       448903203       457953578       462996786      
463079640       463171249       463257055       463345140       463419556      
463492157       463568550       463646588       463730333       463827246      
463950717       464071554       464194943       464303577       464407261    
463215673       447539222       448903237       457954469       462996802      
463079673       463171405       463257246       463345199       463419713      
463492348       463568642       463646596       463730382       463827253      
463950741       464071562       464195015       464303635       464407337    
463215855       447539305       448903369       457973261       462996828      
463079723       463171462       463257287       463345256       463419739      
463492389       463568691       463646612       463730457       463827303      
463950816       464071893       464195247       464303676       464407469    
463216317       447539545       448903500       458055233       462996844      
463079749       463171561       463257303       463345298       463419770      
463492413       463568709       463646620       463730515       463827311      
463950824       464071919       464195296       464303817       464407535    
463216713       447539651       448903609       458131349       462996851      
463079764       463171579       463257352       463345314       463419788      
463492421       463568766       463646760       463730564       463827543      
463951137       464071927       464195304       464303866       464407600    
463217307       447539768       448904961       458227808       462997073      
463079814       463171652       463257394       463345348       463419812      
463492447       463568840       463646778       463730770       463827550      
463951160       464071976       464195312       464303908       464407717    
463218479       447540568       448905463       458231594       462997107      
463079996       463171678       463257402       463345355       463419820      
463492512       463569004       463646786       463730788       463827568      
463951210       464071992       464195320       464303916       464407725    
463218370       447543307       448905513       458235728       462997123      
463080002       463171686       463257592       463345660       463419838      
463492678       463569012       463646794       463730812       463827592      
463951418       464072131       464193259       464303965       464407741    
463218875       447543745       448905695       458298601       462997214      
463080010       463171751       463257600       463345751       463419846      
463492686       463569061       463646802       463730879       463827618      
463951459       464068964       464193291       464304153       464407774    
463219006       447544164       448906032       458349651       462997222      
463080028       463171769       463257618       463345769       463419861      
463492694       463569087       463646919       463730895       463827766      
463951624       464068972       464193309       464304211       464407808    
463220459       447547183       448906065       458418464       462997354      
463080077       463171777       463257659       463345777       463419879      
463492702       463569103       463644930       463730903       463827840      
463951632       464068980       464193333       464304245       464407832    
463219121       447552274       448891390       458469244       462997438      
463080085       463171785       463257667       463345819       463419895      
463492728       463569111       463644948       463731075       463827857      
463951640       464068998       464193366       464304252       464408087    
463220251       447553801       448891697       458492154       462997479      
463080093       463171959       463257675       463346015       463419960      
463492744       463569236       463644989       463731109       463827956      
463951681       464069020       464193374       464304294       464408095    
463220715       447553884       448891994       458641024       462997487      
463080135       463172007       463257824       463346072       463420091      
463492892       463569251       463644997       463731141       463827964      
463951707       464069277       464193606       464304344       464408111    
463221481       447553926       448892034       458672300       462997511      
463080168       463172015       463257881       463346122       463420109      
463492918       463569277       463645010       463731174       463828053      
463951855       464069285       464193622       464304575       464408137    
463221861       447554155       448892323       458761806       462997545      
463080192       463172031       463257931       463346163       463420117      
463492959       463569301       463645028       463731257       463828137      
463951871       464069327       464193671       464304583       464408178    
463222190       447554759       448892497       458953767       462997768      
463080200       463172049       463257949       463346171       463420141      
463492983       463569327       463645226       463731307       463828434      
463952069       464069335       464193689       464304617       464408186    
463222232       447556572       448893453       458967726       462997784      
463080218       463172114       463257956       463346197       463420158      
463493031       463569434       463645242       463731547       463828525      
463952127       464069368       464193713       464304641       464408442    
463222240       447557141       448894121       459130183       462997800      
463080408       463172288       463257980       463346452       463420166      
463493056       463569442       463645259       463731554       463828541      
463952218       464069384       464193747       464304666       464408459    
463222422       447557331       448894345       459132361       462997834      
463080416       463172296       463258145       463346460       463420315      
463493262       463569475       463645275       463731588       463828566      
463952465       464069558       464193895       464304682       464408491    
463222919       447558180       448894477       459228664       462997859      
463080465       463172304       463258210       463346502       463420331      
463493270       463569483       463645309       463731661       463828582      
463952556       464069574       464193903       464304898       464408558    
463222943       447558297       448894709       459230322       462998063      
463080622       463172361       463258228       463346544       463420349      
463493312       463569509       463645507       463731679       463828699      
463952598       464069608       464193911       464304906       464408608    
463223701       447558354       448894782       459317285       462998089      
463080655       463172379       463258277       463346593       463420356      
463493320       463569517       463645564       463731695       463828889      
463952663       464069624       464193937       464304948       464408624    
463223073       447561127       448895516       459373544       462998113      
463080861       463172387       463258327       463346718       463420364      
463493338       463569640       463645580       463731836       463828913      
463952671       464069764       464193945       464304955       464408848    
463223685       447561960       448895532       459575726       462998121      
463080879       463172502       463258459       463346742       463420380      
463493346       463569681       463645598       463731844       463828939      
463952697       464069780       464194075       464304963       464408905    
463224030       447562083       448895771       459576088       462998139      
463080887       463172510       463258673       463346759       463420489      
463493353       463569699       463645614       463731869       463828947      
463949453       464070051       464194125       464304971       464409028    
463224394       447562091       448895920       459611539       462998147      
463080903       463172528       463258699       463346825       463420505      
463493361       463569723       463645630       463731885       463828962      
463949487       464070069       464194133       464305101       464409036    
463225888       447562976       448895961       459614814       462998311      
463080937       463172551       463258731       463346833       463420521      
463493395       463569749       463645820       463731901       463829002      
463949503       464070085       464194141       464305119       464409044    
463224725       447562992       448896019       459961520       462998337      
463080960       463172577       463258749       463346874       463420547      
463493403       463569764       463645895       463731927       463829127      
463949537       464070093       464194190       464305184       464409390    
463225953       447565664       448898452       459972535       462998378      
463081109       463172627       463258756       463347104       463420562      
463493429       463569772       463645911       463732107       463829150      
463949677       464070119       464194240       464305226       464409424    
463226498       447566423       448898981       459978102       462998386      
463081117       463172775       463258764       463347112       463420588      
463493452       463569780       463645945       463732115       463829192      
463949685       464070127       464194430       464305234       464409473    
463227629       447567009       448899088       459978631       462998469      
463081125       463172783       463259036       463347146       463420760      
463493684       463569798       463645952       463732123       463829226      
463949974       464070333       464194448       464305242       464409481    
463228502       447567264       448899815       459979506       462998477      
463081141       463172809       463259077       463347153       463420786      
463493692       463569814       463645986       463732149       463829234      
463950030       464070408       464194455       464303056       464409507    
463227181       447567272       448899849       460009582       462998493      
463081166       463172817       463259093       463347161       463420802      
463493759       463569822       463646109       463732164       463829259      
463950089       464070465       464194463       464303106       464409754    
463228320       447569203       448899906       460013188       462998519      
463081174       463172858       463259184       463347187       463420828      
463493783       463569830       463646125       463732172       463829473      
463950097       464070473       464194489       464303122       464409804    
463229047       447570409       448900324       460017155       462998527      
463081315       463172874       463259200       463347435       463420851      
463493809       463569939       463646141       463732396       463829655      
463950154       464070572       464194497       464303130       464409838    
463229286       447571423       448900415       460019409       462998550      
463081406       463173005       463259309       463347443       463420976      
463493825       463569947       463646174       463732461       463829671      
463950162       464070622       464194646       464303171       464409895  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463229310       447571746       448900530       460028533       462998766      
463081448       463173047       463259317       463347484       463420984      
463493965       463569962       463646240       463732503       463829739      
463950428       464070937       464194687       464303213       464409911    
463229740       447572041       448900597       460053390       462998774      
463081463       463173054       463259358       463347492       463421016      
463494054       463570002       463646257       463732511       463829754      
463950444       464070960       464194703       464303361       464409929    
463229930       447575655       448900670       460053531       462998790      
463081505       463173062       463259366       463347518       463421024      
463494062       463570028       463646414       463732537       463830000      
463950485       464071166       464194729       464303445       464410190    
463230433       447576257       448900696       460056450       462998816      
463081547       463173070       463259390       463347799       463421032      
463494088       463570051       463646448       463732545       463830026      
463950501       464071190       464194745       464303452       464410216    
463231134       447576307       448901678       460058209       462998832      
463081760       463173120       463259408       463347815       463421057      
463494096       463570200       463646455       463732701       463830034      
463950527       464071208       464194786       464303460       464410232    
463231480       447576398       448902007       460068158       462998915      
463081778       463173310       463259424       463347849       463421198      
463494104       463570242       463646463       463732743       463830059      
463950857       464071281       464195064       464303494       464410257    
463232850       447576679       448902072       460068166       462998923      
463081794       463173336       463259432       463347864       463421222      
463494211       463570291       463646489       463732750       463830067      
463950873       464071638       464195122       464303684       464410273    
463233122       447576703       448902130       460082753       462998931      
463081810       463173351       463259440       463347914       463421248      
463494229       463570341       463646505       463732768       463830125      
463950931       464071711       464195171       464303700       464410281    
463232496       447544628       448902254       460086044       462998949      
463081828       463173369       463259465       463347955       463421297      
463494237       463570374       463646653       463732826       463830315      
463950972       464071760       464195189       464303726       464410521    
463232975       447545039       448902411       460091044       462998972      
463081836       463173377       463259507       463345371       463421313      
463494245       463570382       463646687       463732834       463830356      
463950980       464071844       464195213       464303742       464410539    
463233742       447545567       448903690       460093859       462999038      
463082081       463173385       463259549       463345413       463421321      
463494252       463570549       463646703       463730606       463830398      
463951061       464071851       464195346       464303767       464410547    
463234732       447545666       448904003       460098130       462999210      
463082107       463173658       463259697       463345454       463421453      
463494286       463570556       463646737       463730614       463830760      
463951525       464071869       464195353       464303783       464410562    
463235010       447545856       448904060       460100498       462999228      
463082131       463173666       463259770       463345512       463421461      
463494385       463570606       463646745       463730671       463830778      
463951533       464072156       464195387       464303973       464410604    
463235838       447548652       448904144       458533957       462999236      
463082149       463173674       463259804       463345561       463421479      
463494435       463570622       463646943       463730705       463830828      
463951541       464072172       464195395       464304021       464410869    
463233825       447548900       448904250       458576774       462999244      
463082164       463173708       463259812       463345629       463421503      
463494468       463570630       463646950       463730739       463830877      
463951558       464072206       464195411       464304054       464410885    
463235366       447551490       448904607       458586898       462999285      
463082438       463171793       463259846       463345884       463421529      
463494484       463570648       463646976       463730762       463830885      
463951582       464072230       464195437       464304088       464410992    
463236190       447552084       448906321       458598596       462999293      
463082446       463171819       463259994       463345918       463421545      
463494500       463570804       463646992       463730929       463830901      
463951608       464072255       464195494       464304120       464411032    
463236588       447552191       448906388       458633872       462999434      
463082487       463171843       463260000       463345967       463420000      
463494559       463570838       463647008       463730960       463828152      
463951723       464072289       464195502       464304146       464411081    
463237602       447554882       448906586       458969003       462999467      
463082578       463171850       463260018       463345975       463420026      
463494716       463570846       463647016       463730986       463828160      
463951731       464072297       464195569       464304393       464411222    
463238279       447554908       448906701       458971801       462999475      
463082586       463171876       463260026       463345983       463420042      
463494724       463570861       463647032       463731026       463828178      
463951764       464072313       464195619       464304443       464411461    
463236331       447555228       448906768       458980489       462999491      
463082602       463171900       463260034       463346007       463420059      
463494740       463570879       463647073       463731034       463828251      
463951806       464072354       464195635       464304450       464411529    
463236349       447556481       448906883       458981859       462999533      
463080234       463172122       463260059       463346288       463420075      
463494781       463570895       463647081       463731059       463828343      
463951822       464072362       464195833       464304476       464411552    
463236950       447556531       448906891       458986817       462999558      
463080242       463172148       463260208       463346304       463420083      
463494807       463571182       463647099       463731349       463828368      
463952259       464072404       464195866       464304484       464411594    
463237263       447558560       448907568       459081345       462999780      
463080267       463172163       463260216       463346312       463420174      
463494815       463571190       463647115       463731380       463828731      
463952374       464072552       464195890       464304559       464411644    
463237644       447558644       448908012       459434189       462999814      
463080309       463172205       463260224       463346320       463420208      
463494989       463571208       463647156       463731471       463828749      
463952440       464072800       464195940       464304690       464411677    
463237669       447559857       448908160       459435095       462999822      
463080333       463172213       463260232       463346411       463420257      
463495028       463571224       463647339       463731505       463828764      
463952457       464072818       464195957       464304724       464411875    
463238162       447560830       448908194       459454211       462999855      
463080689       463172254       463260281       463346429       463420265      
463495036       463571265       463647347       463731513       463828780      
463952705       464072834       464196039       464304757       464411891    
463238188       447560939       448908426       459544532       462999863      
463080705       463172403       463260299       463346635       463420299      
463495051       463571455       463647354       463731521       463828806      
463952747       464072917       464196195       464304773       464411917    
463238634       447560996       448910117       459549432       462999871      
463080713       463172429       463260448       463346650       463420398      
463495093       463571463       463647370       463731703       463828848      
463952754       464072982       464196203       464304799       464411925    
463238832       447563701       448910307       459561239       463000026      
463080721       463172437       463260455       463346668       463420430      
463495101       463571471       463647404       463731760       463829028      
463952788       464073055       464196229       464304989       464411933    
463240135       447563842       448910430       459617510       463000034      
463080754       463172452       463260471       463346684       463420448      
463495226       463571604       463647438       463731778       463829036      
463952796       464073352       464196260       464304997       464411974    
463239103       447563883       448910562       459618427       463000042      
463080796       463172478       463260489       463346692       463420455      
463495259       463571612       463647602       463731810       463829051      
463952853       464073394       464196344       464305002       464409051    
463239111       447564295       448910927       459627741       463000059      
463080978       463172486       463260497       463346700       463420463      
463495267       463571646       463647644       463731828       463829101      
463952911       464073402       464196369       464305028       464409085    
463240150       447564469       448910935       459633731       463000067      
463081000       463172668       463260505       463346940       463420471      
463495275       463571919       463647669       463731984       463829119      
463952978       464073451       464196567       464305069       464409093    
463241265       447564519       448912089       459634002       463000075      
463081026       463172676       463260687       463346965       463420596      
463495309       463571927       463647677       463731992       463829283      
463953000       464073535       464196591       464305077       464409119    
463242313       447567363       448912154       459656443       463000281      
463081059       463172692       463260695       463346999       463420620      
463493494       463571935       463647685       463732016       463829291      
463953042       464073550       464196633       464305267       464409127    
463242693       447567843       448912329       459995809       463000307      
463081067       463172726       463260703       463347039       463420653      
463493510       463571943       463647693       463732024       463829333      
463953075       464073709       464196690       464305309       464409333    
463243402       447567991       448912568       459996096       463000323      
463081083       463172734       463260711       463347070       463420661      
463493619       463572008       463647875       463732040       463829374      
463953141       464073717       464196732       464305333       464409523    
463243774       447568247       448912600       460003569       463000331      
463081182       463172759       463260729       463347096       463420729      
463493643       463569848       463647883       463732099       463829424      
463953323       464073733       464196757       464305341       464409598    
463244590       447568833       448913426       460007644       463000356      
463081216       463172908       463260760       463347211       463420737      
463493650       463569855       463647891       463732180       463829432      
463953414       464073741       464196880       464305432       464409622    
463243931       447568916       448913517       460007925       463000364      
463081257       463172940       463260885       463347278       463420877      
463493858       463569863       463647941       463732230       463829812      
463953497       464073758       464196898       464305440       464409689    
463246728       447572298       448913673       460009046       462998576      
463081273       463172965       463260893       463347294       463420901      
463493866       463569871       463647990       463732248       463829853      
463953521       464073774       464196914       464305515       464409721    
463247064       447572801       448913756       460038623       462998642      
463081299       463172973       463260901       463347302       463420919      
463493916       463569897       463648006       463732305       463829861      
463953570       464073956       464196922       464305523       464409739    
463246611       447572934       448913830       460043243       462998675      
463081307       463172999       463260943       463347336       463420935      
463493924       463569905       463648139       463732347       463829929      
463954305       464074012       464196948       464305556       464409952    
463246959       447574286       448914218       460046261       462998691      
463081570       463173138       463260950       463347344       463420950      
463493932       463570069       463648147       463732388       463829978      
463954412       464074020       464196989       464305572       464409960    
463247221       447575473       448916270       460047871       462998709      
463081604       463173153       463260976       463347567       463420968      
463493957       463570101       463648212       463732586       463829994      
463954420       464074046       464197193       464305622       464410034    
463249458       447577461       448916452       460051246       462998725      
463081646       463173195       463261099       463347591       463421107      
463494112       463570127       463648238       463732594       463830133      
463954479       464074053       464197219       464305796       464410059    
463250365       447577479       448916874       460052814       462998857      
463081703       463173260       463261107       463347633       463421115      
463494138       463570135       463648295       463732602       463830174      
463954503       464074079       464197227       464305812       464410075    
463250159       447578220       448916908       460070717       462998865      
463081737       463173294       463261123       463347740       463421123      
463494153       463570168       463648337       463732636       463830190      
463954529       464074327       464197235       464305820       464410158    
463251520       447579186       448917211       460074420       462998873      
463081752       463173302       463261131       463347757       463421149      
463494161       463570184       463648485       463732669       463830273      
463954750       464074350       464197250       464305861       464410307    
463253211       447579293       448919274       460077241       462998907      
463081851       463173419       463261164       463347773       463421172      
463494179       463570408       463648493       463732693       463830307      
463954800       464074368       464197284       464305879       464410398    
463252783       447580416       448919514       460080732       462999061      
463081869       463173443       463261180       463347963       463421180      
463494195       463570424       463648501       463732842       463830612      
463954834       464074384       464197441       464305895       464410406    
463253989       447581281       448919605       460081052       462999079      
463081885       463173484       463259556       463348011       463421339      
463494302       463570432       463648519       463732859       463830620      
463954883       464074418       464197458       464306075       464410414    
463254540       447581364       448919803       460106073       462999111      
463081976       463173492       463259598       463348037       463421347      
463494310       463570457       463648527       463732867       463830687      
463954909       464074483       464197466       464306141       464410422    
463254854       447582164       448919829       460107105       462999152      
463082016       463173542       463259614       463348052       463421362      
463494344       463570481       463648543       463732875       463830703      
463955187       464074848       464197482       464306174       464410505    
463255638       447582347       448919902       460124993       462999178      
463082073       463173559       463259622       463348177       463421370      
463494351       463570531       463648691       463732883       463830711      
463955245       464074962       464197508       464306182       464410638    
463255984       447582438       448920991       460126543       462999186      
463082214       463173716       463259648       463348201       463421396      
463494369       463570663       463648733       463732917       463830737      
463955310       464074996       464197540       464306208       464410679  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463256487       447583634       448921098       460128457       462999301      
463082222       463173740       463259689       463348235       463421404      
463494377       463570689       463648766       463732941       463830927      
463955351       464075100       464197631       464306216       464410695    
463255844       447585936       448921148       460129190       462999319      
463082263       463173757       463259861       463348292       463421552      
463494609       463570697       463648824       463732958       463830968      
463955377       464075118       464197656       464306380       464410737    
463256453       447586108       448921163       460129661       462999343      
463082271       463173781       463259887       463348300       463421560      
463494625       463570762       463648840       463733006       463830992      
463955401       464075241       464197664       464306414       464410752    
463257147       447586595       448921171       460130016       462999350      
463082370       463173807       463259911       463348318       463421586      
463494641       463570788       463648899       463733022       463831016      
463955526       464075258       464197698       464306448       464410836    
463257477       447587700       448921544       460136286       462999384      
463082404       463173823       463259945       463348334       463421602      
463494666       463570796       463649004       463733030       463831024      
463955583       464075431       464197706       464306455       464411255    
463257709       447591116       448922625       460139348       462999418      
463082644       463173831       463259952       463348573       463421636      
463494674       463570945       463649038       463733055       463831032      
463955625       464075605       464197722       464306489       464411297    
463257774       447591611       448923318       460144371       462999566      
463082693       463173864       463260075       463348607       463421644      
463494708       463570978       463649046       463733170       463831057      
463955658       464075613       464195643       464306513       464411354    
463259192       447591678       448923441       460151343       462999582      
463082701       463173898       463260083       463348623       463421677      
463494823       463571034       463649061       463733196       463831081      
463955708       464075662       464195700       464306711       464411412    
463259713       447592023       448923557       460152242       462999590      
463082735       463173906       463260117       463348664       463421685      
463494856       463571075       463649087       463733204       463831107      
463955724       464072594       464195775       464306729       464411453    
463259929       447593328       448923649       460155864       462999681      
463082743       463173955       463260166       463348748       463421701      
463494872       463571083       463647164       463733220       463831156      
463955963       464072669       464195783       464306745       464411727    
463260414       447593583       448923870       460157449       462999749      
463082818       463174201       463260174       463348904       463421743      
463494906       463571141       463647198       463733246       463831198      
463955971       464072685       464195817       464306760       464411735    
463260786       447598004       448909127       460159403       462999897      
463082859       463174235       463260190       463348912       463421750      
463494914       463571299       463647206       463733402       463831263      
463956011       464072693       464196070       464306802       464411776    
463261834       447598608       448909226       460163280       462999921      
463082867       463174300       463260315       463348920       463421834      
463494955       463571315       463647263       463733451       463831446      
463956029       464072719       464196088       464306943       464411800    
463262774       447599325       448909234       460189442       462999954      
463082875       463174367       463260323       463348953       463421974      
463495135       463571364       463647321       463733477       463831487      
463956078       464072768       464196104       464306992       464411818    
463263327       447599374       448909283       460190739       462999962      
463082925       463174524       463260356       463349019       463421982      
463495150       463571422       463647446       463733550       463831529      
463956169       464073063       464196161       464307040       464411826    
463263368       447604331       448909390       460192677       462999970      
463082990       463174532       463260372       463349217       463421990      
463495168       463571430       463647495       463733600       463831537      
463956482       464073097       464196179       464307073       464412055    
463264069       447604372       448910034       460197015       463000000      
463083212       463174540       463260430       463349225       463422006      
463495184       463571653       463647537       463733626       463831552      
463956490       464073105       464196187       464307081       464412105    
463264002       447604943       448911032       460198716       463000091      
463083220       463174557       463260513       463349258       463422014      
463495192       463571703       463647552       463733907       463831602      
463956565       464073147       464196377       464307123       464412139    
463264663       447605056       448911321       460199755       463000117      
463083295       463174565       463260521       463349308       463422022      
463495218       463571810       463647578       463733915       463831792      
463956573       464073204       464196427       464307347       464412162    
463265033       447605270       448911396       460224124       463000125      
463083303       463174615       463260570       463349340       463422105      
463495317       463571828       463647594       463733956       463831818      
463956664       464073220       464196443       464307354       464412170    
463265215       447605478       448911438       460226103       463000158      
463083311       463174748       463260588       463349597       463422121      
463495325       463571844       463647701       463734020       463831826      
463953166       464073618       464196484       464307362       464412188    
463265702       447607011       448911834       460230329       463000174      
463083543       463174763       463260612       463349605       463422139      
463495341       463571877       463647735       463734053       463831842      
463953174       464073642       464196518       464307370       464412253    
463267443       447607177       448911842       460232531       463000208      
463083584       463174771       463260679       463349613       463422147      
463495366       463572032       463647818       463734079       463831883      
463953190       464073659       464196542       464307388       464412287    
463265603       447607219       448912626       460232887       463000414      
463083600       463174789       463260778       463349654       463422154      
463495374       463572073       463647859       463734293       463832113      
463953232       464073667       464196765       464307396       464412295    
463267518       447607342       448912642       460237217       463000430      
463083634       463174813       463260794       463349670       463422162      
463495408       463572099       463647867       463734301       463832121      
463953604       464073675       464196831       464307529       464412394    
463267906       447607409       448912691       460261399       463000455      
463083642       463174821       463260802       463349811       463422303      
463495424       463572115       463648030       463734335       463832139      
463953729       464073782       464196849       464307537       464412592    
463268086       447607516       448912782       460269491       463000463      
463083675       463175026       463260844       463349837       463422337      
463495457       463572123       463648055       463734350       463832162      
463953943       464073816       464196864       464307545       464412634    
463269761       447611534       448912931       460276181       463000562      
463083907       463175059       463260851       463349894       463422345      
463495465       463572131       463648063       463734384       463832204      
463954024       464073840       464197003       464307552       464412725    
463269878       447611781       448913350       460282437       463000570      
463083915       463175075       463260984       463349902       463422352      
463495473       463572172       463648071       463734392       463832212      
463954149       464073873       464197045       464307560       464412816    
463272161       447612615       448914416       460289002       463000588      
463083931       463175083       463260992       463349951       463422360      
463495580       463572180       463648097       463734632       463832303      
463954214       464073881       464197086       464307578       464412881    
463274316       447612987       448914572       460291891       463000596      
463083956       463175109       463261024       463349977       463422378      
463495598       463572198       463648105       463734665       463832329      
463954560       464073931       464197094       464305648       464412907    
463274357       447613696       448915256       460321417       463000620      
463083980       463175117       463261032       463350231       463422592      
463495788       463572206       463648352       463734699       463832345      
463954578       464074145       464197136       464305655       464413194    
463272856       447613969       448915272       460321904       463000653      
463084038       463175331       463261057       463350397       463422600      
463495796       463572214       463648378       463734715       463832352      
463954636       464074152       464197169       464305697       464413202    
463273250       447615493       448915355       460325681       463000794      
463084244       463175356       463261081       463350421       463422659      
463495812       463572222       463648394       463734749       463832360      
463954651       464074186       464197292       464305747       464413210    
463273938       447615527       448916056       460327539       463000836      
463084293       463175364       463261198       463350439       463422667      
463495838       463572354       463648402       463734806       463832410      
463954677       464074301       464197318       464305754       464413251    
463274902       447615915       448917930       460335532       463000851      
463084426       463175372       463261206       463350447       463422733      
463495895       463572388       463648410       463735076       463832543      
463954701       464074319       464197342       464305788       464413269    
463275214       447616806       448919027       460356686       463000869      
463084517       463175414       463261214       463350660       463422766      
463496075       463572404       463648444       463735142       463832550      
463955005       464074533       464197359       464305929       464413285    
463275248       447617028       448919175       460358708       463000885      
463084525       463175422       463261230       463350686       463422865      
463496083       463572412       463648550       463735191       463832618      
463955013       464074624       464197391       464305945       464413491    
463276840       447583725       448919217       460361769       463000919      
463084533       463175554       463261248       463350702       463422899      
463496117       463572438       463648568       463735209       463832675      
463955047       464074657       464197433       464305952       464413624    
463278408       447584160       448919241       460365398       463000992      
463084699       463175562       463261263       463350728       463422907      
463496125       463572446       463648576       463735241       463832733      
463955104       464074731       464197557       464305986       464413640    
463279596       447584368       448919928       460399785       463001032      
463084723       463175588       463261289       463350736       463422915      
463496133       463572545       463648584       463735456       463832741      
463955112       464074749       464197565       464306034       464413657    
463280271       447584566       448920090       460407513       463001081      
463084731       463175596       463261297       463348417       463422931      
463496166       463572560       463648592       463735530       463832873      
463955153       464074830       464197599       464306042       464413673    
463277889       447585308       448920504       460409758       463001131      
463084749       463175612       463261305       463348508       463423012      
463496265       463572610       463648634       463735555       463832915      
463955419       464075126       464197607       464306224       464413889    
463278010       447585910       448920520       460411085       463001164      
463084814       463175687       463261313       463348516       463423145      
463496273       463572636       463648907       463735563       463832923      
463955427       464075142       464197615       464306281       464413913    
463279844       447588534       448920835       460420292       463001297      
463084855       463175836       463261321       463348540       463423178      
463496331       463572644       463648915       463735605       463832931      
463955443       464075159       464197623       464306315       464414002    
463280255       447588583       448921783       460424005       463001339      
463085191       463175844       463261354       463348565       463423194      
463496349       463572677       463648949       463733071       463832956      
463955450       464075175       464197763       464306323       464414044    
463280560       447590787       448921809       460144520       463001354      
463085209       463175927       463261503       463348789       463423210      
463496356       463572792       463648956       463733089       463832980      
463955518       464075209       464197847       464306331       464414127    
463280677       447590803       448921866       460148067       463001362      
463085217       463176040       463261529       463348797       463423251      
463496364       463572818       463648964       463733097       463833137      
463955732       464075225       464197862       464306364       464414234    
463281279       447591090       448922070       460149016       463001388      
463085233       463176057       463261552       463348813       463423269      
463496497       463572859       463648980       463733105       463833277      
463955740       464075738       464197896       464306547       464414242    
463281881       447594623       448922351       460150170       463001461      
463085266       463173989       463261560       463348839       463423384      
463496539       463572867       463649095       463733121       463833418      
463955823       464075803       464197904       464306588       464414267    
463282988       447595257       448922393       460151152       463001677      
463085530       463174037       463261636       463348888       463423400      
463496554       463572891       463649111       463733139       463833442      
463955880       464075860       464197912       464306620       464414317    
463283408       447596933       448923896       460172653       463001685      
463085589       463174094       463261800       463348896       463423418      
463496562       463572925       463649145       463733253       463831271      
463956185       464075910       464198001       464306679       464414408    
463283473       447597097       448923995       460173438       463001727      
463085613       463174102       463261958       463349027       463423442      
463496604       463573063       463649160       463733261       463831289      
463956276       464075928       464198035       464306687       464414432    
463283960       447597543       448924431       460177405       463001768      
463085621       463174128       463261966       463349092       463423459      
463496612       463573071       463649178       463733279       463831313      
463956342       464075936       464198050       464306703       464414895    
463283986       447597857       448924498       460178692       463001792      
463085753       463174144       463261974       463349100       463423467      
463496737       463573121       463649194       463733287       463831370      
463956458       464075944       464198084       464306810       464414911    
463284158       447601253       448924555       460184518       463001909      
463083089       463174375       463262014       463349118       463421842      
463496745       463573139       463649202       463733295       463831420      
463956466       464075977       464198092       464306828       464415025    
463284380       447602418       448924589       460202237       463001917      
463083113       463174391       463262022       463349142       463421859      
463496752       463573147       463649210       463733634       463831438      
463956722       464076090       464198126       464306836       464415058  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463284596       447602723       448924597       460202351       463001925      
463083154       463174409       463262030       463349159       463421867      
463496778       463573154       463649236       463733709       463831636      
463956748       464076116       464198258       464306869       464415082    
463283127       447603580       448924761       460211758       463001933      
463083162       463174425       463262204       463349399       463421917      
463496794       463573360       463649251       463733758       463831693      
463956797       464076173       464198274       464306885       464415165    
463283515       447603903       448924795       460213226       463001974      
463083196       463174466       463262220       463349415       463421925      
463496802       463573402       463649277       463733774       463831701      
463956839       464076207       464198316       464306927       464415421    
463284950       447606096       448925156       460213507       463001990      
463083204       463174623       463262246       463349498       463421958      
463497008       463573410       463649285       463733808       463831727      
463956862       464076470       464198332       464307149       464415447    
463285189       447606203       448925222       460220338       463002147      
463083378       463174649       463262261       463349506       463422030      
463497024       463573428       463649517       463733899       463831743      
463956896       464076496       464198340       464307164       464415454    
463285510       447606567       448925255       460241110       463002196      
463083402       463174656       463262287       463349563       463422048      
463497040       463573444       463649533       463734129       463831784      
463956953       464076629       464198357       464307206       464415538    
463286757       447606617       448926147       460246507       463002238      
463083428       463174664       463262295       463349688       463422055      
463497065       463573469       463649541       463734137       463831909      
463957035       464076645       464198498       464307222       464415611    
463286831       447606765       448926204       460251671       463002253      
463083436       463174714       463262386       463349696       463422063      
463497099       463573592       463649574       463734152       463831958      
463957084       464076694       464198506       464307255       464415686    
463287102       447606864       448926477       460254469       463002386      
463083501       463174722       463262394       463349704       463422089      
463497107       463573600       463649632       463734178       463831966      
463957126       464076702       464198530       464307339       464412428    
463287508       447607599       448926550       460255490       463002436      
463083741       463174854       463262436       463349720       463422188      
463497255       463573626       463649640       463734186       463832006      
463957498       464077056       464198597       464307412       464412485    
463288019       447607847       448926576       460259799       463002451      
463083782       463174888       463262444       463349761       463422196      
463497263       463573634       463649731       463734244       463832055      
463957506       464077072       464198621       464307438       464412501    
463289181       447608639       448926683       460292162       463002485      
463083790       463174904       463262469       463350082       463422220      
463497297       463573642       463649756       463734400       463832089      
463957522       464077098       464198639       464307446       464412519    
463289264       447609231       448928655       460293194       463002527      
463083816       463174946       463262493       463350090       463422246      
463497362       463573659       463649764       463734442       463832220      
463957548       464077148       464198795       464307453       464412527    
463289470       447609843       448928895       460295447       463002535      
463083857       463174995       463262667       463350116       463422253      
463497370       463573808       463649772       463734475       463832238      
463957571       464077171       464198852       464307461       464412584    
463289777       447610676       448929182       460304546       463000679      
463084053       463175000       463262683       463350124       463422261      
463497388       463573816       463649798       463734483       463832246      
463957589       464077197       464198878       464307479       464413020    
463290122       447614124       448929364       460309255       463000729      
463084087       463175141       463262691       463350140       463422386      
463495622       463573824       463649822       463734616       463832253      
463957894       464077569       464198886       464307586       464413053    
463290775       447614280       448929455       460320906       463000737      
463084145       463175158       463262725       463350199       463422402      
463495648       463573840       463649962       463734624       463832261      
463957993       464077619       464198910       464307594       464413111    
463290478       447614819       448931741       460343692       463000752      
463084202       463175166       463262758       463350496       463422436      
463495663       463573881       463649970       463734822       463832295      
463958082       464077635       464198928       464307610       464413152    
463290684       447615097       448932129       460345267       463000760      
463084210       463175208       463262766       463350504       463422451      
463495689       463573899       463650044       463734889       463832428      
463958173       464077676       464199074       464307628       464413186    
463291278       447615477       448932137       460347032       463000927      
463084228       463175224       463262907       463350561       463422485      
463495721       463572248       463650119       463735001       463832436      
463958454       464077726       464199082       464307636       464413319    
463291815       447617507       448932483       460350465       463000935      
463084558       463175240       463262915       463350587       463422519      
463495739       463572255       463650135       463735019       463832451      
463958520       464077890       464199090       464307651       464413335    
463292375       447617622       448932533       460355415       463000950      
463084590       463175448       463262923       463350595       463422782      
463495960       463572313       463650150       463735068       463832469      
463958819       464077999       464199124       464307701       464413376    
463292268       447617812       448933622       460356330       463000968      
463084632       463175455       463262931       463350652       463422808      
463495986       463572321       463650341       463735258       463832519      
463958827       464078021       464199157       464307800       464413418    
463292409       447618646       448933739       460374200       463000976      
463084657       463175471       463262949       463350777       463422816      
463495994       463572347       463650366       463735282       463832527      
463958926       464078062       464199173       464307891       464413442    
463293530       447618661       448933820       460374580       463000984      
463084665       463175497       463262956       463350785       463422832      
463496000       463572461       463650390       463735308       463832758      
463958975       464078088       464199462       464307941       464413780    
463294595       447619388       448933937       460376221       463001180      
463084681       463175505       463263095       463350793       463422840      
463496034       463572479       463650408       463735332       463832782      
463959171       464078187       464199470       464308196       464413798    
463294652       447619404       448933978       460383177       463001206      
463084863       463175521       463263103       463350801       463422857      
463496059       463572487       463650424       463735357       463832790      
463959502       464078450       464199512       464308337       464413822    
463293399       447620253       448935866       460383227       463001222      
463084871       463175695       463263111       463350827       463423020      
463496182       463572495       463650473       463735381       463832816      
463959593       464078476       464199546       464308345       464413830    
463293456       447620451       448935882       460391923       463001230      
463084905       463175703       463263178       463350835       463423038      
463496190       463572503       463650622       463735613       463832832      
463959668       464078591       464199553       464308352       464413848    
463294751       447620550       448936252       460425937       463001248      
463085019       463175711       463263244       463350843       463423053      
463496216       463572511       463650648       463735670       463832865      
463959817       464078690       464199561       464308360       464413855    
463294769       447620774       448936385       460431372       463001271      
463085027       463175745       463263277       463350884       463423079      
463496224       463572685       463650655       463735688       463832998      
463959841       464078765       464199710       464308378       464414135    
463295048       447621103       448936658       460432198       463001537      
463085142       463175760       463261362       463350918       463423087      
463496232       463572701       463650663       463735712       463833004      
463960070       464079094       464199744       464308535       464414143    
463296046       447622895       448936898       460435514       463001586      
463085373       463175786       463261412       463350942       463423129      
463496257       463572719       463650671       463735753       463833012      
463960112       464079128       464199793       464308543       464414184    
463296244       447623000       448937854       460436041       463001594      
463085415       463176065       463261438       463351122       463423285      
463496414       463572727       463650713       463735803       463833046      
463960146       464079136       464199819       464308584       464414192    
463297176       447623216       448938274       460438138       463001602      
463085472       463176115       463261461       463351171       463423301      
463496422       463572735       463650911       463735944       463833095      
463960161       464079193       464199827       464308600       464414218    
463297622       447623299       448938316       460442445       463001636      
463085498       463176123       463261479       463351197       463423327      
463496455       463572776       463650929       463735951       463833467      
463960203       464079201       464199835       464308618       464414226    
463299636       447623356       448938480       460442643       463001800      
463085506       463176131       463261487       463351213       463423335      
463496471       463572941       463650937       463735977       463833475      
463960419       464079235       464200096       464308659       464414465    
463297762       447624669       448938571       460449184       463001818      
463085803       463176156       463261818       463351221       463423368      
463496489       463572958       463650960       463736017       463833491      
463960641       464079540       464200120       464308782       464414473    
463298307       447625740       448938837       460453533       463001859      
463085811       463176164       463261826       463351288       463423376      
463496646       463572982       463650994       463736025       463833509      
463960658       464079573       464200179       464308790       464414564    
463298919       447625831       448940304       460476484       463001867      
463085860       463176214       463261842       463351395       463423483      
463496679       463572990       463651000       463736058       463833533      
463960666       464079581       464200195       464308824       464414630    
463299941       447626045       448940387       460476567       463001883      
463085951       463176230       463261891       463351445       463423491      
463496687       463573048       463651158       463736298       463833558      
463960724       464079607       464200229       464308840       464414804    
463300491       447626094       448940759       460478506       463001891      
463085969       463176255       463261941       463351452       463423509      
463496703       463573055       463651174       463736389       463833582      
463960757       464079656       464200245       464308907       464414846    
463300665       447626268       448940866       460519796       463002006      
463086009       463176263       463262089       463351502       463423517      
463496711       463573188       463651216       463736454       463833590      
463960864       464076231       464198167       464308915       464415215    
463301341       447629031       448941039       460546559       463002014      
463086074       463176271       463262113       463351528       463423525      
463496729       463573196       463651232       463736504       463833640      
463961185       464076249       464198191       464309103       464415231    
463301390       447629304       448941260       460549751       463002030      
463086116       463176479       463262139       463351551       463423541      
463496836       463573212       463651273       463736561       463833665      
463961219       464076330       464198209       464309129       464415363    
463300806       447629445       448925347       460561574       463002048      
463086132       463176487       463262170       463351817       463423558      
463496844       463573220       463651299       463736793       463833673      
463961235       464076348       464198217       464309202       464415405    
463301440       447629486       448925370       460561988       463002063      
463086157       463176537       463262188       463351825       463423590      
463496869       463573246       463649350       463736843       463833855      
463961300       464076355       464198233       464309228       464415413    
463301499       447630112       448925453       460572498       463002089      
463086215       463176545       463262196       463351833       463423624      
463496919       463573303       463649400       463736850       463833889      
463961458       464076439       464198407       464309236       464415710    
463302323       447630146       448925594       460622145       463002279      
463086264       463176560       463262303       463351841       463423632      
463496968       463573501       463649418       463736926       463833947      
463961466       464076736       464198415       464309327       464415850    
463303131       447636796       448926121       460622277       463002287      
463086462       463176685       463262329       463351866       463423657      
463496984       463573519       463649434       463736959       463833954      
463957191       464076751       464198423       464309558       464415868    
463303164       447638487       448927178       460630551       463002295      
463086470       463176693       463262345       463351874       463423681      
463497123       463573527       463649475       463736975       463833988      
463957282       464076785       464198431       464309574       464415900    
463303206       447638719       448927277       460639362       463002329      
463086488       463176701       463262352       463352021       463423780      
463497156       463573550       463649657       463737304       463833996      
463957308       464076801       464198449       464309582       464415942    
463301820       447639931       448927335       460721954       463002345      
463086496       463176719       463262360       463352062       463423798      
463497172       463573568       463649673       463737320       463834556      
463957324       464077049       464198464       464309590       464415991    
463303743       447642067       448927673       460722762       463002378      
463086520       463176727       463262378       463352088       463423830      
463497180       463573584       463649681       463737346       463834614      
463957365       464077320       464198647       464309616       464416106    
463305102       447642125       448927798       460733470       463002543      
463086579       463176735       463262519       463352112       463423848      
463497230       463573667       463649699       463737403       463834648      
463957381       464077395       464198662       464309673       464416155    
463305607       447642208       448928226       460735996       463002576      
463086694       463176941       463262527       463352138       463423855      
463497248       463573675       463649707       463737411       463834671      
463957597       464077445       464198696       464309848       464416171    
463305847       447642323       448929695       460810740       463002592      
463086702       463176966       463262535       463352286       463423970      
463497404       463573691       463649715       463737452       463834689      
463957688       464077460       464198704       464309905       464416239  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463307033       447643131       448929794       460829609       463002626      
463086710       463176982       463262576       463352294       463423988      
463497420       463573717       463649855       463737569       463834697      
463957753       464077486       464198761       464309988       464416247    
463308379       447643701       448930818       460834682       463002659      
463086769       463176990       463262600       463352310       463423996      
463497446       463573741       463649863       463737585       463835033      
463957803       464077502       464198779       464310002       464416304    
463309310       447645490       448931212       460873359       463002675      
463086785       463177006       463262642       463352328       463424036      
463497487       463573774       463649913       463737601       463835066      
463957829       464077759       464199009       464310101       464416841    
463309591       447645664       448931253       460891963       463002725      
463086819       463177014       463262782       463352344       463424051      
463497511       463573907       463649947       463737627       463835082      
463957886       464077775       464199017       464310341       464416858    
463309872       447645789       448931550       460904634       463002758      
463086991       463177196       463262857       463352377       463424077      
463497545       463573949       463649954       463737668       463835090      
463958579       464077791       464199025       464310390       464416908    
463309377       447645847       448932871       460920317       463002782      
463087015       463177204       463262865       463352542       463424150      
463497578       463573956       463650168       463737684       463835108      
463958611       464077817       464199041       464310408       464416924    
463309955       447646043       448933309       460921562       463002808      
463087023       463177238       463262881       463352583       463424176      
463497610       463573964       463650184       463737908       463835157      
463958702       464077825       464199058       464310416       464416973    
463310235       447647090       448933424       460922867       463002816      
463087031       463177246       463262899       463352609       463424184      
463497644       463573972       463650218       463737916       463835306      
463958710       464077858       464199066       464310424       464417005    
463310250       447651290       448933580       460929128       463002832      
463087049       463177261       463262964       463352633       463424192      
463497651       463573980       463650242       463737932       463835363      
463958777       464078278       464199207       464310432       464417351    
463310474       447651480       448934075       460929185       463003046      
463087056       463177311       463262972       463352666       463424200      
463497677       463574053       463650317       463737973       463835389      
463958801       464078294       464199223       464307958       464417377    
463310540       447652397       448934380       460947245       463003053      
463087163       463177519       463262998       463352690       463424218      
463497693       463574079       463650325       463737981       463835421      
463959189       464078369       464199249       464308014       464417492    
463310821       447652686       448934554       460949217       463003087      
463087205       463177543       463263020       463352856       463424291      
463497818       463574087       463650507       463738005       463835504      
463959197       464078401       464199298       464308030       464417526    
463311019       447653080       448934869       460950207       463003129      
463087213       463177568       463263053       463352872       463424309      
463497826       463574095       463650523       463738161       463835538      
463959221       464078427       464199421       464308055       464417583    
463312397       447621111       448935213       460955677       463003145      
463087262       463177576       463263087       463352898       463424317      
463497834       463574103       463650531       463738179       463835710      
463959239       464078435       464199439       464308063       464417906    
463312686       447621178       448935239       460958325       463003319      
463087288       463177600       463263343       463352922       463424325      
463497842       463574129       463650556       463738187       463835744      
463959270       464078823       464199587       464308071       464417914    
463313254       447621228       448936906       460958572       463003327      
463087320       463177634       463263384       463352955       463424333      
463497859       463574277       463650598       463738211       463835769      
463959296       464078831       464199595       464308386       464417997    
463313429       447621533       448937102       460455496       463003335      
463087528       463177816       463263400       463352963       463424341      
463497883       463574285       463650606       463738237       463835819      
463959866       464078955       464199603       464308402       464418052    
463313635       447622432       448937136       460468663       463003343      
463087551       463177832       463263426       463350983       463424465      
463498030       463574301       463650747       463738260       463835835      
463959916       464078971       464199611       464308477       464418144    
463312512       447622564       448937383       460468929       463003392      
463087585       463177881       463263434       463350991       463424473      
463498055       463574327       463650762       463738492       463835850      
463959957       464079045       464199629       464308493       464418151    
463313700       447623455       448937540       460471451       463003624      
463087593       463177915       463263459       463351007       463424481      
463498089       463574335       463650812       463738559       463836007      
463959999       464079086       464199678       464308519       464418383    
463316505       447623695       448937599       460473168       463003632      
463087650       463177931       463263475       463351056       463424499      
463498097       463574343       463650853       463738583       463836015      
463960005       464079276       464199843       464308527       464418409    
463317131       447623851       448938993       460475023       463003640      
463087874       463177964       463263483       463351080       463424507      
463498121       463574483       463650861       463738625       463836031      
463960062       464079334       464199967       464308683       464418417    
463317149       447623943       448939074       460526643       463003715      
463087882       463178202       463263533       463351106       463424523      
463498139       463574491       463650879       463738641       463836049      
463960450       464079367       464199975       464308691       464418466    
463316976       447624172       448939173       460541204       463003723      
463087908       463178228       463263574       463351304       463424622      
463498204       463574525       463651018       463738682       463836080      
463960526       464079375       464199983       464308709       464418474    
463318899       447624362       448939181       460541212       463003756      
463087940       463178236       463263715       463351320       463424630      
463498212       463574533       463651026       463736066       463836106      
463960567       464079409       464200294       464308725       464418557    
463319368       447627027       448939702       460541410       463003921      
463087957       463178269       463263731       463351346       463424648      
463498220       463574558       463651034       463736140       463836312      
463960591       464079532       464200302       464308758       464418821    
463319491       447627506       448941336       460541915       463003954      
463087965       463178285       463263749       463351361       463424705      
463498238       463574566       463651042       463736165       463836320      
463960609       464079714       464200310       464308774       464418870    
463320374       447627670       448941864       460543333       463003962      
463088203       463178301       463263772       463351379       463424721      
463498246       463574731       463651067       463736207       463836460      
463960625       464079748       464200328       464308923       464418912    
463320424       447627696       448942086       460592587       463003970      
463088245       463176313       463263780       463351387       463424820      
463498261       463574749       463651117       463736215       463836478      
463960872       464079763       464200336       464308931       464418961    
463321372       447627837       448942722       460593932       463003988      
463088278       463176339       463263798       463351619       463424846      
463498352       463574756       463651315       463736256       463836502      
463960930       464079771       464200351       464308964       464419027    
463321869       447627860       448942813       460594468       463004010      
463088302       463176396       463264010       463351668       463424903      
463498360       463574764       463651323       463736595       463836510      
463961052       464079797       464200369       464309020       464419092    
463319897       447632035       448942953       460598295       463004218      
463088310       463176404       463264093       463351700       463424911      
463498378       463574772       463651331       463736603       463833723      
463961102       464079805       464200385       464309061       464419274    
463320556       447632415       448942995       460606882       463004242      
463088369       463176446       463264119       463351734       463424929      
463498386       463574780       463651349       463736702       463833749      
463961110       464079821       464200393       464309095       464419324    
463320572       447632795       448943001       460608029       463004291      
463086272       463176586       463264127       463351742       463424945      
463498402       463574913       463651356       463736751       463833756      
463961136       464079888       464200468       464309343       464419365    
463323121       447633314       448943027       460646862       463004366      
463086322       463176594       463264135       463351775       463423707      
463498428       463574947       463651372       463736769       463833798      
463961524       464079904       464200575       464309350       464419373    
463323568       447635707       448943274       460666035       463004382      
463086363       463176602       463264309       463351882       463423723      
463498550       463574954       463651398       463736983       463833814      
463961532       464079938       464200724       464309384       464419407    
463322917       447636325       448943357       460677412       463004390      
463086371       463176651       463264325       463351890       463423731      
463498568       463574970       463651414       463736991       463833822      
463961540       464079987       464200740       464309475       464419456    
463324186       447640582       448944025       460687486       463004481      
463086413       463176677       463264333       463351924       463423749      
463498576       463574988       463651422       463737064       463834010      
463961615       464080019       464200765       464309491       464419688    
463324863       447640996       448945584       460701345       463004499      
463086454       463176800       463264358       463351932       463423764      
463498584       463574996       463651471       463737122       463834051      
463961649       464080282       464200815       464309509       464419761    
463326710       447641408       448945642       460717069       463004564      
463086595       463176834       463264366       463351973       463423772      
463498592       463575100       463651489       463737148       463834069      
463961656       464080316       464200823       464309731       464419928    
463326330       447641416       448945659       460737927       463004648      
463086611       463176859       463264374       463352005       463423863      
463498618       463575118       463651513       463737247       463834333      
463961847       464080324       464200831       464309772       464419993    
463326975       447641697       448945949       460738701       463004663      
463086629       463176875       463264465       463352187       463423889      
463498691       463575126       463651588       463737460       463834424      
463961862       464080357       464201169       464309780       464420025    
463328096       447642026       448946038       460744238       463004671      
463086660       463176917       463264507       463352203       463423905      
463498709       463575134       463651596       463737494       463834457      
463961870       464080407       464201185       464309806       464416338    
463328484       447644626       448946111       460748783       463004796      
463086678       463176933       463264515       463352211       463423921      
463498725       463575159       463651604       463737510       463834754      
463961888       464080415       464201243       464309822       464416387    
463329037       447644691       448947796       460798622       463004804      
463086686       463177048       463264523       463352229       463423947      
463498741       463575167       463651646       463737528       463834770      
463961961       464080555       464201250       464310135       464416460    
463331470       447644865       448947820       460810203       463004820      
463086835       463177055       463264549       463352245       463423962      
463498758       463575266       463651653       463737544       463834820      
463962068       464080571       464201268       464310143       464416528    
463331801       447645227       448947846       460913148       463004838      
463086918       463177105       463264556       463352252       463424085      
463498840       463575274       463651661       463737551       463834945      
463962209       464080605       464201276       464310200       464416643    
463331561       447647363       448947945       460914146       463004861      
463086926       463177113       463264705       463352401       463424093      
463498857       463575290       463651752       463737700       463834960      
463962266       464080688       464201433       464310218       464416767    
463331686       447647488       448948059       460914690       463004879      
463086975       463177139       463264713       463352419       463424101      
463498881       463575308       463651828       463737767       463834994      
463962308       464080696       464201482       464310275       464417039    
463332841       447648361       448948513       460918493       463002873      
463086983       463177188       463264747       463352427       463424127      
463498899       463575316       463651836       463737775       463835173      
463962407       464080712       464201490       464310325       464417104    
463332312       447648627       448950378       460919970       463002915      
463087064       463177345       463264788       463352450       463424135      
463498915       463575324       463651851       463737791       463835207      
463962506       464080845       464201565       464310465       464417179    
463332718       447649047       448950659       460929458       463002964      
463087106       463177402       463264796       463352484       463424143      
463497701       463575415       463652107       463737825       463835223      
463962530       464080852       464201599       464310473       464417237    
463333013       447649849       448950774       460929730       463002980      
463087114       463177428       463264804       463352492       463424226      
463497719       463575431       463652115       463737882       463835264      
463962811       464080878       464201623       464310515       464417252    
463335497       447653403       448950964       460929805       463002998      
463087122       463177444       463264879       463352815       463424234      
463497735       463575456       463652156       463738013       463835280      
463962969       464080894       464201854       464310549       464417310    
463335604       447653536       448950998       460931926       463003160      
463087148       463177477       463264895       463352823       463424242      
463497750       463575472       463652198       463738021       463835611      
463963033       464080910       464201896       464310564       464417591    
463336016       447654393       448952135       460932635       463003194      
463087155       463177642       463264911       463352831       463424267      
463497784       463575514       463652206       463738039       463835629      
463963066       464080936       464201912       464310572       464417674    
463336313       447655036       448952457       460935760       463003202      
463087346       463177659       463264960       463352849       463424275      
463497792       463575522       463652230       463738062       463835645      
463963082       464081116       464201979       464310598       464417807  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463336883       447655069       448952606       460960537       463003228      
463087361       463177709       463264978       463352971       463424283      
463497891       463574178       463652404       463738070       463835678      
463963124       464081132       464202027       464310622       464417815    
463337105       447655309       448952929       460965874       463003244      
463087395       463177741       463264986       463352989       463424358      
463497925       463574202       463652412       463738088       463835686      
463963314       464081140       464202290       464310747       464417823    
463337378       447655697       448954065       460966096       463003251      
463087411       463177782       463265116       463353052       463424408      
463497941       463574210       463652438       463738286       463835694      
463963322       464081181       464202316       464310820       464417898    
463337725       447655747       448954420       460968001       463003400      
463087486       463177790       463265124       463353060       463424424      
463497966       463574228       463652461       463738294       463835892      
463963397       464081215       464202324       464310838       464418177    
463337733       447655788       448954545       460971740       463003442      
463087676       463177998       463265132       463353094       463424432      
463497982       463574251       463652503       463738310       463835918      
463963439       464081223       464202332       464310846       464418219    
463336388       447656075       448954594       460972136       463003509      
463087684       463178004       463265140       463353102       463424457      
463497990       463574269       463652537       463738443       463835926      
463963454       464081470       464202365       464311067       464418235    
463336925       447660036       448954610       460974256       463003582      
463087809       463178087       463265173       463353110       463424531      
463498147       463574350       463652677       463738450       463835934      
463963470       464081520       464202373       464311083       464418243    
463338061       447660127       448956656       460976046       463003608      
463087841       463178103       463265207       463353136       463424549      
463498154       463574368       463652685       463738708       463835967      
463963637       464081538       464202654       464311109       464418276    
463340216       447660366       448956821       460979156       463003806      
463087858       463178129       463263590       463353144       463424556      
463498162       463574376       463652701       463738716       463835991      
463963660       464081553       464202662       464311158       464418334    
463340372       447660499       448957118       460988439       463003822      
463087866       463178194       463263616       463353151       463424564      
463498170       463574392       463652719       463738757       463836114      
463963678       464081561       464202670       464311174       464418599    
463339168       447663295       448957126       461002487       463003848      
463087973       463178327       463263632       463353169       463424572      
463498188       463574442       463652743       463738823       463836213      
463963702       464081587       464202704       464311547       464418631    
463340448       447663758       448957167       461003501       463003871      
463087999       463178343       463263640       463353177       463424580      
463498196       463574459       463652768       463738849       463836221      
463963736       464081686       464202712       464311554       464418649    
463341040       447668187       448958892       461008195       463003889      
463088021       463178376       463263699       463353268       463424739      
463498279       463574582       463652859       463738864       463836239      
463963959       464081694       464202720       464311562       464418698    
463341792       447668435       448959007       461008443       463004036      
463088112       463178392       463263707       463353276       463424747      
463498287       463574616       463652875       463738880       463836262      
463963967       464081710       464202944       464311604       464418714    
463342626       447668781       448959304       461010845       463004069      
463088120       463178426       463263830       463353284       463424754      
463498303       463574665       463652891       463738914       463836270      
463964023       464081736       464202993       464311620       464418805    
463341370       447668906       448960179       461026775       463004077      
463088161       463178434       463263947       463353318       463424770      
463498329       463574681       463652909       463738971       463836528      
463964031       464081751       464203009       464311638       464419118    
463341933       447668997       448960302       461027849       463004119      
463088401       463178459       463263962       463353359       463424788      
463498337       463574699       463652917       463738989       463836536      
463964106       464081769       464203025       464311844       464419142    
463343079       447669185       448944363       461028276       463004127      
463088419       463178483       463263970       463353367       463424812      
463498345       463574723       463652941       463739011       463836544      
463964205       464081850       464203041       464311869       464419175    
463343392       447673203       448944520       461032740       463004176      
463088427       463178491       463263996       463353516       463424952      
463498451       463574798       463653113       463739177       463836569      
463964353       464081876       464203066       464311885       464419225    
463343624       447673310       448944553       461033599       463004416      
463088435       463178509       463264143       463353524       463424960      
463498469       463574806       463653121       463739185       463836577      
463964387       464081884       464200583       464311893       464419233    
463344176       447673906       448944835       461041824       463004424      
463088468       463178640       463264150       463353532       463424986      
463498477       463574814       463653139       463739193       463836593      
463964437       464081892       464200609       464311901       464419258    
463344465       447677071       448945378       461043069       463004440      
463088476       463178657       463264176       463353540       463425025      
463498493       463574863       463653162       463739201       463836601      
463964445       464081900       464200633       464311919       464419464    
463343558       447677303       448945469       461044331       463004457      
463088492       463178665       463264192       463353557       463425041      
463498501       463574889       463653170       463739227       463836619      
463964528       464081926       464200666       464312032       464419480    
463343590       447677386       448946350       461045338       463004465      
463088500       463178699       463264226       463353672       463425074      
463498519       463574905       463653204       463739235       463836643      
463964551       464080100       464200690       464312040       464419548    
463345017       447679580       448946533       461051633       463004473      
463088518       463178707       463264259       463353722       463425090      
463498626       463575027       463651521       463739367       463836676      
463964700       464080183       464200708       464312073       464419597    
463345215       447679622       448946632       461064453       463004689      
463088526       463178822       463264408       463353730       463425108      
463498634       463575035       463651539       463739391       463836700      
463964759       464080209       464200864       464312164       464419621    
463345637       447681057       448946905       461068264       463004705      
463088534       463178830       463264416       463353748       463425157      
463498642       463575043       463651547       463739417       463836718      
463964767       464080217       464200880       464312222       464419639    
463346569       447681131       448947218       461072928       463004713      
463088559       463178889       463264424       463353755       463425165      
463498659       463575050       463651554       463739532       463836965      
463964775       464080241       464200955       464312230       464420041    
463347500       447683954       448947614       461074809       463004721      
463088641       463178905       463264432       463353771       463425272      
463498675       463575068       463651562       463739565       463837013      
463964783       464080274       464201003       464312453       464420116    
463348136       447684127       448948653       461076044       463004762      
463088658       463178921       463264440       463353870       463425280      
463498683       463575076       463651570       463739581       463837021      
463964809       464080431       464201029       464312479       464420132    
463348714       447684135       448948752       461080590       463004788      
463088666       463179119       463264457       463353888       463425298      
463498766       463575183       463651679       463739805       463837039      
463962076       464080472       464201086       464312495       464420173    
463349001       447684861       448948893       461089633       463004887      
463088674       463179127       463264564       463353896       463425306      
463498774       463575191       463651703       463739821       463837047      
463962118       464080506       464201300       464312503       464420199    
463349209       447689373       448949339       461090300       463004911      
463088682       463179242       463264580       463353912       463425314      
463498782       463575209       463651711       463739888       463837096      
463962126       464080522       464201318       464312511       464420207    
463349647       447690173       448949578       461093163       463004929      
463088732       463179267       463264598       463353920       463425322      
463498808       463575225       463651729       463739896       463837278      
463962134       464080746       464201334       464312529       464420249    
463350389       447693326       448949628       461094112       463004952      
463088880       463179424       463264689       463353938       463425447      
463498824       463575241       463651745       463739904       463837302      
463962183       464080761       464201359       464312792       464420272    
463350744       447694662       448951053       461096901       463005033      
463088898       463179457       463264697       463354027       463425462      
463498832       463575258       463651901       463739912       463837310      
463962597       464080779       464201383       464312800       464420330    
463348425       447695933       448951137       461096919       463005041      
463088922       463179465       463264812       463354035       463425470      
463498923       463575332       463651919       463740100       463837385      
463962605       464080795       464201409       464312818       464420348    
463349456       447696410       448951251       461120842       463005066      
463088948       463179473       463264820       463354043       463425488      
463498931       463575357       463651943       463740142       463837393      
463962670       464080803       464201664       464312842       464420371    
463349795       447698192       448951764       461122756       463005108      
463088955       463179481       463264838       463354050       463425496      
463498949       463575365       463651984       463740167       463837427      
463962712       464080811       464201748       464312859       464420496    
463350876       447698689       448952028       461123499       463005116      
463089094       463179499       463264846       463354076       463425504      
463498964       463575373       463652008       463740258       463837682      
463962738       464080944       464201763       464312875       464420561    
463350967       447698762       448953109       461131567       463005124      
463089128       463179804       463264853       463354084       463425611      
463498972       463575399       463652016       463740282       463837757      
463962795       464080969       464201771       464313006       464420579    
463352096       447700089       448953588       461132946       463005140      
463089144       463179812       463264861       463354183       463425629      
463498980       463575407       463652305       463740308       463837799      
463963165       464080993       464201847       464313022       464420611    
463352724       447700139       448953661       461136632       463005256      
463089177       463179820       463264994       463354191       463425645      
463498998       463575530       463652313       463740597       463837864      
463963207       464081009       464202100       464313030       464420629    
463352781       447701418       448953687       461192700       463005280      
463089185       463179838       463265017       463354225       463425652      
463499012       463575548       463652321       463740613       463837872      
463963215       464081058       464202134       464313055       464420918    
463353490       447656414       448953786       461195281       463005330      
463089193       463179887       463265025       463354266       463425660      
463499020       463575555       463652347       463740639       463837971      
463963249       464081074       464202175       464313097       464421007    
463354209       447656729       448953802       461199416       463005389      
463089425       463179903       463265058       463354340       463425678      
463499038       463575563       463652354       463740647       463838227      
463963272       464081256       464202191       464313113       464421056    
463354217       447656927       448954719       461206500       463005397      
463089474       463180125       463265090       463354365       463425769      
463499053       463575571       463652388       463740654       463838243      
463963306       464081264       464202274       464310887       464421072    
463354332       447657172       448954933       461212292       463005546      
463089490       463180133       463265223       463354373       463425777      
463499061       463575589       463652594       463740662       463838276      
463963496       464081314       464202282       464310903       464421098    
463354282       447657495       448955013       460992910       463005561      
463089508       463180174       463265256       463354381       463425793      
463499160       463575597       463652602       463740829       463838292      
463963512       464081330       464202480       464310911       464421130    
463354795       447657719       448955237       460994155       463005587      
463089557       463180182       463265280       463354407       463425801      
463499194       463575613       463652610       463740852       463838334      
463963546       464081371       464202498       464310978       464421312    
463355081       447664756       448955427       460996747       463005595      
463089607       463180216       463265322       463353185       463425827      
463499202       463575621       463652636       463740936       463838359      
463963553       464081454       464202522       464311018       464421320    
463355230       447667288       448956466       460997026       463005611      
463089763       463180356       463265330       463353201       463425850      
463499210       463575639       463652651       463740993       463838532      
463963579       464081603       464202621       464311059       464421395    
463355412       447667312       448957183       460997695       463005629      
463089805       463180372       463265363       463353219       463425959      
463499228       463575654       463652669       463741017       463838664      
463963587       464081611       464202647       464311232       464421403    
463355446       447667320       448957670       461002388       463005793      
463089839       463180430       463265389       463353235       463425967      
463499236       463575670       463652776       463741025       463838706      
463963777       464081645       464202779       464311240       464421411    
463355743       447668054       448957738       461011561       463005801      
463089862       463180455       463265421       463353243       463425983      
463499483       463575829       463652784       463741165       463838789      
463963785       464081652       464202787       464311281       464421452    
463355800       447668096       448958348       461012072       463005827      
463089946       463180463       463265454       463353250       463425991      
463499491       463575837       463652818       463741223       463838805      
463963843       464081660       464202803       464311380       464421627    
463356238       447669557       448958603       461018525       463005835      
463089961       463180471       463265462       463353375       463426007      
463499509       463575845       463652826       463741264       463838821      
463963918       464081678       464202811       464311471       464421635  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463356626       447670456       448960393       461019978       463005843      
463090126       463178517       463265488       463353383       463426031      
463499525       463575860       463652834       463741272       463839100      
463963934       464081777       464202829       464311505       464421676    
463356659       447671017       448960641       461023392       463005850      
463090217       463178541       463265678       463353409       463426122      
463499533       463575878       463653006       463741280       463839159      
463964247       464081785       464202860       464311646       464421700    
463356964       447671066       448961011       461034001       463006049      
463090258       463178566       463265686       463353417       463426130      
463499558       463575886       463653048       463741298       463839209      
463964254       464081801       464203090       464311687       464421742    
463357905       447671959       448961045       461034027       463006064      
463090266       463178582       463265694       463353425       463426155      
463499699       463576090       463653063       463739037       463839217      
463964270       464081827       464203173       464311703       464421759    
463357913       447672627       448961193       461034068       463006080      
463090274       463178590       463265728       463353466       463426163      
463499723       463576108       463653071       463739045       463839332      
463964320       464081835       464203181       464311729       464421973    
463359414       447678178       448961250       461034159       463006098      
463090431       463178616       463265751       463353573       463426171      
463499731       463576140       463653089       463739086       463839357      
463964338       464081843       464203199       464311752       464422013    
463359448       447678269       448961482       461037525       463006155      
463090472       463178715       463265900       463353581       463426189      
463499756       463576165       463653105       463739102       463839571      
463964346       464081934       464203215       464311810       464422054    
463359828       447678772       448961706       461040958       463006254      
463090498       463178723       463265934       463353599       463426262      
463499780       463576173       463653212       463739136       463839639      
463964601       464081959       464203264       464311935       464422062    
463360271       447678871       448961813       461053696       463006288      
463090506       463178731       463265942       463353615       463426270      
463499913       463576207       463653246       463739144       463839654      
463964619       464081967       464203397       464311943       464422112    
463360909       447679259       448962134       461058059       463006320      
463090563       463178749       463265959       463353623       463426288      
463499921       463576330       463653295       463739268       463839662      
463964627       464081975       464203405       464311950       464422138    
463361212       447679309       448962191       461058935       463006361      
463090647       463178772       463265975       463353656       463426304      
463499947       463576355       463653345       463739276       463839712      
463964668       464082049       464203439       464311976       464422336    
463361717       447682071       448962860       461059693       463006387      
463088575       463178806       463265991       463353789       463426320      
463499954       463576363       463653394       463739284       463839720      
463964676       464082064       464203447       464311984       464422401    
463363895       447682279       448962878       461060543       463006395      
463088583       463178954       463266213       463353797       463426346      
463500124       463576371       463653485       463739292       463836734      
463964692       464082080       464203496       464312008       464422443    
463364463       447682295       448962985       461082703       463006536      
463088591       463178996       463266221       463353805       463425173      
463500157       463576389       463653501       463739318       463836742      
463964817       464082114       464203520       464312313       464422468    
463362731       447682923       448963041       461082729       463006551      
463088609       463179036       463266239       463353839       463425199      
463500181       463576397       463653519       463739342       463836783      
463964825       464082130       464203694       464312370       464422526    
463363101       447683046       448963298       461084014       463006569      
463088617       463179044       463266254       463353847       463425215      
463500199       463576538       463653576       463739615       463836833      
463964833       464082155       464203736       464312396       464422567    
463363127       447685488       448963330       461085003       463006577      
463088633       463179101       463266270       463353854       463425231      
463500207       463576546       463653584       463739623       463836890      
463964841       464082171       464203751       464312438       464422864    
463363994       447686106       448964767       461088593       463006585      
463088740       463179275       463266288       463353953       463425264      
463500215       463576561       463653659       463739631       463836924      
463964866       464082353       464203777       464312446       464422914    
463364042       447686619       448965087       461089237       463006627      
463088757       463179283       463266478       463353961       463425355      
463500314       463576603       463653790       463739649       463837120      
463964924       464082361       464203835       464312537       464422922    
463364281       447687443       448965111       461097982       463006841      
463088781       463179341       463266486       463353979       463425371      
463500322       463576660       463653816       463739680       463837153      
463965004       464082379       464203850       464312586       464422930    
463365197       447687492       448965392       461098543       463006858      
463088807       463179358       463266502       463353987       463425397      
463500363       463576686       463653824       463739698       463837179      
463965061       464082395       464204213       464312644       464422948    
463365916       447688854       448965459       461098691       463006916      
463088849       463179390       463266528       463354001       463425405      
463500371       463576850       463653832       463739920       463837195      
463965079       464082403       464204254       464312743       464420405    
463367169       447696725       448965525       461106239       463006924      
463088864       463179408       463266551       463354019       463425413      
463500389       463576868       463653865       463739953       463837237      
463965095       464082411       464204338       464312776       464420413    
463367425       447696915       448967414       461108516       463006973      
463089003       463179507       463266569       463354092       463425439      
463500496       463576900       463653881       463739961       463837252      
463965129       464082544       464204353       464312883       464420447    
463367110       447697194       448967992       461113565       463006981      
463089011       463179648       463266726       463354100       463425553      
463500504       463576926       463654012       463739995       463837435      
463965145       464082551       464204387       464312891       464420454    
463368969       447697467       448968024       461136954       463005199      
463089037       463179689       463266734       463354118       463425561      
463500520       463576967       463654020       463740068       463837450      
463965335       464082569       464204445       464312909       464420462    
463369280       447698010       448968446       461157067       463005207      
463089045       463179739       463266742       463354126       463425579      
463500538       463577023       463654038       463740092       463837468      
463965343       464082593       464204676       464312925       464420488    
463370676       447701434       448968479       461161796       463005223      
463089078       463179762       463266759       463354142       463425587      
463500546       463577098       463654046       463740365       463837567      
463965376       464082635       464204692       464312958       464420710    
463370122       447703935       448968511       461168890       463005231      
463089086       463179788       463266775       463354167       463425595      
463500579       463577122       463654061       463740373       463837591      
463965400       464082726       464204841       464312966       464420744    
463371856       447705542       448969345       461170128       463005249      
463089201       463179911       463266809       463354274       463425603      
463499087       463577130       463654095       463740381       463837617      
463965418       464082742       464204890       464313121       464420769    
463372094       447707068       448969485       461191058       463005405      
463089227       463179929       463266981       463354290       463425686      
463499095       463577148       463654269       463740449       463837989      
463965426       464082759       464204908       464313139       464420850    
463372185       447707357       448969857       461238503       463005413      
463089243       463179952       463266999       463354308       463425694      
463499103       463577155       463654277       463740506       463837997      
463965657       464082775       464205152       464313188       464420876    
463373050       447707514       448970053       461242802       463005462      
463089334       463179986       463267005       463354316       463425702      
463499129       463577262       463654285       463740548       463838003      
463965681       464082809       464205160       464313196       464421155    
463372276       447707589       448970624       461247702       463005488      
463089375       463180000       463267021       463354324       463425710      
463499145       463577361       463654301       463740670       463838060      
463965699       464082908       464205202       464313220       464421163    
463375279       447708561       448972158       461247728       463005504      
463089615       463180075       463267047       463354415       463425744      
463499152       463577395       463654327       463740720       463838086      
463965715       464082916       464205327       464313238       464421171    
463374967       447708579       448972315       461254765       463005520      
463089623       463180232       463267062       463354423       463425751      
463499244       463577403       463654368       463740746       463838375      
463965764       464082924       464205350       464313261       464421189    
463375477       447709726       448972653       461277683       463005645      
463089631       463180240       463267294       463354456       463425868      
463499285       463577411       463654491       463740787       463838383      
463965772       464082932       464205467       464313287       464421288    
463376269       447709759       448972679       461278038       463005694      
463089656       463180257       463267328       463354464       463425884      
463499343       463577437       463654517       463740803       463838425      
463965921       464082957       464205608       464313329       464421304    
463377051       447714239       448972703       461279689       463005702      
463089748       463180273       463267369       463354472       463425900      
463499392       463577502       463654558       463740811       463838474      
463965962       464082981       464205632       464313337       464421460    
463376152       447714924       448972828       461286809       463005744      
463089755       463180323       463267427       463354498       463425918      
463499418       463575696       463654574       463741041       463838482      
463965996       464083096       464205640       464313345       464421486    
463376541       447715970       448974097       461291205       463005751      
463089995       463180349       463267450       463354506       463425934      
463499426       463575746       463654582       463741066       463838508      
463966002       464083112       464205822       464313386       464421494    
463377002       447717158       448974121       461293938       463005892      
463090019       463180513       463265504       463354530       463425942      
463499582       463575753       463654608       463741074       463838938      
463966028       464083138       464205848       464313691       464421544    
463378729       447717901       448974352       461297947       463005900      
463090043       463180539       463265538       463354548       463426049      
463499616       463575779       463654749       463741108       463838953      
463966036       464083146       464205889       464313709       464421569    
463377952       447718198       448974691       461332090       463005918      
463090076       463180554       463265645       463354563       463426064      
463499624       463575787       463654756       463741124       463838995      
463966192       464083153       464206085       464313717       464421619    
463379453       447720244       448974972       461333031       463005926      
463090100       463180562       463265652       463354589       463426072      
463499665       463575811       463654798       463741157       463839043      
463966218       464083161       464206119       464313741       464421775    
463379529       447720855       448975052       461343360       463005934      
463090308       463180638       463265660       463354597       463426080      
463499673       463575951       463654806       463741314       463839050      
463966234       464083252       464206143       464313758       464421783    
463380212       447721317       448976084       461343782       463005975      
463090316       463180661       463265777       463354738       463426098      
463499798       463575969       463654814       463741330       463839084      
463966242       464083260       464206218       464313774       464421825    
463381343       447722026       448976423       461395048       463006163      
463090324       463180711       463265793       463354746       463426106      
463499814       463576033       463654848       463741363       463839373      
463966259       464083278       464206234       464313923       464421858    
463382598       447723073       448976449       461396038       463006171      
463090381       463180737       463265827       463354761       463426197      
463499830       463576058       463654996       463741371       463839431      
463966267       464083302       464206432       464313956       464421932    
463382622       447727173       448976464       461398950       463006189      
463090399       463180752       463265843       463354779       463426213      
463499871       463576066       463655027       463741397       463839456      
463966606       464083310       464206457       464313964       464421965    
463382887       447727876       448962209       461399693       463006197      
463090407       463180778       463265868       463354811       463426221      
463499889       463576082       463655043       463741439       463839522      
463966614       464083328       464206507       464314004       464422179    
463383281       447728940       448962282       461400202       463006205      
463090662       463180844       463265892       463355057       463426239      
463499970       463576223       463655084       463741447       463839530      
463966655       464083419       464206515       464314020       464422211    
463383729       447729443       448962407       461407009       463006247      
463090670       463180851       463266007       463355065       463426247      
463500009       463576249       463655092       463741462       463839555      
463966663       464083427       464206531       464314038       464422252    
463385302       447729815       448962456       461430357       463006403      
463090696       463181016       463266031       463355073       463426254      
463500058       463576256       463655142       463741488       463839738      
463966671       464083435       464206549       464314145       464422260    
463386466       447735069       448962548       461434029       463006429      
463090720       463181065       463266064       463355115       463426353      
463500082       463576264       463655480       463741496       463839787      
463966689       464083443       464203561       464314251       464422302    
463385468       447735259       448962621       461436503       463006445      
463090753       463181107       463266171       463355123       463426361      
463500090       463576280       463655530       463741538       463839902      
463966937       464083450       464203587       464314277       464422328    
463385922       447735499       448963579       461446197       463006460      
463090787       463181149       463266189       463355248       463426395      
463500108       463576314       463655589       463741561       463839969      
463966994       464083468       464203603       464314285       464422609  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463387357       447736406       448963694       461454126       463006486      
463090795       463181164       463266197       463355271       463426403      
463500223       463576405       463655597       463741678       463839977      
463967000       464082221       464203652       464314293       464422617    
463388595       447737487       448963736       461455362       463006510      
463090829       463181339       463266320       463355297       463426411      
463500264       463576421       463655605       463741694       463840025      
463967059       464082239       464203678       464314301       464422666    
463389395       447739269       448964221       461477820       463006635      
463090886       463181347       463266338       463355305       463426437      
463500272       463576447       463655621       463741702       463840033      
463967083       464082262       464203686       464314400       464422674    
463391854       447743816       448964437       461479180       463006650      
463090902       463181362       463266353       463355313       463426445      
463500280       463576488       463653675       463741736       463840082      
463967232       464082270       464203959       464314418       464422690    
463392282       447744269       448964577       461489502       463006668      
463090910       463181404       463266361       463355404       463426452      
463500298       463576504       463653683       463741744       463840116      
463967240       464082296       464203975       464314426       464422823    
463393504       447744673       448965806       461491920       463006759      
463091090       463181412       463266429       463355420       463426460      
463500306       463576694       463653709       463741769       463840173      
463967273       464082320       464203991       464314442       464422963    
463394114       447745209       448966002       461529059       463006817      
463091132       463181420       463266460       463355438       463426478      
463500405       463576702       463653717       463741900       463840181      
463967281       464082445       464204023       464314467       464422971    
463394270       447745217       448966028       461531345       463006833      
463091157       463181628       463266585       463355453       463426502      
463500413       463576728       463653733       463741926       463840215      
463967307       464082452       464204056       464314483       464423037    
463395053       447745423       448966044       461541211       463006999      
463091165       463181636       463266593       463355560       463426510      
463500421       463576751       463653782       463741934       463840348      
463967315       464082460       464204106       464314624       464423045    
463395137       447750175       448966119       461555039       463007062      
463091199       463181677       463266619       463355578       463426593      
463500439       463576769       463653899       463741959       463840371      
463965152       464082486       464204502       464314632       464423128    
463395293       447751165       448967125       461560237       463007070      
463091462       463181735       463266650       463355594       463426635      
463500462       463577031       463653907       463741967       463840389      
463965160       464082494       464204536       464314681       464423136    
463396333       447751694       448968628       461617102       463007104      
463091470       463181750       463266700       463355610       463426643      
463500470       463577049       463653915       463741975       463840413      
463965202       464082502       464204544       464314699       464423169    
463396622       447752015       448968750       461620585       463007153      
463091496       463181776       463266718       463355628       463426650      
463500611       463577056       463653931       463742072       463840421      
463965228       464082643       464204569       464314723       464423235    
463397372       447752288       448968826       461630691       463007161      
463091520       463181925       463266825       463355636       463426692      
463500652       463577064       463653972       463742106       463840470      
463965236       464082668       464204601       464314970       464423375    
463399832       447754102       448969188       461631368       463007294      
463091553       463181941       463266833       463355735       463426742      
463500678       463577072       463653980       463742114       463840710      
463965319       464082676       464204627       464315019       464423441    
463398255       447758202       448969261       461631764       463007302      
463091702       463181982       463266841       463355784       463426858      
463500694       463577080       463654111       463742122       463840736      
463965467       464082684       464204957       464315043       464423466    
463399436       447759044       448969311       461643504       463007328      
463091736       463182006       463266866       463355792       463426866      
463500728       463577270       463654137       463742130       463840769      
463965475       464082692       464204965       464315050       464423474    
463400135       447759606       448970988       461810533       463007336      
463091785       463182022       463266874       463355818       463426874      
463500736       463577296       463654152       463742148       463840777      
463965517       464082700       464204981       464315134       464423698    
463400978       447760224       448971804       461839417       463007344      
463091819       463182154       463266916       463355909       463426882      
463500744       463577320       463654178       463742239       463840918      
463965574       464082817       464205004       464315159       464423771    
463401018       447760257       448971812       461857393       463007534      
463091892       463182170       463267088       463355917       463426890      
463500751       463577338       463654236       463742247       463841221      
463965640       464082825       464205046       464315316       464423789    
463401026       447760414       448971846       461960650       463007567      
463091900       463182188       463267096       463355933       463426908      
463500769       463577346       463654384       463742254       463841239      
463965780       464082833       464205079       464315332       464423805    
463400333       447712530       448971978       461976797       463007575      
463092056       463182196       463267112       463355941       463427039      
463500777       463577353       463654400       463742262       463841270      
463965855       464082858       464205475       464315381       464423821    
463402008       447713066       448973347       461977316       463007591      
463092080       463182253       463267195       463355958       463427047      
463500819       463577510       463654426       463742296       463841403      
463965863       464082866       464205491       464315423       464423854    
463402446       447713652       448973370       461298515       463007625      
463092106       463182436       463267203       463355974       463427054      
463500942       463577536       463654442       463742304       463841411      
463965897       464082882       464205509       464315431       464424217    
463403527       447713694       448973818       461305435       463007690      
463092114       463182493       463267229       463354621       463427062      
463500991       463577569       463654459       463742429       463841445      
463965905       464083005       464205517       464315449       464424233    
463404012       447713967       448973826       461314619       463007880      
463092122       463182543       463267484       463354647       463427096      
463501049       463577577       463654475       463742437       463841809      
463965913       464083039       464205525       464313519       464424282    
463404665       447718529       448973883       461315194       463007906      
463092270       463182576       463267500       463354662       463427104      
463501056       463577585       463654632       463742478       463841833      
463966044       464083054       464205541       464313535       464424340    
463405431       447718701       448973966       461318149       463007914      
463092296       463182592       463267542       463354688       463427286      
463501072       463577601       463654640       463742486       463841841      
463966069       464083062       464205897       464313543       464424357    
463404327       447718784       448975060       461345233       463007997      
463092312       463182626       463267559       463354696       463427302      
463501098       463577635       463654665       463742494       463841858      
463966101       464083088       464205939       464313568       464424530    
463404970       447719147       448975144       461346371       463008045      
463092361       463182741       463267591       463354712       463427328      
463501296       463577676       463654673       463742528       463841866      
463966168       464083179       464205996       464313576       464424563    
463405209       447719410       448975185       461370140       463008201      
463092379       463182758       463267609       463354910       463427336      
463501312       463577692       463654707       463742643       463842005      
463966184       464083195       464206002       464313642       464424589    
463406215       447723230       448975508       461372500       463008219      
463092387       463182766       463267658       463354951       463427369      
463501320       463577718       463654723       463742650       463842294      
463966283       464083203       464206044       464313790       464424597    
463406629       447723396       448976035       461374944       463008227      
463092577       463182774       463267682       463354985       463427534      
463501353       463577783       463654855       463742668       463842351      
463966358       464083211       464206077       464313808       464424605    
463407254       447724840       448976068       461393886       463008235      
463092585       463182782       463267716       463355016       463427559      
463501379       463577916       463654863       463742692       463842427      
463966366       464083229       464206267       464313832       464424621    
463407601       447725532       448976522       461408718       463008243      
463092619       463182790       463267732       463355024       463427567      
463501486       463577924       463654871       463742726       463842484      
463966523       464083245       464206325       464313857       464424761    
463408161       447726035       448977009       461412132       463008250      
463092627       463180877       463267740       463355040       463427575      
463501502       463577932       463654889       463742874       463842518      
463966580       464083344       464206390       464313865       464424803    
463408583       447726746       448977140       461415036       463008482      
463092650       463180885       463267898       463355131       463427583      
463501510       463577981       463654913       463742882       463842732      
463966598       464083351       464206408       464313907       464424951    
463409102       447729898       448977231       461415630       463008524      
463092668       463180919       463267930       463355149       463427617      
463501528       463577999       463654921       463742908       463842781      
463966739       464083369       464206416       464314046       464425016    
463409177       447730920       448977397       461423766       463008557      
463092874       463180943       463267955       463355156       463427880      
463501585       463578070       463655159       463742924       463842831      
463966804       464083385       464206556       464314053       464425057    
463409722       447732041       448977405       461424277       463008565      
463092924       463180950       463267971       463355180       463427898      
463501627       463578138       463655217       463743021       463842963      
463966820       464083393       464206572       464314061       464425081    
463410357       447733189       448977603       461457608       463008631      
463092957       463181008       463267997       463355206       463427914      
463501791       463578146       463655233       463743062       463842971      
463966838       464083401       464206655       464314111       464425354    
463410811       447734187       448977645       461463283       463008748      
463092981       463181172       463268094       463355222       463427930      
463501809       463578229       463655324       463741595       463843094      
463966846       464083484       464206705       464314129       464425362    
463411991       447739574       448977744       461463655       463008755      
463093005       463181222       463268128       463355321       463427963      
463501825       463578260       463655431       463741603       463843300      
463966887       464083492       464206721       464314319       464425396    
463412494       447742479       448977801       461466203       463008771      
463093039       463181248       463268201       463355347       463427971      
463501833       463578435       463655464       463741611       463843342      
463967141       464083500       464206754       464314343       464425404    
463414409       447742966       448977959       461474520       463008789      
463090936       463181255       463268219       463355362       463428151      
463501866       463578443       463655688       463741629       463843367      
463967158       464083526       464206887       464314350       464425420    
463414862       447743659       448978015       461500761       463008797      
463091009       463181289       463268227       463355370       463428169      
463501874       463578450       463655696       463741652       463843557      
463967166       464083625       464206903       464314368       464425446    
463415729       447743774       448979393       461502650       463008805      
463091033       463181321       463268367       463355388       463428177      
463502088       463578468       463655746       463741660       463843573      
463967174       464083716       464206937       464314384       464425610    
463415752       447743790       448979682       461520538       463008961      
463091041       463181503       463268375       463355396       463428201      
463502120       463578476       463655795       463741777       463840249      
463967182       464083773       464207059       464314491       464425669    
463415240       447746157       448979898       461525164       463008987      
463091066       463181511       463268409       463355461       463428219      
463502138       463578526       463655803       463741793       463840256      
463967190       464084136       464207083       464314533       464425685    
463416396       447746967       448980078       461562316       463009001      
463091074       463181560       463268417       463355487       463428268      
463502146       463578658       463655837       463741801       463840264      
463967323       464084193       464207315       464314541       464425701    
463417840       447748377       448980383       461577496       463009019      
463091264       463181578       463268425       463355511       463426528      
463502153       463578682       463655845       463741827       463840280      
463967349       464084219       464207406       464314558       464425743    
463418244       447748484       448981431       461591513       463009027      
463091330       463181610       463268433       463355529       463426536      
463502187       463578690       463655852       463741835       463840298      
463967372       464084250       464207422       464314608       464425750    
463418657       447748500       448981605       461613051       463009035      
463091355       463181818       463268573       463355545       463426544      
463502377       463578740       463655878       463741884       463840314      
463967406       464084482       464207497       464314616       464425875    
463419481       447749474       448981746       461616187       463009308      
463091389       463181826       463268615       463355552       463426551      
463502393       463578765       463655886       463741983       463840496      
463967422       464084755       464207695       464314756       464425917    
463420810       447754813       448981811       461670275       463009316      
463091397       463181867       463268623       463355644       463426577      
463502401       463578773       463655894       463742007       463840561      
463967463       464084797       464207745       464314764       464425933    
463420307       447755448       448981837       461676793       463009332      
463091413       463181891       463268631       463355669       463426585      
463502419       463578872       463655936       463742023       463840579      
463967596       464084839       464207778       464314806       464425958    
463422097       447756180       448981860       461749608       463009407      
463091561       463181917       463268649       463355685       463426759      
463502435       463578898       463656124       463742056       463840587      
463967752       464084862       464207786       464314848       464425966  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463423814       447756966       448982546       461759508       463009415      
463091587       463182030       463268664       463355693       463426775      
463502450       463578914       463656132       463742064       463840637      
463967760       464084870       464207828       464314913       464423524    
463424663       447757709       448982553       461772774       463009423      
463091637       463182055       463268839       463355719       463426783      
463502609       463578930       463656157       463742163       463840645      
463967802       464085067       464207901       464314947       464423565    
463424390       447758020       448982884       461784837       463007377      
463091678       463182121       463268870       463355727       463426809      
463502658       463578971       463656181       463742171       463840934      
463967828       464085075       464208313       464315183       464423623    
463424978       447760588       448983999       461977647       463007385      
463091686       463182139       463268888       463355834       463426817      
463502666       463579110       463656223       463742197       463840942      
463967851       464085083       464208321       464315191       464423631    
463425124       447760778       448984070       461977910       463007443      
463091694       463182147       463268904       463355842       463426833      
463502674       463579151       463656231       463742205       463840959      
463968180       464085109       464208339       464315225       464423649    
463425256       447761263       448984674       461978371       463007468      
463091918       463182295       463268979       463355859       463426932      
463502724       463579193       463656371       463742213       463840975      
463968198       464085117       464208354       464315233       464423680    
463427344       447762808       448984781       461978611       463007484      
463091926       463182311       463268987       463355867       463426940      
463502732       463579219       463656447       463742221       463841122      
463968222       464085141       464208438       464315282       464423862    
463427492       447764358       448985259       461978660       463007526      
463091934       463182360       463269118       463355875       463426965      
463500868       463579268       463656504       463742338       463841213      
463968255       464085281       464208479       464315290       464423888    
463427757       447765454       448985945       461978702       463007724      
463091975       463182378       463269183       463355883       463426973      
463500876       463579433       463656520       463742353       463841486      
463968263       464085349       464208685       464315472       464423904    
463428367       447765496       448986034       461985194       463007732      
463091983       463182386       463269191       463355982       463426999      
463500884       463579474       463656579       463742361       463841544      
463968271       464085448       464208735       464315506       464423995    
463428425       447765983       448987305       461987018       463007740      
463092049       463182642       463269217       463355990       463427005      
463500892       463579482       463656587       463742395       463841577      
463968495       464085570       464208768       464315514       464424183    
463428763       447766015       448987438       461987257       463007807      
463092130       463182667       463269233       463356006       463427112      
463500900       463579508       463656843       463742403       463841718      
463968503       464085596       464208776       464315530       464424373    
463429357       447766395       448987628       461988040       463007823      
463092163       463182675       463269274       463356014       463427120      
463500918       463579532       463656868       463742411       463841783      
463968537       464085638       464208958       464315548       464424399    
463430280       447766932       448987776       461988776       463007831      
463092213       463182683       463269431       463356055       463427161      
463501106       463579540       463656876       463742569       463841791      
463968560       464085901       464209022       464315571       464424415    
463431403       447770652       448987792       461993610       463008094      
463092221       463182709       463269449       463356063       463427187      
463501114       463577817       463656900       463742577       463842054      
463968578       464085935       464209378       464315621       464424472    
463431841       447771478       448987958       461993933       463008102      
463092239       463182733       463269464       463356071       463427211      
463501122       463577833       463656926       463742585       463842138      
463968610       464085943       464209386       464315688       464424498    
463432039       447771858       448988725       461994337       463008110      
463092247       463182816       463269506       463356089       463427245      
463501205       463577858       463656934       463742593       463842153      
463968891       464085968       464209436       464315720       464424522    
463432955       447772906       448988832       461998098       463008177      
463092437       463182840       463269522       463356097       463427450      
463501239       463577874       463657098       463742601       463842187      
463968966       464085976       464209501       464315753       464424639    
463433615       447773300       448988907       461998817       463008185      
463092510       463182857       463269555       463356105       463427468      
463501262       463577890       463657122       463742635       463842260      
463969006       464085984       464209865       464315761       464424662    
463432666       447774357       448989129       462005851       463008193      
463092528       463182865       463267773       463356113       463427476      
463501387       463577908       463657148       463742775       463842534      
463969014       464086172       464209873       464315779       464424688    
463433284       447778135       448989400       462006776       463008284      
463092544       463182907       463267781       463356121       463427484      
463501395       463578013       463657189       463742791       463842583      
463969105       464086180       464209923       464316017       464424738    
463434530       447778820       448990697       462010208       463008318      
463092569       463182923       463267849       463356246       463427526      
463501403       463578021       463657254       463742809       463842591      
463969311       464086230       464209949       464316082       464424746    
463434795       447780917       448991802       462011396       463008359      
463092676       463182964       463267856       463356253       463427633      
463501429       463578039       463657395       463742825       463842666      
463969329       464086248       464209964       464316090       464424753    
463435586       447781782       448991935       462011420       463008367      
463092783       463182972       463267864       463356261       463427708      
463501452       463578047       463657403       463742841       463842674      
463969410       464086271       464209972       464316272       464425099    
463436667       447782483       448993030       462011651       463008383      
463092833       463182980       463267872       463356279       463427799      
463501460       463578062       463657411       463743153       463842690      
463969436       464086297       464210186       464316389       464425164    
463435941       447782897       448993253       462017161       463008417      
463092858       463182998       463268003       463356287       463427831      
463501668       463578294       463657429       463743161       463843102      
463969493       464086453       464210194       464316454       464425198    
463436790       447785189       448993618       462018821       463008656      
463093047       463183004       463268011       463356360       463427872      
463501718       463578336       463657445       463743179       463843128      
463969527       464086487       464210202       464316678       464425222    
463437426       447785379       448978809       462019399       463008672      
463093096       463183111       463268037       463356386       463428003      
463501726       463578344       463657536       463743237       463843144      
463969782       464086529       464210210       464316769       464425313    
463438242       447785668       448978916       462022468       463008698      
463093120       463183129       463268045       463356402       463428029      
463501734       463578351       463657684       463743245       463843193      
463969816       464086552       464210251       464316777       464425321    
463437657       447785999       448979054       462023656       463008706      
463093153       463183137       463268052       463356410       463428045      
463501759       463578369       463657692       463743260       463843219      
463969824       464086610       464210269       464316793       464425461    
463442145       447786633       448979310       462024886       463008714      
463093187       463183178       463268078       463356428       463428086      
463501783       463578401       463657700       463743286       463843227      
463969832       464086628       464207109       464316868       464425529    
463440701       447792698       448979336       462034646       463008730      
463093195       463183194       463268268       463356451       463428110      
463501882       463578534       463657726       463743302       463843607      
463969840       464086826       464207166       464316876       464425537    
463441576       447793944       448980581       462035395       463008813      
463093245       463183210       463268284       463356576       463428136      
463501908       463578559       463657783       463743351       463843656      
463969865       464086842       464207182       464317106       464425594    
463444117       447794769       448980979       462037417       463008821      
463093260       463183343       463268300       463356584       463428284      
463501916       463578567       463657791       463743377       463843664      
463970079       464086883       464207190       464317148       464425602    
463444141       447795436       448981043       462038712       463008896      
463093377       463183368       463268326       463356667       463428300      
463501924       463578583       463658013       463743393       463843714      
463970145       464086891       464207240       464317163       464425768    
463445239       447795931       448981050       462044025       463008912      
463093393       463183392       463268334       463356675       463428318      
463501940       463578591       463658021       463743559       463843755      
463970228       464086909       464207257       464317189       464425776    
463444794       447798554       448981191       462046343       463008938      
463093401       463183426       463268342       463356865       463428326      
463502062       463578641       463658070       463743609       463843912      
463970244       464086974       464207539       464317221       464425792    
463446195       447799032       448981209       462050097       463008953      
463093633       463183434       463268441       463356873       463428334      
463502203       463578781       463658138       463743617       463843953      
463970269       464084490       464207554       464317270       464425826    
463447862       447799222       448981944       462051277       463009050      
463093674       463183509       463268458       463356899       463428342      
463502252       463578799       463658179       463743658       463844027      
463970293       464084516       464207562       464317486       464425834    
463446385       447800293       448982090       462052051       463009068      
463093740       463183525       463268466       463356949       463428375      
463502260       463578807       463658203       463743690       463844035      
463970566       464084540       464207596       464317502       464425842    
463446823       447800491       448982223       462057035       463009076      
463093757       463183533       463268474       463356956       463428383      
463502302       463578815       463655951       463743708       463844050      
463970574       464084565       464207638       464317510       464425990    
463447961       447800509       448982363       462057217       463009175      
463094011       463183541       463268490       463357087       463428433      
463502369       463578831       463655977       463743880       463844191      
463970590       464084615       464207661       464317536       464426022    
463448084       447804121       448982470       462060716       463009241      
463094060       463183558       463268565       463357103       463428441      
463502468       463578864       463656033       463743906       463844217      
463970616       464084631       464207984       464317544       464426030    
463449090       447804451       448982538       462061631       463009290      
463094078       463183574       463268672       463357129       463428565      
463502500       463579003       463656066       463743930       463844464      
463970640       464084912       464208032       464317593       464426048    
463450452       447804824       448984153       462063819       463009464      
463094086       463183699       463268706       463357145       463428573      
463502534       463579011       463656090       463743948       463844506      
463970699       464084961       464208149       464317759       464426055    
463452573       447805151       448984328       462064221       463009480      
463094128       463183749       463268730       463357152       463428581      
463502559       463579045       463656116       463743955       463844563      
463967877       464085018       464208180       464317767       464426071    
463451716       447805722       448984542       462075045       463009498      
463094193       463183756       463268771       463357160       463428599      
463502575       463579052       463656256       463744045       463844605      
463968024       464085034       464208263       464317783       464426089    
463453597       447805847       448984617       462075078       463009522      
463094359       463183772       463268797       463357350       463428615      
463502591       463579086       463656280       463744227       463844613      
463968040       464085042       464208289       464317791       464426097    
463454421       447808841       448984625       462075094       463009530      
463094375       463183780       463268805       463357376       463428623      
463502740       463579094       463656298       463744235       463844738      
463968065       464085059       464208487       464317841       464426105    
463453969       447810243       448986273       462075722       463009548      
463094383       463183798       463268995       463357384       463428714      
463502781       463579300       463656306       463744268       463844779      
463968073       464085158       464208495       464318187       464426113    
463454728       447810763       448986539       462075904       463009563      
463094391       463183913       463269035       463357392       463428722      
463502823       463579326       463656322       463744276       463844787      
463968081       464085174       464208552       464318203       464426162    
463455469       447811241       448986604       462077124       463009571      
463094409       463183921       463269043       463357400       463428730      
463502849       463579342       463656348       463744284       463844811      
463968297       464085182       464208578       464318229       464426188    
463455501       447767591       448986802       461988925       463009597      
463094417       463183954       463269050       463357483       463428789      
463502872       463579391       463656611       463744292       463844837      
463968321       464085232       464208602       464318237       464426295    
463455758       447768185       448987081       461989253       463009605      
463094581       463183988       463269068       463357657       463428797      
463502898       463579417       463656702       463744425       463844852      
463968347       464085240       464208644       464318245       464426311    
463455816       447768474       448987107       461989477       463009621      
463094599       463184168       463269100       463357665       463428920      
463502906       463579425       463656744       463744508       463845032      
463968404       464085273       464209048       464318377       464426329    
463456582       447769506       448987974       461991283       463009639      
463094607       463184176       463269308       463357707       463428938      
463502914       463579565       463656777       463744516       463845040      
463968412       464085646       464209055       464318419       464426337    
463455543       447770405       448988030       461992018       463009795      
463094615       463184184       463269340       463357715       463429019      
463502922       463579573       463656801       463744532       463845057      
463968461       464085679       464209097       464318435       464426345  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463456145       447775123       448988048       461992141       463009894      
463094631       463184192       463269357       463357749       463429027      
463502930       463579581       463656827       463744573       463845073      
463968628       464085687       464209204       464318468       464426386    
463456418       447775180       448988311       462000043       463009910      
463094649       463184218       463269365       463357756       463429050      
463502955       463579623       463656942       463744607       463845107      
463968636       464085778       464209212       464318484       464426493    
463456897       447776170       448988659       462001900       463009936      
463094797       463184226       463269399       463356139       463429068      
463503102       463579631       463656959       463744748       463845123      
463968693       464085885       464209345       464318518       464426527    
463458422       447776238       448988709       462002031       463009944      
463094813       463184382       463269415       463356170       463429209      
463503110       463579656       463657007       463744755       463845305      
463968701       464085893       464209600       464315795       464426535    
463459198       447777244       448989848       462002338       463009969      
463094839       463184416       463269571       463356188       463429217      
463503128       463579664       463657056       463744763       463845321      
463968768       464086024       464209667       464315837       464426543    
463459883       447777764       448990192       462002999       463010082      
463094896       463184457       463269597       463356196       463429258      
463503144       463579672       463657064       463744789       463845347      
463968826       464086040       464209691       464315928       464426592    
463459503       447783044       448990309       462005018       463010108      
463094904       463184499       463269605       463356204       463429266      
463503177       463579698       463657080       463744805       463845362      
463969121       464086057       464209741       464315944       464426626    
463459511       447783689       448990580       462013111       463010140      
463094946       463184507       463269621       463356212       463429274      
463503383       463579714       463657288       463744821       463845404      
463969139       464086099       464209816       464315951       464426725    
463460725       447783952       448990614       462013681       463010165      
463095174       463184531       463269654       463356295       463429290      
463503391       463579730       463657296       463744961       463845446      
463969188       464086156       464209980       464316009       464426733    
463460964       447783960       448990648       462014663       463010173      
463095240       463183012       463269696       463356303       463429431      
463503417       463579755       463657304       463744979       463845719      
463969279       464086164       464210053       464316496       464426741    
463461640       447784364       448994079       462016650       463010181      
463095281       463183038       463269712       463356311       463429464      
463503433       463579896       463657312       463744987       463845743      
463969287       464086305       464210061       464316512       464426758    
463462481       447787920       448994145       462016882       463010280      
463095307       463183046       463269720       463356329       463429472      
463503458       463579938       463657346       463744995       463845750      
463969295       464086339       464210145       464316538       464426766    
463462564       447788514       448994277       462017146       463010298      
463095315       463183061       463269746       463356337       463429480      
463503466       463579946       463657353       463745018       463845867      
463969543       464086347       464210160       464316561       464426774    
463462150       447788621       448994343       462026238       463010330      
463095356       463183079       463269753       463356345       463429530      
463503623       463579953       463657551       463745042       463845883      
463969600       464086354       464210277       464316595       464426873    
463462689       447789439       448994400       462026576       463010348      
463095489       463183103       463269837       463356469       463429548      
463503649       463579961       463657577       463745182       463845891      
463969675       464086404       464210285       464316637       464426881    
463463463       447791112       448994442       462029174       463010355      
463095497       463183228       463270009       463356477       463429688      
463503656       463579979       463657601       463745216       463846006      
463969709       464086438       464210293       464316934       464426899    
463464636       447792649       448994491       462029661       463010363      
463095521       463183236       463270025       463356485       463429738      
463503672       463580092       463657627       463745224       463846014      
463969725       464086651       464210301       464317015       464426907    
463463539       447796376       448994533       462030875       463010587      
463095570       463183277       463270033       463356493       463429753      
463503722       463580134       463657643       463745281       463846030      
463969741       464086701       464210319       464317049       464426915    
463464024       447796616       448994731       462030941       463010595      
463095596       463183285       463270041       463356543       463429761      
463503839       463580142       463657676       463745323       463846048      
463969915       464086719       464210327       464317064       464426931    
463465302       447796806       448995100       462039371       463010603      
463095620       463183301       463270082       463356568       463429779      
463503862       463580159       463657858       463745422       463846097      
463969931       464086735       464210335       464317072       464427137    
463466029       447796921       448995324       462039801       463010611      
463093427       463183319       463270132       463356683       463429803      
463503870       463580167       463657882       463743401       463846287      
463969949       464086784       464210368       464317080       464427145    
463466367       447796947       448995654       462040585       463010629      
463093450       463183442       463270330       463356709       463429936      
463503912       463580316       463657890       463743443       463846303      
463970053       464086800       464210442       464317304       464427152    
463465971       447800772       448997346       462041252       463010652      
463093476       463183459       463270348       463356758       463430009      
463503920       463580332       463657973       463743450       463846337      
463970061       464086990       464210459       464317346       464427160    
463466342       447802315       448997494       462041450       463010728      
463093492       463183467       463270363       463356790       463430017      
463504043       463580340       463657981       463743500       463846352      
463970467       464087014       464210467       464317395       464427178    
463467639       447802380       448997734       462042235       463010736      
463093518       463183475       463270389       463356808       463430033      
463504050       463580381       463657999       463743518       463846378      
463970483       464087071       464210640       464317411       464427186    
463467779       447803057       448997908       462053273       463010744      
463093575       463183491       463270397       463356816       463430041      
463504068       463580399       463658211       463743542       463846386      
463970491       464087204       464210657       464317429       464427285    
463469155       447803503       448997940       462053661       463010751      
463093856       463183590       463270405       463356998       463430058      
463504092       463580555       463658229       463743740       463844258      
463970517       464087261       464210665       464317452       464427293    
463469411       447803768       448999672       462054768       463010769      
463093880       463183608       463270512       463357004       463428482      
463504175       463580563       463658245       463743765       463844282      
463970525       464087345       464210681       464317601       464427327    
463469718       447806886       448999755       462055807       463010777      
463093898       463183616       463270561       463357012       463428490      
463504407       463580571       463658252       463743781       463844357      
463970541       464087360       464210699       464317643       464427343    
463468025       447807074       448999797       462056557       463010900      
463093922       463183624       463270579       463357020       463428508      
463504449       463580605       463658260       463743807       463844399      
463970780       464087378       464210707       464317676       464427368    
463468991       447807538       449000215       462064809       463010918      
463093948       463183632       463270660       463357038       463428532      
463504456       463580613       463658294       463743815       463844415      
463970798       464087428       464210830       464317684       464427376    
463469569       447808403       449000223       462067513       463010934      
463093963       463183681       463270686       463357079       463428540      
463504472       463580639       463658302       463743831       463844449      
463970814       464087444       464210848       464317692       464427582    
463469601       447808452       449000751       462068016       463010967      
463094201       463183806       463270702       463357194       463428557      
463504480       463580738       463658310       463744094       463844654      
463970822       464087485       464210863       464317734       464427590    
463469874       447812041       449002112       462068099       463010975      
463094235       463183814       463270876       463357228       463428656      
463504498       463580746       463658344       463744102       463844662      
463970830       464087717       464210897       464317981       464427608    
463470690       447812397       449002476       462068800       463010991      
463094276       463183822       463270884       463357251       463428664      
463504639       463580779       463658351       463744136       463844670      
463970848       464087741       464210905       464318021       464427616    
463470716       447812595       449002484       462070053       463011106      
463094292       463183830       463270892       463357277       463428672      
463504647       463580787       463658385       463744144       463844688      
463970889       464087766       464210939       464318047       464427624    
463472399       447813817       449002518       462078940       463011114      
463094318       463183848       463270918       463357301       463428680      
463504670       463580795       463658401       463744193       463844720      
463970897       464087782       464211010       464318138       464427673    
463473785       447813924       449003987       462081985       463011155      
463094326       463183863       463270934       463357343       463428698      
463504688       463580803       463658716       463744219       463844878      
463970954       464087808       464211028       464318146       464426212    
463474106       447814096       449004274       462086885       463011163      
463094433       463184036       463270959       463357558       463428706      
463504704       463580969       463658724       463744334       463844886      
463971085       464087816       464211051       464318260       464426220    
463476390       447815465       449004357       462088295       463011189      
463094441       463184044       463271148       463357566       463428805      
463504720       463580977       463658732       463744367       463844928      
463971101       464088210       464211085       464318294       464426246    
463476473       447815929       449004399       462088303       463011197      
463094458       463184069       463271197       463357582       463428813      
463502963       463580985       463658831       463744391       463844944      
463971127       464088228       464211127       464318310       464426253    
463477372       447816703       449004696       462089632       463009647      
463094474       463184119       463271221       463357608       463428847      
463502971       463580993       463658856       463744409       463845016      
463971366       464088236       464211242       464318328       464426261    
463478230       447816984       449006188       462089889       463009670      
463094508       463184127       463271239       463357616       463428854      
463503037       463581017       463659078       463744417       463845131      
463971382       464088251       464211259       464318336       464426287    
463479782       447817651       449006329       462090739       463009704      
463094664       463184135       463271254       463357624       463428888      
463503045       463581025       463659086       463744615       463845156      
463971424       464088277       464211283       464318344       464426402    
463479683       447821042       449006725       462091778       463009720      
463094698       463184234       463271262       463357798       463428912      
463503052       463581173       463659102       463744623       463845222      
463971432       464088335       464211291       464318526       464426410    
463479766       447822842       449006915       462092545       463009779      
463094706       463184267       463271411       463357806       463429092      
463503086       463581223       463659144       463744649       463845230      
463971473       464088574       464211317       464318559       464426428    
463479931       447823063       449007004       462095340       463009977      
463094714       463184275       463271429       463357814       463429142      
463503276       463581249       463659169       463744698       463845271      
463971481       464088582       464211325       464318617       464426436    
463481911       447823105       449007087       462097593       463010009      
463094755       463184283       463271437       463357822       463429159      
463503300       463581272       463659185       463744706       463845289      
463971713       464088608       464211424       464318641       464426444    
463481945       447825571       449008234       462106782       463010033      
463094987       463184366       463271452       463357830       463429167      
463503318       463581280       463659417       463744714       463845479      
463971846       464088624       464211457       464318658       464426485    
463482414       447825720       449008374       462112244       463010058      
463095034       463184374       463271486       463357855       463429175      
463503326       463581306       463659441       463744847       463845495      
463971853       464088673       464211481       464318765       464426634    
463481556       447830050       449008622       462113218       463010066      
463095067       463184572       463271502       463357889       463429191      
463503334       463579763       463659458       463744870       463845537      
463971861       464088681       464211499       464318815       464426659    
463481713       447830654       449008770       462114968       463010074      
463095083       463184614       463271726       463357954       463429308      
463503367       463579797       463659466       463744888       463845586      
463971879       464088897       464211507       464318880       464426683    
463484824       447831025       449008887       462120692       463010199      
463095166       463184622       463271742       463357970       463429316      
463503474       463579805       463659490       463744904       463845636      
463971895       464088947       464211515       464318898       464426691    
463483545       447833922       449008895       462121906       463010215      
463095364       463184648       463271759       463358002       463429365      
463503490       463579813       463659599       463744912       463845669      
463972133       464088996       464211622       464318914       464426709    
463483834       447839069       449010040       462122664       463010223      
463095372       463184655       463271767       463358127       463429373      
463503516       463579839       463659607       463744953       463845917      
463972141       464089010       464211630       464318930       464426717    
463487181       447839580       449010164       462122904       463010249      
463095380       463184663       463271809       463358234       463429381      
463503524       463579854       463659615       463745067       463845925      
463972158       464089044       464211648       464318948       464426782    
463487330       447840588       449010321       462123373       463010256      
463095406       463184671       463271825       463358259       463429563      
463503532       463579987       463659623       463745083       463845966      
463972208       464089200       464211655       464319128       464426790  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463487413       447840737       449010461       462130329       463010264      
463095422       463184689       463269845       463358283       463429571      
463503565       463579995       463659631       463745109       463845974      
463972216       464089218       464211663       464319169       464426808    
463487611       447842014       449010545       462131517       463010421      
463095463       463184697       463269894       463358291       463429589      
463503755       463580001       463659656       463745125       463845982      
463972224       464089226       464211671       464319177       464426816    
463488411       447845603       449010651       462135054       463010439      
463095638       463184721       463269969       463358309       463429613      
463503763       463580019       463659797       463745166       463845990      
463972521       464089267       464211770       464319193       464426824    
463488668       447846635       448995852       462136003       463010447      
463095646       463184739       463269977       463358499       463429621      
463503771       463580050       463659839       463745174       463846105      
463972620       464089325       464211796       464319219       464426857    
463489799       447847302       448995860       462140104       463010462      
463095679       463184895       463269985       463358549       463429639      
463503789       463580076       463659847       463745455       463846139      
463972695       464089341       464211804       464319227       464426964    
463490805       447847823       448995878       462142142       463010546      
463095703       463184929       463270157       463358556       463429811      
463503805       463580183       463659854       463745463       463846188      
463972737       464089499       464211812       464319524       464426980    
463489708       447848177       448995886       462146051       463010579      
463095737       463184937       463270173       463358598       463429829      
463503813       463580225       463659904       463745497       463846204      
463972745       464089515       464211838       464319557       464427020    
463490292       447848532       448996512       462146085       463010660      
463095778       463184952       463270223       463358606       463429837      
463503946       463580241       463659912       463745554       463846238      
463973149       464089614       464211846       464319565       464427038    
463491357       447852088       448997221       462146861       463010678      
463095794       463185025       463270256       463358697       463429845      
463503953       463580258       463660084       463745562       463846246      
463973172       464089630       464210483       464319615       464427111    
463492173       447853581       448997973       462146911       463010686      
463095802       463185033       463270298       463358812       463429860      
463503979       463580266       463660134       463745620       463846394      
463973180       464089655       464210533       464319664       464427129    
463492314       447853763       448998609       462148438       463010694      
463095836       463185165       463270306       463358820       463429928      
463503987       463580423       463660167       463745638       463846428      
463973206       464089689       464210541       464319680       464427210    
463493064       447854878       448998823       462148594       463010702      
463095877       463185173       463270439       463358838       463430074      
463504001       463580431       463660175       463745653       463846436      
463973214       464089978       464210574       464319870       464427228    
463491803       447854993       448999292       462155771       463010710      
463095893       463185181       463270447       463358846       463430108      
463504019       463580449       463660183       463745679       463846469      
463973263       464090026       464210608       464319896       464427236    
463495234       447856444       448999581       462156282       463010819      
463096099       463185199       463270454       463358853       463430116      
463504209       463580456       463660217       463745703       463846543      
463973602       464090042       464210616       464319912       464427251    
463493585       447858093       448999623       462157496       463010835      
463096107       463185207       463270462       463358895       463430124      
463504217       463580498       463660357       463745711       463846576      
463973669       464090091       464210715       464319920       464427269    
463495853       447858333       449000876       462158346       463010843      
463096115       463185215       463270488       463359042       463430132      
463504266       463580548       463660373       463745919       463846584      
463973719       464090109       464210756       464320068       464427277    
463496430       447859216       449001007       462161910       463010876      
463096123       463185389       463270504       463359059       463430181      
463504274       463580647       463660381       463745943       463846592      
463973776       464090208       464210764       464320084       464427400    
463498717       447860933       449001221       462162249       463010884      
463096131       463185405       463270793       463359067       463430199      
463504282       463580654       463660415       463745950       463846626      
463973826       464087527       464210772       464320274       464427418    
463498907       447860974       449001783       462167966       463010892      
463096149       463185413       463270801       463359075       463430249      
463504399       463580688       463660449       463745992       463846634      
463973842       464087543       464210780       464320282       464427509    
463499681       447861865       449001882       462168006       463011015      
463096289       463185447       463270819       463359083       463430256      
463504522       463580696       463658468       463746016       463846691      
463974139       464087675       464210814       464320316       464427525    
463499897       447864349       449002930       462168451       463011031      
463096297       463185462       463270827       463359109       463430272      
463504555       463580704       463658617       463746271       463846840      
463974212       464087683       464210947       464320332       464427533    
463499962       447865213       449003045       462169459       463011049      
463096305       463185496       463270835       463359216       463430322      
463504605       463580712       463658633       463746339       463846857      
463974253       464087691       464210954       464320340       464427574    
463500397       447865247       449003292       462169509       463011056      
463096321       463185595       463270843       463359224       463430421      
463504621       463580811       463658658       463746354       463846865      
463974279       464087857       464210962       464320373       464427715    
463499590       447865791       449003359       462171323       463011064      
463096461       463185603       463270967       463359273       463430439      
463504753       463580837       463658674       463746370       463846873      
463974287       464087964       464210970       464320563       464427756    
463499863       447868332       449003375       462178856       463011072      
463096511       463185611       463270975       463359281       463430462      
463504779       463580852       463658682       463746388       463846881      
463974295       464087972       464210988       464320647       464427764    
463500801       447870247       449004704       462180787       463011213      
463096735       463185629       463270983       463359299       463430488      
463504803       463580910       463658880       463746552       463846899      
463971143       464088178       464210996       464320654       464427780    
463501270       447817719       449005396       462184367       463011221      
463096743       463185652       463271023       463359307       463430496      
463504811       463580936       463658922       463746560       463847038      
463971168       464088368       464211143       464320670       464427806    
463502286       447818709       449005529       462184888       463011247      
463096750       463185660       463271106       463359463       463430512      
463504829       463580944       463658948       463746578       463847046      
463971176       464088400       464211184       464320696       464427822    
463502799       447818949       449005826       462185158       463011270      
463096834       463185769       463271122       463359471       463430611      
463504837       463581033       463658955       463746594       463847061      
463971259       464088418       464211192       464320936       464427830    
463503169       447818964       449005966       462100298       463011312      
463096859       463185785       463271296       463359489       463430629      
463504852       463581074       463659037       463746610       463847079      
463971291       464088467       464211200       464320977       464427848    
463503730       447820663       449006030       462100694       463011437      
463096958       463185793       463271361       463359497       463430637      
463504860       463581090       463659227       463746651       463847137      
463971309       464088475       464211218       464320985       464427855    
463503821       447820747       449007194       462102377       463011452      
463097188       463185801       463271379       463359513       463430645      
463504878       463581116       463659284       463746875       463847202      
463971523       464088566       464211234       464321058       464427863    
463504183       447825936       449007210       462102948       463011460      
463097253       463185835       463271387       463359562       463430660      
463504894       463581124       463659292       463746917       463847392      
463971531       464088715       464211333       464321116       464427905    
463504589       447826496       449007277       462104118       463011478      
463097261       463185850       463271395       463359653       463430678      
463504902       463581132       463659318       463746933       463847442      
463971630       464088723       464211341       464321231       464427913    
463504597       447826892       449007343       462115080       463011486      
463097279       463186007       463271403       463359661       463430843      
463504910       463581355       463659326       463746941       463847459      
463971655       464088731       464211374       464321256       464428002    
463506121       447828930       449007384       462115189       463011510      
463097295       463186031       463271577       463359687       463430868      
463505040       463581389       463659342       463746958       463847467      
463971663       464088756       464211382       464321298       464428010    
463506535       447829714       449008077       462115320       463011528      
463097360       463186049       463271585       463359737       463430876      
463505081       463581405       463659508       463746974       463847475      
463971945       464088889       464211390       464321314       464428028    
463505511       447829904       449009034       462116062       463011619      
463097550       463186056       463271635       463359745       463430892      
463505099       463581413       463659516       463747162       463847509      
463971978       464089085       464211408       464321322       464428036    
463506485       447834953       449009448       462117300       463011635      
463097568       463186072       463271643       463359752       463430900      
463505107       463581421       463659532       463747196       463847608      
463971986       464089119       464211523       464318989       464428044    
463509596       447836792       449009463       462119397       463011676      
463097592       463186254       463271668       463358010       463430918      
463505115       463581454       463659540       463747212       463847616      
463972034       464089135       464211531       464319003       464428085    
463510222       447837659       449009620       462123456       463011726      
463097600       463186270       463271684       463358044       463431130      
463505131       463581462       463659565       463747220       463847624      
463972042       464089150       464211549       464319029       464428291    
463508697       447837865       449009992       462123464       463011734      
463097634       463186320       463271866       463358077       463431148      
463505297       463581496       463659581       463747238       463847632      
463972075       464089176       464211564       464319037       464428309    
463509000       447838426       449010735       462127671       463011817      
463097642       463186338       463271874       463358093       463431155      
463505305       463581520       463659680       463747246       463847640      
463972240       464089184       464211580       464319102       464428317    
463509307       447838731       449010792       462129073       463011825      
463097907       463186346       463271890       463358101       463431163      
463505321       463581546       463659714       463747501       463847657      
463972257       464089366       464211614       464319250       464428325    
463509745       447842931       449011139       462129099       463011833      
463097923       463186361       463271965       463358119       463431189      
463505347       463581553       463659730       463747519       463848168      
463972448       464089416       464211689       464319276       464428333    
463510412       447843814       449011295       462142498       463011858      
463097931       463184762       463271973       463358317       463431197      
463505370       463581561       463659748       463747535       463848176      
463972463       464089440       464211697       464319284       464428382    
463510453       447844473       449012004       462142670       463011882      
463097949       463184812       463272047       463358382       463431320      
463505396       463581702       463659755       463747576       463848192      
463972497       464089457       464211721       464319292       464428465    
463511386       447844531       449012194       462142803       463011890      
463097964       463184838       463272096       463358424       463431338      
463505552       463581710       463659789       463747592       463848234      
463972885       464089465       464211739       464319375       464428473    
463513051       447844697       449012210       462142837       463012013      
463098012       463184846       463272104       463358432       463431353      
463505560       463581769       463659920       463747618       463848242      
463972919       464089481       464211747       464319466       464428481    
463513291       447845306       449012616       462143900       463012021      
463098269       463184879       463272112       463358440       463431361      
463505602       463581819       463659938       463747766       463848259      
463972935       464089705       464211762       464319706       464428499    
463513432       447849605       449013093       462145400       463012039      
463098335       463185058       463272146       463358481       463431379      
463505636       463581827       463659961       463747774       463848424      
463973024       464089721       464211853       464319748       464428507    
463515395       447850017       449013242       462149329       463012047      
463098368       463185074       463272195       463358705       463431601      
463505669       463581835       463660027       463747816       463848432      
463973040       464089739       464211861       464319821       464428515    
463514455       447850108       449013408       462149600       463012070      
463098384       463185090       463272492       463358713       463431619      
463505677       463581991       463660043       463747824       463848457      
463973099       464089747       464211879       464319839       464428606    
463515544       447850322       449014539       462150004       463012088      
463098392       463185116       463272567       463358739       463431627      
463505867       463582015       463660076       463747840       463848465      
463973313       464089853       464211895       464319847       464428614    
463517425       447850736       449014745       462151846       463012229      
463098418       463185140       463272575       463358747       463431635      
463505875       463582023       463660225       463747881       463848473      
463973347       464089911       464211937       464319862       464428622    
463517771       447852054       449014984       462152208       463012302      
463095901       463185157       463272591       463358754       463431668      
463505891       463582072       463660233       463745760       463848507      
463973370       464090232       464212208       464320118       464428630    
463518928       447856543       449015080       462152851       463012310      
463095919       463185223       463272690       463358796       463431692      
463505909       463582080       463660282       463745844       463848713      
463973511       464090281       464212216       464320142       464428648  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463520254       447856576       449015627       462164021       463012336      
463095943       463185231       463272716       463358903       463431866      
463505941       463582130       463660290       463745869       463848747      
463973545       464090299       464212273       464320175       464428655    
463519850       447857095       449015684       462165143       463012351      
463096032       463185256       463273052       463358911       463431874      
463505966       463582213       463660308       463745885       463848770      
463973594       464090356       464212315       464320225       464428721    
463520965       447857186       449017359       462167149       463012369      
463096057       463185298       463273102       463358937       463431908      
463506113       463582221       463660332       463745893       463848788      
463973875       464090364       464212364       464320233       464428739    
463521377       447857921       449017474       462167420       463012575      
463096065       463185322       463273136       463358978       463431932      
463506139       463582239       463660498       463746057       463848804      
463973933       464090539       464212372       464320258       464428747    
463521484       447862145       449017805       462167453       463012583      
463096156       463185363       463273144       463358994       463431940      
463506147       463582247       463660522       463746172       463848838      
463973966       464090570       464212570       464320399       464428754    
463522664       447862251       449018373       462174673       463012641      
463096214       463185504       463273151       463359034       463430330      
463506170       463582254       463660530       463746180       463846766      
463974014       464090604       464212588       464320415       464428762    
463521716       447862822       449018985       462177163       463012666      
463096222       463185512       463273169       463359117       463430348      
463506188       463582411       463660563       463746230       463846774      
463974048       464090661       464212596       464320423       464428770    
463524223       447863382       449020379       462178039       463012674      
463096230       463185520       463273391       463359125       463430355      
463506287       463582429       463660597       463746263       463846782      
463974105       464090679       464212604       464320449       464428846    
463525477       447864018       449020478       462178369       463012682      
463096255       463185538       463273409       463359133       463430371      
463506295       463582437       463660662       463746412       463846790      
463974311       464090695       464212703       464320480       464428853    
463526483       447864224       449020999       462185299       463012799      
463096271       463185546       463273425       463359141       463430389      
463506329       463582460       463660670       463746453       463846808      
463974386       464090778       464212737       464320506       464428861    
463525626       447870395       449021054       462186065       463012823      
463096578       463185579       463273474       463359158       463430397      
463506352       463582478       463660688       463746479       463846816      
463974428       464091073       464212836       464320738       464428879    
463526095       447870965       449021096       462186206       463012831      
463096586       463185678       463273482       463359208       463430520      
463506386       463582494       463660704       463746487       463846907      
463974469       464091115       464212851       464320829       464428903    
463526558       447871690       449021351       462187337       463012864      
463096594       463185694       463273490       463359349       463430538      
463506394       463582619       463660712       463746511       463846915      
463974485       464091156       464212885       464320852       464428911    
463526566       447871906       449022383       462187428       463012898      
463096628       463185710       463273706       463359364       463430553      
463506519       463582627       463660720       463746537       463846931      
463974519       464091180       464212919       464320894       464428986    
463527671       447872193       449022532       462189218       463012914      
463097030       463185728       463273730       463359380       463430579      
463506543       463582635       463660738       463746693       463846972      
463974527       464091198       464212927       464320902       464428994    
463528026       447872276       449022631       462190604       463013086      
463097063       463185744       463273748       463359455       463430587      
463506568       463582643       463660878       463746750       463846980      
463974568       464091214       464212935       464321124       464429026    
463527069       447873084       449022730       462191909       463013136      
463097071       463185751       463273755       463359570       463430595      
463506618       463582676       463660894       463746776       463847012      
463974576       464091446       464213099       464321157       464429034    
463528182       447874058       449022748       462192832       463013169      
463097097       463185876       463273896       463359596       463430736      
463506626       463582692       463660902       463746792       463847251      
463974725       464091453       464213131       464321165       464429042    
463529115       447874355       449022789       462195363       463013193      
463097105       463185900       463273912       463359604       463430744      
463504936       463582833       463660910       463746834       463847269      
463974758       464091461       464213149       464321181       464429059    
463530212       447875337       449024009       462195504       463013227      
463097410       463185926       463274043       463359612       463430751      
463504944       463582858       463660928       463746859       463847285      
463974766       464091487       464213156       464321223       464427921    
463530741       447875873       449024017       462202508       463013250      
463097451       463185942       463274076       463359620       463430785      
463504969       463582874       463660944       463746982       463847301      
463974907       464091495       464213164       464321330       464427947    
463530915       447882473       449024108       462204199       463011536      
463097469       463185959       463274118       463359646       463430801      
463504985       463582890       463661058       463746990       463847319      
463974915       464091511       464213172       464321348       464427962    
463532598       447882960       449024173       462204728       463011544      
463097501       463185991       463274126       463359760       463430827      
463505008       463582908       463661066       463747006       463847335      
463974949       464091784       464213370       464321389       464427970    
463531939       447883000       449024462       462205154       463011585      
463097519       463186122       463274159       463359869       463431007      
463505024       463582916       463661074       463747030       463847525      
463974998       464091800       464213388       464321439       464427988    
463531954       447884305       449024827       462206145       463011593      
463097543       463186130       463274167       463359893       463431015      
463505149       463583047       463661082       463747121       463847533      
463975003       464091826       464213412       464321447       464427996    
463532481       447884370       449026210       462207721       463011742      
463097675       463186148       463274290       463359943       463431023      
463505156       463583054       463661090       463747154       463847558      
463975086       464091834       464213438       464321488       464428119    
463533372       447885096       449026319       462214487       463011759      
463097725       463186205       463274340       463359984       463431056      
463505172       463583088       463661108       463747253       463847566      
463975284       464091859       464213446       464321504       464428184    
463533414       447890526       449026335       462214685       463011767      
463097733       463186239       463274373       463360016       463431064      
463505198       463583096       463661264       463747303       463847582      
463975292       464091891       464213487       464321561       464428234    
463534156       447890880       449026343       462214925       463011775      
463097774       463186403       463274399       463360040       463431122      
463505214       463583112       463661280       463747402       463847590      
463975318       464092048       464213636       464321603       464428267    
463533471       447891532       449026392       462215625       463011791      
463097808       463186437       463274555       463360057       463431205      
463505248       463583161       463661314       463747410       463847665      
463975359       464092105       464213677       464321611       464428275    
463533802       447891904       449026616       462217274       463011809      
463097899       463186445       463274563       463360065       463431239      
463505412       463581603       463661348       463747451       463847673      
463975375       464092147       464213735       464321629       464428283    
463535468       447892738       449028034       462218546       463011916      
463098046       463186460       463274571       463360123       463431247      
463505420       463581629       463661355       463747485       463847913      
463975383       464092196       464213743       464321645       464428408    
463535765       447892951       449028109       462221599       463011924      
463098061       463186502       463274589       463360149       463431254      
463505479       463581637       463661389       463747642       463847954      
463975664       464092238       464213800       464321843       464428416    
463536904       447894825       449028372       462222274       463011932      
463098079       463186510       463274597       463360305       463431296      
463505537       463581645       463661561       463747659       463848077      
463975789       464092253       464213826       464321850       464428424    
463537324       447895616       449028380       462222647       463011957      
463098111       463186528       463274613       463360313       463431312      
463505545       463581652       463661595       463747667       463848085      
463975805       464092568       464213982       464321868       464428432    
463538835       447895665       449028521       462222829       463011981      
463098137       463186536       463272229       463360339       463431411      
463505735       463581843       463661603       463747717       463848267      
463975813       464092584       464213990       464321892       464428440    
463538074       447895996       449028802       462225053       463011999      
463098152       463186544       463272245       463360354       463431429      
463505743       463581850       463661611       463747725       463848333      
463975839       464092592       464214006       464321934       464428457    
463538546       447896168       449013457       462225780       463012096      
463098434       463186569       463272278       463360370       463431445      
463505776       463581884       463661637       463747741       463848341      
463975870       464092642       464214030       464321983       464428523    
463538918       447898347       449013549       462232430       463012112      
463098442       463186593       463272294       463360511       463431460      
463505818       463581892       463661652       463747907       463848366      
463976001       464092709       464214048       464322304       464428531    
463539296       447903576       449014000       462235664       463012138      
463098483       463186726       463272351       463360552       463431486      
463505826       463581900       463661744       463747915       463848390      
463976068       464092725       464214063       464322346       464428549    
463539304       447904731       449014018       462236746       463012153      
463098525       463186734       463272427       463360578       463431585      
463505834       463581983       463661751       463747923       463848408      
463976167       464093087       464214295       464322361       464428556    
463540203       447905126       449014075       462237702       463012195      
463098582       463186759       463272781       463360586       463431742      
463505974       463582148       463661769       463747949       463848531      
463976233       464093095       464214311       464322395       464428564    
463540252       447905738       449014372       462239302       463012211      
463098616       463186775       463272815       463360602       463431775      
463505990       463582155       463661777       463747972       463848556      
463976282       464093103       464214345       464322700       464428572    
463539999       447908880       449015965       462242892       463012393      
463098681       463186783       463272823       463360610       463431783      
463506014       463582163       463661785       463747980       463848564      
463976530       464093129       464214378       464322734       464428663    
463540674       447908963       449015973       462242967       463012435      
463098715       463186932       463272872       463360917       463431809      
463506022       463582171       463661793       463747998       463848648      
463976555       464093145       464214386       464322742       464428671    
463542712       447909474       449016369       462244625       463012468      
463098723       463186940       463272922       463360925       463431817      
463506071       463582197       463661884       463748020       463848663      
463976605       464093434       464214410       464322767       464428689    
463543264       447909847       449016740       462244922       463012484      
463098830       463186981       463273185       463360941       463431833      
463506089       463582205       463661892       463748038       463848705      
463976621       464093459       464212406       464322783       464428697    
463542290       447909938       449016815       462245374       463012492      
463099077       463187047       463273201       463360982       463431957      
463506196       463582312       463661900       463748046       463848846      
463976639       464093509       464212414       464322791       464428705    
463544510       447911728       449017318       462247842       463012526      
463099101       463187054       463273292       463360990       463431981      
463506212       463582346       463661918       463748053       463848879      
463976654       464093558       464212430       464323039       464428713    
463545343       447912080       449019033       462256322       463012708      
463099127       463187070       463273359       463361154       463432005      
463506220       463582361       463661926       463748103       463848911      
463976837       464093608       464212448       464323047       464428788    
463546507       447912569       449019090       462257064       463012716      
463099135       463187286       463273367       463361170       463432047      
463506253       463582379       463661934       463748285       463848960      
463976910       464093699       464212497       464323062       464428796    
463546929       447912700       449019249       462257080       463012724      
463099168       463187294       463273524       463361188       463432054      
463506261       463582387       463662015       463748301       463848978      
463976928       464090935       464212562       464323096       464428804    
463545772       447913344       449019629       462258278       463012732      
463099176       463187302       463273540       463361220       463432070      
463506279       463582395       463662023       463748319       463848986      
463976977       464090943       464212760       464323112       464428812    
463546127       447915455       449019868       462258492       463012740      
463099424       463187328       463273573       463361238       463432096      
463506402       463582510       463662031       463748335       463849018      
463977017       464090984       464212778       464323146       464428820    
463546275       447916438       449020064       462265745       463012757      
463099440       463187344       463273623       463361493       463432120      
463506410       463582528       463662049       463748350       463849026      
463977041       464091008       464212786       464323385       464428838    
463548560       447916719       449021534       462266255       463012948      
463099457       463187369       463273680       463361519       463432138      
463506436       463582536       463662056       463748376       463849067      
463977306       464091032       464212794       464323393       464428929    
463549485       447916891       449021740       462268061       463012955      
463099507       463187484       463273698       463361550       463432161      
463506444       463582544       463662064       463748723       463849083      
463977330       464091248       464212802       464323419       464428937  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463547810       447916941       449021856       462268780       463012963      
463099515       463187518       463273953       463361576       463432179      
463506451       463582569       463660753       463748780       463849091      
463977355       464091271       464212810       464323484       464428945    
463548065       447876657       449021963       462269861       463012989      
463099531       463187559       463273961       463361618       463432351      
463506634       463582585       463660761       463748822       463849224      
463977363       464091370       464212950       464323559       464428952    
463548263       447876780       449021989       462270117       463013037      
463099879       463187583       463273979       463361626       463432369      
463506642       463582726       463660811       463748848       463849232      
463977439       464091388       464212976       464323666       464428960    
463548651       447877762       449022128       462197120       463013078      
463099895       463187609       463274019       463361741       463432377      
463506659       463582775       463660829       463748855       463849265      
463977470       464091404       464213024       464323898       464428978    
463549634       447877911       449022904       462197310       463013268      
463099911       463187625       463274027       463361758       463432393      
463506675       463582783       463660852       463748962       463849273      
463974774       464091586       464213040       464323922       464429067    
463549659       447880196       449023431       462197955       463013300      
463099937       463187880       463274175       463361808       463432419      
463506709       463582809       463660860       463748996       463849281      
463974816       464091594       464213057       464323963       464429083    
463549709       447882127       449023647       462199415       463013318      
463099960       463187898       463274183       463361824       463432427      
463506717       463582817       463660951       463749010       463849315      
463974857       464091693       464213073       464323997       464429091    
463551416       447886409       449023761       462202466       463013326      
463099994       463187906       463274191       463361857       463432500      
463506741       463582940       463660977       463749051       463849539      
463974865       464091701       464213206       464324011       464429109    
463550145       447887159       449023878       462209826       463013375      
463100297       463187930       463274217       463361881       463432526      
463506774       463582957       463660985       463749077       463849562      
463974899       464091719       464213214       464324094       464429117    
463551051       447887381       449025329       462210014       463013391      
463100347       463187948       463274258       463362004       463432542      
463506790       463582973       463660993       463749085       463849588      
463975136       464091743       464213230       464324318       464429125    
463551648       447888421       449025428       462213315       463013425      
463100354       463187955       463274282       463362038       463432559      
463506808       463583013       463661025       463749259       463849596      
463975151       464091909       464213255       464324334       464429133    
463552992       447890278       449025642       462214206       463013433      
463100370       463188102       463274464       463362053       463432583      
463506824       463583021       463661157       463749267       463849604      
463975169       464091925       464213263       464324359       464429141    
463555581       447894171       449025840       462218967       463013441      
463100404       463188136       463274472       463362087       463432591      
463506857       463583179       463661173       463749283       463849752      
463975177       464091982       464213305       464324409       464429158    
463554030       447894353       449025899       462219031       463013458      
463100651       463188144       463274498       463362103       463432724      
463507038       463583211       463661181       463749358       463849760      
463975201       464092006       464213495       464324417       464429166    
463554469       447894395       449026111       462220450       463013474      
463100693       463188151       463274506       463362111       463432765      
463507046       463583229       463661215       463749390       463849786      
463975235       464092014       464213529       464324482       464429174    
463554626       447894692       449026855       462220930       463013482      
463100727       463188169       463274530       463360164       463432781      
463507053       463583245       463661231       463749424       463849828      
463975409       464092030       464213537       464321652       464429265    
463555763       447894700       449027374       462221078       463013615      
463100784       463188185       463274548       463360172       463432807      
463507079       463583260       463661256       463749622       463849836      
463975417       464092261       464213578       464321660       464429281    
463556449       447894718       449027689       462221219       463013631      
463100800       463188482       463274647       463360230       463432823      
463507095       463583278       463661454       463749648       463849927      
463975474       464092287       464213586       464321702       464429299    
463556894       447898594       449027739       462227844       463013698      
463101022       463188516       463274670       463360248       463432856      
463507103       463583286       463661496       463749655       463850149      
463975508       464092295       464213610       464321736       464429307    
463556936       447898941       449027747       462227851       463013706      
463101048       463188565       463274688       463360255       463432989      
463507210       463583294       463661504       463749689       463850156      
463975557       464092360       464213834       464321793       464429315    
463557264       447900416       449027853       462228735       463013862      
463101105       463188656       463274696       463360263       463432997      
463507228       463583302       463661512       463749705       463850164      
463975615       464092410       464213842       464321835       464429323    
463558197       447900523       449029164       462228842       463013870      
463101196       463188706       463274704       463360412       463433003      
463507236       463583328       463661553       463749721       463850172      
463975896       464092485       464213891       464321991       464429398    
463558320       447901349       449029313       462230228       463013888      
463101204       463188714       463274738       463360453       463433011      
463507244       463583344       463661678       463749838       463850206      
463975904       464092782       464213941       464322007       464429406    
463559229       447901661       449029420       462231382       463013896      
463101246       463186601       463274746       463360461       463433029      
463507251       463583476       463661694       463749846       463850230      
463975938       464092808       464213958       464322106       464429414    
463563213       447906751       449029495       462240573       463013946      
463101709       463186619       463274761       463360487       463433128      
463507269       463583500       463661702       463749861       463850438      
463975961       464092840       464213974       464322114       464429422    
463561944       447907130       449029610       462240748       463013953      
463101733       463186668       463274779       463360495       463433136      
463507350       463583518       463661710       463749879       463850487      
463975987       464092865       464214071       464322130       464429430    
463562801       447907429       449029677       462241621       463014092      
463098871       463186692       463274787       463360503       463433144      
463507368       463583534       463661728       463749895       463850495      
463975995       464092907       464214089       464322163       464429448    
463563486       447908310       449029792       462242454       463014100      
463098921       463186700       463274795       463360651       463433151      
463507384       463583542       463661736       463749945       463850511      
463976308       464092915       464214196       464322494       464429513    
463563643       447908591       449029867       462249012       463014142      
463099028       463186718       463274811       463360685       463433169      
463507392       463583567       463661801       463750182       463850578      
463976316       464093152       464214204       464322536       464429521    
463564153       447908757       449030006       462250259       463014159      
463099036       463186809       463274936       463360743       463433177      
463507418       463583641       463661819       463750240       463850693      
463976381       464093186       464214279       464322619       464429539    
463565697       447910167       449030337       462250572       463014191      
463099051       463186825       463274951       463360750       463433334      
463507426       463583658       463661843       463750281       463850719      
463976415       464093210       464214287       464322650       464429547    
463565747       447910381       449030485       462252834       463014209      
463099069       463186833       463274985       463360792       463433375      
463507582       463583682       463661850       463750315       463850735      
463976456       464093244       464214444       464322668       464429554    
463566794       447910779       449031848       462253717       463014357      
463099192       463186841       463274993       463360834       463433391      
463507616       463583724       463661868       463750414       463850750      
463976522       464093335       464214469       464322676       464429562    
463567768       447910845       449031954       462255936       463014365      
463099200       463186924       463275016       463361006       463433425      
463507624       463583740       463661876       463750448       463850784      
463976670       464093343       464214519       464322809       464429638    
463565978       447910993       449031996       462258658       463014399      
463099234       463187112       463275164       463361014       463433441      
463507657       463583757       463661942       463748145       463850859      
463976738       464093772       464214535       464322858       464429646    
463566042       447911090       449032119       462259516       463014415      
463099259       463187120       463275180       463361055       463433458      
463507665       463583856       463661959       463748160       463851006      
463976787       464093798       464214543       464322874       464429653    
463566877       447913492       449032333       462260480       463014431      
463099333       463187138       463275198       463361089       463433540      
463507673       463583864       463661967       463748202       463851048      
463976795       464093822       464214568       464322882       464429661    
463567784       447913666       449034214       462272147       463014472      
463099374       463187179       463275255       463361113       463433565      
463507814       463583906       463661975       463748228       463851071      
463976803       464093889       464214584       464322924       464429687    
463567982       447913807       449034750       462272295       463014597      
463099564       463187245       463275388       463361147       463433581      
463507848       463583922       463661991       463748244       463851089      
463976829       464093905       464214667       464323005       464429695    
463568246       447913815       449034859       462276247       463014613      
463099606       463187377       463275396       463361246       463433607      
463507863       463583989       463662007       463748392       463851139      
463977116       464093988       464214717       464323195       464430065    
463568584       447915158       449034909       462276890       463014654      
463099614       463187393       463275404       463361253       463433623      
463507871       463584086       463662072       463748509       463851238      
463977181       464094044       464214733       464323229       464430073    
463568717       447915174       449034958       462277336       463014662      
463099630       463187419       463275487       463361352       463432229      
463507897       463584094       463662080       463748517       463849109      
463977231       464094077       464214741       464323286       464430099    
463569319       447917212       449035146       462277948       463014670      
463099697       463187427       463275552       463361428       463432252      
463507905       463584110       463662098       463748533       463849125      
463977256       464094101       464214782       464323294       464430115    
463571240       447917378       449036151       462278698       463014845      
463099820       463187450       463275578       463361436       463432278      
463508051       463584128       463662114       463748566       463849158      
463977280       464094226       464214923       464323302       464430149    
463571976       447917410       449036185       462279126       463014860      
463100016       463187476       463275750       463361469       463432302      
463508069       463584250       463662122       463748632       463849174      
463977512       464094234       464214931       464323377       464430370    
463571380       447917436       449036219       462279290       463014878      
463100057       463187757       463275776       463361642       463432336      
463508077       463584268       463662148       463748863       463849208      
463977538       464094267       464214972       464323674       464430438    
463572230       447917477       449036367       462282120       463014944      
463100107       463187773       463275784       463361659       463432344      
463508085       463584318       463662155       463748871       463849216      
463977561       464094275       464214980       464323740       464430479    
463576512       447917667       449036763       462282153       463014951      
463100115       463187856       463275792       463361683       463432435      
463508101       463584326       463662171       463748897       463849323      
463977629       464094341       464215045       464323765       464430487    
463576827       447918079       449036870       462283409       463015123      
463100123       463187864       463275834       463361709       463432450      
463508119       463584334       463662189       463748905       463849364      
463977637       464094614       464215052       464323849       464430610    
463577593       447918269       449037662       462286923       463015164      
463100263       463187971       463275941       463361725       463432468      
463508291       463584359       463662197       463748939       463849414      
463977645       464094671       464215276       464323864       464430792    
463578005       447918277       449037738       462287814       463015172      
463100479       463188011       463276071       463361899       463432476      
463508309       463584524       463662205       463748954       463849455      
463977652       464094713       464215292       464324144       464430834    
463578096       447918400       449037860       462288093       463015180      
463100529       463188037       463276089       463361907       463432484      
463508317       463584540       463662221       463749093       463849489      
463977686       464094721       464215334       464324151       464430867    
463578955       447919184       449037985       462288382       463015198      
463100537       463188045       463276105       463361923       463432492      
463508325       463584573       463662445       463749101       463849505      
463977736       464094739       464215359       464324185       464430883    
463579102       447921537       449038108       462288663       463015271      
463100560       463188060       463276113       463361964       463432609      
463508333       463584581       463662502       463749168       463849653      
463977835       464094754       464215391       464324201       464430941    
463578054       447922287       449038132       462290842       463013532      
463100602       463188094       463276139       463361980       463432625      
463508341       463584599       463662528       463749184       463849661      
463977900       464094937       464215706       464324250       464430958    
463580084       447922741       449039601       462297664       463013540      
463100636       463188268       463276147       463361998       463432633      
463506865       463584615       463662544       463749218       463849695      
463978064       464094952       464215722       464324276       464429182    
463580274       447923251       449039684       462300070       463013557      
463100842       463188367       463276253       463362129       463432641      
463506899       463584722       463662551       463749226       463849729      
463978106       464094960       464215763       464324565       464429190  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463580175       447923673       449039759       462300948       463013565      
463100859       463188425       463276261       463362137       463432708      
463506907       463584755       463662569       463749457       463849745      
463978130       464095033       464215771       464324599       464429208    
463582270       447923780       449039809       462301193       463013581      
463100925       463188466       463276329       463362160       463432864      
463506923       463584805       463662882       463749507       463849984      
463978155       464095041       464215821       464324615       464429224    
463581660       447926981       449039908       462302274       463013763      
463100990       463188474       463276352       463362178       463432898      
463507012       463584813       463662890       463749531       463850008      
463978221       464095264       464215854       464324631       464429232    
463582700       447927047       449039932       462302506       463013789      
463101006       463188722       463276386       463362202       463432906      
463507020       463584839       463662940       463749556       463850024      
463978247       464095272       464216043       464324656       464429257    
463582965       447927278       449041995       462305202       463013805      
463101014       463188730       463276402       463362210       463432914      
463507111       463583351       463662957       463749572       463850032      
463978460       464095322       464216092       464324672       464429331    
463583187       447927948       449042332       462305939       463013813      
463101253       463188771       463276576       463362269       463432930      
463507137       463583385       463662965       463749598       463850107      
463978486       464095355       464216159       464324714       464429349    
463583930       447928086       449042407       462306325       463013839      
463101279       463188797       463276584       463362277       463432948      
463507152       463583393       463663112       463749747       463850131      
463978494       464095397       464216167       464324722       464429356    
463584144       447929779       449042555       462306333       463013854      
463101329       463188805       463276592       463362293       463433037      
463507160       463583401       463663120       463749754       463850255      
463978510       464095413       464216191       464324730       464429364    
463584151       447930090       449042795       462306895       463013979      
463101360       463188920       463276600       463362319       463433052      
463507178       463583443       463663179       463749762       463850263      
463978528       464095694       464216209       464324763       464429372    
463584748       447930116       449044528       462307828       463013995      
463101386       463188987       463276618       463362327       463433078      
463507202       463583468       463663195       463749804       463850289      
463978585       464095702       464216431       464324789       464429380    
463584045       447930314       449044569       462314212       463014001      
463101816       463188995       463276626       463362335       463433086      
463507277       463583575       463663203       463749812       463850339      
463978775       464095785       464216456       464324813       464429455    
463584060       447930710       449044684       462317363       463014050      
463101824       463189001       463274829       463362483       463433094      
463507285       463583583       463663229       463749820       463850347      
463978809       464095843       464216464       464325000       464429463    
463585844       447930777       449045137       462317983       463014076      
463101865       463189019       463274837       463362491       463433102      
463507301       463583591       463663377       463749978       463850602      
463978916       464095876       464216498       464325059       464429489    
463586057       447933243       449045483       462321902       463014084      
463102012       463189076       463274852       463362566       463433185      
463507327       463583617       463663385       463749994       463850628      
463978932       464095934       464216530       464325109       464429497    
463586719       447933615       449030568       462326463       463014233      
463102095       463189241       463274860       463362624       463433193      
463507335       463583625       463663401       463750026       463850651      
463978965       464096106       464216555       464325174       464429505    
463588368       447933771       449030584       462328899       463014258      
463102111       463189266       463274886       463362632       463433219      
463507343       463583633       463663419       463750034       463850669      
463978973       464096114       464216787       464325190       464429570    
463588269       447934118       449030618       462330283       463014266      
463102129       463189274       463274894       463362699       463433227      
463507434       463583765       463663443       463750042       463850677      
463979260       464096155       464216795       464325265       464429588    
463588913       447934167       449031095       462330929       463014282      
463102137       463189282       463275024       463362897       463433243      
463507467       463583781       463663450       463750166       463850685      
463979302       464096189       464216829       464325547       464429596    
463589101       447934324       449031137       462331208       463014316      
463102145       463189290       463275065       463362905       463433466      
463507483       463583799       463663583       463750612       463850891      
463979328       464096247       464216852       464325554       464429604    
463589861       447935651       449031467       462331794       463014340      
463102285       463189308       463275099       463362913       463433474      
463507491       463583807       463663609       463750646       463850933      
463979344       464096296       464216902       464325562       464429612    
463593160       447935917       449032531       462337593       463014480      
463102350       463189449       463275123       463362947       463433482      
463507509       463583823       463663617       463750653       463850958      
463979351       464096635       464216910       464325570       464429620    
463593384       447935990       449032952       462337726       463014530      
463102582       463189472       463275131       463362970       463433490      
463507517       463583849       463663658       463750661       463850982      
463979369       464096734       464217223       464325588       464429729    
463594044       447936238       449033224       462337858       463014548      
463102616       463189480       463275156       463363036       463433508      
463507681       463583997       463663674       463750695       463850990      
463979591       464096759       464217256       464325612       464429737    
463594150       447936352       449033307       462338591       463014555      
463102640       463189514       463275263       463363184       463433524      
463507707       463584003       463663872       463750703       463851287      
463979617       464096775       464217264       464325794       464429752    
463596122       447937996       449033455       462338724       463014563      
463102673       463189522       463275289       463363192       463433631      
463507715       463584029       463663898       463750711       463851329      
463979641       464096791       464217272       464325810       464429760    
463594580       447938242       449033638       462338922       463014712      
463102715       463189555       463275297       463363226       463433656      
463507772       463584037       463663906       463750729       463851394      
463979690       464094135       464217330       464325877       464429802    
463594754       447938309       449035179       462353913       463014720      
463102962       463189738       463275313       463363242       463433680      
463507780       463584169       463663914       463750794       463851410      
463979716       464094143       464217348       464325893       464429828    
463595264       447938432       449035328       462355512       463014738      
463102988       463189753       463275339       463363259       463433698      
463507798       463584185       463663922       463750802       463851428      
463979732       464094150       464214790       464325919       464430164    
463595454       447938648       449035393       462357500       463014761      
463103002       463189787       463275354       463363275       463433714      
463507921       463584193       463664029       463751032       463851451      
463980045       464094168       464214832       464325935       464430172    
463598102       447939083       449035443       462357716       463014811      
463103010       463189795       463275610       463363465       463433722      
463507939       463584227       463664094       463751057       463851493      
463980078       464094184       464214857       464326172       464430230    
463598490       447940370       449035781       462357732       463014829      
463103044       463189811       463275636       463363473       463433730      
463507954       463584235       463664110       463751099       463851543      
463980177       464094192       464214881       464326180       464430271    
463600890       447940560       449036037       462358201       463014993      
463103143       463189829       463275651       463363481       463433771      
463507970       463584243       463664151       463751131       463851600      
463980193       464094382       464214899       464326263       464430313    
463600908       447940578       449037084       462284522       463015024      
463103416       463190017       463275669       463363499       463433797      
463507996       463584383       463664201       463751321       463851634      
463980235       464094390       464214907       464326271       464430669    
463601302       447941295       449037175       462284605       463015040      
463103473       463190025       463275719       463363549       463433813      
463508044       463584391       463664227       463751347       463851642      
463980326       464094457       464215060       464326313       464430701    
463601385       447941535       449037381       462285636       463015057      
463103481       463190033       463275743       463363564       463433839      
463508135       463584474       463662254       463751396       463851667      
463980839       464094481       464215078       464326529       464430719    
463602110       447919283       449037647       462286162       463015081      
463103556       463190066       463275958       463363762       463433854      
463508143       463584482       463662262       463751412       463851998      
463980896       464094515       464215110       464326537       464430727    
463602532       447919309       449038215       462286550       463015107      
463103572       463190090       463275966       463363804       463434043      
463508176       463584490       463662346       463751503       463852020      
463980904       464094762       464215136       464326560       464430768    
463603100       447919341       449038306       462286584       463015289      
463103580       463190116       463275990       463363929       463434050      
463508200       463584508       463662379       463751743       463852046      
463980946       464094770       464215169       464326586       464430784    
463604389       447920422       449038660       462292228       463015297      
463103846       463190330       463276022       463363952       463434068      
463508218       463584631       463662387       463751768       463852087      
463980995       464094788       464215219       464326594       464430966    
463604744       447921107       449038819       462292418       463015305      
463103853       463190389       463276030       463363978       463434076      
463508283       463584649       463662403       463751784       463852103      
463981100       464094820       464215516       464326602       464431006    
463605089       447924028       449039049       462293218       463015313      
463103903       463190421       463276063       463364091       463434084      
463508366       463584664       463662593       463751792       463852145      
463977918       464094838       464215524       464326867       464431022    
463605436       447924911       449039486       462293333       463015347      
463104018       463190454       463276170       463364125       463434126      
463508382       463584680       463662627       463751800       463852319      
463977942       464094887       464215540       464326891       464431030    
463605964       447925579       449040013       462296021       463015362      
463104026       463190496       463276188       463364141       463434282      
463508390       463584698       463662668       463751826       463852327      
463977991       464095074       464215557       464326925       464431055    
463606665       447925710       449040054       462302753       463015370      
463104042       463190512       463276204       463364166       463434316      
463508408       463584714       463662676       463751966       463852343      
463978007       464095082       464215565       464326958       464431089    
463607028       447925736       449040146       462303504       463015404      
463104497       463190629       463276212       463364174       463434332      
463508440       463584862       463662718       463751974       463852376      
463978023       464095140       464215581       464326966       464431105    
463608760       447926387       449040641       462304536       463015446      
463104547       463190645       463276220       463364182       463434357      
463508473       463584904       463662825       463752030       463852434      
463978262       464095173       464215896       464327154       464431121    
463610337       447928771       449041599       462304775       463015479      
463104620       463190660       463276238       463364331       463434365      
463508481       463584920       463663013       463752089       463852442      
463978312       464095231       464215904       464327162       464431147    
463608844       447928912       449041730       462304924       463015495      
463104638       463190678       463276410       463364356       463434407      
463508499       463584946       463663021       463752105       463852657      
463978320       464095249       464215961       464327204       464431154    
463610642       447929167       449043124       462307927       463015503      
463104646       463190728       463276428       463364364       463434605      
463508549       463584953       463663039       463752121       463852707      
463978346       464095439       464215987       464327220       464431261    
463610725       447929506       449043355       462308073       463015693      
463104950       463190751       463276444       463364430       463434613      
463508564       463584961       463663054       463752253       463852723      
463978379       464095462       464215995       464327261       464431311    
463611616       447929571       449044080       462309915       463015727      
463104976       463190934       463276485       463364448       463434621      
463508572       463584987       463663062       463752329       463852749      
463978403       464095496       464216035       464327295       464431394    
463612440       447929712       449044312       462309964       463015735      
463104992       463190942       463276501       463362343       463434639      
463508648       463585000       463663104       463752337       463852772      
463978619       464095579       464216266       464324821       464431451    
463612739       447931783       449044361       462310673       463015743      
463105015       463190959       463276543       463362350       463434662      
463508879       463585018       463663237       463752360       463852798      
463978635       464095629       464216282       464324896       464431485    
463612879       447932070       449044411       462313206       463015750      
463105049       463190975       463276634       463362368       463434852      
463508887       463585034       463663278       463752394       463853176      
463978643       464095637       464216373       464324904       464431634    
463614354       447932187       449045608       462323148       463015768      
463105072       463191015       463276642       463362384       463434860      
463508903       463585059       463663286       463752576       463853192      
463978676       464095959       464216381       464324912       464431717    
463614396       447932427       449045749       462323346       463015909      
463105296       463189092       463276725       463362400       463434878      
463508911       463585067       463663302       463752584       463853200      
463978692       464096007       464216407       464324946       464431741    
463615013       447932575       449046192       462323411       463015917      
463105338       463189100       463276741       463362459       463434928      
463508945       463585182       463663310       463752592       463853218      
463978700       464096023       464216415       464324987       464431758  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463615781       447932963       449046259       462324005       463015925      
463105346       463189126       463276758       463362707       463434936      
463508994       463585208       463663328       463752626       463853234      
463979005       464096072       464216597       464325307       464431790    
463616201       447934464       449046598       462325762       463015933      
463105411       463189159       463276766       463362749       463435040      
463509109       463585216       463663492       463752634       463853424      
463979039       464096098       464216647       464325323       464432079    
463616532       447934506       449046713       462332206       463015941      
463105445       463189183       463276774       463362814       463435057      
463509133       463585232       463663534       463752642       463853432      
463979054       464096346       464216704       464325380       464432095    
463616623       447934548       449046812       462333584       463015958      
463105502       463189217       463276790       463362822       463435065      
463509158       463585257       463663542       463752816       463853440      
463979088       464096387       464216712       464325398       464432160    
463617738       447935297       449047174       462333956       463016048      
463102392       463189332       463276808       463362889       463435073      
463509166       463585265       463663559       463752824       463853465      
463979161       464096429       464216720       464325505       464432178    
463619254       447935537       449047349       462336207       463016113      
463102418       463189357       463276824       463363051       463435081      
463509182       463585364       463663575       463752832       463853481      
463979195       464096536       464216753       464325513       464432194    
463617969       447936998       449047471       462336470       463016121      
463102426       463189381       463276832       463363085       463435099      
463509190       463585380       463663724       463752923       463853507      
463979377       464096577       464216985       464325661       464432376    
463619791       447937137       449047513       462342395       463016170      
463102517       463189399       463276998       463363119       463435198      
463509364       463585463       463663732       463752931       463853788      
463979468       464096601       464217025       464325687       464432384    
463620138       447937616       449048313       462344680       463016212      
463102533       463189431       463277038       463363143       463435222      
463509380       463585471       463663740       463750885       463853796      
463979567       464096809       464217066       464325711       464432434    
463620690       447937723       449048628       462344706       463016352      
463102541       463189589       463277053       463363283       463435230      
463509406       463585497       463663765       463750901       463853812      
463979575       464096817       464217090       464325737       464432509    
463620955       447937848       449048727       462351370       463016378      
463102749       463189597       463277061       463363325       463435255      
463509414       463585539       463663815       463750935       463853820      
463979583       464096841       464217157       464325745       464432517    
463621540       447937939       449049238       462358987       463016394      
463102798       463189613       463277087       463363382       463435263      
463509430       463585604       463663849       463750984       463853887      
463979773       464096858       464217215       464325752       464432533    
463621888       447939380       449049436       462360249       463016410      
463102814       463189647       463277095       463363416       463435297      
463509455       463585612       463663930       463751024       463853895      
463979815       464096908       464217363       464325950       464432681    
463623090       447939414       449049667       462360488       463016444      
463102871       463189654       463277277       463363440       463435396      
463509646       463585638       463663948       463751164       463854059      
463979823       464096924       464217405       464326008       464432707    
463622738       447939489       449051150       462360769       463016451      
463102939       463189704       463277285       463363457       463435412      
463509679       463585653       463663955       463751206       463854109      
463979872       464096981       464217413       464326016       464432749    
463623801       447940123       449051176       462362781       463016550      
463103192       463189845       463277293       463363606       463435453      
463509687       463585695       463663963       463751222       463854125      
463979930       464096999       464217439       464326073       464432756    
463624650       447941659       449051234       462364068       463016568      
463103200       463189886       463277301       463363648       463435461      
463509695       463585737       463663997       463751271       463854141      
463979955       464097062       464217496       464326099       464432772    
463625939       447941956       449051283       462365032       463016576      
463103283       463189928       463277319       463363663       463435479      
463509703       463585810       463664011       463751289       463854166      
463980367       464097229       464217520       464326107       464433036    
463626473       447942111       449051606       462365115       463016634      
463103291       463189951       463277327       463363671       463435487      
463509810       463585836       463664268       463751305       463851683      
463980482       464097237       464217546       464326354       464433051    
463627190       447942285       449051952       462365123       463016642      
463103382       463190124       463277426       463363689       463433888      
463509836       463585851       463664276       463751511       463851840      
463980490       464097377       464217553       464326362       464433069    
463626325       447942665       449052851       462367061       463016766      
463103408       463190157       463277442       463363739       463433896      
463509851       463585869       463664284       463751537       463851873      
463980599       464097401       464217579       464326370       464433077    
463627240       447942947       449052901       462370156       463016782      
463103655       463190199       463277467       463364000       463433938      
463509869       463585877       463664300       463751586       463851964      
463980748       464097419       464217629       464326438       464433085    
463627729       447943036       449052919       462383811       463016808      
463103671       463190306       463277483       463364026       463433987      
463509885       463585992       463664318       463751628       463851972      
463980755       464097427       464217652       464326453       464433101    
463628560       447943358       449053537       462384975       463016824      
463103747       463190553       463277491       463364034       463433995      
463509893       463586008       463664367       463751644       463852152      
463981118       464097435       464217660       464326503       464433267    
463628768       447943432       449054014       462385238       463016840      
463103754       463190561       463277509       463364083       463434027      
463510032       463586016       463664375       463751867       463852160      
463981126       464097534       464217967       464326628       464433317    
463628842       447943697       449054063       462386947       463017061      
463103788       463190579       463277640       463364190       463434159      
463510057       463586065       463664391       463751909       463852178      
463981167       464097658       464218015       464326651       464433325    
463628891       447944844       449054857       462387945       463017087      
463104141       463190587       463277715       463364232       463434167      
463510073       463586081       463664409       463751925       463852277      
463981183       464097666       464218031       464326677       464433432    
463630343       447944851       449055490       462388448       463017129      
463104182       463190595       463277772       463364240       463434183      
463510107       463586297       463664425       463751933       463852285      
463981233       464097674       464218049       464326693       464433440    
463630814       447945213       449055623       462395484       463017152      
463104208       463190611       463277780       463364273       463434217      
463510115       463586313       463664441       463751941       463852509      
463981340       464097690       464218056       464326792       464431188    
463631390       447945437       449055664       462399007       463017178      
463104224       463190785       463277814       463364323       463434241      
463510123       463586347       463664458       463751958       463852517      
463981399       464097708       464218064       464326842       464431196    
463634139       447945510       449055995       462399445       463015511      
463104307       463190793       463277871       463364513       463434266      
463510255       463586354       463664649       463752147       463852566      
463981449       464097716       464218197       464326990       464431220    
463633412       447945866       449056001       462403114       463015552      
463104356       463190801       463278366       463364547       463434415      
463510289       463586446       463664656       463752162       463852582      
463981472       464098003       464218213       464327014       464431238    
463633891       447947276       449056563       462403270       463015560      
463104661       463190835       463278424       463364562       463434431      
463510305       463586461       463664664       463752170       463852590      
463981571       464098052       464218221       464327022       464431246    
463634303       447947367       449056720       462412099       463015586      
463104695       463190868       463278440       463364588       463434456      
463510321       463586610       463664672       463752188       463852624      
463981597       464098060       464218239       464327097       464431253    
463635987       447947755       449056803       462416215       463015644      
463104711       463190926       463278499       463364596       463434464      
463510339       463586644       463664706       463752196       463852822      
463981928       464098086       464218254       464327113       464431493    
463635037       447948431       449057041       462417809       463015685      
463104778       463191023       463278515       463364604       463434506      
463508663       463586727       463664722       463752204       463852913      
463981951       464098094       464218262       464327147       464431535    
463635755       447948571       449057108       462417890       463015784      
463104786       463191049       463279232       463364620       463434522      
463508721       463586743       463664839       463752436       463852988      
463982033       464098110       464218411       464327337       464431543    
463636753       447950411       449058999       462418641       463015792      
463104877       463191064       463279372       463364638       463434704      
463508754       463586750       463664862       463752469       463853044      
463982041       464098243       464218445       464327386       464431568    
463637165       447950593       449059310       462427121       463015818      
463105106       463191072       463279497       463364661       463434712      
463508770       463585083       463664870       463752501       463853051      
463982058       464098342       464218460       464327394       464431618    
463638676       447950841       449059484       462428707       463015834      
463105114       463191098       463279539       463364695       463434738      
463508796       463585091       463664888       463752535       463853242      
463982090       464098516       464218478       464327402       464431626    
463639542       447950908       449059492       462430232       463015875      
463105130       463191114       463279729       463364703       463434746      
463509018       463585125       463664912       463752543       463853259      
463982330       464098524       464218544       464327410       464431824    
463640482       447951161       449061183       462434408       463015966      
463105171       463191130       463280305       463364760       463434761      
463509026       463585141       463664946       463752667       463853309      
463982348       464098540       464218551       464327444       464431832    
463642272       447951401       449061712       462448465       463015982      
463105254       463191148       463280313       463364901       463434787      
463509059       463585158       463665075       463752675       463853325      
463982371       464098979       464218817       464327469       464431907    
463642405       447952656       449062041       462451139       463015990      
463105270       463191155       463280347       463364919       463434944      
463509067       463585166       463665091       463752683       463853341      
463982413       464099035       464218825       464327543       464431956    
463641357       447952664       449062108       462452350       463016014      
463105528       463191163       463280404       463364935       463434951      
463509075       463585281       463665109       463752717       463853408      
463982470       464099084       464218833       464327550       464432020    
463641662       447952870       449062389       462455437       463016022      
463105536       463191247       463280412       463365007       463434969      
463509216       463585299       463665117       463752733       463853515      
463982504       464099142       464218841       464327592       464432053    
463642355       447953308       449047646       462457201       463016279      
463105544       463191296       463276857       463365031       463434993      
463509224       463585307       463665141       463752741       463853531      
463982702       464099159       464218890       464327626       464432228    
463646547       447953407       449047745       462457474       463016287      
463105569       463191445       463276873       463365049       463435008      
463509240       463585323       463665174       463752949       463853648      
463982710       464099340       464218999       464327634       464432269    
463645291       447953472       449047919       462464769       463016303      
463105676       463191486       463276907       463365262       463435032      
463509265       463585331       463665315       463752956       463853663      
463982736       464099357       464219294       464327840       464432277    
463646638       447955378       449048099       462465964       463016311      
463105684       463191502       463276923       463365270       463435115      
463509323       463585349       463665331       463752964       463853762      
463982744       464099365       464219302       464327857       464432285    
463649020       447955410       449048164       462467259       463016329      
463105692       463191551       463276931       463365296       463435123      
463509471       463585547       463665372       463752980       463853903      
463982827       464099373       464219344       464327865       464432343    
463647222       447955519       449048206       462468836       463016469      
463105700       463191585       463276980       463365320       463435156      
463509505       463585554       463665380       463753020       463853929      
463982868       464099381       464219385       464327873       464432350    
463647750       447955642       449049741       462471574       463016477      
463105734       463191593       463277111       463365346       463435164      
463509513       463585562       463665422       463753053       463853945      
463983122       464099407       464219393       464327931       464432566    
463649343       447955766       449049857       462472101       463016485      
463105742       463191734       463277129       463365387       463435172      
463509539       463585570       463665455       463753061       463853978      
463983148       464099621       464219401       464327964       464432590    
463649921       447955881       449050442       462477332       463016493      
463105775       463191767       463277137       463365528       463435180      
463509562       463585588       463665620       463753079       463853994      
463983221       464099654       464219682       464328178       464432616    
463651760       447958067       449050988       462478652       463016501      
463105973       463191791       463277145       463365536       463435305      
463509570       463585596       463665646       463753111       463854018      
463983254       464099662       464219708       464328186       464432657    
463651802       447958182       449051028       462479627       463016527      
463106039       463191809       463277236       463365544       463435313      
463509711       463585745       463665679       463753137       463854174      
463983270       464099688       464219724       464328194       464432848  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463651695       447958380       449051051       462480492       463016659      
463106070       463191825       463277251       463365569       463435339      
463509752       463585752       463665745       463753152       463854182      
463983544       464099787       464219765       464328210       464432863    
463652800       447958604       449052224       462481508       463016675      
463106088       463191965       463277335       463365585       463435347      
463509778       463585760       463665935       463753194       463854208      
463983593       464099803       464219781       464328269       464432947    
463653667       447958752       449052281       462482670       463016683      
463106096       463191981       463277343       463365601       463435370      
463509794       463585778       463665950       463753509       463854224      
463983759       464097245       464219807       464328285       464432962    
463654251       447959198       449052380       462371790       463016691      
463106104       463192021       463277350       463365775       463435388      
463509802       463585786       463665976       463753533       463854232      
463983866       464097302       464220011       464328392       464432970    
463657155       447961327       449052463       462375023       463016758      
463106211       463192096       463277376       463365841       463435495      
463509919       463585802       463665992       463753590       463854240      
463983957       464097310       464220029       464328418       464432988    
463658815       447961525       449052539       462375965       463016931      
463106229       463192104       463277384       463365866       463435503      
463509943       463585885       463666024       463753608       463854265      
463983973       464097344       464220094       464328426       464433127    
463659367       447962457       449052711       462375999       463016972      
463106245       463192112       463277400       463365874       463435511      
463509950       463585919       463666032       463753616       463854281      
463984161       464097351       464220185       464328434       464433135    
463660472       447962499       449054147       462376609       463016980      
463106252       463192278       463277533       463365882       463435537      
463509984       463585935       463666198       463753970       463854323      
463984187       464097567       464220201       464328459       464433176    
463658963       447962770       449054220       462383373       463017004      
463106294       463192286       463277558       463365890       463435545      
463510016       463585943       463666206       463754002       463854356      
463984237       464097575       464217751       464328467       464433184    
463661033       447944166       449054246       462390451       463017038      
463106310       463192294       463277566       463366187       463435552      
463510024       463585968       463666222       463754010       463854364      
463984252       464097609       464217819       464328616       464433218    
463661470       447944216       449054568       462391657       463017053      
463106427       463192336       463277574       463366195       463435560      
463510131       463585976       463666230       463754044       463854547      
463984310       464097625       464217835       464328624       464433242    
463662833       447944265       449054758       462394107       463017186      
463106450       463192351       463277608       463366203       463435578      
463510156       463586131       463666248       463754085       463854679      
463984336       464097633       464217843       464328657       464433499    
463663708       447944315       449054766       462394461       463017210      
463106484       463192377       463277624       463366229       463435594      
463510172       463586164       463666255       463754093       463854687      
463984476       464097641       464217942       464328749       464433572    
463663864       447944547       449056050       462394503       463017269      
463106492       463192500       463277913       463366245       463435602      
463510180       463586198       463664466       463754234       463854737      
463984518       464097815       464217959       464328772       464433580    
463663526       447944679       449056076       462394651       463017301      
463106500       463192542       463278028       463366252       463435669      
463510206       463586222       463664482       463754242       463854745      
463984575       464097856       464218072       464328780       464433630    
463665638       447945957       449056241       462405069       463017335      
463106518       463192591       463278176       463366427       463435750      
463510214       463586248       463664490       463754275       463854794      
463984583       464097872       464218080       464328962       464433648    
463665653       447946013       449056373       462405184       463017350      
463106609       463192609       463278333       463366443       463435768      
463510347       463586263       463664508       463754283       463854968      
463984732       464097930       464218106       464328970       464433655    
463665547       447946039       449056464       462405333       463017368      
463106617       463192617       463278564       463366450       463435776      
463510396       463586529       463664581       463754291       463854976      
463981613       464097955       464218155       464328988       464433697    
463666396       447946120       449056555       462406182       463017376      
463106633       463192658       463278663       463366476       463435784      
463510438       463586537       463664631       463754309       463854984      
463981712       464097971       464218171       464329002       464433713    
463667519       447946161       449057694       462406471       463017384      
463106641       463192807       463278770       463366484       463435792      
463510461       463586545       463664730       463754465       463854992      
463981761       464098128       464218189       464329028       464433721    
463667576       447946260       449057843       462406729       463017434      
463106658       463192815       463278838       463366492       463435800      
463510503       463586552       463664763       463754473       463855056      
463981829       464098136       464218270       464329051       464433739    
463666685       447949108       449058510       462421249       463017467      
463106666       463192823       463278929       463366641       463436014      
463510529       463586578       463664771       463754481       463855106      
463981852       464098144       464218288       464329234       464433747    
463666735       447949371       449058544       462422338       463017608      
463106740       463192856       463278952       463366666       463436030      
463510537       463586586       463664789       463754515       463855387      
463982108       464098185       464218296       464329283       464433762    
463667634       447949413       449058718       462423377       463017616      
463106765       463192864       463279778       463366690       463436048      
463510586       463586768       463664797       463754523       463855445      
463982181       464098193       464218312       464329291       464434000    
463668103       447949611       449058767       462423872       463017632      
463106781       463192898       463279885       463366708       463436055      
463510610       463586776       463664813       463754531       463855494      
463982215       464098219       464218361       464329309       464434018    
463668491       447950171       449060805       462425661       463017657      
463106807       463193086       463279984       463366740       463436063      
463510628       463586792       463664953       463754648       463855544      
463982223       464098557       464218379       464329317       464434059    
463669077       447950254       449060813       462439761       463017665      
463106849       463193094       463280099       463366757       463436097      
463510743       463586826       463664979       463754655       463855593      
463982280       464098573       464218569       464329333       464434067    
463672519       447951484       449060847       462440348       463017681      
463107060       463193102       463280511       463364802       463436196      
463510750       463586842       463664995       463754663       463855932      
463982520       464098581       464218577       464329515       464434109    
463674085       447951542       449060854       462440728       463017806      
463107094       463193110       463280552       463364836       463436220      
463510776       463586883       463665034       463754689       463855940      
463982538       464098722       464218676       464329523       464434125    
463674622       447951666       449061142       462444233       463017822      
463107102       463193128       463280610       463364844       463436238      
463510784       463586909       463665042       463754697       463855957      
463982587       464098847       464218734       464329556       464434281    
463674655       447951849       449061159       462444712       463017848      
463107128       463193136       463280701       463364851       463436246      
463510818       463586933       463665059       463754986       463856005      
463982595       464098938       464218767       464329572       464434299    
463675173       447952102       449062801       462446113       463017863      
463107144       463191304       463280719       463364869       463436279      
463510826       463586958       463665182       463754994       463856021      
463982611       464099209       464218775       464329598       464434349    
463676775       447952342       449062827       462458779       463017897      
463107151       463191312       463280776       463364893       463436287      
463510925       463586966       463665190       463755009       463856054      
463982686       464099258       464219005       464329606       464434364    
463679217       447954009       449062926       462458803       463017913      
463107292       463191338       463280784       463365056       463436402      
463510958       463587055       463665224       463755033       463856302      
463982876       464099266       464219062       464327675       464434372    
463679357       447954074       449063015       462459199       463018085      
463107359       463191353       463280792       463365064       463436428      
463510974       463587063       463665232       463755082       463856310      
463982934       464099308       464219112       464327725       464434398    
463680082       447954157       449063866       462461385       463018093      
463107367       463191361       463280800       463365114       463436444      
463511030       463587238       463665240       463755322       463856336      
463982959       464099316       464219120       464327733       464434463    
463683060       447954884       449064054       462462193       463018119      
463107383       463191403       463280826       463365163       463436493      
463511063       463587246       463665265       463755330       463856344      
463983023       464099324       464219179       464327741       464434471    
463681627       447954900       449064161       462473240       463018135      
463107409       463191643       463280974       463365221       463436519      
463511071       463587253       463665463       463755397       463856351      
463983080       464099423       464219211       464327824       464434497    
463681767       447955360       449064229       462474057       463018143      
463107417       463191668       463280990       463365395       463436527      
463511188       463587261       463665471       463755421       463856542      
463983114       464099480       464219435       464327832       464434562    
463682559       447956764       449064237       462474065       463018176      
463105833       463191676       463281006       463365437       463436618      
463511238       463587295       463665554       463755462       463856559      
463983320       464099563       464219500       464328004       464434604    
463682997       447957317       449064294       462474602       463018341      
463105858       463191692       463281014       463365478       463436626      
463511253       463587303       463665570       463755488       463856567      
463983338       464099571       464219534       464328020       464434646    
463684357       447957598       449064419       462475989       463018358      
463105874       463191700       463281022       463365486       463436634      
463511303       463587444       463665604       463753202       463856575      
463983429       464099597       464219542       464328046       464434786    
463686501       447957788       449065838       462476466       463018374      
463105882       463191726       463281097       463365494       463436642      
463511311       463587469       463665794       463753236       463856583      
463983510       464099829       464219567       464328087       464434794    
463686741       447957903       449066125       462483900       463018416      
463105916       463191833       463281212       463365502       463436717      
463511345       463587543       463665828       463753251       463856609      
463983528       464099837       464219641       464328095       464434802    
463686923       447959446       449066273       462484312       463018424      
463105957       463191858       463281287       463365627       463436832      
463511501       463587550       463665844       463753343       463856781      
463983536       464099860       464219906       464328111       464434810    
463686840       447959610       449066406       462488628       463018507      
463106120       463191866       463281295       463365684       463436840      
463511519       463587568       463665885       463753392       463856799      
463983981       464099878       464219914       464328293       464434828    
463687087       447960147       449066679       462492083       463018606      
463106138       463191874       463281311       463365700       463436865      
463511535       463587576       463665893       463753442       463856807      
463984013       464099936       464219963       464328301       464434836    
463688325       447960550       449067628       462494030       463018622      
463106153       463191908       463281345       463365742       463436899      
463511543       463587691       463665927       463753681       463856815      
463984021       464099993       464219997       464328319       464435015    
463688887       447961020       449067743       462494188       463018630      
463106161       463191957       463281543       463365759       463436931      
463511550       463587725       463666107       463753699       463854380      
463984120       464100007       464220003       464328350       464435049    
463687913       447962846       449067933       462495284       463018671      
463106195       463192138       463281568       463365767       463436956      
463511592       463587741       463666131       463753756       463854448      
463984138       464100023       464220219       464328368       464435056    
463689430       447962861       449068436       462495540       463018697      
463106203       463192146       463281576       463365957       463437095      
463511808       463587766       463666149       463753772       463854463      
463984153       464100031       464220227       464328376       464435072    
463691378       447963422       449068444       462497025       463018705      
463106328       463192179       463281584       463365981       463437137      
463511816       463587782       463666164       463753806       463854489      
463984344       464100098       464220250       464328475       464435080    
463691519       447963745       449069467       462499245       463018820      
463106336       463192211       463281667       463366013       463437152      
463511840       463587790       463666172       463753954       463854844      
463984385       464100197       464220268       464328509       464435163    
463693465       447963828       449069707       462500307       463018846      
463106351       463192237       463281675       463366088       463437178      
463511873       463587931       463666180       463754119       463854869      
463984393       464100213       464220276       464328517       464435429    
463694190       447964065       449069921       462500349       463018861      
463106369       463192393       463281899       463366112       463437202      
463511907       463587956       463666289       463754150       463854877      
463984427       464100403       464220359       464328566       464435445    
463694521       447964149       449069970       462516501       463018887      
463106377       463192401       463281907       463366302       463437228      
463511915       463587972       463666297       463754192       463854901      
463984765       464100429       464220367       464328590       464435460    
463695759       447964180       449070069       462522871       463018895      
463106419       463192419       463281931       463366369       463435677      
463512053       463587980       463666305       463754200       463854919      
463984807       464100437       464220425       464328608       464435502  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463696161       447964800       449070242       462523887       463018911      
463106526       463192476       463281949       463366377       463435685      
463512087       463587998       463666321       463754218       463854950      
463984815       464100445       464220458       464328814       464435551    
463697169       447965062       449070812       462524380       463019117      
463106534       463192484       463281956       463366385       463435701      
463512095       463588004       463666347       463754317       463855148      
463984831       464100478       464220466       464328863       464435569    
463697979       447965237       449071240       462524513       463019166      
463106559       463192492       463282079       463366393       463435727      
463512103       463588152       463666362       463754325       463855213      
463984914       464100577       464220490       464328871       464435734    
463698076       447965294       449071257       462524661       463019174      
463106567       463192674       463282111       463366401       463435735      
463512111       463588160       463666370       463754374       463855262      
463984922       464100817       464220672       464328897       464435742    
463698464       447966615       449071299       462534710       463019182      
463106575       463192682       463282152       463366500       463435743      
463512137       463588194       463666388       463754408       463855270      
463984930       464100866       464220730       464328939       464435817    
463699876       447967118       449071349       462537630       463019190      
463106591       463192724       463282178       463366518       463435842      
463512277       463588210       463666404       463754424       463855338      
463984963       464100916       464220748       464328947       464435825    
463700989       447967373       449071471       462537887       463019208      
463106674       463192732       463282194       463366526       463435859      
463512285       463588228       463666420       463754457       463855676      
463984971       464101039       464220755       464329085       464435874    
463701698       447967498       449072412       462538489       463017491      
463106682       463192765       463282202       463366591       463435867      
463512301       463588244       463666453       463754549       463855684      
463985036       464101278       464220763       464329093       464435882    
463699710       447967506       449072578       462538588       463017509      
463106690       463192799       463282418       463366609       463435883      
463512319       463588350       463666545       463754556       463855767      
463985051       464101393       464220813       464329143       464433770    
463700419       447967563       449072677       462543687       463017517      
463106708       463192914       463282426       463366625       463436006      
463512327       463588376       463666552       463754564       463855809      
463985275       464101401       464221027       464329150       464433820    
463703785       447968843       449072735       462543778       463017541      
463106716       463192948       463282475       463366773       463436113      
463512335       463588384       463666560       463754572       463855817      
463985309       464101419       464221084       464329176       464433929    
463703306       447968884       449072743       462544644       463017582      
463106732       463192971       463282509       463366807       463436121      
463510644       463588392       463666586       463754622       463855890      
463985325       464101443       464221092       464329374       464433937    
463705541       447969155       449073048       462547043       463017590      
463106864       463192989       463282517       463366906       463436147      
463510651       463588400       463666602       463754630       463856062      
463985333       464101500       464221118       464329408       464433978    
463706655       447969189       449074483       462547084       463017715      
463106906       463193060       463282590       463366922       463436154      
463510669       463588541       463666628       463754713       463856146      
463985473       464101898       464221159       464329424       464433994    
463708180       447969239       449074574       462548611       463017749      
463106930       463193144       463282707       463366930       463436162      
463510693       463588566       463666750       463754721       463856153      
463985739       464101963       464221175       464329440       464434158    
463708669       447969445       449074897       462553165       463017772      
463107011       463193151       463282723       463366948       463436170      
463510719       463588608       463666826       463754747       463856229      
463985788       464102045       464221415       464329465       464434166    
463707265       447970567       449075100       462553934       463017780      
463107045       463193169       463282780       463366955       463436303      
463510735       463588616       463666867       463754903       463856278      
463985820       464102094       464221456       464329481       464434190    
463707273       447970591       449075175       462555632       463017798      
463107169       463193177       463282814       463366963       463436329      
463510834       463588624       463666917       463754937       463856294      
463985846       464102110       464221514       464329630       464434208    
463707497       447970740       449075415       462555723       463017939      
463107201       463193193       463282830       463366971       463436352      
463510859       463588640       463666933       463754952       463856450      
463985887       464102136       464221522       464329663       464434224    
463708974       447970815       449076082       462557026       463017970      
463107227       463193268       463282855       463366989       463436378      
463510867       463587089       463666941       463755090       463856468      
463985911       464102565       464221548       464329804       464434240    
463709360       447971151       449076157       462558180       463017988      
463107243       463193276       463280834       463366997       463436386      
463510883       463587105       463667071       463755132       463856492      
463986166       464102573       464221563       464329820       464434406    
463710327       447971581       449076363       462565938       463018002      
463107250       463193284       463280867       463367003       463436394      
463510891       463587113       463667089       463755173       463856500      
463986174       464102607       464221837       464329853       464434414    
463712604       447973231       449076678       462566183       463018028      
463107268       463193300       463280883       463367136       463436543      
463510917       463587121       463667113       463755215       463856518      
463986190       464102656       464221886       464329861       464434422    
463712646       447973769       449076702       462568627       463018036      
463107433       463193318       463280917       463367144       463436550      
463511089       463587162       463667121       463755306       463856534      
463986224       464102672       464222017       464329895       464434430    
463712661       447973785       449064591       462568957       463018184      
463107524       463193334       463280925       463367151       463436568      
463511097       463587204       463667139       463755504       463856617      
463986257       464102680       464222025       464329903       464434448    
463713925       447973876       449064708       462572116       463018234      
463107557       463193367       463280958       463367185       463436584      
463511113       463587311       463667147       463755538       463856625      
463986489       464103142       464222108       464329952       464434455    
463712471       447974304       449064815       462587064       463018242      
463107581       463193557       463281105       463367201       463436592      
463511121       463587345       463667261       463755553       463856674      
463986505       464103183       464222348       464329978       464434687    
463716415       447974403       449065036       462587346       463018259      
463107607       463193565       463281113       463367375       463436600      
463511139       463587360       463667295       463755579       463856724      
463986547       464103217       464222371       464329986       464434711    
463716753       447976168       449065655       462587593       463018283      
463107623       463193573       463281147       463367391       463436733      
463511147       463587378       463667303       463755611       463856732      
463986588       464103340       464222413       464330018       464434729    
463716266       447976697       449065721       462589078       463018291      
463107714       463193599       463281170       463367409       463436741      
463511360       463587394       463667329       463755645       463856757      
463986604       464103373       464222454       464330109       464434737    
463716324       447976796       449066729       462589482       463018515      
463107730       463193631       463281196       463367441       463436782      
463511436       463587402       463667378       463755652       463856898      
463986612       464103530       464222496       464330117       464434745    
463717983       447977430       449066794       462590894       463018523      
463107763       463193979       463281204       463367458       463436816      
463511477       463587592       463667394       463755686       463856930      
463986901       464103589       464222736       464330133       464434760    
463719096       447978131       449066869       462600909       463018531      
463107771       463193995       463281352       463367763       463436824      
463511485       463587600       463667568       463755744       463856948      
463986927       464103621       464222744       464330158       464434844    
463719914       447978305       449067206       462601816       463018549      
463107805       463194068       463281428       463367797       463436998      
463511493       463587618       463667584       463755751       463856955      
463986968       464103662       464222769       464330166       464434877    
463719153       447978750       449067453       462602343       463018564      
463107938       463194076       463281444       463367821       463437004      
463511626       463587626       463667600       463755785       463856971      
463986984       464103670       464222785       464330240       464434901    
463719435       447979246       449068766       462603002       463018598      
463107961       463194100       463281469       463367839       463437020      
463511642       463587634       463667626       463755801       463857003      
463986992       464103720       464222801       464330406       464434935    
463721126       447979444       449068774       462613985       463018747      
463107987       463194399       463281501       463367870       463437038      
463511691       463587642       463667725       463756031       463857078      
463987081       464100221       464222827       464330414       464434950    
463720938       447980962       449068816       462614108       463018754      
463108019       463194407       463281519       463367888       463437046      
463511717       463587816       463667733       463756080       463857151      
463987438       464100270       464223064       464330422       464435007    
463721001       447981150       449068980       462500828       463018762      
463108191       463194423       463281683       463368092       463437053      
463511741       463587824       463667758       463756122       463857219      
463987453       464100296       464223098       464330430       464435221    
463721571       447981226       449069459       462504747       463018770      
463108233       463194456       463281709       463368118       463437236      
463511790       463587857       463667808       463756148       463857276      
463987479       464100312       464223122       464330471       464435254    
463723221       447981358       449070275       462510207       463018796      
463108266       463194480       463281717       463368142       463437244      
463511931       463587873       463667824       463756163       463857334      
463987545       464100353       464223148       464330521       464435320    
463723858       447981564       449070473       462511759       463018812      
463108316       463194498       463281766       463368159       463437251      
463511972       463587881       463667857       463756171       463857631      
463987644       464100361       464223163       464330638       464435338    
463726026       447981838       449070614       462513045       463018945      
463108324       463194670       463281857       463368167       463437301      
463511980       463587923       463667980       463756304       463857698      
463987651       464100601       464223213       464330661       464435361    
463728626       447965385       449070622       462525171       463018978      
463108332       463194704       463281873       463368183       463437327      
463512004       463588038       463668004       463756346       463857714      
463988170       464100627       464220557       464330703       464435577    
463727677       447965476       449070721       462527045       463019026      
463108514       463194712       463281964       463368316       463437343      
463512012       463588046       463668012       463756353       463857730      
463988196       464100692       464220565       464330745       464435593    
463731737       447965526       449070788       462528142       463019083      
463108530       463194720       463282004       463368324       463437368      
463512020       463588061       463668038       463756379       463857797      
463988410       464100726       464220581       464330752       464435619    
463733238       447965690       449071513       462528605       463019216      
463108571       463194761       463282020       463368357       463437392      
463512186       463588111       463668046       463756387       463857854      
463988428       464100791       464220599       464330760       464435668    
463735084       447965849       449071901       462528977       463019224      
463108647       463194977       463282046       463368399       463437467      
463512228       463588129       463668079       463756395       463858043      
463988477       464101088       464220607       464330935       464435718    
463735431       447966110       449072016       462531401       463019240      
463108654       463195008       463282053       463368464       463437475      
463512236       463588145       463666461       463756528       463858076      
463988592       464101096       464220623       464330976       464435726    
463733345       447967753       449072099       462540725       463019273      
463108688       463195016       463282061       463368472       463437483      
463512244       463588251       463666479       463756544       463858118      
463985077       464101112       464220821       464331008       464435890    
463734814       447967811       449072180       462541459       463019331      
463108860       463195099       463282228       463368688       463437582      
463512251       463588285       463666495       463756577       463858126      
463985093       464101161       464220854       464331081       464435908    
463736264       447967944       449072297       462542515       463019349      
463108886       463195123       463282244       463368696       463437590      
463512269       463588293       463666503       463756627       463858159      
463985135       464101187       464220862       464331198       464435916    
463736660       447968066       449073501       462542747       463019398      
463108894       463195149       463282277       463368704       463437608      
463512350       463588327       463666529       463756643       463858217      
463985150       464101237       464220888       464331420       464435924    
463738476       447968157       449073675       462549122       463019414      
463108944       463195255       463282327       463368712       463437624      
463512368       463588335       463666537       463756668       463858340      
463985218       464101542       464220896       464331438       464435957    
463738815       447969502       449073709       462550765       463019455      
463108951       463195362       463282343       463368738       463437632      
463512392       463588418       463666636       463756841       463858357      
463985267       464101559       464220953       464331453       464436005    
463742742       447969601       449073956       462551334       463019471      
463109017       463195370       463282350       463368761       463437640      
463512400       463588459       463666669       463756858       463858365      
463985499       464101567       464221209       464331487       464436013    
463742049       447969619       449074004       462551607       463019489      
463109322       463195388       463282624       463368993       463437731      
463512418       463588509       463666727       463756866       463858373      
463985507       464101666       464221217       464331495       464436021  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463742783       447969999       449074046       462551714       463019497      
463109355       463195453       463282657       463369041       463437764      
463512434       463588517       463666743       463756882       463858399      
463985572       464101740       464221332       464331503       464436039    
463743187       447970179       449075456       462552043       463019661      
463109363       463195651       463282665       463369074       463437772      
463512442       463588525       463666958       463756908       463858423      
463985630       464101815       464221357       464331677       464436047    
463744342       447970518       449075514       462558198       463019695      
463109371       463195693       463282673       463369082       463437780      
463512459       463588533       463666982       463757054       463858647      
463985648       464102235       464221365       464331685       464436070    
463745539       447971607       449075670       462558941       463019703      
463109389       463195727       463282681       463369140       463437806      
463512467       463588665       463667006       463757070       463858688      
463985697       464102276       464221407       464331727       464436112    
463745901       447971656       449075720       462560244       463019729      
463109405       463195750       463282699       463369165       463437814      
463512475       463588673       463667030       463757104       463858696      
463985937       464102318       464221597       464331743       464436278    
463746321       447972209       449075795       462563222       463019760      
463109587       463195784       463282871       463367011       463437921      
463512483       463588681       463667055       463757120       463858712      
463985952       464102425       464221639       464331750       464436328    
463745794       447972365       449075902       462564188       463019778      
463109595       463195818       463282913       463367045       463437939      
463512491       463588723       463667063       463757138       463858761      
463985960       464102466       464221647       464331768       464436336    
463746115       447972837       449076728       462565268       463019927      
463109611       463193425       463282921       463367060       463437947      
463512582       463588731       463667162       463757146       463858787      
463986018       464102532       464221662       464331909       464436369    
463748681       447973215       449077122       462574120       463019935      
463109629       463193441       463282962       463367086       463437962      
463512590       463588772       463667170       463757393       463858977      
463986034       464102698       464221779       464331933       464436377    
463748251       447974411       449077247       462574955       463019943      
463109744       463193466       463282996       463367102       463437988      
463512608       463588814       463667220       463757427       463858985      
463986067       464102730       464221787       464331941       464436385    
463750851       447974791       449077353       462577305       463019950      
463109959       463193474       463283002       463367219       463437996      
463512616       463588822       463667238       463757443       463859017      
463986265       464102748       464222116       464331966       464436666    
463750877       447975178       449077726       462577743       463019992      
463110056       463193490       463283010       463367235       463438093      
463512624       463588830       463667246       463757450       463859041      
463986273       464102813       464222157       464331974       464436724    
463751040       447975509       449078179       462579855       463020198      
463110064       463193532       463283028       463367243       463438101      
463512632       463588871       463667253       463757476       463859066      
463986281       464102839       464222215       464331982       464436732    
463751123       447975640       449078203       462592296       463020248      
463110080       463193656       463283036       463367250       463438119      
463512749       463588939       463667436       463757500       463859074      
463986307       464103399       464222272       464330026       464436799    
463751339       447975665       449078278       462595380       463020271      
463110106       463193722       463283044       463367318       463438135      
463512756       463589010       463667444       463757666       463859306      
463986406       464103464       464222314       464330034       464436856    
463752220       447977513       449078377       462597527       463020289      
463110155       463193748       463283051       463367359       463438143      
463512822       463589036       463667477       463757690       463859330      
463986414       464103472       464222330       464330042       464436864    
463752758       447977570       449078484       462599226       463020297      
463107813       463193813       463283150       463367474       463438150      
463512848       463589044       463667485       463757708       463859363      
463986638       464103480       464222520       464330059       464437227    
463750976       447977604       449078690       462600891       463020305      
463107821       463193847       463283184       463367516       463438259      
463512913       463589051       463667493       463757732       463859371      
463986646       464103498       464222538       464330075       464437235    
463751669       447977729       449078724       462614272       463020511      
463107847       463193953       463283192       463367649       463438275      
463512921       463589093       463667501       463757740       463859637      
463986695       464103506       464222561       464330083       464437292    
463752550       447977737       449079649       462615113       463020537      
463107870       463194159       463283218       463367656       463438283      
463513093       463589275       463667642       463757781       463859645      
463986729       464103761       464222595       464330273       464437300    
463753657       447977877       449079938       462615287       463020560      
463107912       463194241       463283234       463367722       463438291      
463513127       463589333       463667659       463755819       463859652      
463986810       464103902       464222686       464330281       464437359    
463754671       447979733       449080266       462618638       463020628      
463107920       463194274       463283259       463367730       463438309      
463513143       463589341       463667667       463755827       463859710      
463986836       464103969       464222694       464330323       464437425    
463754978       447979782       449080621       462618893       463020651      
463108076       463194290       463283382       463367904       463438416      
463513150       463589358       463667683       463755835       463859728      
463987164       464104041       464222843       464330364       464437714    
463754143       447980335       449081371       462620188       463020669      
463108100       463194316       463283390       463367912       463438424      
463513192       463589374       463667691       463755884       463859785      
463987230       464104082       464222892       464330372       464437722    
463755280       447980699       449082064       462622135       463020768      
463108118       463194506       463283416       463367961       463438440      
463513358       463589382       463667865       463755900       463857359      
463987255       464104116       464222942       464330539       464437730    
463756890       447980830       449082338       462624248       463020776      
463108159       463194522       463283457       463368001       463438457      
463513374       463589507       463667873       463756023       463857441      
463987321       464104124       464223015       464330547       464437748    
463756759       447980905       449082346       462624644       463020784      
463108175       463194548       463283630       463368019       463438465      
463513382       463589531       463667915       463756213       463857490      
463987347       464104207       464223049       464330554       464437755    
463757302       447981903       449082452       462626326       463020800      
463108183       463194597       463283648       463368050       463438473      
463513390       463589556       463667931       463756221       463857532      
463987412       464104215       464223056       464330562       464437763    
463757633       447981937       449083336       462627233       463020867      
463108340       463194621       463283655       463368209       463438564      
463513408       463589564       463667956       463756254       463857599      
463987669       464104223       464223221       464330588       464437888    
463758060       447981994       449083369       462628405       463020925      
463108365       463194811       463283663       463368241       463438580      
463513416       463589580       463667972       463756262       463857896      
463987800       464104272       464223296       464330604       464437912    
463758557       447982174       449083633       462639725       463021014      
463108415       463194852       463283721       463368266       463438598      
463513531       463589598       463668137       463756270       463857912      
463987818       464104322       464223312       464330778       464437946    
463760470       447982257       449084110       462639840       463021022      
463108456       463194902       463283739       463368282       463438606      
463513564       463589713       463668145       463756296       463857946      
463988006       464104439       464223338       464330786       464437953    
463761304       447982281       449084292       462639923       463021055      
463108498       463194910       463283887       463368290       463438614      
463513671       463589747       463668152       463756403       463857961      
463988154       464104447       464223346       464330802       464437961    
463762252       447982422       449084409       462645276       463021063      
463108696       463194928       463283895       463368308       463438622      
463513697       463589762       463668178       463756437       463858001      
463988626       464104587       464223411       464330810       464438027    
463762336       447982778       449086396       462645490       463021071      
463108753       463194936       463283994       463368530       463437491      
463513705       463589796       463668186       463756452       463858027      
463988675       464104645       464223510       464330851       464438134    
463763516       447983248       449086487       462653718       463021089      
463108787       463195164       463284026       463368548       463437517      
463513713       463589820       463668194       463756460       463858233      
463988709       464104660       464223528       464330919       464438142    
463763789       447983438       449086495       462654005       463021220      
463108795       463195180       463284190       463368605       463437525      
463513812       463589838       463668202       463756486       463858266      
463988733       464104694       464223544       464331222       464438159    
463765438       447983685       449086644       462655077       463021246      
463108829       463195214       463284208       463368621       463437533      
463513820       463589937       463668251       463756494       463858282      
463988758       464104868       464223577       464331248       464438167    
463766055       447983735       449086792       462655705       463021303      
463108837       463195222       463284224       463368647       463437558      
463513838       463589952       463668285       463756718       463858308      
463988766       464104876       464223601       464331305       464438183    
463766386       447984493       449086909       462656109       463021337      
463109025       463195230       463284232       463368654       463437574      
463513861       463589978       463668301       463756742       463858324      
463988774       464104918       464223981       464331321       464438217    
463767442       447985441       449087758       462656513       463021345      
463109041       463195248       463284240       463368845       463437673      
463513929       463589994       463668327       463756775       463858332      
463988857       464104983       464224021       464331339       464438373    
463767707       447985631       449087915       462666611       463021436      
463109090       463195495       463284372       463368852       463437681      
463513937       463590026       463668426       463756809       463858449      
463988923       464105402       464224054       464331388       464438407    
463768093       447985813       449087949       462669540       463019547      
463109173       463195511       463284414       463368928       463437699      
463514018       463590067       463668434       463756833       463858514      
463988964       464105469       464224096       464331552       464438456    
463767251       447986084       449087956       462670613       463019562      
463109207       463195537       463284422       463368951       463437715      
463514034       463590190       463668442       463756924       463858530      
463989319       464105477       464224120       464331578       464438464    
463768168       447986365       449088194       462672437       463019588      
463109272       463195594       463284463       463368977       463437723      
463514059       463590208       463668459       463756932       463858555      
463989376       464105485       464224369       464331586       464438472    
463768309       447987959       449088509       462676693       463019596      
463109439       463195610       463284497       463369223       463437822      
463514075       463590224       463668467       463756965       463858613      
463989400       464105493       464224377       464331594       464438498    
463768390       447987967       449090166       462677238       463019604      
463109454       463195644       463284570       463369231       463437830      
463514091       463590232       463668475       463756973       463858845      
463989418       464105782       464224427       464331651       464436120    
463768903       447988270       449090273       462689571       463019638      
463109470       463195867       463284588       463369256       463437855      
463514109       463590265       463668608       463756981       463858878      
463989426       464105816       464224468       464331669       464436161    
463769232       447988908       449090372       462691395       463019794      
463109488       463195875       463284604       463369272       463437871      
463512517       463590273       463668616       463757039       463858902      
463989434       464105881       464224476       464331792       464436195    
463769661       447989096       449090398       462692633       463019844      
463109546       463195883       463284653       463369314       463437889      
463512525       463590372       463668657       463757252       463858910      
463989632       464105915       464224484       464331818       464436229    
463771162       447990391       449090562       462693193       463019877      
463109561       463195909       463284679       463369363       463437897      
463512541       463590380       463668673       463757260       463858928      
463989640       464105956       464224765       464331826       464436252    
463771451       447990573       449090752       462696279       463019885      
463109777       463195917       463283069       463369371       463438002      
463512558       463590398       463668731       463757336       463858969      
463989707       464106285       464224781       464331834       464436260    
463772426       447990599       449091347       462712738       463019893      
463109785       463195933       463283077       463369462       463438028      
463512566       463590406       463668764       463757344       463859090      
463989723       464106319       464224807       464331842       464436419    
463772079       447990615       449091354       462719444       463019919      
463109835       463195958       463283093       463369470       463438036      
463512574       463590414       463668913       463757385       463859140      
463989798       464106350       464224815       464331867       464436484    
463772814       447990805       449091560       462721408       463020016      
463109843       463195982       463283101       463369504       463438044      
463512657       463590422       463668921       463757518       463859165      
463989996       464106384       464224823       464332006       464436518    
463775056       447994393       449091602       462722695       463020040      
463109868       463196006       463283135       463369520       463438077      
463512673       463588947       463668954       463757559       463859231      
463990002       464106418       464224856       464332014       464436534    
463775064       448013870       449091974       462727637       463020099      
463109926       463196014       463283267       463369710       463438085      
463512681       463588954       463669002       463757591       463859256      
463990010       464106434       464224963       464332022       464436567  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463773200       448014308       449091982       462745910       463020123      
463110163       463196022       463283275       463369728       463438168      
463512707       463588962       463669028       463757609       463859439      
463990051       464106624       464224989       464332048       464436617    
463774117       448019844       449078831       462747635       463020131      
463110171       463196030       463283317       463369744       463438184      
463512715       463588970       463669036       463757617       463859454      
463990085       464106723       464224997       464332071       464436963    
463776211       448020271       449078906       462751314       463020156      
463110189       463196188       463283325       463369751       463438192      
463512723       463588988       463669150       463757849       463859462      
463990143       464106855       464225028       464332097       464436989    
463777144       448032136       449079086       462752221       463020362      
463110197       463196196       463283333       463369769       463438218      
463512947       463589002       463669176       463757856       463859504      
463990432       464106939       464225036       464332105       464437045    
463777409       448032706       449079375       462753872       463020412      
463110213       463196212       463283358       463369827       463438226      
463512954       463589184       463669192       463757880       463859546      
463990614       464106962       464225044       464332113       464437094    
463777920       448037051       449079417       462757469       463020420      
463110221       463196220       463283507       463370015       463438234      
463512962       463589200       463669200       463757898       463859561      
463990622       464107127       464225176       464332121       464437102    
463780825       448041772       449080860       462783333       463020438      
463110239       463196246       463283523       463370023       463438317      
463512970       463589218       463669218       463757955       463859793      
463990671       464107176       464225242       464332139       464437193    
463783043       448042119       449080985       462784562       463020461      
463110304       463196279       463283531       463370056       463438333      
463513010       463589234       463669226       463757989       463859868      
463990739       464107184       464225283       464332154       464437524    
463783357       448044578       449081009       462800236       463020487      
463110312       463196527       463283549       463370072       463438358      
463513036       463589259       463669366       463758011       463859892      
463990960       464107275       464225291       464332162       464437557    
463783779       448057331       449081090       462806191       463020693      
463110353       463196550       463283572       463370080       463438366      
463513200       463589267       463669408       463758052       463859900      
463990994       464107309       464225358       464332246       464437565    
463785675       448059220       449081116       462810904       463020701      
463110361       463196568       463283754       463370114       463438390      
463513218       463589390       463669416       463758102       463859918      
463991109       464107317       464225580       464332261       464437581    
463785808       448061333       449081256       462815804       463020719      
463110593       463196576       463283770       463370247       463438408      
463513275       463589408       463669440       463758144       463859983      
463991133       464104330       464225655       464332279       464437623    
463786608       448066860       449082684       462628686       463020727      
463110601       463196600       463283788       463370320       463438499      
463513333       463589432       463669457       463758177       463860023      
463991166       464104348       464225663       464332295       464437664    
463786889       448067124       449082858       462629528       463020743      
463110619       463196642       463283804       463370353       463438515      
463513341       463589465       463669473       463758284       463860072      
463991257       464104389       464225705       464332311       464437771    
463788703       448072660       449082957       462630849       463020750      
463110676       463196766       463283812       463370361       463438523      
463513440       463589481       463669689       463758359       463860114      
463991455       464104397       464225713       464332436       464437805    
463788851       448076760       449083161       462630906       463020933      
463110692       463196816       463283861       463370395       463438531      
463513473       463589499       463669697       463758417       463860155      
463991547       464104421       464225721       464332444       464437839    
463789669       448077776       449083195       462635053       463020941      
463110734       463196832       463284059       463370429       463438549      
463513499       463589622       463669705       463758466       463860361      
463991554       464104702       464225903       464332451       464437847    
463794776       448082727       449084482       462645607       463020958      
463110999       463196840       463284067       463370585       463438556      
463513515       463589630       463669762       463758615       463860429      
463991653       464104736       464225929       464332469       464437862    
463794792       448085811       449084490       462646217       463020974      
463111039       463196857       463284083       463370593       463438630      
463513523       463589648       463669796       463758813       463860452      
463991661       464104744       464225994       464332477       464437870    
463794479       448089714       449084987       462647801       463020982      
463111054       463197061       463284091       463370601       463438648      
463513721       463589671       463669838       463758821       463860460      
463991984       464104769       464226000       464332485       464438035    
463795229       447983768       449085307       462651928       463021006      
463111062       463197079       463284125       463370643       463438655      
463513739       463589697       463669994       463758847       463860478      
463992008       464104793       464226018       464332576       464438043    
463797472       447983776       449085570       462652504       463021097      
463111070       463197087       463284133       463370718       463438663      
463513754       463589705       463670000       463758888       463860486      
463992073       464104850       464226034       464332584       464438068    
463796193       447983834       449086230       462653155       463021113      
463111260       463197095       463284257       463370825       463438671      
463513762       463589846       463670018       463758896       463860635      
463992123       464105188       464223643       464332592       464438076    
463796268       447984030       449086917       462658824       463021147      
463111328       463197129       463284265       463370841       463438689      
463513770       463589853       463670026       463758946       463860643      
463992149       464105204       464223676       464332626       464438084    
463796441       447984253       449087006       462659202       463021154      
463111336       463197160       463284273       463370866       463438697      
463513804       463589895       463670042       463759076       463860650      
463992214       464105238       464223700       464332634       464438118    
463799270       447984337       449087196       462661760       463021162      
463111369       463197319       463284307       463370874       463438705      
463513945       463589911       463670075       463759084       463860700      
463989038       464105261       464223734       464332659       464438225    
463798918       447986530       449087345       462662669       463021212      
463111393       463197376       463284349       463370890       463438713      
463513952       463589929       463668343       463759100       463860759      
463989061       464105329       464223767       464332725       464438241    
463799585       447987199       449087360       462663485       463021527      
463111419       463197384       463284356       463370916       463438721      
463513960       463590083       463668350       463759134       463860775      
463989137       464105352       464223775       464332733       464438282    
463799924       447987785       449087675       462663824       463021543      
463111534       463197392       463284505       463371104       463438747      
463513978       463590109       463668376       463759142       463860965      
463989152       464105519       464224146       464332758       464438290    
463802140       447987801       449089333       462679176       463021584      
463111559       463197418       463284513       463371153       463438754      
463513994       463590117       463668384       463759159       463860973      
463989178       464105527       464224153       464332766       464438316    
463802249       447987892       449089804       462679374       463021592      
463111583       463197426       463284521       463371161       463438838      
463514000       463590125       463668392       463759407       463861021      
463989244       464105535       464224203       464332782       464438506    
463804393       447989914       449089895       462680091       463021618      
463111591       463197582       463284539       463371179       463438846      
463514117       463590141       463668418       463759415       463861054      
463989509       464105618       464224237       464332790       464438589    
463806430       447990086       449089937       462683905       463021634      
463111609       463197608       463284547       463371187       463438853      
463514190       463590166       463668509       463759498       463861112      
463989558       464105659       464224336       464332873       464438639    
463807313       447990128       449089986       462686015       463021675      
463111617       463197640       463284554       463371203       463438861      
463514216       463590299       463668525       463759514       463861138      
463989574       464105758       464224351       464332881       464438654    
463806547       447990177       449090117       462688664       463021683      
463111732       463197657       463284703       463371294       463438879      
463514232       463590315       463668533       463759563       463861419      
463989582       464105964       464224583       464332899       464438738    
463807180       447990193       449090836       462699430       463021691      
463111740       463197665       463284711       463371302       463438887      
463514240       463590323       463668541       463759571       463861443      
463989608       464105998       464224609       464333004       464438746    
463807925       447990227       449090893       462701574       463021725      
463111757       463197681       463284729       463371310       463438960      
463514257       463590331       463668582       463759738       463861450      
463989814       464106103       464224625       464333137       464438753    
463809418       447996091       449091099       462702481       463021733      
463111799       463197848       463284745       463371328       463438986      
463514265       463590349       463668780       463759787       463861468      
463989822       464106160       464224633       464333418       464438811    
463810424       447998139       449091149       462702994       463021899      
463111823       463197855       463284752       463371351       463439000      
463514273       463590364       463668806       463759811       463861518      
463989889       464106178       464224641       464334374       464438860    
463810457       448001917       449091206       462704727       463021923      
463111831       463197863       463284760       463371385       463439018      
463514315       463590430       463668822       463759845       463861724      
463989939       464106228       464224872       464334465       464438878    
463811141       448002592       449091305       462705963       463021931      
463112037       463197889       463284802       463369538       463439067      
463514323       463590448       463668848       463759894       463861773      
463989970       464106491       464224880       464334481       464438886    
463812057       448007724       449092311       462731308       463021972      
463112045       463197913       463284810       463369546       463439075      
463514349       463590455       463668889       463759902       463861781      
463990168       464106509       464224914       464334499       464438894    
463812503       448022327       449092592       462731415       463022004      
463112086       463197921       463284828       463369579       463439141      
463514356       463590463       463668905       463760264       463861815      
463990275       464106517       464224922       464334507       464439108    
463812529       448022368       449092865       462732223       463022087      
463112094       463196048       463284893       463369660       463439158      
463514489       463590471       463669069       463760272       463862086      
463990291       464106525       464224930       464335546       464439124    
463811554       448024265       449092980       462736653       463022137      
463112227       463196055       463284927       463369694       463439166      
463514521       463590497       463669093       463760280       463862136      
463990382       464106574       464224955       464336221       464439140    
463812396       448030874       449093236       462737859       463022152      
463112250       463196105       463285155       463369702       463439174      
463514539       463590513       463669101       463760348       463862193      
463990390       464106582       464225069       464336452       464439231    
463813139       448049098       449093491       462742594       463022178      
463112466       463196113       463285197       463369835       463439182      
463514554       463590521       463669119       463760363       463862201      
463990424       464106996       464225085       464336544       464439322    
463814335       448050716       449093590       462759416       463022194      
463112474       463196147       463285213       463369868       463439190      
463514562       463590539       463669143       463760397       463862219      
463990754       464107069       464225093       464336569       464439371    
463815233       448053645       449093939       462761107       463022343      
463112516       463196154       463285221       463369900       463439406      
463514638       463590554       463669234       463760512       463862235      
463990796       464107085       464225101       464336619       464439553    
463815456       448056093       449094143       462763392       463022368      
463112524       463196345       463285262       463369942       463439448      
463514851       463590562       463669242       463760538       463862433      
463990812       464107093       464225135       464332170       464439603    
463815928       448056192       449094275       462763491       463022418      
463112540       463196352       463285411       463369975       463439455      
463514885       463590570       463669259       463760546       463862441      
463990895       464107101       464225143       464332188       464439629    
463816017       448056515       449095827       462772815       463022442      
463112599       463196378       463285502       463370007       463439489      
463514919       463590703       463669275       463760561       463862458      
463990911       464107325       464225408       464332204       464439660    
463816033       448067421       449095900       462782764       463022491      
463110379       463196394       463285577       463370130       463439497      
463514927       463590711       463669309       463760629       463862508      
463991265       464107358       464225416       464332212       464439710    
463816520       448067835       449096767       462817834       463022509      
463110411       463196485       463285585       463370171       463439505      
463514950       463590729       463669333       463760645       463862532      
463991323       464107366       464225457       464332220       464439728    
463816371       448067884       449096809       462818279       463022665      
463110437       463196501       463285593       463370189       463439653      
463514968       463590752       463669515       463758185       463862607      
463991331       464107408       464225473       464332238       464439876    
463817882       448069062       449097195       462819251       463022673      
463110551       463196667       463285700       463370221       463439661      
463515148       463590760       463669556       463758219       463860171      
463991356       464107424       464225499       464332329       464439884    
463818484       448072116       449097229       462822669       463022749      
463110577       463196683       463285718       463370239       463439679      
463515163       463590786       463669580       463758227       463860197      
463991430       464107473       464225564       464332345       464439918  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463819839       448072231       449098409       462825654       463022772      
463110585       463196709       463285726       463370452       463439703      
463515171       463590869       463669622       463758235       463860262      
463991448       464107549       464225739       464332352       464439926    
463819565       448091611       449098508       462827817       463022780      
463110742       463196717       463285734       463370486       463439752      
463515189       463590877       463669663       463758250       463860270      
463991695       464107598       464225747       464332386       464439934    
463819664       448091967       449098599       462829573       463022947      
463110809       463196758       463285742       463370510       463439760      
463515205       463590885       463669671       463758268       463860296      
463991745       464107606       464225853       464332394       464439967    
463820845       448092809       449098623       462831850       463022962      
463110890       463196873       463285767       463370536       463439893      
463515247       463590893       463669879       463758631       463860346      
463991828       464107614       464225887       464332428       464440155    
463821132       448096123       449098805       462839242       463022988      
463110940       463196907       463285890       463370544       463439919      
463515379       463590927       463669887       463758649       463860494      
463991877       464107630       464226059       464332493       464440262    
463822692       448096255       449098813       462849035       463023010      
463110957       463196915       463285957       463370551       463439943      
463515387       463590935       463669937       463758656       463860551      
463991901       464107689       464226075       464332527       464440288    
463822924       448097733       449100148       462900317       463023077      
463111088       463196956       463285981       463370726       463439976      
463515411       463591040       463669945       463758714       463860569      
463991935       464108034       464226109       464332535       464440296    
463822593       448098244       449100288       462901570       463023267      
463111104       463196998       463286039       463370734       463439984      
463515437       463591073       463669952       463758748       463860585      
463992230       464108125       464226166       464332543       464440312    
463823849       448098384       449100338       462933490       463023283      
463111161       463197210       463286054       463370742       463440032      
463515452       463591081       463669986       463758797       463860619      
463992271       464108133       464226216       464332550       464440320    
463827097       448104612       449100650       462943986       463023309      
463111179       463197236       463286062       463370783       463440172      
463515627       463591107       463670083       463758953       463860627      
463992297       464108182       464226224       464332568       464440437    
463827329       448106369       449100668       462944018       463023317      
463111195       463197244       463286419       463370809       463440180      
463515635       463591149       463670091       463758979       463860817      
463992321       464108208       464226257       464332667       464440510    
463829523       448107169       449100767       462944075       463023457      
463111245       463197269       463286443       463370817       463440206      
463515726       463591164       463670117       463759001       463860841      
463992339       464108232       464226299       464332675       464440551    
463830349       448113142       449101534       462944265       463023473      
463111435       463197301       463286450       463370924       463440214      
463515734       463591230       463670133       463759027       463860890      
463992461       464108638       464226364       464332683       464440569    
463830505       448115857       449101666       462944273       463023481      
463111443       463197459       463286484       463371005       463440222      
463515759       463591248       463670141       463759050       463860940      
463992495       464108661       464226406       464332691       464440700    
463830554       448117937       449101724       462944315       463023515      
463111476       463197475       463286500       463371013       463440255      
463515775       463591255       463670158       463759068       463860957      
463992552       464108752       464226489       464332709       464440726    
463829044       448122044       449102045       462944323       463023531      
463111484       463197509       463286518       463371054       463438762      
463515908       463591263       463670182       463759167       463861153      
463992578       464108851       464226505       464332717       464440932    
463830166       448123687       449102193       462944372       463023549      
463111492       463197517       463286682       463371088       463438770      
463515932       463591289       463670208       463759217       463861195      
463992594       464108893       464226687       464332808       464440965    
463831891       448124057       449102409       462944422       463021758      
463111518       463197566       463286690       463371096       463438788      
463515940       463591305       463670224       463759225       463861344      
463992602       464108919       464226737       464332816       464440981    
463833145       448139907       449103290       462944620       463021774      
463111625       463197574       463286708       463371211       463438804      
463515973       463591404       463670299       463759233       463861351      
463992628       464109230       464226745       464332824       464441005    
463833293       448139964       449103415       462944653       463021808      
463111641       463197715       463286716       463371229       463438812      
463515981       463591412       463670331       463759258       463861369      
463992834       464109313       464226752       464332832       464441104    
463833111       448141200       449103720       462944695       463021816      
463111682       463197756       463286740       463371237       463438820      
463516005       463591420       463670356       463759282       463861377      
463992891       464109321       464226778       464332857       464441112    
463833483       448166587       449103746       462944711       463021865      
463111690       463197772       463286906       463371245       463438895      
463516252       463591438       463670588       463759613       463861559      
463992966       464109347       464226786       464332865       464441260    
463835298       448171199       449104298       462944729       463022020      
463111716       463197780       463286914       463371278       463438903      
463516260       463591453       463670604       463759639       463861583      
463993014       464109388       464226968       464333459       464441336    
463838078       448188342       449104538       462944737       463022038      
463111724       463197806       463286930       463371286       463438911      
463516286       463591461       463670612       463759654       463861633      
463993030       464109446       464227081       464333566       464441385    
463840678       448192724       449105378       462944836       463022046      
463111872       463197814       463286971       463371393       463438929      
463516294       463591834       463670638       463759688       463861658      
463993055       464109768       464227099       464333665       464441476    
463842310       448195164       449105592       462944851       463022061      
463111880       463197939       463286989       463371419       463438937      
463516302       463591867       463670653       463759704       463861666      
463993261       464109792       464227123       464334218       464441492    
463843375       448197590       449105766       462944869       463022210      
463111922       463197962       463287003       463371427       463438952      
463516310       463591875       463670661       463759720       463861682      
463993279       464109800       464227164       464334341       464441500    
463842104       448197863       449106095       462944877       463022236      
463111963       463197970       463285023       463371450       463439083      
463514372       463591883       463670794       463759936       463861864      
463993311       464109818       464227172       464335561       464438985    
463844621       448206128       449106137       462944893       463022244      
463112029       463197996       463285031       463371476       463439091      
463514406       463591891       463670802       463759944       463861948      
463993337       464109883       464227362       464335587       464438993    
463846071       448211219       449106194       462944901       463022277      
463112268       463198002       463285064       463371500       463439109      
463514414       463591925       463670810       463760009       463861963      
463993394       464109933       464227370       464335843       464439017    
463844647       448216549       449106913       462945056       463022327      
463112318       463198010       463285072       463371518       463439117      
463514448       463592097       463670885       463760074       463862029      
463993402       464110238       464227396       464336056       464439025    
463844993       448216721       449106954       462945064       463022335      
463112342       463198036       463285122       463371526       463439125      
463514471       463592113       463670927       463760165       463862078      
463993618       464110261       464227479       464336148       464439058    
463846642       448218693       449107309       462945106       463022517      
463112409       463198044       463285148       463371559       463439133      
463514661       463592154       463670968       463760223       463862243      
463993642       464110279       464227487       464336163       464439397    
463848903       448219287       449107499       462945148       463022533      
463112417       463198051       463285296       463371575       463439208      
463514687       463592170       463671156       463760413       463862326      
463993683       464110311       464227529       464336718       464439421    
463849612       448227926       449107663       462945155       463022566      
463112441       463198069       463285320       463371583       463439216      
463514794       463592196       463671180       463760421       463862359      
463993709       464110360       464227701       464336726       464439462    
463850404       448231373       449094655       462945163       463022582      
463112615       463198077       463285338       463371633       463439224      
463514810       463592204       463671206       463760439       463862367      
463993717       464110378       464227719       464336734       464439496    
463849638       448232934       449094945       462945254       463022590      
463112623       463198085       463285346       463371849       463439232      
463514836       463590588       463671222       463760447       463862375      
463993725       464110519       464227735       464336833       464439504    
463850370       448234112       449095066       462945288       463022608      
463112664       463198184       463285379       463371872       463439372      
463514844       463590596       463671255       463760504       463862615      
463993923       464110527       464227750       464337021       464439538    
463850867       448239814       449095074       462945312       463022822      
463112672       463198192       463285403       463371880       463439398      
463514976       463590620       463671263       463760652       463862649      
463993931       464110584       464227818       464337104       464439736    
463853184       448244848       449095504       462945320       463022830      
463112714       463198218       463285601       463371914       463439588      
463515007       463590646       463671388       463760660       463862664      
463994004       464110592       464227974       464337120       464439751    
463854158       448247692       449095637       462945353       463022848      
463112722       463198226       463285619       463371930       463439596      
463515080       463590687       463671396       463760694       463862698      
463994020       464110600       464228014       464337161       464439769    
463851832       448248351       449097435       462945510       463022863      
463112748       463198234       463285627       463372136       463439604      
463515106       463590695       463671420       463760710       463862748      
463994038       464110618       464228071       464337179       464439819    
463852228       448248609       449097765       462945536       463022871      
463112763       463198242       463285668       463372219       463439612      
463515114       463590802       463671453       463760736       463862755      
463994293       464110808       464228089       464337211       464439835    
463852970       448257329       449098011       462945544       463022889      
463112771       463198341       463285684       463372227       463439620      
463515130       463590810       463671495       463760819       463862771      
463994327       464110824       464228105       464337245       464439843    
463853598       448259671       449098243       462945577       463023085      
463112847       463198382       463285692       463372243       463439646      
463515254       463590828       463671511       463760835       463862813      
463994392       464110865       464228121       464337294       464439975    
463854273       448107391       449098284       462945585       463023093      
463112854       463198390       463285783       463372383       463439786      
463515270       463590836       463671594       463760843       463862821      
463994426       464110899       464228360       464337617       464439983    
463855643       448107698       449098904       462945601       463023192      
463112995       463198408       463285809       463372409       463439802      
463515288       463590844       463671602       463760942       463862847      
463994467       464110907       464228410       464337658       464440064    
463856427       448110023       449099001       462856493       463023200      
463113019       463198424       463285817       463372417       463439828      
463515296       463590851       463671669       463760959       463862854      
463994574       464110915       464228576       464337666       464440072    
463856823       448110478       449099027       462858747       463023218      
463113043       463198432       463285825       463372433       463439844      
463515304       463590950       463671693       463760975       463862979      
463994822       464107705       464228626       464337682       464440080    
463856849       448124214       449099274       462870700       463023234      
463113050       463198556       463285841       463372441       463439851      
463515338       463590968       463671701       463760983       463863035      
463994848       464107838       464228634       464337716       464440122    
463854521       448124727       449100064       462883851       463023325      
463113068       463198564       463285866       463372466       463439869      
463515460       463590992       463671719       463761205       463863084      
463994855       464107853       464228642       464337732       464440346    
463854539       448127290       449100098       462889825       463023366      
463113092       463198580       463286153       463372599       463440040      
463515528       463591008       463671974       463761221       463863092      
463994863       464107861       464228857       464337914       464440353    
463855296       448129759       449100916       462899659       463023390      
463113241       463198614       463286179       463372623       463440099      
463515536       463591016       463671982       463761239       463863134      
463995019       464107903       464228873       464337948       464440361    
463857318       448130674       449100981       462944083       463023408      
463113266       463198622       463286195       463372672       463440115      
463515551       463591024       463672030       463761247       463863183      
463995035       464108018       464228881       464337963       464440387    
463859389       448138735       449101039       462944091       463023424      
463113290       463198630       463286260       463372730       463440131      
463515593       463591172       463672097       463761312       463863530      
463995308       464108307       464228899       464338037       464440395    
463859397       448150110       449101252       462944117       463023440      
463113373       463198762       463286336       463372755       463440156      
463515783       463591180       463672121       463761411       463863548      
463995332       464108406       464228964       464338052       464440403    
463857342       448150953       449101286       462944125       463023614      
463113381       463198770       463286344       463372797       463440164      
463515791       463591198       463672147       463761437       463863589      
463995373       464108471       464228980       464338060       464440742  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463858639       448155978       449101377       462944141       463023630      
463113431       463198788       463286542       463372920       463440339      
463515809       463591206       463672238       463761494       463863597      
463995381       464108570       464226562       464338219       464440791    
463859249       448157313       449102482       462944190       463023655      
463113647       463198796       463286617       463372946       463440362      
463515833       463591214       463672311       463761510       463863738      
463995407       464108596       464226596       464338250       464440833    
463859819       448159327       449102656       462944463       463023663      
463113720       463198838       463286625       463372979       463440370      
463515874       463591222       463672329       463761528       463863787      
463995456       464108620       464226604       464338342       464440882    
463859884       448175018       449102888       462944505       463023697      
463113787       463199083       463286641       463373001       463440388      
463515890       463591313       463672337       463761536       463864140      
463992636       464108935       464226612       464338367       464440908    
463861492       448177279       449102946       462944588       463023705      
463113795       463199091       463286666       463373035       463440396      
463516013       463591321       463672378       463761650       463864157      
463992750       464109016       464226661       464338540       464440924    
463861690       448180125       449103019       462944604       463023713      
463113803       463199109       463286674       463373175       463440420      
463516104       463591347       463672410       463761684       463864280      
463992776       464109081       464226679       464338557       464441138    
463861849       448180364       449104603       462944612       463023754      
463113852       463199117       463286765       463373183       463440461      
463516138       463591362       463670406       463761700       463864330      
463992800       464109149       464226802       464338888       464441203    
463860916       448181891       449104884       462944745       463023770      
463114066       463199141       463286807       463373217       463440479      
463516146       463591370       463670422       463761718       463864371      
463993097       464109222       464226828       464338896       464441211    
463862011       448186700       449105204       462944752       463023812      
463114108       463199174       463286823       463373241       463440487      
463516211       463591396       463670448       463761759       463864397      
463993121       464109503       464226844       464338938       464441229    
463862383       448198721       449105238       462944760       463023820      
463114140       463199364       463286856       463373266       463440511      
463516229       463591479       463670513       463761791       463864637      
463993139       464109545       464226869       464339068       464441534    
463862839       448202549       449105337       462944778       463023838      
463114215       463199372       463286880       463373274       463440545      
463516328       463591495       463670554       463761932       463864660      
463993170       464109586       464226877       464339076       464441575    
463862938       448202804       449106624       462944802       463023937      
463114256       463199398       463287011       463373357       463440586      
463516336       463591511       463670570       463761940       463864686      
463993196       464109610       464226950       464339134       464441591    
463863423       448205336       449106715       462944810       463023978      
463114363       463199414       463287029       463373373       463440727      
463516344       463591578       463670679       463761957       463864694      
463993451       464109677       464227222       464339456       464441609    
463863811       448206094       449106756       462944919       463023994      
463114462       463199422       463287037       463373381       463440784      
463516369       463591594       463670687       463761973       463864702      
463993485       464109685       464227263       464339506       464441674    
463863902       448220772       449106822       462944927       463024018      
463114470       463199448       463287045       463373431       463440800      
463516385       463591784       463670703       463761981       463864736      
463993493       464109974       464227297       464339514       464441690    
463864116       448221978       449106848       462944968       463024026      
463114496       463199612       463287094       463373456       463440818      
463516401       463591933       463670737       463762005       463865220      
463993501       464110121       464227305       464339530       464441708    
463864496       448223925       449106889       462944984       463024067      
463114561       463199653       463287110       463373464       463440842      
463516435       463591958       463670745       463762153       463865261      
463993543       464110147       464227339       464339548       464441724    
463866608       448224154       449107713       462945031       463024208      
463114603       463199679       463287136       463371641       463440875      
463516450       463591974       463670778       463762195       463865287      
463993592       464110162       464227347       464339571       464441732    
463866640       448226316       449107747       462945171       463024216      
463114868       463199687       463287144       463371674       463441030      
463516484       463591990       463670992       463762203       463865345      
463993733       464110170       464227537       464340025       464441781    
463867200       448226837       449107887       462945189       463024232      
463114884       463199711       463287151       463371765       463441048      
463516526       463592022       463671032       463762229       463865378      
463993774       464110212       464227552       464340066       464441807    
463867622       448239863       449108018       462945197       463024265      
463114918       463198101       463287169       463371773       463441055      
463516542       463592063       463671065       463762245       463865428      
463993816       464110386       464227560       464340082       464441831    
463868026       448240465       449108364       462945205       463024315      
463114926       463198119       463287193       463371823       463441063      
463516567       463592220       463671099       463762377       463865592      
463993865       464110410       464227586       464340090       464442052    
463868422       448242701       449108729       462945213       463024331      
463114959       463198127       463287284       463371831       463441097      
463516690       463592238       463671107       463762385       463865642      
463993881       464110428       464227610       464340108       464442078    
463867614       448243204       449108802       462945247       463024539      
463115097       463198135       463287326       463371948       463441170      
463516708       463592261       463671131       463762393       463865675      
463993915       464110451       464227685       464340124       464442102    
463870477       448261891       449108885       462945379       463024547      
463115147       463198143       463287359       463371955       463441402      
463516724       463592287       463671271       463762419       463865683      
463994137       464110477       464227875       464340306       464442110    
463870774       448266981       449109362       462945395       463024588      
463115196       463198176       463287375       463371963       463441410      
463516740       463592311       463671297       463762435       463865691      
463994145       464110634       464227891       464340314       464442136    
463871194       448267666       449109560       462945460       463024604      
463115253       463198259       463287383       463371997       463441469      
463516757       463592337       463671305       463762468       463865717      
463994152       464110717       464227917       464340330       464442250    
463872341       448270496       449109925       462945478       463024661      
463115279       463198275       463287433       463372029       463441485      
463516765       463592345       463671321       463762641       463865980      
463994178       464110774       464227941       464340355       464442268    
463872689       448272641       449109974       462945486       463024679      
463115303       463198283       463287565       463372086       463441519      
463516872       463592360       463671354       463762674       463866038      
463994285       464110782       464227958       464340371       464442276    
463873398       448274381       449111616       462945502       463024836      
463112896       463198309       463287599       463372292       463441527      
463516880       463592378       463671370       463762682       463866111      
463994624       464110931       464228139       464340389       464442284    
463873844       448277905       449111640       462945619       463024869      
463112912       463198325       463287623       463372318       463441642      
463516898       463592394       463671529       463762690       463866137      
463994665       464110949       464228154       464337385       464442292    
463872218       448278838       449111863       462945627       463024943      
463112920       463198333       463287631       463372326       463441667      
463516914       463592428       463671537       463762708       463866145      
463994699       464110972       464228220       464337427       464442318    
463873059       448281071       449112002       462945643       463024976      
463112938       463198457       463287649       463372342       463441675      
463516997       463592436       463671552       463762716       463866285      
463994731       464110980       464228253       464337450       464442565    
463873182       448281246       449112283       462945676       463025007      
463112979       463198507       463287664       463372375       463441683      
463517136       463592535       463671560       463761031       463862862      
463994780       464111004       464228279       464337534       464442573    
463874917       448283929       449112481       462945684       463025015      
463112987       463198515       463287847       463372490       463441691      
463517227       463592543       463671578       463761072       463862904      
463994806       464111020       464228311       464337609       464442722    
463875344       448309427       449113083       462945692       463025189      
463113100       463198523       463287854       463372508       463441717      
463517243       463592576       463671586       463761106       463862912      
463995100       464111046       464228667       464337740       464442730    
463875880       448309781       449113158       462945726       463025213      
463113142       463198549       463287870       463372524       463441824      
463517300       463592600       463671800       463761114       463862946      
463995118       464111053       464228717       464337799       464442771    
463877068       448311258       449113497       462945734       463025239      
463113167       463198671       463287904       463372540       463441832      
463517326       463592626       463671826       463761122       463862953      
463995126       464111079       464228758       464337849       464442805    
463875252       448311597       449113570       462945767       463025320      
463113191       463198689       463287920       463372557       463441857      
463517342       463592659       463671909       463761171       463863191      
463995175       464111087       464228808       464337872       464443019    
463875617       448314526       449113620       462945791       463025338      
463113209       463198705       463287995       463372565       463441881      
463517359       463592816       463671933       463761320       463863308      
463995209       464111095       464228816       464337906       464443035    
463876540       448327593       449114339       462945809       463025346      
463113480       463198739       463288159       463372813       463441923      
463517458       463592824       463671958       463761346       463863431      
463995274       464111277       464228832       464338078       464443076    
463876961       448328682       449115658       462945817       463025528      
463113514       463198747       463288183       463372821       463441931      
463517466       463592832       463671966       463761353       463863456      
463995506       464111319       464229038       464338110       464443118    
463877431       448330530       449115898       462945908       463025536      
463113555       463198754       463288191       463372839       463442079      
463517540       463592840       463672154       463761379       463863522      
463995514       464111350       464229053       464338151       464443175    
463878140       448330951       449115922       462946005       463025544      
463113571       463198879       463288209       463372870       463442087      
463517557       463592873       463672162       463761387       463863803      
463995621       464111442       464229087       464338185       464443191    
463878181       448331777       449116136       462946013       463025577      
463113589       463199000       463288217       463372888       463442095      
463517565       463592881       463672170       463761403       463863860      
463995639       464111483       464229160       464338201       464443332    
463880492       448334649       449116532       462946054       463025601      
463113597       463199026       463288274       463372904       463442137      
463517664       463593038       463672188       463761544       463864066      
463995696       464111517       464229194       464338581       464443365    
463881292       448341511       449117043       462946070       463025619      
463113878       463199034       463288449       463373084       463442186      
463517813       463593061       463672212       463761551       463864462      
463995779       464111699       464229244       464338599       464443373    
463881052       448348607       449117779       462946088       463025767      
463113977       463199067       463288498       463373092       463442293      
463517821       463593087       463672220       463761569       463864504      
463995787       464111707       464229376       464338706       464443407    
463881631       448351171       449118066       462946260       463025775      
463113993       463199075       463288514       463373100       463442319      
463517839       463593137       463672444       463761585       463864538      
463995837       464111715       464229384       464338730       464443514    
463882134       448364943       449118157       462946286       463025817      
463114009       463199190       463288530       463373118       463442350      
463517862       463593152       463672451       463761601       463864603      
463995845       464111723       464229400       464338755       464443548    
463883587       448366039       449118298       462946294       463025825      
463114041       463199257       463288555       463373142       463442368      
463517870       463593376       463672535       463761627       463864611      
463995878       464111756       464229434       464338771       464443662    
463884056       448367375       449118934       462946302       463025866      
463114058       463199281       463288563       463373167       463442376      
463517920       463593400       463672584       463761809       463864751      
463996173       464111764       464229459       464339217       464443670    
463881987       448370197       449119205       462946310       463025957      
463114272       463199315       463288704       463373282       463442384      
463518084       463593418       463672600       463761825       463864843      
463996199       464111889       464229491       464339241       464443688    
463884320       448371641       449120633       462946328       463023846      
463114280       463199331       463288712       463373290       463440602      
463518100       463593426       463672659       463761841       463865014      
463996264       464111897       464229756       464339308       464443738    
463885277       448371690       449120765       462946476       463023861      
463114298       463199349       463288787       463373308       463440644      
463518118       463593434       463672667       463761858       463865089      
463996314       464111905       464229764       464339324       464443746    
463886085       448385450       449121391       462946526       463023879      
463114314       463199455       463288795       463373316       463440651      
463518126       463593582       463672675       463761866       463865162      
463996322       464111939       464229772       464339340       464443761    
463886937       448386268       449121656       462946542       463023887      
463114330       463199463       463288811       463373324       463440677      
463518134       463593624       463672683       463761882       463865196      
463996405       464112002       464229806       464339373       464443928  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463885681       448386698       449121706       462946559       463023903      
463114355       463199489       463288837       463373332       463440693      
463518142       463593632       463672709       463762013       463865444      
463996611       464112010       464229848       464339589       464443944    
463888883       448388728       449121714       462946567       463023911      
463114702       463199521       463289009       463373514       463440933      
463518233       463593640       463672717       463762021       463865451      
463996736       464112226       464229855       464339621       464444058    
463889014       448389452       449123538       462946609       463024109      
463114801       463199547       463289033       463373522       463440958      
463518282       463593665       463672840       463762070       463865477      
463996751       464112234       464230069       464339795       464444066    
463889923       448392308       449124072       462946732       463024133      
463114819       463199554       463289041       463373530       463440982      
463518308       463593681       463672857       463762088       463865501      
463996785       464112259       464230085       464339852       464444074    
463890756       448402354       449124122       462946740       463024141      
463114827       463199745       463289090       463373555       463440990      
463518332       463593806       463672865       463762104       463865519      
463996835       464112275       464230119       464339977       464444082    
463890657       448408955       449124247       462946765       463024158      
463114835       463199760       463289108       463373571       463441014      
463518340       463593814       463672881       463762146       463865568      
463997015       464112291       464230176       464339993       464441849    
463893271       448410365       449124676       462946773       463024182      
463114983       463199778       463289116       463373621       463441022      
463518365       463593848       463672923       463762294       463865725      
463997049       464112408       464230192       464340132       464441864    
463894055       448412460       449125228       462946856       463024190      
463115006       463199851       463287201       463373670       463441188      
463516575       463593855       463672931       463762302       463865790      
463997106       464112648       464230200       464340165       464441914    
463891275       448424671       449125236       462946864       463024398      
463115014       463199869       463287227       463373696       463441204      
463516617       463593889       463673053       463762310       463865899      
463997122       464112689       464230317       464340173       464442003    
463892877       448425793       449125368       462947029       463024422      
463115048       463199877       463287235       463373704       463441246      
463516633       463593897       463673061       463762328       463865915      
463997163       464112721       464230358       464340181       464442029    
463895284       448427344       449125467       462947078       463024497      
463115063       463199927       463287250       463373753       463441261      
463516641       463594010       463673087       463762351       463865923      
463997395       464112762       464230374       464340231       464442144    
463896423       448431221       449125624       462947102       463024505      
463115089       463199935       463287268       463373761       463441295      
463516666       463594069       463673095       463762567       463865949      
463997429       464112788       464230382       464340256       464442177    
463897132       448431288       449125707       462947128       463024521      
463115329       463199968       463287276       463373787       463441311      
463516682       463594077       463673129       463762575       463866293      
463997437       464112796       464230390       464340405       464442185    
463900928       448432328       449110162       462947136       463024687      
463115337       463199984       463287466       463374033       463441535      
463516807       463594143       463673137       463762583       463866335      
463997445       464112911       464230408       464340447       464442193    
463901694       448294553       449110626       462947144       463024711      
463115345       463199992       463287482       463374058       463441543      
463516815       463592444       463673285       463762609       463866343      
463997460       464112937       464230572       464340462       464442201    
463902411       448295576       449111087       462947250       463024729      
463115394       463200113       463287516       463374074       463441568      
463516823       463592469       463673319       463762617       463866384      
463997486       464112952       464230614       464340488       464442227    
463903518       448295642       449111152       462947268       463024745      
463115436       463200139       463287524       463374090       463441584      
463516831       463592477       463673335       463762633       463866442      
463997676       464112960       464230671       464340504       464442334    
463907212       448301275       449111483       462947284       463024752      
463115543       463200196       463287557       463374108       463441618      
463516856       463592485       463673343       463762724       463866467      
463997684       464113059       464230713       464340546       464442391    
463909424       448303396       449112523       462947292       463024794      
463115550       463200204       463287672       463374116       463441733      
463516864       463592501       463673418       463762765       463866475      
463997718       464113109       464230721       464340637       464442458    
463907881       448307348       449112705       462947433       463025056      
463115576       463200212       463287698       463374249       463441741      
463517144       463592519       463673434       463762773       463866483      
463997791       464113547       464230762       464340736       464442466    
463908301       448315549       449112887       462947441       463025106      
463115600       463200238       463287706       463374256       463441766      
463517151       463592667       463673541       463762781       463866525      
463997817       464113554       464231018       464340751       464442508    
463911164       448317032       449112952       462947508       463025114      
463115626       463200618       463287722       463374272       463441782      
463517169       463592709       463673624       463762807       463866558      
463997841       464113570       464231026       464340819       464442557    
463911735       448319079       449112986       462947557       463025148      
463115824       463200642       463287730       463374280       463441790      
463517177       463592717       463673632       463762815       463866798      
463998047       464113612       464231075       464340843       464442821    
463912790       448320515       449113059       462947581       463025155      
463115899       463200667       463287748       463374298       463441816      
463517201       463592741       463673657       463762823       463866822      
463998070       464113786       464231190       464340884       464442870    
463911016       448337105       449114396       462945833       463025171      
463115907       463200691       463288084       463374306       463441956      
463517219       463592774       463673673       463762831       463866830      
463998120       464113794       464231208       464341064       464442896    
463911495       448337238       449114404       462945858       463025353      
463115949       463200725       463288092       463374439       463441964      
463517375       463592782       463673681       463762849       463866863      
463998153       464111152       464231257       464341080       464442920    
463912683       448337410       449114867       462945866       463025379      
463115964       463200733       463288100       463374470       463441972      
463517383       463592907       463673806       463762856       463866962      
463998203       464111160       464231455       464341114       464442938    
463913178       448340414       449115344       462945874       463025395      
463116137       463200923       463288126       463374496       463442020      
463517417       463592923       463673863       463762864       463867002      
463998583       464111178       464231521       464341148       464442961    
463914507       448352096       449115518       462945882       463025429      
463116160       463200972       463288142       463374504       463442046      
463517433       463592949       463673871       463762872       463867226      
463998633       464111251       464231539       464341197       464443209    
463915272       448356634       449115559       462945890       463025452      
463116194       463201020       463288308       463374512       463442061      
463517441       463592980       463673889       463762989       463867259      
463998740       464111269       464231547       464341213       464443217    
463913277       448357327       449117209       462946120       463025486      
463116202       463201046       463288332       463374520       463442202      
463517714       463592998       463673897       463762997       463867275      
463998781       464111590       464231612       464341411       464443282    
463915009       448359760       449117340       462946138       463025627      
463116277       463201053       463288357       463374678       463442228      
463517763       463593004       463673939       463763003       463867283      
463998799       464111608       464231661       464341437       464443308    
463915165       448360123       449117365       462946161       463025668      
463116327       463201152       463288415       463374686       463442236      
463517789       463593178       463674127       463763029       463867333      
463998807       464111624       464231810       464341445       464443324    
463915421       448362848       449117381       462946195       463025676      
463116483       463201160       463288423       463374694       463442269      
463517797       463593194       463674143       463763045       463867648      
463995902       464111632       464231828       464341452       464443563    
463915892       448374389       449117530       462946252       463025684      
463116491       463201178       463288431       463374702       463442277      
463517805       463593202       463674150       463763060       463867655      
463995993       464111657       464231836       464341478       464443589    
463916841       448377598       449117654       462946419       463025726      
463116509       463201186       463288597       463374728       463442285      
463517946       463593236       463674176       463763573       463867663      
463996058       464111665       464231869       464341486       464443597    
463917203       448378430       449119338       462946427       463025734      
463116566       463201202       463288613       463374736       463442400      
463517979       463593277       463674192       463763623       463867713      
463996074       464111814       464231893       464341700       464443605    
463917583       448379370       449119619       462946435       463025965      
463116582       463201210       463288621       463374835       463442442      
463517987       463593293       463674366       463763631       463867721      
463996124       464111830       464231943       464341718       464443613    
463915819       448382283       449120401       462946443       463026021      
463116855       463201293       463288647       463374843       463442467      
463518001       463593467       463674390       463763649       463867929      
463996165       464111855       464229509       464341783       464443647    
463916437       448382895       449120427       462946617       463026054      
463116897       463201301       463288670       463374868       463442483      
463518043       463593483       463674424       463763664       463867986      
463996439       464111863       464229541       464341791       464443787    
463917229       448395277       449120591       462946625       463026062      
463116913       463201384       463288696       463374918       463442491      
463518050       463593491       463674432       463763680       463867994      
463996454       464111871       464229657       464341833       464443837    
463918391       448396655       449120625       462946633       463026070      
463116947       463201392       463288845       463374926       463442525      
463518167       463593509       463674457       463763920       463868000      
463996488       464112028       464229723       464341841       464443845    
463919175       448399634       449121748       462946690       463026088      
463116954       463201400       463288886       463374934       463442533      
463518183       463593533       463674499       463763938       463868059      
463996553       464112044       464229749       464342013       464443852    
463919233       448401372       449122308       462946716       463026096      
463116962       463201582       463288902       463375089       463442558      
463518191       463593574       463672733       463763953       463868471      
463996561       464112085       464229913       464342047       464443910    
463919274       448401885       449122589       462946872       463026104      
463117184       463201624       463288951       463375113       463442566      
463518209       463593715       463672741       463764050       463868539      
463996587       464112143       464229921       464342062       464444090    
463919738       448415075       449122605       462946930       463026120      
463117200       463201640       463288969       463375121       463442590      
463518217       463593723       463672782       463764068       463868570      
463996876       464112200       464229954       464342088       464444116    
463920215       448416370       449123132       462946948       463026138      
463117218       463201657       463288993       463375139       463442608      
463518225       463593731       463672808       463764084       463868604      
463996884       464112218       464229962       464342146       464444124    
463921163       448419127       449124767       462946971       463026153      
463117234       463201665       463289132       463375147       463442616      
463518373       463593749       463672816       463764241       463868620      
463996918       464112416       464229988       464342161       464444140    
463921254       448423640       449124858       462947011       463026237      
463117275       463201673       463289140       463375154       463442806      
463518415       463593756       463672824       463764258       463868869      
463996942       464112432       464230010       464342328       464444215    
463921981       448424564       449124908       462947151       463026245      
463117291       463201913       463289173       463375253       463442830      
463518449       463593772       463672964       463764266       463868919      
463996983       464112507       464230234       464342351       464444223    
463925917       448433789       449125103       462947177       463026252      
463117481       463201921       463289215       463375287       463442863      
463518464       463593905       463672972       463764282       463869016      
463997239       464112556       464230267       464342377       464444249    
463926733       448435685       449125145       462947185       463026278      
463117515       463201939       463289223       463375295       463442871      
463518480       463593921       463672998       463764308       463869024      
463997254       464112580       464230275       464342427       464444264    
463927244       448436097       449125186       462947193       463026286      
463117564       463201962       463289231       463375329       463442889      
463518522       463593947       463673012       463764316       463869032      
463997296       464112812       464230283       464342450       464444306    
463928077       448437590       449125905       462947219       463026310      
463117572       463201970       463289249       463375337       463442897      
463518530       463593962       463673020       463764480       463869040      
463997304       464112820       464230291       464342518       464444330    
463928002       448439497       449126101       462947227       463026419      
463117721       463201988       463289272       463373878       463443044      
463518555       463593970       463673038       463764498       463869214      
463997338       464112838       464230309       464342658       464444363    
463928267       448439711       449126325       462947300       463026450      
463117739       463200006       463289280       463373910       463443051      
463518571       463593996       463673145       463764514       463869412      
463997346       464112853       464230416       464342674       464444504    
463930818       448441543       449126499       462947326       463026476      
463117747       463200014       463289314       463373928       463443069      
463518647       463594168       463673160       463764555       463869420      
463997510       464112861       464230457       464342690       464444744  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463930990       448442053       449126580       462947383       463026526      
463117762       463200022       463289413       463373985       463443085      
463518654       463594176       463673186       463764563       463869446      
463997528       464112887       464230523       464342708       464444769    
463931840       448443382       449126622       462947391       463026534      
463117796       463200048       463289447       463374009       463443093      
463518688       463594184       463673228       463764662       463869479      
463997585       464113158       464230531       464342724       464444785    
463934950       448443390       449126861       462947599       463026658      
463117804       463200055       463289454       463374025       463443101      
463518852       463594218       463673236       463764811       463869495      
463997601       464113240       464230549       464342732       464444827    
463931584       448443473       449127026       462947607       463026666      
463115642       463200105       463289462       463374124       463443184      
463518886       463594358       463673269       463764936       463866681      
463997643       464113471       464230564       464342880       464444843    
463936211       448444232       449127141       462947615       463026674      
463115659       463200246       463289488       463374132       463443234      
463518894       463594366       463673442       463764951       463866707      
463997668       464113505       464230812       464342906       464444868    
463936062       448444471       449127406       462947623       463026690      
463115717       463200337       463289579       463374157       463443259      
463518910       463594374       463673459       463764969       463866723      
463997874       464113810       464230895       464342922       464444967    
463939629       448444489       449127422       462947631       463026773      
463115758       463200402       463289603       463374181       463443267      
463519017       463594408       463673467       463764993       463866749      
463997940       464113869       464230945       464342930       464444975    
463938928       448444547       449127588       462947664       463026906      
463115782       463200428       463289611       463374207       463443275      
463519132       463594424       463673483       463765008       463866764      
463997965       464113935       464230960       464342948       464444991    
463939199       448444661       449128610       462947680       463026914      
463115980       463200535       463289629       463374215       463443333      
463519165       463594440       463673509       463765180       463866780      
463997981       464114024       464230978       464340892       464445055    
463942524       448444752       449128875       462947714       463026922      
463115998       463200600       463289652       463374348       463443481      
463519181       463594457       463673517       463765214       463867051      
463997999       464114057       464230994       464340918       464445063    
463942599       448445569       449128909       462947730       463026930      
463116012       463200790       463289660       463374363       463443580      
463519207       463594499       463673707       463765271       463867093      
463998013       464114073       464231315       464340942       464445261    
463942672       448445734       449128990       462947755       463026948      
463116038       463200808       463289744       463374371       463443630      
463519256       463594614       463673731       463765313       463867101      
463998336       464114081       464231323       464340959       464445329    
463943209       448445767       449129535       462947771       463026955      
463116079       463200816       463289785       463374389       463443655      
463519272       463594630       463673756       463765347       463867127      
463998443       464114107       464231380       464341015       464445345    
463944116       448445999       449131390       462947805       463027086      
463116103       463200824       463289793       463374413       463443663      
463519413       463594648       463673772       463765370       463867168      
463998450       464114123       464231398       464341023       464445360    
463946954       448446534       449131721       462947953       463027102      
463116335       463200840       463289801       463374421       463443671      
463519439       463594663       463673780       463762880       463867184      
463998492       464114248       464231406       464341304       464445568    
463947168       448447631       449131804       462947979       463027110      
463116350       463200857       463289819       463374538       463443804      
463519454       463594739       463673798       463762906       463867358      
463998526       464114339       464231695       464341338       464445634    
463948620       448447656       449132190       462947987       463027136      
463116384       463201061       463289983       463374561       463443861      
463519470       463594747       463673947       463762930       463867440      
463998534       464114727       464231729       464341361       464445642    
463950220       448447680       449132240       462947995       463027151      
463116418       463201087       463290015       463374629       463443879      
463519488       463594853       463673954       463762948       463867457      
463998856       464114735       464231745       464341379       464445725    
463951376       448448001       449133404       462948019       463027169      
463116426       463201111       463290072       463374637       463443895      
463519504       463594937       463673970       463762955       463867523      
463998864       464114743       464231760       464341395       464445741    
463951715       448448415       449133438       462948035       463027300      
463116434       463201137       463290098       463374645       463443903      
463519660       463595009       463674028       463762963       463867580      
463998880       464114750       464231786       464341403       464445931    
463951939       448448613       449133693       462948217       463027318      
463116673       463201145       463290114       463374660       463443929      
463519678       463595041       463674044       463763128       463867770      
463998922       464114818       464231794       464341502       464445949    
463950535       448449629       449133834       462948225       463027326      
463116707       463201236       463290213       463374744       463444067      
463519686       463595074       463674069       463763144       463867820      
463998963       464114842       464231984       464341536       464445956    
463951798       448450221       449133941       462948241       463027342      
463116731       463201244       463290239       463374777       463444075      
463519702       463595082       463674218       463763151       463867853      
463999029       464115153       464231992       464341544       464445964    
463952309       448450270       449135557       462948258       463027359      
463116764       463201251       463290270       463374785       463444083      
463519728       463595165       463674242       463763169       463867861      
463999037       464115195       464232008       464341551       464446061    
463952382       448450627       449135771       462948266       463027367      
463116806       463201269       463290296       463374801       463444109      
463519769       463595173       463674275       463763532       463867879      
463999045       464115377       464232016       464341585       464446137    
463953448       448450734       449135854       462948340       463027490      
463116830       463201277       463290346       463374819       463444125      
463519900       463595181       463674283       463763698       463867911      
463999052       464115401       464232040       464341627       464446335    
463954743       448452375       449135979       462948506       463027508      
463116988       463201285       463290361       463374827       463444208      
463519918       463595215       463674325       463763722       463868133      
463999102       464115427       464232057       464341890       464446350    
463956672       448452896       449136340       462948514       463027532      
463117002       463201418       463290486       463374942       463444216      
463519959       463595223       463674333       463763730       463868174      
463999110       464115443       464232073       464341908       464446418    
463953216       448453035       449136431       462948522       463027565      
463117028       463201434       463290494       463375014       463444224      
463519975       463595231       463674523       463763870       463868216      
463999128       464115666       464232081       464341916       464446442    
463953273       448453209       449138544       462948563       463027573      
463117036       463201467       463290536       463375022       463444232      
463519983       463595314       463674556       463763896       463868232      
463999359       464115690       464232107       464341973       464446558    
463955435       448453316       449138783       462948589       463026179      
463117101       463201475       463290544       463375055       463444257      
463519991       463595322       463674580       463764126       463868315      
463999375       464115716       464232115       464341981       464446566    
463955799       448453795       449138858       462948597       463026187      
463117150       463201491       463290551       463375063       463444265      
463520148       463595330       463674598       463764134       463868380      
463999383       464115724       464232149       464341999       464446830    
463955930       448455626       449139526       462948746       463026195      
463117309       463201566       463290627       463375162       463442665      
463520163       463595348       463674606       463764159       463868661      
463999417       464115740       464232198       464342179       464446855    
463956433       448455675       449140078       462948779       463026203      
463117325       463201715       463290734       463375170       463442681      
463520171       463595355       463674630       463764183       463868679      
463999458       464115765       464232339       464342195       464446905    
463956813       448455782       449140284       462948787       463026211      
463117358       463201723       463290783       463375196       463442707      
463520213       463595363       463674648       463764225       463868711      
463999466       464115906       464232453       464342203       464446913    
463956888       448456186       449141316       462948829       463026229      
463117390       463201780       463290791       463375212       463442723      
463520221       463595579       463674721       463764233       463868794      
463999813       464115914       464232461       464342211       464446921    
463959015       448456194       449141407       462948837       463026336      
463117424       463201889       463290817       463375220       463442764      
463520437       463595629       463674762       463764340       463868802      
463999839       464115963       464232479       464342260       464446939    
463959395       448456236       449141613       462948845       463026351      
463117473       463201897       463290825       463375246       463442772      
463520452       463595637       463674796       463764357       463868836      
463999847       464115971       464232503       464342310       464444512    
463963645       448457895       449141639       462948977       463026369      
463117580       463201905       463289330       463375378       463442905      
463520460       463595660       463675025       463764373       463869073      
463999870       464115989       464232537       464342542       464444579    
463962142       448457929       449141688       462948993       463026377      
463117606       463202010       463289348       463375394       463442913      
463520510       463595678       463675041       463764407       463869123      
463999896       464116011       464232792       464342559       464444629    
463963751       448458083       449141779       462949025       463026385      
463117630       463202044       463289363       463375402       463442954      
463520536       463595686       463675066       463764423       463869131      
463999904       464116243       464232826       464342567       464444660    
463967067       448458190       449143445       462949058       463026401      
463117671       463202119       463289389       463375410       463442988      
463520551       463595793       463675116       463764464       463869149      
464000074       464116292       464232859       464342575       464444702    
463965632       448458299       449143536       462949066       463026567      
463117705       463202135       463289397       463375436       463442996      
463518738       463595819       463675124       463764704       463869172      
464000124       464116300       464232867       464342633       464444710    
463966176       448458307       449143890       462949124       463026575      
463117713       463202192       463289405       463375444       463443036      
463518779       463595827       463675132       463764720       463869206      
464000157       464116326       464232925       464342641       464444876    
463968875       448443523       449144112       462949256       463026583      
463117846       463202200       463289496       463375451       463443119      
463518795       463595843       463675363       463764738       463869529      
464000165       464116375       464232982       464342757       464444884    
463969899       448443663       449144542       462949280       463026591      
463117911       463202234       463289504       463375469       463443135      
463518829       463595868       463675421       463764746       463869552      
464000207       464116383       464233162       464342781       464444892    
463972570       448443747       449127612       462949298       463026609      
463117929       463202242       463289512       463375485       463443143      
463518837       463595884       463675454       463764753       463869610      
464000355       464116664       464233188       464342799       464444900    
463971622       448444158       449127711       462949330       463026617      
463117945       463202259       463289520       463375493       463443150      
463518845       463596049       463675462       463764787       463869628      
464000371       464116680       464233246       464342823       464444926    
463972455       448444166       449127893       462949405       463026799      
463117952       463202283       463289546       463375501       463443168      
463519058       463596056       463675496       463765024       463869636      
464000389       464116698       464233303       464342831       464444934    
463976225       448444919       449127901       462949447       463026807      
463118059       463202291       463289561       463375634       463443176      
463519066       463596064       463675504       463765032       463869644      
464000405       464116730       464233337       464342864       464445071    
463974782       448445080       449127992       462949629       463026823      
463118075       463202309       463289678       463375642       463443341      
463519074       463596098       463675603       463765057       463869677      
464000421       464116755       464233402       464343011       464445121    
463977223       448445361       449128495       462949637       463026831      
463118083       463202481       463289686       463375659       463443358      
463519082       463596114       463675611       463765073       463869701      
464000439       464116763       464233543       464343029       464445139    
463977793       448445395       449129717       462949645       463026864      
463118174       463202507       463289694       463375675       463443366      
463519116       463594507       463675645       463765115       463869743      
464000652       464116987       464233568       464343037       464445147    
463977934       448445551       449129808       462949660       463026880      
463118182       463202556       463289702       463375683       463443408      
463519124       463594515       463675678       463765123       463869768      
464000660       464117019       464233626       464343060       464445154    
463979435       448446567       449130228       462949710       463026997      
463118208       463202655       463289728       463375691       463443416      
463519298       463594531       463675694       463765404       463869800      
464000694       464117076       464233634       464343086       464445162    
463981563       448446633       449130509       462949736       463027003      
463118307       463202697       463289736       463375790       463443465      
463519355       463594564       463675710       463765420       463869859      
464000702       464117084       464233659       464343102       464445402    
463983213       448446864       449130616       462947847       463027011      
463118356       463202986       463289843       463375808       463443689      
463519363       463594598       463675918       463765446       463870014      
464000710       464117092       464233675       464343110       464445436  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
463984708       448447227       449130665       462947870       463027029      
463118364       463202994       463289850       463375824       463443705      
463519371       463594762       463675926       463765479       463870055      
464000736       464114362       464233865       464343136       464445444    
463981670       448447417       449132315       462947888       463027037      
463118380       463203000       463289876       463375840       463443739      
463519389       463594770       463675942       463765537       463870071      
464001163       464114461       464233907       464343151       464445535    
463982322       448448761       449132430       462947904       463027045      
463118398       463203059       463289884       463375857       463443747      
463519405       463594788       463675975       463765628       463870097      
464001197       464114529       464233915       464343169       464445543    
463984401       448448878       449132521       462947912       463027185      
463118406       463203166       463289942       463375907       463443788      
463519520       463594838       463676049       463765644       463870113      
464001247       464114669       464233931       464343177       464445550    
463984468       448449231       449132653       462947946       463027193      
463118539       463203174       463289967       463376053       463443796      
463519561       463594846       463676056       463765677       463870121      
464001296       464114701       464234038       464343185       464445766    
463984872       448449413       449133164       462948068       463027201      
463118588       463203182       463290148       463376079       463443937      
463519579       463595090       463676189       463765685       463870345      
464001338       464114859       464234046       464343250       464445782    
463985317       448449496       449133172       462948100       463027227      
463118596       463203190       463290155       463376087       463443952      
463519603       463595108       463676213       463765701       463870378      
464001353       464114941       464234277       464343268       464445816    
463986125       448449538       449134253       462948142       463027268      
463118612       463203208       463290163       463376095       463443994      
463519611       463595124       463676221       463765719       463870394      
464001643       464114966       464234285       464343276       464445899    
463987925       448450973       449134428       462948167       463027292      
463118661       463203232       463290171       463376103       463444000      
463519629       463595132       463676239       463766006       463870428      
464001676       464115054       464234327       464343284       464445907    
463988899       448451013       449134444       462948183       463027375      
463118802       463203380       463290197       463376111       463444018      
463519793       463595140       463676247       463766022       463870451      
464001684       464115104       464234376       464343292       464445923    
463988915       448451120       449134808       462948373       463027391      
463118836       463203414       463290205       463376210       463444034      
463519835       463595157       463676262       463766048       463870592      
464001726       464115120       464234426       464343318       464446160    
463989756       448451559       449134816       462948399       463027417      
463118877       463203422       463290387       463376244       463444133      
463519868       463595249       463676528       463766139       463870626      
464001734       464115468       464234723       464343391       464446186    
463990580       448451575       449135219       462948407       463027425      
463118919       463203448       463290395       463376277       463444158      
463519884       463595256       463676577       463766212       463870659      
464001742       464115476       464234749       464343409       464446202    
463991521       448452177       449136555       462948415       463027441      
463118927       463203489       463290429       463376285       463444166      
463519892       463595272       463676593       463766345       463870667      
463999227       464115518       464234772       464343433       464446228    
463989459       448455006       449136589       462948472       463027474      
463118943       463203497       463290437       463376319       463444174      
463520015       463595280       463676601       463766378       463870683      
463999235       464115575       464234780       464343441       464446277    
463989806       448455238       449136779       462948498       463027581      
463119099       463203620       463290445       463376590       463444182      
463520049       463595298       463676643       463766402       463870691      
463999268       464115609       464234798       464343458       464446319    
463990861       448455295       449138429       462948621       463027599      
463119115       463203661       463290650       463376616       463444315      
463520056       463595371       463676700       463766410       463870782      
463999284       464115641       464234806       464343466       464446608    
463993964       448455501       449138486       462948639       463027615      
463119131       463203695       463290676       463376632       463444323      
463520106       463595389       463676924       463766428       463870808      
463999300       464115773       464232214       464343532       464446624    
463992685       448456798       449140326       462948654       463027623      
463119172       463203729       463290692       463376640       463444331      
463520114       463595405       463676932       463766543       463870824      
463999342       464115823       464232222       464343540       464446707    
463992826       448457101       449140458       462948704       463027631      
463119206       463203760       463290700       463376657       463444349      
463520122       463595520       463676940       463766568       463870832      
463999474       464115849       464232289       464343730       464446723    
463993113       448457226       449140599       462948720       463027649      
463119214       463203778       463290726       463376665       463444372      
463520262       463595561       463676957       463766584       463870865      
463999516       464115856       464232305       464343888       464446731    
463994236       448457424       449140789       462948738       463027656      
463119370       463203893       463290841       463376806       463444398      
463520270       463595694       463676973       463766600       463870956      
463999524       464115872       464232313       464343920       464446764    
463995803       448457481       449140896       462948860       463027664      
463119412       463203919       463290874       463376814       463444406      
463520304       463595710       463677039       463766618       463870964      
463999706       464115880       464232321       464344167       464446988    
463995860       448458810       449141142       462948886       463027797      
463119420       463203968       463290908       463376863       463444414      
463520346       463595728       463674820       463766741       463870972      
463999714       464116029       464232545       464344175       464447044    
463996678       448458901       449141787       462948894       463027953      
463119479       463204008       463290924       463376871       463444422      
463520379       463595736       463674911       463766881       463870980      
463999763       464116052       464232552       464344191       464447077    
463997189       448459156       449142058       462948928       463027961      
463119487       463204024       463290965       463376889       463444448      
463520403       463595769       463674937       463766899       463870998      
463999961       464116060       464232560       464344225       464447085    
463998179       448459255       449142157       462948936       463027995      
463119495       463204065       463290981       463376897       463444455      
463520577       463595785       463674945       463766931       463871004      
463999979       464116144       464232578       464344266       464447135    
463996843       448459305       449142314       462948969       463028001      
463119651       463204172       463290999       463377028       463444463      
463520585       463595892       463674994       463766964       463871129      
463999987       464116177       464232677       464344282       464447168    
464000108       448459479       449143361       462949165       463028019      
463119693       463204214       463291047       463377036       463444570      
463520650       463595918       463675009       463767012       463871137      
464000017       464116227       464232685       464344449       464447218    
464000561       448459552       449143403       462949199       463028027      
463119701       463204230       463291054       463377044       463444604      
463520668       463595926       463675181       463767038       463871145      
464000041       464116458       464232990       464344456       464447283    
464001387       448459883       449144740       462949215       463028175      
463119719       463204248       463291088       463377093       463444612      
463520684       463595967       463675231       463767335       463871244      
464000058       464116508       464233048       464344506       464447366    
464002468       448459917       449145002       462949223       463028217      
463119727       463204263       463291104       463377101       463444620      
463520718       463595975       463675306       463767350       463871251      
464000215       464116557       464233055       464344514       464447374    
464003136       448460170       449145390       462949231       463028241      
463119768       463202317       463291112       463375527       463444646      
463520734       463596007       463675322       463767418       463871467      
464000256       464116565       464233071       464344571       464447382    
464004142       448460451       449145846       462949249       463028324      
463119966       463202325       463291211       463375535       463444703      
463520742       463596148       463675348       463767426       463871475      
464000280       464116615       464233121       464344589       464447416    
464004795       448460550       449145945       462949462       463028357      
463120022       463202366       463291237       463375576       463444810      
463520759       463596155       463675520       463767434       463871483      
464000314       464116623       464233139       464344704       464447630    
464005016       448461822       449146133       462949470       463028431      
463120048       463202390       463291245       463375584       463444836      
463520783       463596163       463675538       463767665       463871517      
464000322       464116847       464233410       464344712       464447655    
464006204       448462150       449146240       462949520       463028449      
463120063       463202416       463291260       463375600       463444851      
463520791       463596171       463675553       463767673       463871616      
464000330       464116854       464233428       464344738       464447663    
464007855       448462283       449146364       462949538       463028456      
463120089       463202432       463291302       463375618       463444869      
463520809       463596189       463675579       463767699       463871632      
464000454       464116862       464233436       464344753       464447697    
464006808       448462366       449146794       462949546       463028464      
463118216       463202705       463291450       463375709       463444877      
463521013       463596197       463675587       463767756       463869867      
464000462       464116904       464233477       464344803       464447788    
464006840       448462432       449147149       462949751       463028498      
463118232       463202754       463291468       463375725       463444885      
463521096       463596205       463675595       463767798       463869883      
464000470       464116912       464233493       464344829       464448083    
464008374       448464354       449147271       462949777       463028530      
463118257       463202788       463291484       463375733       463444976      
463521104       463596221       463675769       463767962       463869909      
464000512       464117100       464233519       464345016       464448091    
464008630       448464610       449148055       462949801       463028621      
463118273       463202804       463291526       463375741       463444984      
463521112       463596239       463675777       463768069       463869925      
464000553       464117167       464233691       464345032       464448117    
464010305       448464669       449148089       462949819       463028639      
463118281       463202838       463291591       463375758       463445007      
463521138       463596262       463675785       463768077       463869941      
464000744       464117209       464233758       464345073       464448158    
464014570       448464818       449148261       462949827       463028720      
463118299       463202846       463291617       463375782       463445015      
463521328       463596270       463675801       463768085       463869966      
464000967       464117258       464233782       464345107       464448190    
464015072       448466045       449148949       462949843       463028738      
463118414       463203075       463291799       463375931       463445031      
463521393       463596288       463675835       463768127       463870139      
464001023       464117274       464233816       464345115       464448208    
464015205       448466151       449148964       462949850       463028746      
463118448       463203109       463291807       463375949       463445049      
463521401       463596445       463675900       463765768       463870154      
464001064       464117308       464233832       464345123       464448349    
464012194       448467530       449150747       462949868       463028886      
463118463       463203117       463291823       463375956       463445262      
463521476       463596460       463676080       463765818       463870204      
464001122       464117332       464233857       464343193       464448505    
464014968       448467712       449150770       462949876       463028910      
463118471       463203133       463291831       463376004       463445312      
463521591       463596478       463676098       463765834       463870220      
464001130       464117365       464234079       464343201       464448513    
464015551       448467746       449150861       462949884       463028936      
463118497       463203141       463291856       463376020       463445346      
463521617       463596502       463676106       463765842       463870238      
464001379       464117373       464234095       464343219       464448570    
464015981       448467894       449150879       462949926       463028944      
463118513       463203158       463291997       463376046       463445353      
463521633       463596510       463676114       463765925       463870261      
464001494       464117381       464234186       464343227       464448612    
464016617       448468132       449151018       462949934       463028977      
463118679       463203257       463292003       463376145       463445387      
463521641       463596528       463676163       463765974       463870493      
464001536       464117423       464234202       464343235       464448638    
464017623       448469437       449151026       462950189       463028985      
463118703       463203273       463292045       463376160       463445650      
463521682       463596676       463676171       463766246       463870501      
464001544       464117456       464234442       464343243       464448802    
464018563       448469569       449151794       462950197       463029090      
463118711       463203281       463292060       463376178       463445668      
463521690       463596684       463676296       463766279       463870527      
464001593       464117688       464234491       464343334       464448968    
464018621       448470187       449152222       462950296       463029116      
463118737       463203315       463292078       463376186       463445726      
463521773       463596726       463676320       463766287       463870550      
464001759       464117696       464234574       464343342       464448992    
464019777       448470195       449152313       462950304       463029124      
463118794       463203331       463292102       463376194       463445742      
463521781       463596734       463676429       463766303       463870568      
464001767       464117712       464234657       464343359       464449016    
464020080       448470492       449152420       462950387       463029140      
463118984       463203372       463292276       463376368       463445759      
463521799       463596767       463676437       463766311       463870584      
464001775       464117761       464234699       464343367       464449024    
464021476       448470542       449153154       462950601       463029157      
463119008       463203505       463292284       463376426       463445767      
463521815       463596783       463676452       463766337       463870717      
464001866       464117795       464234707       464343375       464449065  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464020809       448472068       449153394       462950619       463029165      
463119016       463203521       463292326       463376459       463445858      
463521849       463596940       463676502       463766436       463870725      
464001916       464117803       464234848       464343383       464449354    
464021401       448472225       449154020       462950627       463029306      
463119024       463203539       463292334       463376509       463445866      
463521864       463596957       463676718       463766451       463870733      
464001924       464118017       464234897       464343474       464449370    
464021948       448472324       449154277       462950635       463029355      
463119248       463203547       463292359       463376574       463445882      
463522011       463597021       463676734       463766477       463870741      
464001981       464118025       464234905       464343482       464449396    
464022607       448472365       449154319       462950668       463029363      
463119289       463203554       463292482       463376681       463445890      
463522078       463597047       463676791       463766493       463870758      
464002005       464118033       464234913       464343490       464449420    
464022987       448472522       449154608       462950684       463029397      
463119321       463203570       463292516       463376699       463445940      
463522086       463597054       463676866       463766501       463870766      
464002039       464118041       464234970       464343508       464449446    
464023134       448472662       449154681       462950809       463029413      
463119339       463203810       463292565       463376715       463445965      
463522094       463597070       463676916       463766527       463870873      
464002047       464118074       464234996       464343516       464449453    
464023282       448473884       449154806       462950858       463027805      
463119362       463203828       463292573       463376756       463446062      
463522102       463597245       463677047       463766758       463870881      
464002062       464118082       464235019       464343524       464449701    
464022805       448474320       449155811       462950866       463027839      
463119503       463203844       463292599       463376772       463446096      
463522144       463597278       463677062       463766774       463870899      
464002104       464118249       464235068       464344001       464449768    
464023266       448474437       449155886       462950874       463027847      
463119594       463203851       463292607       463376780       463446138      
463522326       463597310       463677070       463766790       463870907      
464002260       464118306       464235084       464344035       464449792    
464027002       448474528       449155951       462950890       463027854      
463119610       463203869       463292789       463376905       463446146      
463522383       463597328       463677088       463766816       463870915      
464002385       464118488       464235100       464344050       464449834    
464025121       448474643       449156629       462950908       463027862      
463119628       463204073       463292839       463376921       463446161      
463522391       463597351       463677104       463766865       463870949      
464002401       464118504       464235159       464344076       464449875    
464025451       448474726       449156777       462951054       463027904      
463119636       463204115       463292847       463376970       463446179      
463522433       463597393       463677112       463766873       463871012      
464002427       464118520       464235183       464344092       464449909    
464027713       448476614       449157452       462951070       463028035      
463119644       463204123       463292888       463376988       463444471      
463522441       463597518       463677179       463767053       463871020      
464002450       464118785       464235472       464344134       464450204    
464029289       448476754       449158807       462951096       463028076      
463119826       463204131       463292912       463376996       463444489      
463522474       463597526       463677187       463767079       463871079      
464002690       464118843       464235506       464344290       464450212    
464031541       448477174       449158849       462951138       463028118      
463119859       463204149       463292938       463377119       463444521      
463522656       463597534       463677195       463767129       463871095      
464002732       464118876       464235530       464344316       464450238    
464030766       448477281       449158963       462951310       463028126      
463119875       463204156       463291138       463377150       463444539      
463522680       463597559       463677211       463767202       463871103      
464002781       464118934       464235555       464344332       464450329    
464031111       448477943       449159391       462951344       463028134      
463119925       463204289       463291146       463377168       463444547      
463522698       463597583       463677237       463767236       463871111      
464002807       464118959       464235597       464344357       464450345    
464031772       448478123       449159516       462951385       463028167      
463119958       463204297       463291153       463377200       463444562      
463522722       463597591       463677252       463767467       463871277      
464002849       464118967       464235639       464344373       464450386    
464031988       448460592       449159987       462951401       463028373      
463120105       463204313       463291161       463377226       463444711      
463522730       463597757       463677468       463767483       463871293      
464002856       464119221       464235811       464344407       464447440    
464033232       448460790       449161223       462951443       463028399      
463120147       463204339       463291179       463377234       463444729      
463520833       463597765       463677492       463767491       463871343      
464002971       464119254       464235894       464344605       464447457    
464033513       448460808       449161231       462951625       463028415      
463120154       463204354       463291203       463377242       463444745      
463520841       463597815       463677518       463767608       463871392      
464003037       464119262       464235944       464344613       464447465    
464033547       448461418       449161496       462951633       463028423      
463120162       463204362       463291344       463377275       463444752      
463520882       463597831       463677534       463767632       463871426      
464003045       464119304       464235969       464344621       464447507    
464032200       448461574       449161546       462951682       463028548      
463120220       463204420       463291369       463377283       463444802      
463520908       463597849       463677542       463767657       463871434      
464003060       464119353       464235985       464344639       464447523    
464033901       448461715       449161744       462951690       463028563      
463120303       463204529       463291377       463377291       463444901      
463520924       463597856       463677567       463767806       463871640      
464003110       464119379       464236017       464344654       464447606    
464034651       448463083       449161942       462951724       463028571      
463120311       463204537       463291385       463377317       463444927      
463520957       463598029       463677690       463767822       463871871      
464003383       464119684       464236306       464344688       464447820    
464036052       448463158       449147354       462951732       463028589      
463120329       463204545       463291393       463377333       463444935      
463521146       463598052       463677708       463767889       463871889      
464003417       464119726       464236355       464344886       464447887    
464036086       448463281       449147578       462951922       463028605      
463120337       463204578       463291443       463377465       463444943      
463521203       463598078       463677716       463767921       463871962      
464003466       464119742       464236371       464344902       464447929    
464036458       448464115       449147909       462951930       463028613      
463120345       463204677       463291666       463377473       463444950      
463521237       463598110       463677799       463767939       463871988      
464003474       464119775       464236397       464344910       464447994    
464037548       448464156       449147974       462951948       463028787      
463120352       463204685       463291674       463377523       463444968      
463521252       463598136       463677807       463767954       463872010      
464003482       464119866       464236421       464344928       464448042    
464036250       448466300       449148006       462951963       463028795      
463120378       463204701       463291708       463377531       463445056      
463521294       463596312       463677815       463768150       463872028      
464003573       464120096       464236439       464344951       464448067    
464037118       448466482       449148048       462952011       463028803      
463120519       463204784       463291716       463377564       463445064      
463521310       463596346       463677971       463768184       463872036      
464003789       464120112       464236686       464344993       464448224    
464037555       448466672       449149202       462949959       463028811      
463120527       463204792       463291724       463377580       463445106      
463521500       463596353       463677989       463768200       463872069      
464003821       464120179       464236728       464345131       464448232    
464038173       448466722       449149822       462949991       463028837      
463120550       463204826       463291765       463377796       463445130      
463521526       463596361       463677997       463768242       463872077      
464003854       464120195       464236736       464345149       464448281    
464037993       448466821       449149830       462950015       463028845      
463120618       463204966       463291880       463377804       463445148      
463521534       463596379       463678029       463768259       463872093      
464003920       464120252       464236751       464345156       464448299    
464038694       448468306       449150291       462950114       463028993      
463120642       463204990       463291898       463377812       463445221      
463521559       463596429       463678037       463768358       463872119      
464003961       464117464       464236769       464345172       464448323    
464039031       448468389       449150341       462950148       463029017      
463120741       463205062       463291906       463377838       463445528      
463521575       463596544       463678052       463768366       463872234      
464003995       464117472       464236793       464345222       464448331    
464040005       448468462       449150564       462950171       463029041      
463120857       463205096       463291922       463377853       463445551      
463521583       463596569       463678276       463768374       463872259      
464004175       464117522       464236983       464345248       464448646    
464041847       448468496       449151083       462950445       463029058      
463120899       463205104       463291955       463377903       463445577      
463521724       463596627       463678292       463768424       463872267      
464004217       464117530       464237031       464345271       464448661    
464045012       448468660       449151216       462950502       463029066      
463120907       463205310       463291963       463377994       463445593      
463521732       463596635       463678300       463768572       463872317      
464004266       464117563       464237056       464345289       464448679    
464045988       448469288       449151240       462950536       463029181      
463120923       463205385       463292177       463378000       463445635      
463521740       463596643       463678318       463768630       463872333      
464004290       464117589       464237064       464345362       464448711    
464046457       448470690       449151471       462950551       463029207      
463120956       463205435       463292201       463378026       463445643      
463521757       463596668       463678359       463768655       463872507      
464004308       464117811       464237080       464345388       464448745    
464045723       448470989       449151661       462950569       463029215      
463121095       463205450       463292219       463378034       463445783      
463521765       463596858       463678383       463768663       463872556      
464004316       464117845       464237122       464345396       464448752    
464045855       448471136       449151679       462950692       463029223      
463121178       463205500       463292227       463378083       463445809      
463521914       463596866       463678581       463768705       463872580      
464004662       464117902       464237452       464345453       464449115    
464046069       448471953       449153469       462950726       463029249      
463121228       463205534       463292235       463378109       463445817      
463521922       463596874       463678615       463768713       463872614      
464004688       464117910       464237460       464345636       464449131    
464047398       448472035       449153766       462950742       463029298      
463121244       463205724       463292417       463378232       463445825      
463521955       463596890       463678623       463768846       463872630      
464004712       464117944       464237494       464345644       464449156    
464048214       448472803       449153824       462950767       463029447      
463121277       463205732       463292425       463378273       463445833      
463521971       463596908       463678656       463768861       463872838      
464004720       464117977       464237510       464345651       464449214    
464051077       448473090       449153881       462950783       463029462      
463121350       463205773       463292441       463378281       463445841      
463521989       463596924       463678664       463768879       463872879      
464004753       464118090       464237528       464345685       464449347    
464052109       448473173       449153923       462950791       463029496      
463121574       463205807       463292458       463378299       463445973      
463522003       463597088       463678672       463768887       463872887      
464004787       464118140       464237676       464345727       464449495    
464052737       448473439       449154822       462950916       463029553      
463121608       463205831       463292474       463378307       463445999      
463522169       463597112       463678813       463768895       463872945      
464002138       464118165       464237742       464345743       464449503    
464051150       448473561       449155183       462950940       463029603      
463121681       463205963       463292631       463378315       463446013      
463522177       463597153       463678839       463769083       463872960      
464002179       464118181       464237775       464345909       464449537    
464054147       448473744       449155191       462950973       463029611      
463121707       463205971       463292672       463378455       463446021      
463522193       463597203       463678847       463769091       463872986      
464002187       464118215       464237783       464345925       464449644    
464055334       448474965       449155530       462950981       463029637      
463121749       463206011       463292680       463378463       463446047      
463522201       463597211       463678870       463769117       463873265      
464002195       464118223       464237791       464345982       464449651    
464055359       448474973       449155605       462951005       463029645      
463121764       463206102       463292714       463378497       463446054      
463522250       463597237       463678896       463769125       463873273      
464002203       464118538       464237809       464345990       464449685    
464055607       448475137       449155712       462951047       463029652      
463121897       463206128       463292730       463378505       463446187      
463522284       463597401       463678912       463769133       463873281      
464002245       464118553       464235217       464346014       464449966    
464055631       448475160       449157528       462951179       463029660      
463121921       463206235       463292748       463378521       463446211      
463522482       463597419       463679035       463769166       463873364      
464002492       464118595       464235233       464346048       464449982    
464055664       448475335       449157544       462951229       463029686      
463121947       463206250       463292953       463378562       463446229      
463522490       463597450       463679043       463769331       463873430      
464002500       464118645       464235332       464346154       464450022    
464055870       448475749       449157585       462951237       463029728      
463121954       463206284       463292961       463378752       463446237      
463522573       463597468       463679050       463769356       463873786      
464002567       464118660       464235381       464346188       464450071  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464057132       448478149       449157833       462951278       463029934      
463122028       463206326       463292995       463378778       463446260      
463522599       463597484       463679068       463769414       463873794      
464002609       464118736       464235423       464346196       464450113    
464057389       448478800       449157841       462951294       463029959      
463122051       463206359       463293001       463378786       463446278      
463522607       463597500       463679076       463769422       463873869      
464002625       464118983       464235464       464346212       464450147    
464057934       448479006       449158484       462951534       463029967      
463122192       463206391       463293134       463378794       463446294      
463522615       463597609       463679084       463769463       463873901      
464002674       464119049       464235670       464346238       464450394    
464059898       448479428       449160035       462951542       463029975      
463122200       463206599       463293159       463378851       463446310      
463522748       463597617       463677278       463769489       463873919      
464002864       464119064       464235688       464346246       464450618    
464059971       448479436       449160084       462951575       463029991      
463122218       463206615       463293167       463378976       463446336      
463522771       463597633       463677294       463769687       463874198      
464002872       464119080       464235704       464346378       464450634    
464063080       448479451       449160407       462951583       463030007      
463122242       463206631       463293209       463379024       463446344      
463522805       463597690       463677344       463769778       463874214      
464002898       464119163       464235712       464346386       464450642    
464061233       448479626       449160472       462951609       463030114      
463122259       463206656       463293290       463379040       463446351      
463522813       463597708       463677351       463769794       463874222      
464002906       464119205       464235720       464346394       464450717    
464062942       448479972       449160498       462951799       463030130      
463122267       463206664       463293316       463379057       463446468      
463522839       463597716       463677369       463769828       463874230      
464002914       464119411       464235779       464346428       464450782    
464063783       448480277       449161132       462951807       463030148      
463122457       463206672       463293373       463379065       463446476      
463522854       463597906       463677443       463769836       463874248      
464002948       464119452       464236090       464346436       464450790    
464066232       448480327       449161975       462951831       463030171      
463122473       463204586       463293381       463379081       463446484      
463522862       463597914       463677583       463769851       463874263      
464003169       464119486       464236140       464346451       464450857    
464067404       448480749       449162353       462951864       463030189      
463122481       463204602       463293555       463377341       463446500      
463522870       463597930       463677609       463770008       463874586      
464003193       464119585       464236173       464346543       464450873    
464068618       448481770       449162403       462951872       463030239      
463122499       463204628       463293563       463377374       463446526      
463522896       463597989       463677625       463770016       463874602      
464003235       464119593       464236249       464346584       464450881    
464066356       448481838       449162973       462951880       463030353      
463122507       463204644       463293571       463377390       463446542      
463522912       463597997       463677641       463770040       463874628      
464003243       464119635       464236256       464346600       464450907    
464067461       448481853       449163070       462952029       463030387      
463122549       463204651       463293597       463377432       463446641      
463522946       463598003       463677666       463770057       463874636      
464003276       464119874       464236272       464346626       464451079    
464070697       448481911       449163096       462952037       463030403      
463120386       463204669       463293613       463377440       463446674      
463522995       463598151       463677674       463770099       463874677      
464003367       464119908       464236462       464346634       464451160    
464069004       448481937       449163211       462952045       463030411      
463120402       463204834       463293787       463377457       463446682      
463523183       463598193       463677823       463770107       463874727      
464003615       464119940       464236579       464346733       464451178    
464074897       448482117       449163427       462952052       463030429      
463120410       463204875       463293852       463377614       463446708      
463523191       463598201       463677856       463770263       463872143      
464003623       464119973       464236595       464346758       464451194    
464073568       448482737       449163708       462952060       463030437      
463120428       463204891       463293894       463377630       463446732      
463523209       463598227       463677864       463770313       463872168      
464003631       464120039       464236611       464346766       464451244    
464074129       448482802       449163898       462952086       463030585      
463120444       463204925       463293910       463377655       463446740      
463523217       463598250       463677872       463770321       463872184      
464003706       464120070       464236629       464346774       464451285    
464077528       448483065       449163922       462952128       463030593      
463120493       463204941       463293928       463377705       463446849      
463523225       463598284       463677906       463770370       463872192      
464003730       464120286       464236637       464346808       464451632    
464078708       448483446       449164623       462952144       463030619      
463120766       463204958       463293936       463377739       463446872      
463523233       463598300       463677963       463770388       463872226      
464003763       464120294       464236827       464346824       464451673    
464079664       448483453       449164854       462952151       463030635      
463120774       463205153       463294108       463377754       463446880      
463523399       463598334       463678078       463770420       463872374      
464004001       464120344       464236843       464346923       464451715    
464077031       448483727       449165117       462952193       463030650      
463120790       463205203       463294116       463377911       463446906      
463523407       463598342       463678110       463768465       463872382      
464004027       464120377       464236892       464346956       464451731    
464080423       448484386       449165232       462952201       463030700      
463120808       463205229       463294124       463377929       463446922      
463523456       463598367       463678128       463768481       463872390      
464004035       464120393       464236918       464346964       464451749    
464080530       448484402       449165315       462952375       463030924      
463120816       463205237       463294140       463377937       463446955      
463523464       463598375       463678185       463768507       463872408      
464004118       464120401       464236959       464347004       464451996    
464081991       448484782       449165554       462952383       463030957      
463120832       463205286       463294157       463377978       463447102      
463523472       463598383       463678219       463768523       463872457      
464004126       464120468       464236967       464347012       464452010    
464082627       448485045       449166321       462952466       463030973      
463120964       463205294       463294165       463377986       463447136      
463523498       463598532       463678235       463768531       463872465      
464004373       464120484       464237189       464347020       464452093    
464082767       448485300       449166461       462952508       463030981      
463120998       463205542       463294371       463378125       463447151      
463523712       463598540       463678391       463768556       463872697      
464004464       464120492       464237197       464345461       464452101    
464082999       448485391       449167147       462952516       463031005      
463121004       463205641       463294389       463378133       463447193      
463523738       463598557       463678441       463768754       463872705      
464004514       464120500       464237213       464345487       464452119    
464084730       448488528       449167261       462952615       463031021      
463121012       463205666       463294413       463378158       463447235      
463523753       463598623       463678466       463768762       463872721      
464004530       464120567       464237320       464345503       464452143    
464087097       448488569       449167410       462952623       463031138      
463121038       463205674       463294439       463378166       463447250      
463523761       463598656       463678490       463768804       463872747      
464004571       464120625       464237379       464345511       464452440    
464089036       448488593       449167576       462952656       463031146      
463121079       463205682       463294447       463378182       463447409      
463523795       463598680       463678508       463768812       463872770      
464004639       464120773       464237411       464345578       464452465    
464087519       448489237       449168293       462952698       463031179      
463121368       463205690       463294470       463378216       463447417      
463523852       463598789       463678565       463768820       463872820      
464004811       464120849       464237536       464345628       464452515    
464088020       448489732       449168467       462952714       463031203      
463121376       463205849       463294611       463378323       463447474      
463524025       463598813       463678680       463768838       463873000      
464004886       464120922       464237577       464345776       464452549    
464088046       448489831       449168681       462952722       463031252      
463121434       463205856       463294637       463378349       463447490      
463524058       463598821       463678714       463768911       463873018      
464004894       464120997       464237593       464345842       464452556    
464088772       448491506       449168905       462952862       463031393      
463121442       463205880       463294645       463378356       463447516      
463524090       463598839       463678730       463768960       463873026      
464004969       464121003       464237619       464345867       464452580    
464092980       448491852       449169069       462952870       463031401      
463121467       463205898       463294694       463378380       463447532      
463524132       463598854       463678755       463769018       463873174      
464004977       464121235       464237635       464345875       464452796    
464091024       448491902       449169291       462952904       463031419      
463121491       463205906       463294785       463378414       463447656      
463524157       463598870       463678763       463769026       463873448      
464005065       464121300       464237668       464345883       464452846    
464091313       448492199       449170489       462952912       463031427      
463121780       463205955       463294819       463378448       463447664      
463524173       463598979       463678789       463769034       463873489      
464005115       464121318       464237858       464345891       464452853    
464093871       448492306       449170562       462952920       463031443      
463121798       463206151       463294827       463378596       463447680      
463524264       463598995       463678938       463769042       463873588      
464005131       464121334       464237916       464346063       464452903    
464094010       448493106       449170638       462952938       463031450      
463121806       463206169       463294843       463378604       463447714      
463524298       463599001       463678953       463769190       463873638      
464005180       464121359       464237924       464346089       464452937    
464094069       448493353       449170646       462953027       463029751      
463121822       463206177       463294926       463378612       463447722      
463524306       463599050       463678979       463769240       463873661      
464005214       464121375       464237932       464346097       464452945    
464094309       448493585       449170737       462953043       463029777      
463121855       463206185       463294959       463378620       463447748      
463524322       463599068       463678995       463769257       463873679      
464005412       464121532       464237957       464346121       464453166    
464094994       448493726       449170851       462953068       463029801      
463121863       463206193       463295071       463378638       463447839      
463524330       463599084       463679019       463769299       463873927      
464005479       464121565       464237965       464346139       464453265    
464096668       448493890       449172147       462953076       463029843      
463122101       463206201       463295089       463378687       463447854      
463524348       463599191       463679027       463769315       463873950      
464005487       464121581       464237981       464346147       464453299    
464094523       448495408       449172154       462953084       463029884      
463122135       463206409       463295097       463378877       463447870      
463524447       463599209       463679100       463769505       463873976      
464005545       464121631       464237999       464346279       464453406    
464095983       448495531       449172188       462953092       463029900      
463122168       463206417       463295113       463378901       463447888      
463524504       463599233       463679118       463769547       463874016      
464005552       464121649       464238047       464346287       464453455    
464096940       448495804       449172634       462953290       463030023      
463122176       463206490       463295147       463378927       463447904      
463524520       463599241       463679142       463769562       463874123      
464005594       464121904       464238062       464346295       464453463    
464098425       448496141       449172758       462953308       463030049      
463122184       463206532       463295162       463378935       463446369      
463524538       463599258       463679167       463769588       463874180      
464005792       464121920       464238096       464346345       464453646    
464099043       448496802       449172832       462953340       463030056      
463122317       463206557       463293415       463378950       463446377      
463524553       463599266       463679175       463769638       463874362      
464005800       464121938       464238112       464346360       464453687    
464097369       448497099       449174200       462953381       463030072      
463122325       463206573       463293423       463378968       463446401      
463524561       463599431       463679191       463769869       463874388      
464005826       464121961       464238484       464346469       464453695    
464099415       448481093       449174911       462953415       463030080      
463122333       463206698       463293472       463379099       463446435      
463524694       463599449       463679209       463769893       463874412      
464005834       464121979       464238492       464346477       464453760    
464100957       448481515       449175009       462953423       463030106      
463122390       463206722       463293480       463379107       463446443      
463524710       463599472       463679225       463769901       463874438      
464005867       464122019       464238559       464346485       464453802    
464100973       448481598       449175405       462953704       463030247      
463122416       463206730       463293621       463379115       463446559      
463524736       463599514       463679233       463769935       463874479      
464005875       464122266       464238575       464346501       464453836    
464103225       448481606       449175611       462953720       463030262      
463122424       463206755       463293639       463379131       463446575      
463524751       463599530       463679241       463769976       463874503      
464006089       464122290       464238591       464346527       464450915    
464100684       448481630       449175694       462953738       463030296      
463122564       463206789       463293647       463379149       463446583      
463524801       463599548       463679258       463769984       463874776      
464006097       464122308       464238617       464346535       464450956    
464102706       448481721       449176890       462953795       463030304      
463122580       463206847       463293654       463379156       463446591      
463524843       463599712       463679365       463770115       463874826      
464006105       464122340       464238823       464346642       464450972  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464104926       448482125       449177054       462953803       463030338      
463122598       463206870       463293720       463379164       463446625      
463523035       463599720       463679373       463770123       463874883      
464006188       464122365       464238831       464346659       464450980    
464105139       448482323       449177088       462954025       463030346      
463122606       463206920       463293761       463379172       463446633      
463523050       463599746       463679381       463770131       463874891      
464006220       464122670       464238849       464346675       464451004    
464105386       448482406       449177310       462954033       463030445      
463122622       463206938       463293951       463379214       463446757      
463523068       463599795       463679399       463770156       463874925      
464006493       464122688       464238856       464346683       464451061    
464105857       448482661       449177336       462954074       463030452      
463122630       463206953       463293985       463379289       463446765      
463523092       463599811       463679423       463770180       463874958      
464006576       464122712       464238864       464346691       464451376    
464106889       448482679       449177344       462954090       463030502      
463122648       463207001       463294009       463379305       463446799      
463523100       463599829       463679431       463770214       463874974      
464006592       464122753       464238872       464346709       464451384    
464104405       448483735       449164086       462954108       463030536      
463122655       463207019       463294033       463379354       463446815      
463523126       463600064       463679522       463770438       463875005      
464006634       464122779       464239169       464346832       464451418    
464107044       448483909       449164136       462954116       463030569      
463122663       463207183       463294082       463379479       463446831      
463523282       463600072       463679530       463770495       463875070      
464006659       464122795       464239193       464346873       464451434    
464109156       448484121       449164144       462952227       463030742      
463122689       463207191       463294090       463379495       463446963      
463523308       463600080       463679555       463770529       463875088      
464006717       464123090       464239276       464346899       464451533    
464110493       448484154       449164292       462952300       463030775      
463122739       463207241       463294272       463379503       463446989      
463523316       463600098       463679563       463770545       463875096      
464006873       464123124       464239300       464346907       464451566    
464110683       448484162       449164458       462952318       463030817      
463122747       463207258       463294322       463379511       463446997      
463523324       463600148       463679571       463770552       463875401      
464006881       464123165       464239359       464346915       464451756    
464110790       448484253       449164490       462952359       463030841      
463122903       463207282       463294330       463379628       463447029      
463523357       463600163       463679597       463770610       463875435      
464006998       464123306       464239375       464347038       464451871    
464111038       448485623       449165661       462952367       463030866      
463122929       463207308       463294348       463379651       463447037      
463523381       463598391       463679688       463770628       463875443      
464007004       464123413       464239607       464347046       464451947    
464111194       448485672       449165687       462952557       463030916      
463122986       463207605       463294355       463379669       463447060      
463523506       463598417       463679704       463770651       463875450      
464007046       464120674       464239631       464347053       464451954    
464111848       448486118       449166081       462952565       463031062      
463123042       463207654       463294363       463379719       463447318      
463523522       463598466       463679712       463770677       463875567      
464007053       464120682       464239649       464347061       464451970    
464112572       448486282       449166180       462952573       463031070      
463123059       463207696       463294512       463379727       463447334      
463523589       463598474       463679720       463770743       463875765      
464007400       464120716       464239722       464347095       464452226    
464113141       448486753       449166198       462952581       463031088      
463123075       463207704       463294520       463379743       463447342      
463523605       463598508       463679738       463770750       463875799      
464007467       464120724       464239755       464347103       464452309    
464113513       448487686       449166230       462952599       463031096      
463123307       463207720       463294546       463379842       463447359      
463523621       463598706       463679761       463770776       463875864      
464007517       464120732       464239763       464347111       464452325    
464113950       448490318       449167659       462952607       463031112      
463123331       463207753       463294553       463379859       463447375      
463523654       463598722       463679886       463770933       463875872      
464007608       464120765       464239987       464347137       464452333    
464117050       448490342       449167766       462952755       463031120      
463123356       463207936       463294579       463379867       463447391      
463523860       463598730       463679936       463770958       463875922      
464007632       464121078       464240035       464347145       464452374    
464114446       448490367       449167865       462952763       463031278      
463123380       463207951       463294587       463379875       463447540      
463523894       463598748       463679951       463770990       463876052      
464007640       464121094       464240076       464347152       464452408    
464116821       448490441       449167972       462952771       463031286      
463123398       463207993       463294702       463379925       463447581      
463523910       463598763       463679977       463771097       463876094      
464007905       464121102       464240100       464347194       464452630    
464118256       448490516       449168079       462952797       463031328      
463123414       463208009       463294728       463380006       463447599      
463523977       463598771       463679985       463771170       463876136      
464007939       464121136       464240126       464347202       464452648    
464119718       448490920       449168129       462952821       463031344      
463123620       463208033       463294744       463380105       463447615      
463523985       463598888       463679993       463771345       463876169      
464007947       464121151       464240175       464347319       464452689    
464120138       448492496       449169333       462952854       463031369      
463123703       463208041       463294777       463380154       463447623      
463524009       463598904       463680389       463771378       463876185      
464007954       464121177       464240415       464347384       464452705    
464120948       448492629       449169572       462952946       463031377      
463123737       463208199       463295006       463380162       463447649      
463524199       463598920       463680413       463771386       463876227      
464007996       464121391       464240431       464347418       464452713    
464121557       448492660       449169770       462952953       463031468      
463123745       463208215       463295014       463380170       463447763      
463524207       463598938       463680421       463771394       463876581      
464005255       464121417       464240449       464347426       464452952    
464122357       448492702       449169879       462952979       463031476      
463123778       463208256       463295030       463380204       463447771      
463524215       463598946       463680439       463771436       463876623      
464005263       464121433       464240472       464347459       464453059    
464123389       448492736       449170166       462952995       463031484      
463123786       463208348       463295055       463380477       463447789      
463524231       463598953       463680447       463771626       463876698      
464005271       464121458       464240480       464347467       464453067    
464122944       448493023       449170414       462953001       463031500      
463123935       463208512       463295063       463380485       463447797      
463524249       463599092       463680470       463771634       463876771      
464005313       464121474       464240498       464347590       464453091    
464124379       448493999       449171156       462953019       463031567      
463123943       463208538       463295170       463380493       463447805      
463524355       463599118       463680595       463771642       463876813      
464005396       464121524       464240761       464347608       464453117    
464124635       448494211       449171263       462953100       463031609      
463123968       463208546       463295188       463380501       463447813      
463524363       463599134       463680637       463771675       463876854      
464005404       464121698       464240787       464347616       464453133    
464124874       448494237       449171339       462953126       463031617      
463123984       463208561       463295196       463380519       463447946      
463524371       463599142       463680678       463771709       463877027      
464005602       464121748       464240829       464347665       464453471    
464128164       448494344       449171651       462953134       463031633      
463124073       463208579       463295246       463380535       463447979      
463524389       463599159       463680686       463771733       463877076      
464005669       464121771       464240837       464347699       464453497    
464128370       448495226       449171891       462953167       463031682      
463124115       463208587       463295253       463380675       463447995      
463524413       463599183       463680710       463771873       463877126      
464005693       464121789       464240860       464347715       464453505    
464128602       448495341       449172881       462953233       463031708      
463124222       463208785       463295261       463380717       463448019      
463524421       463599274       463680751       463771899       463877175      
464005701       464121797       464240886       464347939       464453513    
464129030       448497156       449173640       462953449       463031765      
463124297       463208843       463295279       463380758       463448027      
463524579       463599282       463680868       463771907       463877183      
464005727       464121805       464238120       464347947       464453521    
464127919       448497321       449173772       462953548       463031948      
463124313       463208850       463295287       463380774       463448035      
463524587       463599340       463680900       463771923       463877332      
464005768       464122035       464238161       464347962       464453562    
464128479       448497388       449173889       462953563       463031971      
463124347       463208868       463295303       463380782       463448068      
463524637       463599373       463680918       463771931       463877373      
464005909       464122118       464238203       464347988       464453885    
464130012       448497487       449173897       462953589       463032003      
463124354       463208876       463295329       463380790       463448100      
463524652       463599381       463680934       463771956       463877381      
464005917       464122183       464238260       464348002       464453950    
464131812       448497495       449175702       462953639       463032029      
463124362       463208926       463295345       463380964       463448118      
463524660       463599423       463680967       463772103       463877399      
464005933       464122209       464238336       464348010       464453968    
464134709       448497859       449175991       462953845       463032037      
463124495       463209114       463295378       463380980       463448175      
463524686       463599555       463680991       463772129       463877407      
464005974       464122233       464238393       464348200       464454040    
464135136       448498675       449176189       462953928       463032052      
463124503       463209122       463295501       463381012       463448332      
463524850       463599589       463679266       463772178       463877415      
464005982       464122258       464238716       464348242       464454065    
464134840       448498881       449176460       462953985       463032250      
463124529       463209171       463295519       463381046       463448340      
463524868       463599613       463679290       463772186       463877696      
464005990       464122373       464238724       464348259       464454073    
464134998       448498980       449176528       462953993       463032276      
463124552       463209262       463295527       463381053       463448357      
463524900       463599621       463679308       463772194       463877803      
464006238       464122449       464238757       464348275       464454107    
464139989       448499103       449176767       462954017       463032318      
463124578       463209288       463295535       463381079       463448373      
463524918       463599647       463679332       463772202       463877860      
464006303       464122472       464238765       464348291       464454123    
464137330       448499533       449177435       462954165       463032326      
463124784       463207035       463295543       463379362       463448415      
463524926       463599654       463679340       463772376       463877910      
464006311       464122571       464238799       464348499       464454149    
464139666       448500561       449177567       462954173       463032367      
463124818       463207076       463295568       463379370       463448423      
463524934       463599886       463679456       463772384       463877936      
464006410       464122613       464238815       464348515       464454198    
464139849       448500678       449177583       462954181       463032375      
463124826       463207084       463295733       463379396       463448589      
463524942       463599910       463679464       463772392       463877969      
464006436       464122639       464238922       464348549       464454313    
464140391       448500967       449177609       462954199       463032565      
463124834       463207118       463295790       463379420       463448597      
463524959       463599944       463679472       463772400       463875104      
464006477       464122811       464238955       464348556       464454321    
464141639       448501189       449177757       462954207       463032581      
463124917       463207134       463295808       463379438       463448639      
463524975       463599969       463679480       463772434       463875179      
464006725       464122837       464238971       464348564       464454511    
464142918       448501262       449178029       462954256       463032623      
463124958       463207167       463295824       463379446       463448654      
463525006       463600007       463679506       463772533       463875195      
464006741       464122951       464239045       464348572       464454552    
464140599       448502153       449178045       462954264       463032631      
463122754       463207316       463295840       463379552       463448670      
463525022       463600023       463679514       463772541       463875286      
464006766       464123017       464239078       464348713       464454578    
464141985       448502872       449178086       462954306       463032649      
463122762       463207324       463295857       463379560       463448688      
463525071       463600171       463679613       463772608       463875310      
464006774       464123074       464239136       464348721       464454586    
464142603       448503185       449178128       462954314       463032680      
463122770       463207373       463295972       463379586       463448811      
463525212       463600197       463679621       463772624       463875591      
464007160       464123439       464239409       464348747       464454628    
464143486       448503474       449178508       462954363       463032839      
463122788       463207381       463295980       463379594       463448837      
463525238       463600247       463679647       463772632       463875658      
464007186       464123447       464239417       464348796       464454636    
464145481       448504829       449179134       462954389       463032847      
463122796       463207498       463296004       463379602       463448845      
463525246       463600254       463679654       463772640       463875690      
464007277       464123454       464239466       464348804       464454867    
464145556       448505438       449180447       462954546       463032854      
463122861       463207506       463296012       463379610       463448852      
463525261       463600262       463679662       463770800       463875708      
464007293       464123488       464239532       464348820       464454883  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464147206       448506022       449180660       462954553       463032870      
463123091       463207761       463296053       463379750       463448860      
463525279       463600288       463679670       463770818       463875716      
464007350       464123496       464239540       464348960       464454891    
464146323       448506881       449180728       462954561       463032904      
463123141       463207779       463296202       463379768       463448886      
463525287       463600296       463679779       463770842       463875930      
464007392       464123553       464239839       464348978       464454925    
464147248       448507384       449180843       462954579       463032979      
463123182       463207787       463296228       463379776       463449009      
463525550       463600304       463679787       463770883       463875971      
464007657       464123587       464239847       464348986       464454990    
464147966       448508648       449181130       462954678       463033134      
463123190       463207811       463296251       463379784       463449017      
463525568       463600320       463679829       463770909       463875989      
464007699       464123595       464239862       464349067       464455005    
464148691       448509190       449181262       462954785       463033142      
463123208       463207837       463296269       463379800       463449074      
463525584       463600361       463679845       463770925       463875997      
464007756       464123603       464239888       464349117       464455112    
464149616       448509265       449182385       462954827       463033167      
463123216       463207886       463296277       463379834       463449108      
463525592       463600387       463679860       463771212       463876037      
464007780       464123611       464239920       464347210       464455187    
464151034       448509505       449182658       462954850       463033191      
463123422       463208058       463296384       463380014       463449140      
463525600       463600395       463679878       463771220       463876045      
464007806       464123645       464240183       464347228       464455203    
464152099       448510008       449182856       462954868       463033233      
463123430       463208082       463296392       463380030       463449280      
463525709       463600643       463680256       463771295       463876250      
464007830       464123710       464240217       464347269       464455211    
464152727       448511469       449183250       462954975       463033274      
463123463       463208124       463296400       463380048       463449298      
463525717       463600650       463680322       463771303       463876292      
464008010       464123884       464240225       464347277       464455229    
464154194       448511832       449183383       462954983       463033399      
463123505       463208165       463296426       463380055       463449306      
463525725       463600676       463680348       463771311       463876441      
464008036       464123934       464240316       464347285       464455278    
464152867       448512210       449184563       462955147       463033431      
463123513       463208181       463296467       463380063       463449314      
463525733       463600684       463680355       463771329       463876474      
464008069       464123959       464240332       464347301       464455542    
464153253       448512251       449185347       462955204       463033456      
463123562       463208363       463296517       463380097       463449330      
463525758       463600692       463680371       463771519       463876557      
464008093       464124007       464240639       464347475       464455575    
464155563       448512400       449185545       462955279       463033472      
463123802       463208397       463296939       463380220       463449363      
463525774       463600700       463680488       463771550       463876912      
464008101       464124049       464240670       464347509       464455583    
464156538       448512509       449185586       462955295       463033530      
463123828       463208447       463296962       463380238       463449488      
463525881       463600841       463680504       463771576       463876987      
464008168       464124056       464240704       464347525       464455625    
464157510       448513952       449185909       462955303       463033548      
463123869       463208454       463297010       463380253       463449496      
463525915       463600866       463680546       463771592       463876995      
464008226       464124254       464240738       464347558       464455666    
464156512       448514174       449185982       462955311       463033712      
463123877       463208462       463297077       463380311       463449504      
463525923       463600874       463680553       463771600       463877001      
464008234       464124262       464240746       464347566       464455732    
464158807       448514877       449187293       462955428       463033720      
463123893       463208470       463297135       463380394       463449512      
463525956       463600916       463680561       463771618       463877019      
464008267       464124270       464240936       464347582       464455989    
464160407       448514885       449187335       462955436       463033738      
463123927       463208603       463297143       463380402       463449546      
463525972       463601054       463680587       463771774       463877191      
464008325       464124296       464240944       464347749       464456029    
464161033       448514927       449187558       462955444       463033746      
463124123       463208629       463297317       463380543       463449561      
463526020       463601062       463680769       463771808       463877217      
464008333       464124304       464240977       464347814       464456052    
464161280       448515239       449188283       462955501       463033795      
463124131       463208637       463297358       463380576       463449686      
463526111       463601070       463680777       463771824       463877225      
464008622       464124593       464240993       464347830       464456060    
464163195       448516765       449188580       462955550       463033829      
463124149       463208710       463297366       463380618       463449694      
463526129       463601088       463680785       463771832       463877282      
464008648       464124619       464241025       464347871       464456169    
464164052       448516898       449188689       462955642       463031831      
463124164       463208751       463297382       463380626       463449702      
463526137       463601096       463680819       463771840       463877308      
464008655       464124684       464241033       464347905       464456425    
464165133       448516914       449189778       462955659       463031849      
463124180       463208967       463297390       463380659       463449728      
463526152       463601179       463680843       463771865       463877316      
464008739       464124817       464241041       464347913       464456458    
464165885       448517011       449189927       462955667       463031864      
463124198       463208975       463297416       463380667       463449744      
463526178       463601294       463680850       463771980       463877464      
464008770       464125103       464241058       464348069       464456482    
464166503       448517128       449189943       462955683       463031872      
463124388       463208983       463295394       463380808       463449751      
463526186       463601344       463681015       463772020       463877506      
464009133       464125244       464241124       464348077       464456516    
464168699       448517557       449189984       462955691       463031898      
463124396       463209007       463295402       463380832       463448191      
463526269       463601351       463681031       463772061       463877514      
464009166       464125251       464241132       464348085       464456524    
464169432       448499566       449190016       462955717       463032060      
463124404       463209049       463295436       463380840       463448217      
463526285       463601369       463681049       463772087       463877548      
464009190       464125277       464241173       464348101       464456532    
464169127       448499855       449190784       462955865       463032086      
463124453       463209304       463295451       463380865       463448233      
463526293       463601575       463681064       463772095       463877639      
464009224       464125335       464241181       464348176       464456664    
464169820       448500199       449191220       462955881       463032169      
463124461       463209320       463295469       463380873       463448241      
463526327       463601609       463681106       463772236       463878009      
464009349       464125368       464241330       464348192       464456698    
464171131       448500322       449191956       462955923       463032177      
463124479       463209346       463295493       463380949       463448258      
463526335       463601641       463681122       463772244       463878017      
464009398       464125509       464241371       464348358       464456706    
464171891       448500454       449192244       462955964       463032219      
463124636       463209379       463295592       463381087       463448290      
463526350       463601674       463681130       463772251       463878025      
464009711       464125558       464241397       464348366       464456722    
464177120       448501460       449192426       462956004       463032243      
463124651       463209403       463295600       463381095       463448449      
463526442       463601757       463681148       463772293       463878058      
464009737       464125566       464241405       464348374       464456730    
464177203       448501502       449193382       462956046       463032425      
463124669       463209478       463295667       463381137       463448464      
463526459       463601765       463681155       463772335       463878074      
464009752       464125616       464241413       464348390       464456755    
464178227       448501551       449193390       462956202       463032433      
463124677       463209494       463295691       463381152       463448514      
463526475       463601906       463681163       463772368       463878090      
464009778       464125624       464241553       464348424       464454339    
464173905       448501841       449193572       462956210       463032466      
463124693       463209551       463295709       463381160       463448522      
463526491       463601922       463681171       463772442       463878108      
464009828       464125640       464241637       464348481       464454347    
464182641       448502005       449194026       462956285       463032516      
463124974       463209569       463295717       463381178       463448530      
463526509       463601955       463681213       463772467       463878231      
464009836       464125830       464241645       464348606       464454370    
464185271       448502039       449194034       462956293       463032524      
463124990       463209601       463295865       463381186       463448571      
463525097       463601989       463681361       463772483       463878363      
464010024       464125855       464241678       464348622       464454412    
464185560       448503920       449194141       462956392       463032540      
463125005       463209619       463295873       463381194       463448704      
463525139       463602078       463681429       463772509       463878371      
464010065       464125889       464241686       464348630       464454487    
464186014       448503961       449179464       462956400       463032698      
463125013       463209627       463295881       463381210       463448712      
463525154       463602094       463681445       463772517       463878710      
464010073       464125897       464241710       464348663       464454503    
464187616       448504274       449179597       462954405       463032755      
463125021       463209742       463295899       463381228       463448720      
463525170       463602250       463681452       463772525       463878777      
464010131       464125939       464241835       464348689       464454651    
464187699       448504639       449179704       462954462       463032771      
463125039       463209775       463295915       463381236       463448746      
463525188       463602268       463681478       463772665       463878793      
464010149       464126051       464241843       464348705       464454677    
464188796       448504787       449179993       462954488       463032805      
463125047       463209791       463295964       463381244       463448779      
463525196       463602284       463681502       463772681       463878819      
464010602       464126317       464241876       464348838       464454693    
464190099       448507863       449180041       462954504       463032813      
463125054       463209809       463296103       463381384       463448787      
463525360       463602292       463681643       463772772       463878843      
464010669       464126382       464241892       464348853       464454727    
464189828       448507954       449180439       462954520       463032821      
463125120       463209833       463296129       463381459       463448910      
463525386       463602300       463681650       463772798       463878900      
464010685       464126440       464241918       464348861       464454768    
464190438       448508143       449181536       462954686       463032987      
463125146       463209924       463296145       463381467       463448928      
463525402       463602318       463681668       463772806       463879288      
464010719       464126515       464241926       464348879       464454792    
464191253       448508200       449181767       462954694       463032995      
463125161       463209932       463296152       463381475       463448936      
463525410       463600411       463681676       463772830       463879312      
464010735       464126564       464242064       464348887       464455047    
464192582       448508291       449181908       462954702       463033001      
463125187       463209940       463296160       463381509       463448951      
463525428       463600445       463681684       463772855       463879353      
464010784       464126630       464242106       464348952       464455054    
464193192       448510263       449182096       462954736       463033043      
463125328       463209957       463296178       463381566       463448977      
463525451       463600452       463681718       463772889       463879379      
464011063       464123736       464242114       464349133       464455070    
464193796       448510693       449182245       462954769       463033100      
463125344       463209973       463296285       463381723       463448993      
463525618       463600478       463681817       463772897       463879437      
464011105       464123751       464242122       464349141       464455088    
464195221       448510750       449182377       462955006       463033126      
463125351       463209981       463296293       463381772       463449181      
463525634       463600544       463681833       463772905       463879452      
464011121       464123769       464242148       464349166       464455096    
464193887       448511253       449183441       462955014       463033282      
463125369       463210062       463296335       463381806       463449207      
463525659       463600551       463681841       463772913       463879619      
464011139       464123785       464242155       464349174       464455104    
464195023       448511295       449183953       462955048       463033308      
463125377       463210070       463296350       463381814       463449215      
463525675       463600726       463681882       463773069       463879643      
464011188       464123868       464242320       464349182       464455328    
464195551       448512566       449184282       462955055       463033316      
463125385       463210088       463296368       463381822       463449223      
463525683       463600734       463681908       463773077       463879650      
464011220       464123876       464242353       464349208       464455336    
464195692       448512608       449184316       462955105       463033324      
463125567       463210096       463296376       463381863       463449231      
463525782       463600759       463681924       463773085       463879668      
464011592       464124098       464242361       464349224       464455377    
464196773       448512830       449184365       462955139       463033357      
463125575       463210112       463296624       463381988       463449272      
463525790       463600767       463682104       463773101       463879684      
464011600       464124114       464242395       464349299       464455419    
464196856       448512905       449186154       462955345       463033373      
463125583       463210120       463296707       463382002       463449371      
463525808       463600809       463682112       463773127       463879700      
464011642       464124155       464242452       464349315       464455450    
464198175       448513200       449186287       462955352       463033597      
463125591       463210211       463296806       463382077       463449389      
463525816       463600825       463682120       463773168       463879924      
464011675       464124213       464242650       464349323       464455807  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464199918       448513408       449186295       462955360       463033621      
463125625       463210245       463296848       463382119       463449405      
463525832       463600924       463682161       463773291       463879940      
464011683       464124221       464242668       464349349       464455815    
464200054       448515361       449186915       462955378       463033654      
463125633       463210252       463296863       463382168       463449413      
463525840       463600940       463682203       463773317       463879973      
464011691       464124239       464242692       464349364       464455849    
464200526       448515452       449186949       462955394       463033670      
463125823       463210286       463296913       463382184       463449447      
463526038       463600965       463682229       463773358       463879981      
464008382       464124387       464242700       464349489       464455872    
464201987       448515924       449187251       462955402       463033704      
463125831       463210294       463297218       463382341       463449470      
463526046       463600973       463682369       463773382       463880005      
464008408       464124445       464242718       464349497       464455880    
464201789       448515957       449188713       462955568       463033845      
463125849       463210302       463297226       463382374       463449587      
463526079       463600999       463682385       463773416       463880047      
464008432       464124494       464242742       464349562       464455963    
464202530       448516518       449188739       462955576       463033928      
463125880       463210468       463297234       463382382       463449603      
463526087       463601005       463682393       463773432       463880344      
464008473       464124510       464242908       464349596       464456193    
464204700       448516567       449189125       462955592       463033944      
463125922       463210476       463297259       463382390       463449611      
463526103       463601195       463682419       463773606       463880369      
464008499       464124528       464242924       464349612       464456235    
464206192       448517581       449189422       462955600       463033969      
463125971       463210484       463297275       463382408       463449629      
463526194       463601203       463682427       463773614       463880427      
464008556       464124536       464242932       464349620       464456268    
464206382       448517797       449189679       462955618       463033977      
463126201       463210492       463297432       463382416       463449637      
463526202       463601211       463682450       463773671       463880450      
464008846       464124916       464242965       464349810       464456292    
464206689       448517813       449189745       462955741       463033985      
463126227       463210500       463297440       463382499       463449660      
463526210       463601260       463682641       463773705       463880484      
464008911       464124932       464242973       464349836       464456342    
464207299       448517870       449190040       462955774       463034017      
463126250       463210633       463297457       463382507       463449769      
463526228       463601278       463682740       463773713       463880856      
464008929       464124940       464242981       464349844       464456409    
464207356       448518548       449190420       462955782       463034025      
463126284       463210641       463297465       463382515       463449777      
463526236       463601286       463682773       463773747       463880864      
464008945       464124973       464241223       464349851       464456573    
464209444       448518738       449190552       462955816       463034033      
463126292       463210666       463297473       463382523       463449785      
463526244       463601427       463682815       463773929       463880880      
464008994       464125012       464241272       464349869       464456581    
464209527       448519017       449190610       462955832       463034066      
463126318       463210674       463297507       463382531       463449801      
463526368       463601435       463682849       463773960       463880948      
464009075       464125038       464241280       464349877       464456607    
464209659       448519645       449190651       462956053       463034082      
463126425       463210690       463297549       463382580       463449819      
463526384       463601468       463682872       463773986       463880955      
464009422       464125384       464241298       464350008       464456649    
464210012       448519785       449190750       462956061       463034108      
463126441       463210708       463297564       463382739       463449835      
463526392       463601476       463683011       463774000       463880971      
464009497       464125400       464241314       464350016       464456656    
464210475       448519819       449192517       462956137       463034223      
463126466       463210849       463297572       463382762       463449850      
463526400       463601492       463683029       463774018       463881193      
464009554       464125442       464241322       464350024       464456771    
464211002       448521302       449192970       462956178       463034249      
463126474       463210856       463297580       463382788       463449868      
463526418       463601567       463683102       463774026       463881268      
464009612       464125459       464241447       464350040       464456805    
464212380       448521443       449193051       462956194       463034264      
463126508       463210872       463297598       463382812       463449884      
463526426       463601773       463683110       463774182       463881300      
464009638       464125483       464241454       464350057       464456813    
464215417       448521757       449193119       462956418       463034355      
463126516       463210880       463297788       463382820       463449892      
463526517       463601815       463683136       463774208       463881318      
464009679       464125491       464241496       464350065       464456854    
464220151       448521765       449193143       462956467       463034371      
463126706       463210906       463297804       463382838       463449918      
463526525       463601823       463681221       463774224       463881375      
464009844       464125665       464241520       464350172       464456870    
464219898       448521823       449193325       462956491       463034587      
463126714       463209635       463297812       463383091       463449926      
463526533       463601864       463681247       463774265       463878397      
464009869       464125681       464241538       464350180       464456938    
464220300       448523449       449194281       462956533       463034595      
463126821       463209643       463297820       463383158       463450049      
463526541       463601880       463681312       463774281       463878413      
464009877       464125764       464241546       464350206       464457027    
464221852       448523787       449195429       462956558       463034603      
463126847       463209692       463297838       463383182       463450056      
463526608       463601898       463681320       463774299       463878439      
464009943       464125780       464241736       464350230       464457035    
464222397       448523936       449195676       462956582       463034629      
463126854       463209700       463297903       463383190       463450064      
463526616       463602128       463681338       463774539       463878454      
464009984       464125814       464241744       464350255       464457084    
464223379       448524918       449196377       462956590       463034645      
463126862       463209718       463298075       463383208       463450072      
463526624       463602136       463681346       463774562       463878686      
464010008       464125822       464241751       464350263       464457092    
464223817       448525790       449196492       462956608       463034702      
463127001       463209734       463298091       463383224       463450106      
463526707       463602151       463681536       463774638       463878694      
464010321       464126069       464241777       464350412       464457126    
464225226       448525949       449196526       462956632       463034785      
463127019       463209841       463298133       463381269       463450114      
463526731       463602169       463681544       463774679       463878918      
464010388       464126085       464241785       464350453       464457290    
464224757       448527184       449196625       462956665       463034801      
463127050       463209866       463298141       463381277       463450197      
463526764       463602235       463681551       463774703       463879031      
464010396       464126135       464241827       464350461       464457308    
464225796       448527218       449196641       462956681       463034868      
463127092       463209874       463298158       463381301       463450205      
463526889       463602326       463681569       463774760       463879056      
464010479       464126168       464241934       464350503       464457332    
464225861       448527275       449196690       462956715       463034884      
463127142       463209882       463298208       463381319       463450213      
463526913       463602383       463681585       463774984       463879080      
464010487       464126184       464241967       464350537       464457373    
464227743       448527457       449196898       462956988       463034959      
463127159       463209908       463298356       463381335       463450221      
463526921       463602417       463681726       463774992       463879205      
464010586       464126226       464241991       464350586       464457399    
464227826       448527770       449197169       462957002       463034967      
463125195       463209916       463298364       463381616       463450247      
463526939       463602433       463681759       463775007       463879270      
464010800       464126705       464242015       464350818       464457639    
464229632       448527986       449197516       462957028       463035121      
463125229       463209999       463298372       463381624       463450254      
463527002       463602474       463681783       463775023       463879460      
464010818       464126739       464242023       464350842       464457662    
464231372       448529636       449197599       462957036       463035154      
463125237       463210005       463298406       463381665       463450353      
463527028       463602490       463681791       463772939       463879494      
464010826       464126747       464242049       464350859       464457688    
464234368       448529883       449197607       462957044       463035162      
463125245       463210021       463298414       463381681       463450361      
463527119       463602516       463681809       463772947       463879502      
464010859       464126762       464242213       464350875       464457746    
464234103       448529990       449197946       462957077       463035170      
463125286       463210039       463298422       463381707       463450379      
463527127       463602524       463681932       463772988       463879528      
464011006       464126846       464242247       464350883       464457787    
464234251       448530733       449197995       462957226       463035204      
463125310       463210047       463298679       463381715       463450387      
463527135       463602540       463681981       463773010       463879551      
464011048       464126937       464242270       464350917       464457795    
464237437       448530790       449198902       462957259       463035220      
463125401       463210054       463298711       463381871       463450395      
463527143       463602607       463681999       463773028       463879593      
464011295       464126945       464242296       464351188       464457936    
464239490       448531749       449198985       462957267       463035360      
463125419       463210138       463298729       463381889       463450411      
463527176       463602623       463682005       463773036       463879759      
464011337       464126978       464242304       464351204       464457944    
464239938       448531962       449199082       462957275       463035394      
463125435       463210153       463298737       463381897       463450528      
463527192       463602755       463682062       463773184       463879783      
464011352       464126994       464242312       464351212       464457951    
464240274       448532010       449199140       462957283       463035410      
463125443       463210179       463298752       463381939       463450551      
463527317       463602821       463682088       463773234       463879825      
464011444       464127018       464242460       464351253       464457969    
464240720       448532143       449199173       462957291       463035428      
463125518       463210187       463298778       463381954       463450569      
463527366       463602839       463682245       463773242       463879858      
464011469       464127042       464242569       464351261       464457977    
464241421       448532267       449199199       462957390       463035444      
463125526       463210203       463298927       463381970       463450577      
463527416       463602854       463682252       463773267       463879866      
464011527       464127059       464242593       464351287       464458009    
464242379       448532473       449201383       462957416       463035568      
463125674       463210351       463298968       463382218       463450593      
463527481       463602896       463682302       463773275       463879874      
464011717       464127257       464242627       464349380       464458132    
464242494       448534461       449201524       462957481       463035576      
463125682       463210369       463298976       463382226       463450627      
463527507       463602912       463682310       463773457       463880054      
464011758       464127273       464242635       464349406       464458165    
464243450       448534685       449201599       462957507       463035618      
463125690       463210377       463299008       463382234       463450718      
463527523       463603035       463682328       463773499       463880179      
464011840       464127299       464242775       464349414       464458223    
464244144       448534693       449201912       462957523       463035626      
463125716       463210385       463299057       463382275       463450742      
463527697       463603084       463682344       463773507       463880229      
464011857       464127315       464242783       464349448       464458249    
464248475       448535104       449202084       462957549       463035659      
463125765       463210427       463299073       463382309       463450825      
463527739       463603092       463682484       463773515       463880278      
464011899       464127364       464242817       464349455       464458256    
464249242       448535153       449203769       462957721       463035667      
463125773       463210450       463299271       463382325       463450833      
463527747       463603118       463682500       463773549       463880286      
464011907       464127380       464242858       464349463       464458272    
464250562       448535344       449203785       462957796       463035816      
463126037       463210526       463299362       463382424       463450858      
463527754       463603126       463682526       463773564       463880328      
464011923       464127539       464242874       464349638       464458389    
464251271       448536219       449203793       462957804       463035832      
463126045       463210534       463299420       463382432       463450882      
463527762       463603340       463682575       463773796       463880518      
464011931       464127562       464242890       464349679       464458397    
464251834       448536425       449203892       462957853       463035865      
463126128       463210575       463299438       463382440       463450957      
463527986       463603373       463682583       463773804       463880534      
464011949       464127570       464242999       464349737       464458405    
464252626       448536508       449204064       462957879       463035899      
463126136       463210583       463299446       463382457       463451005      
463527994       463603381       463682922       463773812       463880559      
464011972       464127620       464243039       464349760       464458413    
464253178       448536797       449204106       462958091       463035907      
463126169       463210617       463299461       463382465       463451013      
463528042       463603423       463682930       463773861       463880567      
464012012       464127638       464243054       464349778       464458447    
464256569       448536862       449205590       462958109       463035915      
463126185       463210625       463299644       463382473       463451021      
463528059       463603431       463682948       463773879       463880625      
464012087       464127653       464243070       464349794       464458454    
464258045       448536995       449205798       462958117       463034116      
463126326       463210716       463299685       463382648       463451047      
463528075       463603480       463682971       463773887       463880682      
464012327       464127760       464243088       464349893       464458553  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464258086       448520122       449205939       462958141       463034165      
463126359       463210724       463299719       463382655       463451062      
463528240       463603779       463683003       463774059       463880989      
464012350       464127786       464243096       464349919       464458579    
464255744       448520262       449206135       462958182       463034181      
463126367       463210732       463299727       463382689       463451203      
463528273       463603795       463683144       463774091       463881003      
464012418       464127794       464243112       464349935       464458595    
464259357       448520437       449206218       462958257       463034199      
463126391       463210807       463299743       463382713       463451211      
463528281       463603837       463683177       463774125       463881029      
464012442       464127802       464243138       464349943       464458603    
464259654       448520460       449206242       462958455       463034215      
463126409       463210815       463297630       463382911       463451237      
463528307       463603894       463683193       463774166       463881136      
464012467       464127828       464243260       464349968       464458611    
464259456       448520908       449207240       462958497       463034405      
463126417       463210831       463297648       463382929       463451245      
463528398       463603936       463683219       463774174       463881185      
464012509       464127844       464243286       464349984       464458736    
464260322       448521146       449207372       462958505       463034421      
463126524       463210930       463297671       463382952       463451252      
463528414       463603944       463683227       463774331       463881409      
464012905       464128008       464243336       464350073       464458751    
464262179       448522060       449207448       462958562       463034439      
463126532       463210963       463297689       463382978       463451260      
463528554       463604058       463683243       463774372       463881458      
464012921       464128040       464243344       464350107       464458769    
464262666       448522144       449207539       462958570       463034512      
463126540       463210971       463297697       463382986       463449967      
463528562       463604082       463683268       463774398       463881474      
464013051       464128065       464243898       464350131       464458793    
464262450       448522680       449207794       462958588       463034553      
463126623       463210997       463297929       463383273       463449975      
463528596       463604108       463683276       463774455       463881482      
464013069       464128115       464243906       464350149       464458827    
464262716       448523167       449207943       462958802       463034710      
463126680       463211003       463297937       463383299       463449983      
463528638       463604116       463683292       463774463       463881490      
464013234       464128149       464243914       464350156       464458843    
464263607       448523373       449209220       462958810       463034728      
463126896       463211235       463297960       463383349       463449991      
463528646       463604124       463683300       463774513       463881540      
464013267       464128321       464243922       464350164       464457159    
464263904       448523415       449209535       462958836       463034736      
463126912       463211326       463298000       463383364       463450007      
463528679       463604132       463683318       463774844       463881565      
464013432       464128396       464244060       464350271       464457167    
464264696       448526335       449209667       462958844       463034744      
463126946       463211359       463298018       463383372       463450015      
463526780       463604280       463683334       463774851       463881607      
464013440       464128412       464244110       464350305       464457209    
464267640       448526350       449209709       462958877       463034751      
463126979       463211458       463298026       463383380       463450122      
463526798       463604306       463683417       463774885       463881649      
464013499       464128453       464244276       464350313       464457241    
464265800       448526418       449209782       462958968       463034777      
463126995       463211482       463298216       463383398       463450130      
463526814       463604348       463683425       463774893       463881656      
464013614       464128461       464244300       464350339       464457258    
464266808       448526962       449209899       462956749       463034991      
463127233       463211490       463298224       463383406       463450155      
463526822       463604363       463683441       463774919       463881664      
464013630       464128578       464244334       464350362       464457274    
464266881       448527085       449197227       462956764       463035014      
463127241       463211870       463298232       463383414       463450163      
463526848       463604371       463683458       463774968       463881805      
464013663       464128669       464244342       464350388       464457407    
464270339       448527093       449197284       462956806       463035022      
463127266       463211896       463298257       463383422       463450171      
463526855       463604504       463683490       463775080       463881813      
464013846       464128693       464244367       464350602       464457464    
464270495       448528117       449197292       462956830       463035048      
463127324       463212084       463298331       463383471       463450189      
463527036       463604512       463683532       463775098       463881821      
464013853       464128701       464244425       464350610       464457480    
464269737       448528240       449197383       462956913       463035089      
463127332       463212209       463298430       463383695       463450270      
463527051       463604546       463683698       463775130       463881862      
464013911       464128750       464244672       464350636       464457514    
464271824       448528414       449197425       462957101       463035105      
463127357       463212316       463298448       463383752       463450288      
463527077       463604579       463683722       463775171       463881896      
464013937       464128966       464244680       464350644       464457530    
464272970       448529172       449197441       462957119       463035238      
463127373       463212431       463298521       463383794       463450296      
463527085       463604603       463683730       463775189       463881920      
464013986       464128990       464244706       464350719       464457613    
464273259       448529396       449198043       462957127       463035253      
463127381       463212993       463298562       463383810       463450304      
463527093       463604629       463683748       463775205       463882076      
464013994       464129022       464244722       464350750       464457837    
464272277       448530931       449198316       462957143       463035261      
463127415       463213025       463298588       463383828       463450312      
463527200       463602672       463683771       463775239       463882126      
464014299       464129055       464244730       464350933       464457845    
464272335       448531087       449198399       462957168       463035303      
463127423       463213041       463298604       463383943       463450338      
463527226       463602698       463683789       463775247       463882159      
464014323       464129063       464244789       464351055       464457852    
464275692       448531202       449198407       462957184       463035329      
463127456       463213058       463298786       463383976       463450437      
463527242       463602706       463683961       463775254       463882167      
464014331       464127067       464245000       464351063       464457878    
464275957       448531350       449198746       462957309       463035337      
463127464       463213066       463298794       463383984       463450445      
463527259       463602714       463683979       463775270       463882191      
464014356       464127091       464245018       464351113       464457886    
464276401       448531467       449198795       462957317       463035451      
463127688       463213223       463298810       463384008       463450460      
463527291       463602730       463683987       463775304       463882456      
464014398       464127117       464245059       464351139       464457894    
464277599       448531574       449199371       462957333       463035477      
463127696       463213231       463298828       463384016       463450478      
463527309       463602748       463684035       463775346       463882464      
464014406       464127141       464245075       464351162       464458017    
464278969       448533141       449199918       462957341       463035493      
463127704       463213306       463298877       463384024       463450494      
463527531       463602920       463684068       463775569       463882480      
464014562       464127158       464245166       464351303       464458025    
464280338       448533182       449200211       462957366       463035519      
463127753       463213330       463299131       463384131       463450643      
463527556       463602938       463684076       463775585       463882498      
464014661       464127208       464245208       464351311       464458074    
464280353       448533844       449200328       462957374       463035527      
463127779       463213348       463299149       463384149       463450650      
463527572       463602953       463684233       463775635       463882548      
464014737       464127414       464245539       464351345       464458108    
464281724       448533976       449200724       462957572       463035535      
463127803       463213389       463299156       463384156       463450676      
463527580       463602961       463684258       463775643       463882555      
464014745       464127448       464245547       464351360       464458116    
464281781       448534438       449202134       462957598       463035691      
463127977       463213538       463299180       463384172       463450684      
463527598       463602979       463684290       463775676       463882894      
464014778       464127463       464245562       464351386       464458124    
464287705       448535435       449202431       462957648       463035709      
463128009       463213579       463299214       463384206       463450692      
463527648       463603001       463684308       463775684       463882928      
464015031       464127497       464245612       464351402       464458280    
464289743       448535609       449203124       462957663       463035725      
463128017       463213587       463299248       463384214       463450700      
463527796       463603134       463684316       463775809       463882951      
464015080       464127505       464245687       464351410       464458322    
464289248       448535740       449203181       462957671       463035758      
463128041       463213660       463299479       463384370       463450890      
463527804       463603159       463684324       463775817       463882969      
464015148       464127513       464245711       464351469       464458330    
464289941       448536144       449203330       462957689       463035790      
463128074       463213694       463299503       463384396       463450908      
463527820       463603183       463684472       463775825       463882993      
464015197       464127679       464245877       464351477       464458355    
464291475       448537738       449203355       462957895       463035808      
463128116       463213926       463299560       463384412       463450916      
463527853       463603209       463684480       463775833       463883066      
464012095       464127687       464245901       464351493       464458363    
464292093       448537878       449204395       462957911       463035923      
463128207       463214007       463299578       463384420       463450924      
463527960       463603225       463684506       463775858       463883264      
464012137       464127703       464245943       464351519       464458371    
464292564       448538009       449204783       462957960       463035964      
463128249       463214049       463299594       463384438       463450932      
463527978       463603266       463684514       463775874       463883280      
464012202       464127729       464245968       464351683       464458462    
464292853       448538488       449204874       462958018       463035972      
463128256       463214056       463299628       463384446       463450940      
463528109       463603514       463684548       463776005       463883298      
464012244       464127745       464246008       464351709       464458488    
464292911       448538611       449205178       462958026       463035980      
463128306       463214072       463299784       463384552       463451096      
463528117       463603530       463684597       463776013       463883314      
464012277       464127752       464246016       464351741       464458504    
464293547       448538686       449205343       462958042       463035998      
463128355       463214213       463299834       463384560       463451112      
463528158       463603555       463684803       463776047       463883322      
464012541       464127877       464246180       464351774       464458512    
464291921       448538975       449205541       462958323       463036004      
463128371       463214247       463299842       463384586       463451161      
463528224       463603647       463684811       463776054       463883389      
464012566       464127893       464246222       464351808       464458538    
464292218       448539213       449206416       462958398       463036020      
463128561       463214304       463299859       463384602       463451179      
463528232       463603688       463684860       463776104       463883629      
464012590       464127927       464246248       464351832       464458546    
464294883       448539221       449206564       462958406       463036046      
463128587       463214312       463299875       463384610       463451187      
463528430       463603753       463684886       463776153       463883645      
464012707       464127943       464246263       464351980       464458637    
464295245       448539304       449206598       462958414       463036087      
463128611       463214320       463299891       463384628       463451195      
463528455       463603969       463684902       463776294       463883652      
464012756       464127992       464246297       464351998       464458645    
464294321       448539338       449206747       462958430       463036095      
463128629       463214338       463299925       463384701       463451278      
463528471       463603977       463684910       463776310       463883660      
464012848       464128206       464246321       464352038       464458660    
464295534       448540450       449206952       462958448       463036111      
463128702       463214445       463299982       463384719       463451286      
463528513       463604009       463684985       463776328       463883694      
464013291       464128248       464243476       464352046       464458678    
464296359       448540674       449207216       462958604       463036178      
463128884       463214460       463299990       463384727       463451294      
463528539       463604017       463684993       463776369       463883884      
464013309       464128263       464243773       464352053       464458710    
464302462       448540682       449208180       462958638       463036418      
463128892       463214478       463300012       463384784       463451310      
463528547       463604033       463685008       463776419       463883926      
464013358       464128289       464243815       464352079       464458728    
464300540       448540690       449208552       462958687       463036475      
463128900       463214502       463300046       463384792       463451328      
463528687       463604041       463685016       463776443       463883991      
464013390       464128305       464243856       464352244       464458850    
464300656       448540716       449208677       462958695       463036491      
463128918       463214585       463300186       463384818       463451336      
463528760       463604140       463685040       463776609       463884072      
464013408       464128313       464243872       464352251       464458876    
464303304       448540898       449208735       462958729       463036517      
463128934       463214593       463300236       463384966       463451344      
463528778       463604181       463685073       463776617       463884106      
464013416       464128503       464244151       464352285       464458884    
464303312       448542076       449208883       462958794       463036525      
463128942       463211532       463300244       463384982       463451351      
463528786       463604215       463683359       463776625       463881672      
464013671       464128511       464244185       464352293       464458900    
464303338       448542142       449208966       462958984       463036574      
463129155       463211557       463300251       463384990       463451377      
463528794       463604249       463683367       463776658       463881706      
464013721       464128529       464244227       464352368       464458918  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464303593       448542225       449210145       462958992       463036764      
463129163       463211599       463300277       463385005       463451401      
463528844       463604256       463683375       463776666       463881714      
464013754       464128545       464244243       464352533       464458934    
464303791       448542670       449210426       462959008       463036772      
463129247       463211631       463300285       463385039       463451419      
463528869       463604272       463683383       463776690       463881730      
464013762       464128552       464244268       464352558       464458983    
464303403       448542928       449210608       462959057       463036822      
463129254       463211672       463300368       463385070       463451476      
463528877       463604397       463683391       463776898       463881755      
464013770       464128792       464244433       464352574       464459007    
464304856       448544361       449210640       462959073       463036830      
463129262       463211763       463300384       463383489       463451609      
463528919       463604413       463683409       463776914       463881763      
464013820       464128800       464244458       464352582       464459015    
464305580       448544403       449210756       462959081       463036848      
463129304       463212506       463300434       463383505       463451633      
463528935       463604447       463683581       463776930       463881953      
464014000       464128875       464244516       464352608       464459023    
464306752       448544668       449210970       462959115       463036871      
463129478       463212563       463300442       463383521       463451641      
463528943       463604454       463683599       463776948       463881961      
464014141       464128891       464244532       464352673       464459031    
464307677       448544817       449211101       462959156       463037168      
463129536       463212662       463300483       463383612       463451658      
463528950       463604470       463683649       463776963       463881995      
464014166       464128941       464244540       464352947       464459049    
464307776       448545095       449211408       462959180       463037192      
463129577       463212753       463300590       463383620       463451666      
463529065       463604488       463683656       463776989       463882027      
464014224       464128958       464244615       464352954       464459130    
464309863       448546507       449212026       462959198       463037218      
463129593       463212860       463300608       463383646       463451674      
463529081       463604637       463683664       463777185       463882035      
464014273       464129071       464244839       464352970       464459148    
464309749       448547000       449212166       462959206       463037267      
463129601       463212977       463300616       463383836       463451799      
463529107       463604652       463683680       463777219       463882308      
464014281       464129105       464244888       464352988       464459155    
464311190       448547018       449212430       462959321       463037275      
463129627       463213090       463300657       463383851       463451823      
463529131       463604660       463683821       463777227       463882365      
464014430       464129113       464244896       464353002       464459163    
464312362       448547034       449212802       462959347       463037309      
463127480       463213132       463300681       463383901       463451872      
463529164       463604686       463683839       463777243       463882373      
464014455       464129147       464244904       464353010       464459171    
464312545       448547372       449213792       462959354       463037507      
463127522       463213140       463300830       463383919       463451880      
463529271       463604694       463683847       463777250       463882381      
464014471       464129154       464244938       464353309       464459189    
464314715       448547588       449213800       462959388       463037556      
463127571       463213157       463300848       463383927       463451906      
463529321       463604702       463683854       463777300       463882407      
464014521       464129162       464244979       464353317       464459254    
464314137       448548495       449213834       462959396       463037598      
463127647       463213173       463300863       463383935       463451914      
463529339       463604710       463683862       463775403       463882449      
464014539       464129279       464245257       464353358       464459262    
464314335       448548594       449213875       462959420       463037648      
463127670       463213413       463300871       463384032       463452102      
463529362       463604728       463683888       463775429       463882613      
464014547       464129311       464245273       464353416       464459270    
464317825       448548834       449213990       462959529       463037689      
463127837       463213421       463300889       463384040       463452128      
463529396       463604736       463684084       463775460       463882654      
464014786       464129394       464245307       464353440       464459288    
464318211       448548974       449214097       462959537       463037820      
463127852       463213439       463300905       463384065       463452136      
463529412       463604751       463684134       463775528       463882696      
464014794       464129444       464245331       464353499       464459304    
464317965       448549303       449215334       462959545       463037838      
463127860       463213454       463301085       463384073       463452144      
463529545       463604769       463684175       463775536       463882712      
464014810       464129477       464245489       464353655       464459379    
464320589       448549402       449215474       462959578       463037846      
463127878       463213470       463301093       463384081       463452151      
463529560       463605030       463684209       463775551       463882753      
464014919       464129568       464245521       464353663       464459387    
464321066       448550343       449215508       462959602       463037861      
463127936       463213504       463301127       463384099       463452177      
463529586       463605048       463684217       463775692       463882803      
464015023       464129816       464245745       464353671       464459395    
464321306       448550673       449215797       462959610       463037879      
463128124       463213769       463301143       463384255       463452326      
463529594       463605063       463684225       463775718       463883082      
464015213       464129865       464245760       464353689       464459403    
464318971       448551010       449215821       462959719       463037911      
463128132       463213785       463301150       463384271       463452334      
463529602       463605113       463684340       463775726       463883090      
464015221       464129931       464245786       464353697       464459411    
464320928       448551036       449217496       462959743       463038174      
463128157       463213819       463301168       463384289       463452359      
463529628       463605139       463684415       463775742       463883108      
464015312       464129949       464245836       464353705       464459429    
464321173       448551341       449217652       462959768       463038208      
463128165       463213827       463301317       463384305       463452375      
463529776       463605360       463684423       463775759       463883124      
464015452       464129956       464245844       464351527       464459494    
464322171       448552935       449217785       462959776       463038216      
463128173       463213884       463301325       463384339       463452383      
463529792       463605386       463684431       463775775       463883223      
464015544       464130210       464245869       464351543       464459502    
464322189       448554345       449217827       462959784       463038232      
463128199       463214114       463301366       463384354       463452409      
463529818       463605394       463684464       463775890       463883249      
464015577       464130236       464246057       464351550       464459528    
464323856       448554808       449217900       462959859       463038240      
463128405       463214122       463301424       463384461       463452565      
463529826       463605402       463684605       463775932       463883413      
464015585       464130251       464246073       464351634       464459551    
464326164       448556100       449217975       462959958       463038265      
463128413       463214163       463301507       463384487       463452607      
463529842       463605428       463684639       463775957       463883439      
464015627       464130319       464246081       464351659       464459569    
464326917       448556332       449219088       462959966       463038398      
463128462       463214171       463301515       463384503       463452623      
463529867       463605501       463684647       463775965       463883462      
464015668       464130327       464246123       464351667       464459577    
464329184       448556548       449219138       462959982       463038406      
463128470       463214189       463301523       463384511       463452631      
463530030       463605519       463684662       463775973       463883488      
464015676       464130335       464246156       464351857       464459643    
464331065       448539726       449219369       462959990       463038455      
463128496       463214361       463301531       463384529       463452656      
463530063       463605543       463684746       463775981       463883496      
464015684       464130517       464246164       464351899       464459650    
464330331       448539791       449219690       462960006       463038505      
463128512       463214387       463301556       463384537       463452763      
463530097       463605568       463684787       463776179       463883512      
464015932       464130541       464246347       464351915       464459668    
464332253       448539924       449219922       462960048       463038513      
463128728       463214395       463301564       463384636       463452771      
463530139       463605576       463684928       463776187       463883702      
464015957       464130566       464246370       464351923       464459676    
464336650       448540013       449220235       462960147       463038521      
463128777       463214411       463300053       463384644       463452789      
463530154       463605584       463684936       463776195       463883728      
464015973       464130590       464246396       464351949       464459692    
464334150       448540021       449220680       462960154       463036210      
463128785       463214429       463300079       463384651       463452821      
463530162       463605675       463684944       463776203       463883751      
464016013       464130624       464246438       464351972       464459700    
464337567       448540161       449220938       462960170       463036285      
463128819       463214627       463300087       463384677       463452847      
463530352       463605691       463684951       463776260       463883777      
464016021       464130681       464246446       464352095       464459791    
464337807       448541300       449220979       462960196       463036327      
463128868       463214643       463300103       463384685       463452854      
463530394       463605709       463684969       463776450       463883793      
464016443       464131085       464246487       464352137       464459858    
464338102       448541375       449221027       462960204       463036343      
463128876       463214676       463300145       463384693       463453001      
463530402       463605725       463684977       463776492       463883819      
464016468       464131119       464246537       464352145       464460203    
464342914       448541508       449221092       462960220       463036368      
463128975       463214700       463300152       463384826       463453019      
463530410       463605741       463685115       463776500       463884155      
464016526       464131127       464246628       464352152       464460278    
464343771       448541615       449221258       462960329       463036400      
463128983       463214718       463300293       463384867       463453043      
463530436       463605766       463685123       463776534       463884213      
464016609       464131150       464246651       464352194       464460286    
464346618       448541623       449222058       462960337       463036582      
463129023       463214726       463300319       463384875       463453084      
463530477       463605857       463685131       463776542       463884312      
464016625       464131168       464246701       464352202       464460542    
464346311       448542050       449222280       462960345       463036590      
463129049       463214775       463300327       463384883       463453092      
463530568       463605865       463685172       463776559       463884346      
464016922       464131333       464246727       464352384       464460575    
464346857       448543009       449222645       462960360       463036665      
463129072       463214833       463300335       463384909       463453100      
463530576       463605873       463685180       463776732       463884452      
464017003       464131556       464246735       464352400       464460583    
464348234       448543413       449222769       462960378       463036723      
463129320       463214858       463300343       463384925       463451492      
463530584       463605881       463685214       463776740       463884486      
464017037       464131598       464247006       464352418       464460633    
464349034       448543520       449222884       462960436       463036731      
463129346       463214866       463300350       463385153       463451526      
463530592       463605899       463685222       463776773       463884494      
464017169       464131614       464247030       464352467       464460682    
464351485       448543538       449222918       462960519       463036756      
463129379       463214874       463300509       463385161       463451542      
463530618       463605915       463685255       463776781       463884569      
464017201       464131671       464247048       464352475       464460690    
464352269       448543991       449224161       462960568       463036905      
463129387       463214882       463300517       463385179       463451559      
463530626       463605980       463685289       463776815       463884619      
464017219       464131739       464247063       464352491       464459056    
464355809       448544114       449224203       462960600       463036913      
463129437       463215020       463300533       463385187       463451567      
463528968       463606012       463685297       463776872       463884676      
464017441       464132042       464247089       464352715       464459064    
464355122       448545145       449224237       462960626       463036947      
463129452       463215046       463300541       463385203       463451591      
463528976       463606020       463685305       463777037       463884700      
464017490       464132075       464247139       464352756       464459072    
464357110       448545160       449224781       462960634       463036996      
463129643       463215095       463300574       463385211       463451682      
463528984       463606038       463685321       463777045       463885053      
464017524       464132117       464247386       464352772       464459080    
464357425       448545251       449212844       462959214       463037093      
463129692       463215103       463300582       463385229       463451708      
463528992       463606046       463685552       463777078       463885228      
464017573       464132166       464247410       464352806       464459098    
464358803       448545491       449213024       462959248       463037127      
463129718       463215293       463300699       463385237       463451765      
463529016       463606061       463685560       463777102       463885244      
464017656       464132182       464247436       464352822       464459114    
464359108       448546317       449213313       462959263       463037341      
463129767       463215350       463300749       463385252       463451773      
463529040       463606194       463685586       463777151       463885285      
464017938       464132190       464247477       464352848       464459197    
464359181       448547620       449213578       462959271       463037358      
463129817       463215376       463300764       463385286       463451781      
463529172       463606236       463685602       463777318       463885327      
464017946       464132539       464247501       464353044       464459205    
464362029       448548164       449213586       462959297       463037366      
463129825       463215384       463300798       463385310       463451922      
463529198       463606244       463685610       463777342       463885715      
464017953       464132554       464247550       464353093       464459213    
464362417       448548412       449213776       462959438       463037382      
463129940       463215400       463300814       463385500       463451971      
463529214       463606251       463685636       463777367       463885814      
464018001       464132620       464247733       464353101       464459221  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464362938       448548420       449214394       462959479       463037440      
463129965       463215517       463300913       463385518       463452003      
463529222       463606327       463685792       463777466       463885822      
464018027       464132687       464247741       464353119       464459239    
464363670       448548453       449214493       462959495       463037481      
463129973       463215541       463300939       463385534       463452011      
463529255       463606350       463685800       463777540       463885830      
464018084       464132737       464247758       464353218       464459247    
464365519       448549410       449214501       462959503       463037713      
463130005       463215574       463300962       463385559       463452037      
463529263       463604819       463685818       463777573       463885848      
464018258       464132778       464247766       464353234       464459312    
464365295       448549816       449214774       462959511       463037721      
463130039       463215582       463300970       463385567       463452045      
463529446       463604868       463685826       463777615       463885855      
464018282       464129576       464247774       464353507       464459320    
464368356       448549865       449215060       462959628       463037747      
463130070       463215590       463301002       463385609       463452185      
463529453       463604926       463685867       463777680       463886051      
464018324       464129584       464247782       464353556       464459338    
464368364       448550210       449215854       462959644       463037754      
463130278       463215608       463301051       463385716       463452219      
463529461       463604934       463685883       463777730       463886077      
464018332       464129618       464247956       464353572       464459346    
464369370       448550319       449215987       462959651       463037770      
463130369       463215699       463301218       463385740       463452235      
463529479       463605006       463686030       463777748       463886101      
464018340       464129691       464247972       464353598       464459353    
464369784       448552976       449216365       462959669       463037804      
463130393       463215723       463301242       463385799       463452243      
463529503       463605022       463686048       463777789       463886150      
464018365       464129733       464247980       464353622       464459361    
464371491       448553263       449216597       462959685       463037945      
463130419       463215731       463301259       463385807       463452268      
463529511       463605196       463686071       463777953       463886168      
464018472       464129790       464248012       464353648       464459437    
464372788       448553313       449217009       462959693       463038000      
463130435       463215749       463301275       463385815       463452300      
463529636       463605204       463686113       463777961       463886358      
464018506       464130038       464248020       464353713       464459445    
464369859       448553834       449217447       462959867       463038026      
463130443       463215756       463301291       463385823       463452433      
463529651       463605220       463686121       463778001       463886390      
464018514       464130053       464248053       464353754       464459452    
464371608       448553982       449218023       462959875       463038034      
463130567       463215764       463301309       463385955       463452466      
463529685       463605238       463686139       463778019       463886424      
464018530       464130103       464248236       464353762       464459460    
464372143       448554337       449218031       462959883       463038075      
463130575       463215897       463301432       463385971       463452508      
463529719       463605311       463686220       463778027       463886457      
464018589       464130152       464248244       464353838       464459478    
464378561       448556746       449218155       462959917       463038083      
463130583       463215905       463301457       463386003       463452516      
463529743       463605329       463686287       463778043       463886556      
464015726       464130160       464248251       464353861       464459486    
464379205       448556779       449218171       462959925       463038281      
463130609       463215939       463301473       463386011       463452540      
463529768       463605444       463686295       463778290       463886580      
464015759       464130194       464248269       464353887       464459585    
464381243       448556928       449218858       462959933       463038307      
463130633       463215947       463301481       463386037       463452557      
463529917       463605451       463686303       463778308       463886754      
464015767       464130376       464248293       464353895       464459593    
464382076       448556951       449218973       462960055       463038315      
463130658       463216127       463301572       463386060       463452672      
463529941       463605469       463686329       463778316       463886788      
464015825       464130392       464248301       464353929       464459601    
464379676       448557025       449220276       462960063       463038331      
463130856       463216176       463301598       463386276       463452680      
463529966       463605477       463686345       463778357       463886804      
464015874       464130400       464248483       464353952       464459619    
464382753       448557140       449220458       462960071       463038349      
463130872       463216184       463301606       463386292       463452714      
463529974       463605485       463686519       463778365       463886911      
464015890       464130442       464248525       464354026       464459627    
464383140       448557280       449220516       462960089       463038356      
463130898       463216200       463301622       463386300       463452730      
463529982       463605493       463686535       463778407       463886929      
464016211       464130483       464248566       464354034       464459635    
464383421       448557447       449220524       462960105       463038539      
463130922       463216218       463301630       463386318       463452748      
463529990       463605592       463686543       463778613       463887042      
464016245       464130491       464248574       464354042       464459718    
464383280       448557603       449220565       462960121       463038562      
463130930       463216226       463301648       463386326       463452755      
463530196       463605600       463686576       463778621       463887067      
464016310       464130707       464248590       464354315       464459726    
464383918       448557652       449220623       462960238       463038588      
463130963       463216440       463301655       463386334       463452862      
463530238       463605618       463686584       463778647       463887117      
464016351       464130731       464248616       464354349       464459742    
464384247       448557843       449221340       462960279       463038596      
463131144       463216465       463301671       463386474       463452896      
463530246       463605626       463686758       463778688       463887141      
464016427       464130814       464248871       464354364       464459759    
464384577       448559351       449221381       462960287       463038620      
463131193       463216499       463301689       463386490       463452912      
463530261       463605642       463686766       463778738       463887232      
464016435       464130822       464248913       464354380       464459767    
464386143       448559401       449221522       462960295       463038646      
463131201       463216572       463301697       463386508       463452938      
463530311       463605667       463686782       463778787       463887323      
464016690       464130962       464248954       464354406       464459783    
464387026       448559799       449221753       462960303       463038653      
463131235       463216580       463301713       463386516       463452953      
463530485       463605774       463686790       463778944       463887463      
464016724       464131077       464248988       464354414       464460450    
464387067       448559906       449221787       462960311       463038703      
463131292       463214924       463301739       463386524       463452987      
463530501       463605782       463686824       463778951       463887505      
464016732       464131358       464249028       464354570       464460476    
464387406       448560136       449221860       462960444       463038729      
463131326       463214957       463301879       463386649       463453126      
463530527       463605790       463686931       463778969       463887539      
464016823       464131408       464249085       464354596       464460484    
464387745       448560169       449223254       462960451       463038737      
463131482       463214973       463301887       463386664       463453134      
463530535       463605824       463686964       463779033       463887562      
464016849       464131416       464246743       464354604       464460500    
464390533       448563254       449223445       462960469       463038745      
463131540       463214981       463301903       463386730       463453159      
463530543       463605832       463686972       463779074       463887588      
464016864       464131424       464246768       464354620       464460518    
464388446       448563619       449223502       462960477       463038927      
463131557       463214999       463301929       463386748       463453167      
463530550       463605840       463687004       463779082       463887653      
464017227       464131499       464246776       464354638       464460724    
464389477       448563643       449223585       462960485       463038968      
463131565       463215145       463301978       463386763       463453175      
463530642       463605923       463687012       463779397       463884775      
464017250       464131531       464246867       464354646       464460732    
464390871       448563718       449223759       462960501       463038976      
463131573       463215160       463301986       463386813       463453183      
463530667       463605931       463685347       463779413       463884841      
464017268       464131838       464246917       464354760       464460740    
464391192       448563957       449225036       462960642       463038984      
463131599       463215194       463302075       463387118       463453209      
463530709       463605949       463685370       463779421       463884866      
464017318       464131895       464246958       464354786       464460765    
464392422       448565507       449225135       462960659       463039024      
463131854       463215244       463302083       463387126       463453217      
463530717       463605956       463685404       463779470       463884965      
464017383       464131937       464247147       464354802       464460799    
464392752       448565515       449225291       462960675       463039180      
463131888       463215269       463302091       463387159       463453258      
463530725       463605972       463685438       463779488       463885004      
464017391       464131952       464247253       464354828       464460807    
464391358       448565663       449225333       462960683       463039222      
463131912       463215426       463302109       463387209       463453274      
463530733       463606079       463685446       463779520       463885046      
464017730       464131960       464247279       464354869       464460823    
464394170       448565671       449225358       462960709       463039248      
463131938       463215434       463302133       463387233       463453282      
463530790       463606103       463685461       463779652       463885426      
464017763       464132026       464247287       464354943       464460831    
464394519       448565705       449225440       462960717       463039255      
463131961       463215459       463302158       463387241       463453308      
463530824       463606145       463685644       463779728       463885459      
464017789       464132216       464247311       464355171       464460880    
464395821       448567297       449225481       462960725       463039263      
463131995       463215475       463302273       463385377       463453431      
463530832       463606152       463685669       463779801       463885525      
464017821       464132224       464247378       464355189       464460922    
464398312       448567586       449225713       462960733       463039271      
463132175       463215483       463302281       463385393       463453449      
463530899       463606160       463685719       463779819       463885582      
464017888       464132240       464247584       464355221       464460955    
464398536       448568014       449226109       462960758       463039453      
463132183       463215616       463302380       463385401       463453456      
463531053       463606178       463685735       463779843       463885657      
464017920       464132273       464247592       464355239       464460963    
464398999       448568428       449226216       462960766       463039511      
463132241       463215640       463302398       463385476       463453472      
463531061       463606376       463685768       463779850       463885905      
464018118       464132406       464247634       464355304       464461136    
464400100       448568626       449226513       462960774       463039537      
463132266       463215657       463302422       463385492       463453498      
463531095       463606400       463685784       463779942       463885913      
464018159       464132422       464247642       464355320       464461151    
464400217       448569178       449227370       462960824       463039552      
463132290       463215665       463302521       463385625       463453506      
463531129       463606434       463685891       463779959       463885921      
464018167       464132802       464247675       464355460       464461169    
464403021       448570051       449228352       462960949       463039560      
463132316       463215681       463302562       463385641       463453605      
463531137       463606467       463685925       463779975       463885962      
464018225       464132828       464247717       464355510       464461219    
464404029       448570200       449228550       462960980       463039602      
463130096       463215772       463302570       463385666       463453621      
463531152       463606475       463685933       463779983       463886028      
464018233       464132885       464247790       464355544       464461276    
464403138       448570317       449228584       462961046       463039750      
463130120       463215806       463302588       463385674       463453639      
463531277       463606491       463685974       463779991       463886036      
464018241       464132927       464247816       464355551       464461359    
464403799       448570762       449228592       462961061       463039768      
463130138       463215814       463302612       463385690       463453647      
463531319       463606509       463685990       463780007       463886176      
464018415       464132976       464247840       464355569       464461490    
464403864       448571331       449228808       462961079       463039784      
463130203       463215863       463302638       463385708       463453662      
463531327       463606517       463686022       463777797       463886226      
464018423       464133024       464247857       464355577       464461565    
464404581       448572453       449231026       462961087       463039800      
463130229       463215889       463302802       463385849       463453787      
463531335       463606525       463686147       463777821       463886242      
464018431       464133081       464247873       464355700       464461623    
464405992       448572529       449231349       462961194       463039826      
463130237       463216010       463302828       463385864       463453795      
463531350       463606640       463686170       463777839       463886259      
464018449       464133123       464247949       464355726       464461698    
464407840       448572925       449231372       462961202       463039834      
463130450       463216044       463302844       463385880       463453803      
463531392       463606749       463686188       463777862       463886283      
464018456       464133131       464248061       464355767       464461722    
464408483       448573485       449231455       462961244       463040006      
463130468       463216069       463302885       463385930       463453811      
463531541       463606855       463686196       463777904       463886325      
464018464       464133149       464248103       464355791       464461938    
464409515       448573857       449231505       462961251       463040014      
463130484       463216077       463302901       463385948       463453837      
463531590       463606863       463686204       463778068       463886598      
464018597       464133156       464248137       464355833       464461946    
464410588       448574129       449231638       462961269       463040022      
463130492       463216093       463302927       463386094       463453878      
463531616       463606871       463686212       463778142       463886622      
464018605       464133164       464248145       464355981       464461961  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464411362       448576108       449233022       462961319       463040048      
463130542       463216119       463303065       463386102       463453985      
463531624       463606889       463686352       463778183       463886630      
464018654       464133396       464248160       464355999       464462076    
464412147       448576231       449233204       462961442       463040055      
463130559       463216341       463303149       463386136       463454009      
463531657       463606897       463686394       463778209       463886648      
464018670       464133404       464248178       464356096       464462126    
464412345       448576264       449233394       462961459       463040261      
463130690       463216358       463303214       463386235       463454025      
463531665       463606905       463686402       463778225       463886663      
464018688       464133412       464248335       464356120       464462142    
464413566       448576355       449233568       462961475       463040295      
463130716       463216366       463303495       463386243       463454033      
463531806       463607051       463686444       463778233       463886739      
464018720       464133420       464248384       464356146       464462381    
464414036       448576421       449234152       462961483       463040360      
463130757       463216374       463303503       463386268       463454041      
463531848       463607101       463686451       463778423       463886952      
464018738       464133495       464248400       464356153       464462399    
464412949       448558072       449234830       462961491       463040386      
463130773       463216408       463303529       463386359       463454058      
463531855       463607135       463686477       463778472       463886960      
464018746       464133578       464248418       464354083       464462472    
464413483       448558148       449236785       462961525       463040394      
463130781       463216606       463303545       463386383       463454157      
463531863       463607168       463686618       463778506       463886978      
464018761       464133834       464248459       464354109       464462506    
464415371       448558411       449237338       462961699       463040410      
463130807       463216614       463303552       463386409       463454165      
463531871       463607176       463686634       463778548       463886986      
464018779       464133867       464248640       464354141       464462514    
464417500       448558429       449237403       462961707       463040667      
463130971       463216622       463303578       463386417       463454173      
463531889       463607275       463686642       463778555       463887000      
464018795       464133891       464248699       464354174       464462530    
464419837       448558585       449239763       462961723       463040683      
463131003       463216630       463301747       463386425       463454181      
463532002       463607309       463686675       463778597       463887018      
464019009       464133917       464248749       464354182       464462738    
464420322       448561027       449239904       462961772       463040691      
463131029       463216663       463301754       463386458       463454199      
463532036       463607333       463686717       463778811       463887331      
464019025       464133933       464248756       464354265       464462761    
464420660       448561373       449239912       462961814       463040717      
463131045       463216689       463301762       463386540       463454215      
463532044       463607382       463686725       463778837       463887364      
464019033       464133941       464248772       464354422       464462829    
464422872       448562496       449239953       462961822       463040725      
463131094       463216762       463301788       463386565       463454330      
463532085       463607408       463686832       463778852       463887380      
464019058       464134055       464248806       464354497       464462845    
464420801       448562538       449240183       462961962       463040774      
463131102       463216796       463301796       463386581       463454348      
463532093       463607440       463686857       463778902       463887398      
464019066       464134113       464249093       464354505       464462910    
464424266       448563056       449240233       462961970       463038778      
463131375       463216804       463301994       463386599       463454363      
463532184       463607622       463686865       463778910       463887422      
464019074       464134212       464249135       464354513       464462944    
464425925       448563197       449242460       462962002       463038786      
463131391       463216812       463302026       463386607       463454397      
463532291       463607648       463686907       463778936       463887448      
464019272       464134303       464249192       464354547       464463082    
464424142       448564047       449242726       462962010       463038794      
463131409       463216911       463302034       463386631       463454413      
463532309       463607655       463686915       463779090       463887679      
464019363       464134360       464249218       464354562       464463108    
464425487       448564856       449242759       462962069       463038810      
463131433       463217034       463302042       463386854       463454546      
463532317       463607663       463687046       463779124       463887687      
464019397       464134378       464249226       464354653       464463116    
464429075       448564922       449242783       462962150       463038885      
463131458       463217059       463302059       463386904       463454553      
463532333       463607671       463687053       463779132       463887703      
464019520       464134485       464249267       464354661       464463124    
464430107       448565051       449242817       462962184       463038893      
463131466       463217117       463302067       463386912       463454587      
463532358       463607705       463687103       463779207       463887711      
464019546       464134618       464249283       464354695       464463165    
464430347       448565077       449242825       462962192       463039057      
463131664       463217125       463302166       463386961       463454603      
463532408       463607804       463687111       463779215       463887745      
464019553       464134642       464249309       464354703       464463181    
464429471       448565143       449243625       462962267       463039081      
463131698       463217141       463302174       463387035       463454645      
463532531       463607820       463687137       463779371       463887752      
464019728       464134659       464249325       464354711       464463306    
464430289       448566315       449243823       462962309       463039107      
463131714       463217166       463302208       463387043       463454652      
463532556       463607846       463687160       463779538       463887810      
464019736       464134667       464249341       464354737       464463363    
464431048       448566349       449244037       462962325       463039123      
463131722       463217281       463302224       463387324       463453316      
463532606       463607861       463687202       463779553       463887869      
464019793       464135045       464249374       464354984       464463371    
464431097       448566406       449244292       462962424       463039149      
463131755       463217299       463302257       463387340       463453324      
463532614       463607887       463687228       463779561       463887885      
464019884       464135052       464249564       464355031       464463397    
464431436       448566539       449244367       462962440       463039164      
463131839       463217315       463302265       463387365       463453357      
463532648       463607895       463687244       463779587       463887901      
464019900       464135128       464249580       464355064       464463405    
464431683       448566901       449227560       462962457       463039321      
463132001       463217323       463302430       463387373       463453365      
463530931       463608026       463687269       463779603       463887927      
464020098       464135169       464249606       464355130       464463413    
464432103       448567255       449227628       462962473       463039339      
463132050       463217331       463302448       463387381       463453399      
463530980       463608034       463687335       463779611       463887943      
464020114       464135201       464249663       464355163       464460971    
464432731       448569202       449227701       462962481       463039347      
463132068       463217513       463302455       463387399       463453423      
463530998       463608067       463687483       463779868       463888040      
464020122       464135466       464249671       464355379       464460989    
464433275       448569228       449227792       462962507       463039404      
463132076       463217638       463302463       463387407       463453514      
463531020       463608117       463687509       463779876       463888099      
464020130       464135508       464249721       464355387       464460997    
464432582       448569715       449227941       462960857       463039412      
463132092       463217653       463302505       463387423       463453522      
463531038       463608133       463687517       463779892       463888131      
464020155       464135540       464249986       464355411       464461029    
464432624       448569863       449229004       462960873       463039420      
463132159       463217661       463302513       463387449       463453530      
463531046       463608166       463687525       463779918       463888149      
464020353       464135557       464250000       464355429       464461078    
464435262       448569889       449229400       462960881       463039610      
463132472       463217687       463302653       463387456       463453548      
463531178       463608307       463687541       463779926       463888172      
464020361       464135599       464250075       464355445       464461102    
464438258       448569939       449229467       462960915       463039644      
463132498       463217695       463302661       463387514       463453555      
463531186       463608323       463687566       463779934       463888180      
464020452       464135615       464250109       464355452       464461375    
464439082       448571364       449229558       462961103       463039693      
463132530       463217810       463302687       463387662       463453589      
463531210       463608331       463687764       463780015       463888396      
464020486       464135946       464250182       464355585       464461409    
464441161       448571448       449230929       462961137       463039719      
463132548       463217851       463302695       463387670       463453688      
463531228       463608349       463687780       463780056       463888412      
464020510       464136035       464250190       464355593       464461441    
464441179       448572065       449232198       462961145       463039727      
463132571       463217877       463302737       463387696       463453696      
463531251       463608356       463687798       463780064       463888446      
464020569       464136068       464250547       464355601       464461466    
464442086       448572164       449232313       462961160       463039735      
463132589       463217885       463302745       463387704       463453704      
463531269       463608372       463687806       463780080       463888461      
464020965       464136100       464250570       464355619       464461474    
464441922       448574871       449232339       462961343       463039867      
463132613       463217927       463302935       463387712       463453712      
463531400       463606772       463687814       463780098       463888487      
464021047       464136134       464250596       464355668       464461482    
464443316       448575027       449232388       462961350       463039891      
463132647       463217935       463302968       463387720       463453720      
463531426       463606780       463687822       463780106       463888545      
464021054       464136209       464250604       464355676       464461730    
464443894       448575126       449232578       462961376       463039933      
463132654       463218073       463302976       463387803       463453746      
463531434       463606806       463687996       463780114       463888800      
464021070       464133222       464250695       464355866       464461763    
464444983       448575258       449232685       462961384       463039941      
463132662       463218081       463302992       463387811       463453886      
463531483       463606822       463688002       463780122       463888834      
464021088       464133230       464250992       464355874       464461805    
464445246       448575886       449234848       462961434       463039958      
463132811       463218123       463303032       463387845       463453894      
463531517       463606830       463688010       463780130       463888909      
464021104       464133313       464251016       464355882       464461813    
464445279       448576686       449235266       462961533       463039966      
463132878       463218149       463303057       463387852       463453902      
463531533       463606848       463688051       463780148       463888941      
464021435       464133339       464251024       464355908       464461839    
464445626       448576702       449236041       462961566       463040105      
463132928       463218198       463303248       463387860       463453910      
463531681       463606913       463688077       463780197       463889287      
464021518       464133347       464251032       464355932       464461920    
464447770       448577080       449236090       462961616       463040121      
463132936       463218255       463303289       463387878       463453977      
463531707       463606921       463688093       463780205       463889311      
464021534       464133388       464251065       464355957       464462225    
464449313       448577338       449236314       462961665       463040139      
463132951       463218420       463303339       463388082       463454066      
463531723       463606939       463688184       463780320       463889329      
464021542       464133594       464251099       464356211       464462266    
464450519       448577775       449236520       462961855       463040154      
463133108       463218446       463303354       463388140       463454074      
463531756       463606962       463688200       463780346       463889345      
464021591       464133602       464251537       464356302       464462274    
464451574       448577783       449238559       462961871       463040220      
463133124       463218495       463303412       463388165       463454116      
463531772       463606988       463688218       463780379       463889352      
464018803       464133644       464251545       464356310       464462316    
464451905       448577817       449238864       462961889       463040246      
463133132       463218560       463303461       463388173       463454124      
463531780       463606996       463688226       463780403       463889360      
464018837       464133669       464251552       464356385       464462340    
464452614       448577924       449238930       462961897       463040535      
463133157       463218578       463303586       463388181       463454132      
463531905       463607184       463688317       463780437       463889832      
464018845       464133701       464251644       464356468       464462357    
464456128       448577965       449239078       462961939       463040543      
463133173       463218693       463303602       463388199       463454140      
463531947       463607200       463688408       463780445       463889881      
464018852       464133792       464251651       464356484       464462548    
464455476       448578138       449239565       462961954       463040584      
463133207       463218701       463303610       463388488       463454231      
463531970       463607218       463688424       463780635       463889915      
464018894       464133966       464251693       464356492       464462589    
464456623       448578385       449240696       462962077       463040600      
463133447       463218776       463303636       463388538       463454256      
463531988       463607226       463688457       463780684       463889931      
464018944       464133982       464251859       464356500       464462597    
464456987       448578658       449241041       462962093       463040642      
463133454       463218784       463303644       463388553       463454264      
463532192       463607242       463688473       463780734       463889949      
464019090       464133990       464251875       464356534       464462639    
464457340       448580332       449241306       462962119       463040659      
463133488       463218800       463303677       463388561       463454272      
463532218       463607259       463688507       463780908       463890178      
464019116       464134006       464251891       464356591       464462688    
464458629       448580423       449242064       462962127       463040782      
463133496       463218818       463303693       463388587       463454314      
463532226       463607499       463688515       463780916       463890228      
464019124       464134014       464251925       464356609       464462696  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
464459296       448580845       449242981       462962135       463040808      
463133504       463216929       463303727       463388710       463454322      
463532267       463607564       463688614       463781419       463890244      
464019181       464134022       464251933       464356716       464462993    
464460351       448580852       449243161       462962143       463040832      
463133645       463216945       463303735       463388736       463454439      
463532275       463607580       463688622       463781435       463890285      
464019256       464134394       464251958       464356831       464463009    
464460385       448581504       449243187       462962333       463040840      
463133660       463216986       463303750       463388744       463454447      
463532283       463607598       463688648       463781526       463890368      
464019264       464134428       464252139       464356849       464463017    
464461615       448582023       449243195       462962358       463040873      
463133694       463216994       463303768       463388785       463454454      
463532457       463607606       463688655       463781534       463890392      
464019561       464134436       464252154       464356880       464463033    
464464684       448583856       449243211       462962366       463040915      
463133702       463217000       463303875       463388835       463454462      
463532499       463607614       463688671       463781559       463890665      
464019587       464134444       464252253       464356914       464463058    
464464874       448584557       449243328       462962374       463040949      
463133710       463217026       463303883       463388868       463454488      
463532507       463607713       463688689       463781567       463890707      
464019603       464134451       464252279       464356955       464463066    
464465574       448584607       449244474       462962390       463040964      
463133785       463217174       463303891       463389031       463454504      
463532515       463607747       463688820       463781666       463890715      
464019611       464134469       464252295       464357037       464463215    
464467711       448584664       449244508       462962416       463040980      
463133942       463217182       463303917       463389049       463454660      
463532523       463607762       463688838       463781682       463890764      
464019652       464134717       464252337       464357227       464463223    
464467729       448584797       449244946       462962515       463040998      
463133975       463217208       463303941       463389098       463454686      
463532655       463607770       463688929       463781716       463890798      
464019686       464134758       464249390       464357243       464463231    
464466358       448586479       449244987       462962549       463041012      
463133983       463217216       463303958       463389106       463454694      
463532671       463607788       463688937       463781757       463887950      
464019942       464134915       464249432       464357250       464463249    
464467513       448587121       449245075       462962556       463041160      
463134049       463217240       463304196       463389163       463454710      
463532689       463607796       463688945       463781807       463887976      
464019983       464135003       464249457       464357268       464463272    
464468313       448587394       449245992       462962580       463041178      
463134056       463217265       463304204       463389171       463454744      
463532697       463607911       463687343       463781831       463887984      
464020007       464135250       464249481       464357334       464463298    
464468602       448587485       449246776       462962614       463041194      
463134064       463217349       463304212       463389346       463454751      
463532705       463607929       463687350       463782060       463888008      
464020015       464135334       464249531       464357342       464463421    
464470277       448588004       449246842       462962630       463041244      
463134247       463217398       463304238       463389353       463454777      
463532747       463607945       463687384       463782086       463888016      
464020056       464135391       464249549       464357516       464463470    
464470822       448588137       449246891       462962648       463041277      
463134262       463217406       463304246       463389361       463454793      
463532804       463607986       463687392       463782136       463888032      
464020072       464135409       464249812       464357557       464463496    
444182208       448589499       449247147       462962655       463041418      
463134270       463217455       463304253       463389379       463454819      
463532820       463608000       463687442       463782151       463888222      
464020163       464135425       464249853       464357615       464463504    
444470389       448589671       449247758       462962663       463041426      
463134288       463217497       463304451       463389387       463454850      
463532838       463608018       463687467       463782169       463888230      
464020189       464135441       464249861       464357656       464463546    
444578884       448589895       449247931       462962689       463041442      
463134353       463217505       463304469       463387530       463454868      
463532846       463608208       463687608       463782201       463888255      
464020221       464135631       464249879       464357672       464463553    
444672471       448590208       449248103       462962713       463041459      
463134478       463217703       463304485       463387571       463454959      
463532853       463608216       463687624       463782433       463888354      
464020262       464135714       464249887       464357698       464463561    
444919450       448590216       449248145       462962739       463041467      
463134502       463217729       463304501       463387597       463454967      
463532861       463608224       463687665       463782458       463888362      
464020312       464135797       464249903       464357953       464463611    
444957310       448590349       449248251       462962937       463041491      
463134536       463217752       463304519       463387605       463454983      
463532986       463608265       463687673       463782466       463888370      
464020346       464135813       464250216       464357995       464463652    
445055098       448592014       449248327       462962952       463041582      
463134551       463217778       463304535       463387613       463454991      
463533000       463608273       463687715       463782490       463888552      
464020593       464135896       464250356       464358050       464463686    
445076417       448592337       449250331       462962978       463041608      
463134593       463217786       463304691       463387639       463455014      
463533018       463608299       463687756       463782524       463888586      
464020601       464135920       464250364       464358084       464463702    
445182066       448592667       449250380       462962986       463041616      
463134601       463217794       463304709       463387738       463455030      
463533026       463608398       463687830       463782532       463888651      
464020643       464136217       464250414       464358118       464463710    
445206063       448592691       449250653       462963042       463041624      
463132670       463217943       463304725       463387746       463455204      
463533034       463608406       463687855       463782672       463888669      
464020668       464136258       464250448       464358142       464463801    
445357510       448592709       449250737       462963059       463041640      
463132688       463217950       463304741       463387753       463455220      
463533042       463608422       463687871       463782680       463888735      
464020932       464136332       464250539       464358324       464463819    
445368954       448594101       449250752       462963158       463041665      
463132720       463218008       463304774       463387761       463455253      
463533257       463608430       463687921       463782698       463888784      
464021195       464136340       464250729       464358340       464463835    
445372600       448594226       449250885       462963166       463041764      
463132738       463218032       463304790       463387779       463455279      
463533307       463608463       463687947       463782722       463889113      
464021328       464136373       464250737       464358365       464463843    
445380173       448594242       449251610       462963174       463041798      
463132779       463218057       463305003       463387795       463455287      
463533349       463608471       463688127       463782771       463889139      
464021344       464136399       464250810       464358431       464463868    
445454416       448594499       449251883       462963182       463041814      
463132787       463218065       463305052       463387928       463455295      
463533430       463608489       463688135       463782805       463889154      
464021385       464136506       464250828       464358456       464463918    
445485089       448594879       449251925       462963216       463041822      
463132985       463218289       463305060       463387944       463455410      
463533562       463608497       463688143       463780239       463889162      
464021427       464136597       464250836       464358472       464464163    
445531825       448595090       449252022       462963364       463041830      
463133033       463218313       463305078       463387993       463455451      
463533612       463608521       463688150       463780254       463889196      
464021617       464136639       464250893       464358670       464464171    
445548795       448596460       449252113       462963398       463041848      
463133041       463218339       463305086       463388009       463455485      
463533679       463608539       463688168       463780262       463889212      
464021674       464136761       464251107       464358688       464464197    
445702996       448597062       449252550       462963430       463041921      
463133058       463218404       463305094       463388058       463455527      
463533687       463608570       463688176       463780270       463889410      
464021732       464136852       464251230       464358704       464464221    
445709934       448597161       449254457       462963463       463041954      
463133074       463218412       463305201       463388066       463455642      
463533703       463608596       463688333       463780288       463889550      
464021740       464136977       464251362       464358720       464464254    
445766728       448597617       449254598       462963513       463041962      
463133082       463218602       463305227       463388215       463455659      
463533711       463608729       463688341       463780304       463889733      
464021765       464137207       464251412       464358746       464464262    
445794951       448597823       449254796       462963661       463041996      
463133215       463218610       463305235       463388231       463455709      
463533885       463608737       463688358       463780460       463889766      
464021773       464137215       464251479       464358761       464464460    
445796261       448597906       449255009       462963687       463042002      
463133223       463218628       463305250       463388306       463455774      
463533935       463608745       463688366       463780486       463889774      
464021781       464137223       464251701       464358944       464464478    
445813124       448579573       449255116       462963703       463042010      
463133314       463218636       463305276       463388355       463456004      
463533950       463608752       463688374       463780494       463889782      
464021815       464137280       464251735       464358969       464464486    
445834674       448579847       449255140       462963737       463042135      
463133348       463218669       463305284       463388389       463456020      
463533976       463608794       463688390       463780502       463890046      
464021880       464137306       464251818       464358977       464464494    
445836489       448579938       449255850       462963745       463042143      
463133371       463218677       463305466       463388397       463456046      
463533984       463608935       463688531       463780528       463890053      
464021914       464137322       464251826       464358985       464464502    
445848476       448579961       449256031       462963778       463042150      
463133397       463218826       463305474       463388603       463456053      
463533992       463608950       463688549       463780593       463890061      
464021922       464137710       464251842       464358993       464464528    
445851702       448580050       449256403       462963950       463042168      
463133512       463218834       463305490       463388645       463456061      
463534107       463608976       463688556       463780924       463890103      
464022136       464137769       464251966       464359017       464464619    
445871221       448580118       449256460       462963992       463042176      
463133579       463218859       463305508       463388652       463456079      
463534123       463608984       463688564       463780981       463890129      
464022151       464137843       464252006       464356724       464464627    
445872799       448582148       449257435       462964008       463042184      
463133587       463218883       463305540       463388678       463456186      
463534149       463608992       463688572       463780999       463890137      
464022185       464137918       464252014       464356732       464464635    
445880636       448582395       449257799       462964016       463042291      
463133611       463218891       463305557       463388694       463456202      
463534198       463609016       463688580       463781328       463890400      
464022201       464137926       464252022       464356765       464464643    
445899271       448582700       449258789       462964040       463042309      
463133629       463218941       463303776       463388702       463456210      
463534214       463609123       463688697       463781344       463890491      
464022227       464137959       464252030       464356781       464464676    
445903503       448582841       449258979       462964131       463042317      
463133843       463218958       463303784       463388884       463456269      
463534313       463609149       463688713       463781369       463890541      
464022268       464138312       464252113       464356799       464464825    
445918238       448582924       449258987       462964172       463042333      
463133850       463218974       463303826       463388892       463456285      
463534321       463609156       463688739       463781575       463890566      
464022573       464138338       464252345       464356815       464464833    
445927312       448584805       449259357       462964206       463042341      
463133876       463218982       463303834       463388918       463456327      
463534339       463609180       463688754       463781583       463890632      
464022581       464138361       464252360       464357078       464464882    
445950553       448585307       449259605       462964214       463042358      
463133926       463219014       463303842       463388934       463456517      
463534347       463609206       463688770       463781609       463890913      
464022623       464138494       464252386       464357086       464464908    
445973167       448585729       449259803       462964222       463041020      
463133934       463219162       463303867       463388959       463456541      
463534354       463609222       463688796       463781617       463890962      
464022680       464138510       464252394       464357128       464464916    
445977994       448585927       449261023       462964347       463041046      
463134080       463219170       463303966       463389015       463456566      
463534370       463609479       463688994       463781625       463890970      
464022698       464138551       464252444       464357151       464465087    
445980089       448585968       449261130       462964354       463041061      
463134106       463219188       463304006       463389189       463456574      
463534503       463609560       463689042       463781658       463890996      
464022979       464138783       464252477       464357185       464465111    
445986284       448586214       449261460       462964370       463041079      
463134114       463219196       463304022       463389197       463456590      
463534511       463609677       463689059       463781856       463891002      
464023001       464138791       464252493       464357375       464465152    
445993496       448588285       449261494       462964388       463041095      
463134130       463219253       463304030       463389262       463454876      
463534560       463609685       463689067       463781914       463891051      
464023068       464138809       464252584       464357409       464465186    
446050973       448588442       449261650       462964412       463041137      
463134205       463219287       463304105       463389270       463454892      
463534578       463609693       463689133       463781948       463891093      
464023126       464138817       464252592       464357417       464465210  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446052367       448588947       449261791       462962770       463041335      
463134361       463219451       463304113       463389296       463454900      
463534610       463609701       463689141       463781955       463891150      
464023274       464138833       464252618       464357441       464465228    
446083594       448589291       449247170       462962796       463041343      
463134379       463219493       463304261       463389338       463454918      
463534644       463609826       463689174       463782003       463891168      
464023340       464138858       464252675       464357458       464465392    
446098287       448589374       449247402       462962804       463041350      
463134403       463219501       463304287       463389403       463454926      
463532879       463609834       463689182       463782052       463891200      
464023399       464139260       464252824       464357748       464465434    
446103616       448589465       449247543       462962820       463041376      
463134437       463219519       463304337       463389429       463454942      
463532895       463609842       463689190       463782235       463891218      
464023431       464139294       464252840       464357763       464465475    
446116972       448590752       449247550       462962853       463041384      
463134452       463219543       463304345       463389445       463455055      
463532903       463609859       463689208       463782243       463891259      
464023514       464139302       464252873       464357789       464465509    
446128720       448590786       449247691       462962903       463041392      
463134460       463219550       463304360       463389452       463455113      
463532911       463609867       463689216       463782284       463891432      
464023662       464139351       464252881       464357797       464465517    
446140246       448591271       449248681       462963067       463041509      
463134650       463219683       463304444       463389460       463455139      
463532929       463609883       463689232       463782326       463891473      
464023712       464139450       464252915       464357813       464465525    
446150765       448591404       449248723       462963083       463041517      
463134684       463219758       463304550       463389478       463455147      
463532952       463610030       463689398       463782391       463891499      
464023811       464139468       464252923       464357904       464463736    
446152860       448591990       449248913       462963091       463041533      
463134692       463219782       463304576       463389486       463455154      
463533059       463610055       463689422       463782425       463891523      
464023829       464139708       464253020       464358167       464463744    
446157760       448593723       449249051       462963125       463041558      
463134718       463219816       463304584       463389494       463455170      
463533067       463610089       463689463       463782540       463891580      
464023837       464139757       464253046       464358175       464463769    
446163909       448593756       449249267       462963133       463041566      
463134726       463219840       463304600       463389502       463455311      
463533075       463610097       463689489       463782599       463891614      
464023860       464139765       464253095       464358209       464463777    
446176414       448593848       449250141       462963141       463041574      
463134734       463219865       463304659       463389510       463455337      
463533125       463610105       463689497       463782607       463891788      
464024116       464139799       464253129       464358225       464463785    
446185423       448593921       449251222       462963265       463041681      
463134759       463220095       463304667       463389528       463455345      
463533158       463610113       463689729       463782615       463891796      
464024124       464139815       464253145       464358258       464463793    
446189276       448593962       449251263       462963273       463041707      
463134767       463220129       463304816       463389536       463455352      
463533166       463610329       463689752       463782649       463891861      
464024157       464139823       464253160       464358308       464463975    
446212607       448595306       449251354       462963281       463041715      
463134775       463220137       463304857       463389668       463455360      
463533497       463610345       463689794       463782656       463891937      
464024173       464139971       464253301       464358506       464464015    
446221475       448595314       449251388       462963307       463041731      
463134809       463220145       463304907       463389692       463455402      
463533505       463610352       463689844       463782862       463891952      
464024181       464140037       464253335       464358548       464464049    
446221541       448595371       449251446       462963331       463041749      
463134817       463220160       463304915       463389700       463455550      
463533513       463610527       463689935       463782920       463892000      
464024223       464140060       464253343       464358555       464464056    
446222556       448595777       449251511       462963547       463041756      
463134833       463220202       463304923       463389718       463455584      
463533539       463610535       463689943       463783050       463892166      
464024413       464140078       464253368       464358589       464464072    
446223117       448595819       449252956       462963554       463041855      
463135046       463220335       463304956       463389759       463455600      
463533554       463608604       463690081       463783068       463892208      
464024439       464140086       464253434       464358654       464464155    
446223208       448596205       449253012       462963570       463041863      
463135061       463220343       463305128       463389767       463455618      
463533729       463608612       463690123       463783084       463892232      
464024496       464136985       464253459       464358662       464464304    
446224032       448598110       449253137       462963604       463041871      
463135087       463220350       463305169       463389882       463455626      
463533778       463608638       463690172       463783118       463892331      
464024538       464137033       464253731       464358779       464464312    
446225377       448598821       449254085       462963612       463041897      
463135095       463220368       463305177       463389890       463455832      
463533786       463608653       463690198       463783126       463892356      
464024652       464137066       464253772       464358902       464464379    
446227118       448599076       449254192       462963653       463041905      
463135111       463220384       463305185       463389916       463455873      
463533844       463608679       463690206       463783175       463892372      
464024686       464137082       464253830       464358910       464464387    
446227464       448599217       449254242       462963786       463041913      
463135137       463220608       463305193       463389924       463455881      
463533877       463608703       463690214       463783191       463892554      
464021955       464137132       464253921       464358928       464464437    
446228165       448599415       449255256       462963810       463042028      
463135236       463220616       463305300       463390005       463455949      
463534016       463608810       463690388       463783209       463892570      
464021989       464137181       464254069       464358936       464464452    
446228223       448599431       449255298       462963851       463042036      
463135251       463220657       463305326       463390013       463455956      
463534024       463608836       463690396       463783241       463892588      
464022029       464137454       464254135       464359025       464464536    
446228231       448599886       449255355       462963893       463042051      
463135277       463220673       463305359       463390138       463455980      
463534032       463608851       463690412       463783373       463892661      
464022052       464137488       464254374       464359124       464464544    
446228256       448600148       449255447       462963901       463042069      
463135285       463220681       463305367       463390146       463456095      
463534040       463608893       463690420       463783407       463892703      
464022060       464137512       464254382       464359140       464464569    
446228397       448600262       449255488       462963943       463042085      
463135319       463220707       463305375       463390161       463456129      
463534073       463608901       463690438       463783415       463892752      
464022102       464137561       464254408       464359157       464464577    
446230534       448600569       449255579       462964065       463042119      
463135327       463220814       463305383       463390203       463456152      
463534081       463609032       463690446       463783423       463893164      
464022292       464137629       464254424       464359199       464464585    
446232258       448600759       449257807       462964073       463042192      
463135574       463220848       463305565       463390229       463456160      
463534222       463609065       463690628       463783431       463893255      
464022326       464137991       464254473       464359207       464464593    
446233546       448601831       449257906       462964099       463042200      
463135582       463220871       463305581       463390252       463456178      
463534230       463609073       463690644       463783449       463893305      
464022334       464138031       464254507       464359223       464464718    
446234098       448601906       449258201       462964115       463042226      
463135590       463220889       463305599       463390609       463456368      
463534248       463609081       463690651       463783621       463893321      
464022391       464138098       464254879       464359231       464464734    
446235335       448602029       449258375       462964123       463042234      
463135624       463220897       463305656       463390617       463456434      
463534263       463609099       463690701       463783639       463893396      
464022557       464138122       464254887       464359264       464464759    
446236580       448602417       449258409       462964230       463042275      
463135640       463220913       463305672       463390682       463456467      
463534289       463609107       463690750       463783654       463893693      
464022565       464138254       464254903       464359272       464464767    
446238180       448602581       449258771       462964248       463042366      
463135681       463219022       463305706       463390690       463456483      
463534305       463609321       463690800       463783696       463893719      
464022763       464138304       464254911       464359496       464464775    
446238792       448603134       449259985       462964263       463042374      
463135814       463219055       463305730       463390708       463456491      
463534388       463609339       463690933       463783738       463893727      
464022789       464138601       464254978       464359538       464464791    
446238982       448603159       449260108       462964271       463042382      
463135822       463219071       463305755       463390716       463456608      
463534412       463609354       463690974       463783761       463893750      
464022797       464138627       464254986       464359546       464464932    
446239915       448603258       449260132       462964289       463042390      
463135848       463219139       463305805       463390864       463456632      
463534438       463609362       463690982       463783951       463893784      
464022821       464138676       464255116       464359587       464464940    
446240822       448603266       449260496       462964297       463042408      
463135855       463219147       463305839       463390872       463456640      
463534453       463609404       463691006       463783969       463893792      
464022912       464138742       464255215       464359603       464464973    
446241002       448603282       449260751       462964438       463042416      
463135871       463219337       463306001       463390922       463456657      
463534461       463609420       463691014       463783977       463894048      
464023175       464138759       464255249       464359611       464464981    
446241010       448603431       449260991       462964453       463042432      
463135905       463219345       463306027       463390948       463456673      
463534487       463609719       463691022       463783993       463894097      
464023183       464138775       464255280       464359751       464464999    
446241291       448604793       449261932       462964461       463042440      
463135970       463219352       463306043       463390955       463456681      
463534669       463609727       463691162       463784009       463894105      
464023191       464138932       464255314       464359769       464465079    
446241887       448604918       449261973       462964537       463042457      
463135988       463219378       463306050       463390971       463456699      
463534677       463609743       463691170       463784017       463894121      
464023209       464138965       464255355       464359843       464465269    
446241945       448605600       449262088       462964552       463042465      
463136002       463219410       463306092       463391128       463456715      
463534685       463609776       463691212       463784256       463894170      
464023233       464139005       464252691       464359868       464465277    
446244295       448605691       449262146       462964578       463042473      
463136044       463219428       463306100       463391136       463456723      
463534701       463609784       463691220       463784280       463891325      
464023530       464139013       464252725       464359892       464465319    
446244741       448607366       449262229       462964586       463042481      
463136051       463219568       463306365       463391144       463456749      
463534719       463609818       463691238       463784314       463891333      
464023571       464139146       464252741       464359900       464465368    
446245037       448607507       449262401       462964594       463042622      
463136077       463219584       463306373       463391169       463456764      
463534727       463609933       463691261       463784348       463891374      
464023589       464139245       464252758       464360155       464465376    
446245631       448607556       449262682       462964602       463042648      
463136184       463219634       463306381       463391177       463456806      
463534735       463609941       463689240       463784355       463891408      
464023597       464139542       464252774       464360213       464465384    
446246233       448608679       449262732       462964628       463042655      
463136192       463219659       463306399       463391185       463456947      
463534743       463609966       463689323       463784363       463891424      
464023613       464139583       464252808       464360221       464465533    
446246381       448609487       449262773       462964636       463042663      
463136200       463219667       463306449       463391300       463456954      
463534750       463609982       463689331       463784538       463891648      
464023647       464139625       464252931       464360320       464465541    
446246787       448610964       449262781       462964818       463042671      
463136218       463219675       463306480       463391318       463456962      
463534792       463609990       463689349       463784579       463891671      
464023894       464139682       464252949       464360338       464465582    
446247363       448611319       449262807       462964867       463042689      
463136226       463219949       463306647       463391326       463456996      
463534818       463610006       463689356       463784587       463891705      
464023936       464139690       464252964       464360353       464465608    
446249096       448611590       449262906       462964917       463042754      
463136242       463220020       463306670       463391342       463457002      
463534859       463610162       463689372       463784595       463891713      
464023951       464139831       464252972       464360593       464465616    
446249922       448611608       449264050       462964958       463042796      
463136325       463220046       463306688       463391375       463457168      
463534966       463610188       463689513       463784611       463891739      
464023993       464139898       464252998       464360635       464465624    
446250219       448612143       449264225       462964990       463042804      
463136341       463220053       463306704       463391391       463457176      
463534974       463610196       463689521       463784678       463891747      
464024017       464139914       464253004       464360692       464465640    
446251167       448613505       449264365       462965005       463042812      
463136358       463220079       463306712       463389544       463457192      
463534982       463610246       463689547       463784793       463892026      
464024041       464139930       464253194       464360700       464465707  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446251431       448613653       449264621       462965161       463042820      
463136366       463220087       463306720       463389551       463457234      
463535021       463610261       463689570       463784801       463892059      
464024231       464139948       464253228       464360726       464465723    
446253692       448613760       449264670       462965187       463042838      
463136374       463220228       463306928       463389569       463457259      
463535054       463610295       463689646       463784827       463892067      
464024249       464140136       464253251       464360742       464465772    
446254823       448613786       449266758       462965195       463042952      
463136382       463220285       463306936       463389593       463457267      
463535088       463610550       463689687       463784843       463892091      
464024298       464140151       464253277       464360858       464465780    
446254880       448613950       449266824       462965211       463042960      
463134841       463220301       463306944       463389601       463457408      
463535260       463610584       463689968       463784892       463892109      
464024314       464140169       464253293       464360890       464465988    
446255036       448614503       449267053       462965229       463042978      
463134858       463220319       463306951       463389643       463457416      
463535286       463610600       463689984       463784926       463892125      
464024322       464140185       464253475       464360916       464466010    
446255119       448616466       449267335       462965252       463042994      
463134916       463220327       463307017       463389783       463457424      
463535328       463610626       463690008       463785162       463892398      
464024348       464140193       464253517       464360932       464466051    
446255861       448616698       449267475       462965344       463043018      
463134940       463220467       463307140       463389809       463457432      
463535336       463610659       463690016       463785170       463892406      
464024777       464140268       464253541       464361070       464466077    
446256281       448616979       449267574       462965351       463043034      
463135020       463220475       463307165       463389833       463457457      
463535344       463610667       463690065       463785188       463892430      
464024850       464140342       464253558       464361120       464466101    
446256331       448617290       449268622       462965385       463043117      
463135145       463220509       463307181       463389841       463457465      
463535369       463610709       463690073       463785196       463892471      
464024868       464140359       464253574       464361294       464466143    
446259277       448617563       449268838       462965393       463043125      
463135152       463220525       463307207       463389858       463457549      
463535450       463610766       463690230       463785212       463892489      
464024884       464140383       464253665       464361302       464466374    
446259566       448601112       449268887       462965419       463043141      
463135178       463220558       463307215       463389874       463457564      
463535526       463610808       463690271       463785238       463892505      
464024900       464140417       464254150       464361328       464466382    
446259772       448601146       449268903       462965427       463043158      
463135194       463220590       463307231       463390021       463457580      
463535534       463610816       463690289       463783274       463892802      
464024918       464140557       464254176       464361351       464466440    
446260705       448601179       449269349       462965500       463043166      
463135202       463220731       463307413       463390054       463457614      
463535583       463610956       463690297       463783290       463892851      
464024942       464140797       464254192       464361369       464466465    
446261117       448601443       449269380       462965526       463043182      
463135210       463220749       463307421       463390088       463457630      
463535617       463610980       463690339       463783308       463892935      
464024975       464140805       464254218       464361401       464466515    
446261141       448601575       449269976       462965534       463043265      
463135335       463220764       463307439       463390096       463457648      
463535799       463610998       463690347       463783316       463893099      
464025006       464140813       464254325       464361658       464466531    
446261901       448601625       449269984       462965559       463043273      
463135475       463220780       463307488       463390104       463457754      
463535831       463611012       463690453       463783340       463893107      
464025022       464140821       464254341       464361716       464466762    
446262362       448602599       449270313       462965567       463043299      
463135517       463220798       463307496       463390120       463457762      
463535849       463611020       463690461       463783480       463893412      
464025097       464140888       464254531       464361757       464466804    
446263378       448602623       449270420       462965575       463043315      
463135525       463220939       463307512       463390260       463457770      
463535856       463611038       463690479       463783514       463893503      
464025105       464140904       464254549       464361773       464466887    
446265472       448602888       449270644       462965666       463043356      
463135533       463220947       463307793       463390328       463457812      
463535864       463611137       463690503       463783530       463893578      
464025246       464141142       464254572       464361856       464466929    
446268393       448602896       449271774       462965708       463043364      
463135558       463220954       463307819       463390344       463457838      
463535898       463611160       463690586       463783571       463893586      
464025261       464141191       464254663       464361864       464466960    
446271447       448602953       449271857       462965716       463043505      
463135707       463220962       463307835       463390443       463457853      
463536045       463611194       463690610       463783605       463893628      
464025279       464141308       464254812       464359280       464466978    
446272734       448603084       449271998       462965724       463043521      
463135715       463221051       463307850       463390476       463458034      
463536052       463611202       463690826       463783613       463893651      
464025287       464141324       464254861       464359298       464467125    
446273047       448603472       449272152       462965732       463043562      
463135764       463221077       463307884       463390567       463458042      
463536086       463611228       463690883       463783795       463893826      
464025295       464141332       464255009       464359330       464467133    
446273146       448603605       449272202       462965740       463043588      
463135772       463221119       463307926       463390724       463458067      
463536136       463611236       463690891       463783811       463893859      
464025311       464141357       464255017       464359397       464467141    
446273500       448603761       449273150       462965856       463043596      
463135798       463221143       463305854       463390757       463458075      
463536169       463611368       463690909       463783837       463893875      
464025626       464141589       464255033       464359405       464467158    
446281925       448604025       449273408       462965864       463043604      
463135806       463221218       463305870       463390781       463458117      
463536185       463611376       463690917       463783860       463893925      
464025634       464141597       464255058       464359413       464467166    
446283632       448604702       449273424       462965872       463043745      
463135913       463221226       463305896       463390799       463458125      
463536292       463611384       463690925       463783894       463893990      
464025659       464141647       464255082       464359629       464467182    
446284093       448604736       449273671       462965880       463043752      
463135921       463221242       463305912       463390831       463458315      
463536417       463611418       463691030       463784058       463894006      
464025741       464141662       464255090       464359637       464467422    
446285157       448605915       449273689       462965930       463043760      
463135939       463221259       463305920       463390849       463458349      
463536482       463611442       463691048       463784066       463894188      
464025758       464141670       464255363       464359645       464467430    
446285512       448606160       449273846       462965948       463043794      
463135947       463221382       463305946       463391003       463458356      
463536490       463611483       463691055       463784074       463894196      
464025808       464142090       464255371       464359660       464467455    
446286163       448606186       449274695       462966078       463043802      
463135954       463221408       463306118       463391037       463458372      
463536524       463611624       463691105       463784165       463894204      
464025980       464142132       464255389       464359686       464467463    
446290132       448606780       449275205       462966102       463043851      
463135962       463221416       463306225       463391052       463458380      
463536532       463611673       463691113       463784199       463894212      
464026020       464142207       464255397       464359736       464467471    
446290751       448606863       449275403       462966110       463042507      
463136093       463221457       463306241       463391086       463458398      
463536649       463611681       463691139       463784223       463894261      
464026046       464142256       464255413       464359918       464467505    
446291064       448607135       449275544       462966144       463042515      
463136135       463221465       463306258       463391102       463456814      
463536656       463611707       463691279       463784371       463894279      
464026061       464142264       464255421       464359959       464467653    
446291536       448609560       449275585       462966169       463042523      
463136143       463221606       463306266       463391110       463456830      
463536680       463611715       463691287       463784389       463894287      
464026111       464142272       464255454       464359967       464467703    
446297434       448610253       449275593       462966185       463042556      
463136150       463221622       463306282       463391201       463456848      
463536706       463611905       463691295       463784421       463894295      
464026145       464142413       464255488       464360007       464467752    
446297509       448610469       449263037       462964651       463042564      
463136168       463221630       463306498       463391219       463456863      
463536797       463611913       463691311       463784462       463894303      
464026376       464142447       464255587       464360023       464467760    
446301251       448610667       449263300       462964693       463042614      
463136176       463221648       463306506       463391235       463456871      
463536805       463611921       463691329       463784470       463894329      
464026467       464142488       464255603       464360122       464467893    
446302416       448610949       449263474       462964727       463042697      
463136259       463221663       463306530       463391250       463456889      
463534867       463611939       463691352       463784504       463894352      
464026558       464142496       464255611       464360387       464467901    
446303687       448612283       449263482       462964735       463042705      
463136267       463221671       463306548       463391284       463457036      
463534883       463611954       463691402       463784686       463894360      
464026566       464142504       464255637       464360395       464467919    
446304834       448612317       449263821       462964743       463042713      
463136275       463221796       463306555       463391292       463457051      
463534917       463611996       463691410       463784694       463894436      
464026590       464142546       464255843       464360445       464467935    
446305633       448612333       449263920       462964750       463042721      
463136291       463221804       463306597       463391417       463457077      
463534925       463612119       463691428       463784728       463894451      
464026608       464142751       464255892       464360460       464467943    
446307951       448612879       449265123       462965013       463042739      
463136309       463221812       463306753       463391466       463457101      
463534941       463612127       463691485       463784744       463894469      
464026723       464142769       464255900       464360494       464467968    
446311979       448612895       449265396       462965070       463042747      
463136317       463221820       463306787       463391490       463457119      
463534958       463612176       463691493       463784777       463894477      
464026749       464142819       464255918       464360551       464465814    
446312118       448613356       449266121       462965096       463042895      
463136432       463221846       463306795       463391516       463457150      
463535096       463612184       463691626       463784785       463894485      
464026798       464142835       464255934       464360775       464465855    
446312472       448615047       449266329       462965104       463042903      
463136457       463221960       463306803       463391524       463457283      
463535104       463612226       463691634       463784934       463894493      
464026871       464142850       464255975       464360791       464465871    
446316473       448615070       449266527       462965112       463042911      
463136473       463221986       463306829       463391557       463457309      
463535179       463612234       463691642       463784975       463894618      
464026897       464143080       464256148       464360809       464465939    
446317778       448615138       449266618       462965138       463042929      
463136481       463221994       463306878       463391581       463457333      
463535195       463612465       463691659       463785006       463894626      
464026913       464143098       464256213       464360825       464465954    
446318222       448615898       449267665       462965260       463042937      
463136499       463222018       463307058       463391607       463457358      
463535211       463612499       463691667       463785022       463894634      
464027010       464143106       464256221       464360833       464465970    
446320269       448616052       449268168       462965302       463042945      
463136507       463222026       463307066       463391615       463457382      
463535229       463612515       463691709       463785105       463894642      
464027028       464143114       464256247       464360841       464466150    
446320624       448616375       449268234       462965310       463043042      
463136515       463222034       463307074       463391623       463457390      
463535377       463612531       463691824       463785113       463894667      
464027036       464143148       464256270       464361187       464466184    
446321416       448618116       449268481       462965328       463043059      
463136523       463222224       463307082       463391656       463457473      
463535385       463612556       463691832       463785246       463894675      
464027044       464143155       464256361       464361211       464466200    
446321739       448618280       449268531       462965336       463043067      
463136549       463222257       463307090       463391672       463457499      
463535393       463610857       463691857       463785279       463894790      
464027051       464140565       464256577       464361245       464466242    
446322620       448618397       449268606       462965435       463043075      
463136556       463222273       463307116       463391797       463457507      
463535401       463610865       463691873       463785287       463894816      
464027168       464140573       464256585       464361252       464466275    
446325490       448619585       449269430       462965443       463043083      
463136564       463222430       463307249       463391805       463457515      
463535419       463610873       463691881       463785329       463894824      
464027184       464140607       464256635       464361260       464466549    
446325821       448619676       449269513       462965450       463043109      
463136663       463222448       463307256       463391839       463457523      
463535435       463610881       463691923       463785337       463894832      
464027200       464140656       464256643       464361278       464466580    
446326415       448619718       449269588       462965468       463043190      
463136671       463222505       463307306       463391847       463457531      
463535625       463610915       463692053       463785345       463894857      
464027218       464140748       464256668       464361468       464466606  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446326464       448619833       449269935       462965476       463043216      
463136689       463222513       463307348       463391870       463457655      
463535708       463610931       463692087       463785352       463894865      
464027226       464140946       464256908       464361476       464466614    
446327066       448619908       449271022       462965492       463043224      
463136705       463222521       463307355       463391979       463457697      
463535724       463611046       463692095       463785360       463894998      
464027234       464140961       464256924       464361484       464466697    
446328023       448619973       449271469       462965583       463043232      
463136721       463222612       463307389       463391987       463457705      
463535732       463611079       463692145       463785378       463895029      
464025147       464141019       464256957       464361500       464466747    
446270134       448620310       449271519       462965609       463043240      
463136739       463222620       463307546       463391995       463457713      
463535781       463611087       463692152       463785394       463895037      
464025154       464141027       464256973       464361518       464466986    
446270191       448620740       449271568       462965617       463043257      
463136820       463222646       463307611       463392001       463457721      
463535922       463611095       463692186       463785436       463895078      
464025162       464141084       464257005       464361641       464467026    
446270423       448622704       449271642       462965625       463043372      
463136838       463222687       463307694       463392043       463457747      
463535955       463611111       463692392       463785451       463895086      
464025188       464141092       464257021       464361922       464467034    
446270852       448622761       449271709       462965641       463043380      
463136853       463222695       463307702       463392050       463457861      
463535971       463611129       463692400       463785659       463895094      
464025238       464141365       464257393       464362102       464467042    
446271231       448622969       449272624       462965658       463043398      
463136861       463222729       463307736       463392159       463457879      
463535997       463611269       463692434       463785717       463895748      
464025360       464141431       464257401       464362128       464467067    
446271421       448623041       449272814       462965757       463043430      
463136879       463221291       463307777       463392183       463457887      
463536003       463611277       463692475       463785733       463895763      
464025378       464141472       464257443       464362177       464467117    
446274052       448623090       449272863       462965781       463043463      
463136887       463221309       463307942       463392191       463457911      
463536011       463611285       463692483       463785766       463895789      
464025436       464141506       464257468       464362193       464467224    
446275109       448624668       449272871       462965799       463043497      
463136978       463221325       463307967       463392217       463457986      
463536219       463611293       463692517       463785774       463895797      
464025592       464141530       464257476       464362227       464467299    
446275455       448625939       449273028       462965815       463043638      
463136986       463221341       463307983       463392233       463458026      
463536227       463611319       463692657       463785907       463895847      
464025600       464141555       464257484       464362268       464467315    
446276966       448626077       449273093       462965823       463043646      
463137000       463221366       463307991       463392258       463458166      
463536235       463611335       463692665       463785923       463895870      
464025840       464141704       464257575       464362342       464467349    
446277220       448626127       449274034       462965849       463043661      
463137026       463221374       463308015       463392340       463458182      
463536250       463611509       463692681       463785949       463896761      
464025857       464141738       464257583       464362466       464467380    
446278772       448626309       449274091       462965955       463043703      
463137042       463221507       463308023       463392381       463458216      
463536276       463611525       463692699       463785972       463896829      
464025873       464141787       464257591       464362516       464467398    
446287419       448626606       449274315       462965989       463043729      
463137067       463221515       463308064       463392407       463458224      
463536284       463611541       463692723       463785980       463896902      
464025907       464141795       464257617       464362771       464467539    
446288102       448628578       449274364       462965997       463043877      
463137208       463221523       463308072       463392423       463458232      
463536540       463611566       463692731       463786004       463896936      
464025949       464141803       464257625       464362862       464467562    
446288383       448628735       449274406       462966003       463043901      
463137216       463221549       463308098       463392449       463458257      
463536565       463611574       463692921       463786129       463896951      
464025956       464142306       464257641       464362870       464467588    
446288862       448629352       449274430       462966052       463043919      
463137224       463221572       463308114       463392472       463458406      
463536573       463611608       463693010       463786145       463897074      
464026152       464142322       464257849       464362953       464467604    
446289050       448629444       449276179       462966060       463043927      
463137232       463221598       463308155       463392647       463458430      
463536581       463611723       463693028       463786194       463897629      
464026160       464142330       464257856       464362979       464467646    
446289399       448629550       449276203       462966193       463043943      
463137273       463221697       463308205       463392654       463458448      
463536615       463611772       463693036       463786244       463897660      
464026210       464142363       464257906       464363183       464467778    
446298606       448630749       449276609       462966243       463043968      
463137281       463221705       463308387       463392704       463458489      
463536623       463611814       463693077       463786251       463897769      
464026251       464142371       464257971       464363225       464467794    
446298978       448630830       449276740       462966250       463043992      
463137414       463221713       463308395       463392712       463458505      
463536813       463611830       463693093       463786269       463897835      
464026293       464142389       464255652       464363266       464467828    
446299372       448630889       449277318       462966292       463044016      
463137471       463221747       463308403       463392720       463458539      
463536839       463611871       463693242       463786434       463897843      
464026319       464142553       464255678       464363274       464467836    
446300212       448631002       449277425       462966359       463044024      
463137562       463221754       463308429       463392738       463458554      
463536847       463611897       463693267       463786442       463897868      
464026616       464142652       464255769       464363290       464467844    
446300568       448631093       449277441       462966391       463044032      
463137570       463221788       463308437       463392829       463458570      
463536862       463612002       463693275       463786459       463894378      
464026632       464142678       464255777       464363324       464467869    
446300709       448631200       449277797       462966441       463044073      
463137588       463221879       463308577       463392860       463458596      
463536870       463612028       463693283       463786467       463894386      
464026640       464142686       464255827       464363522       464468024    
446308140       448632422       449277813       462966474       463044305      
463137794       463221887       463308601       463392878       463458604      
463536912       463612044       463693309       463786491       463894394      
464026681       464142702       464255983       464363530       464468057    
446308298       448632661       449278498       462966508       463044313      
463137802       463221903       463308619       463392886       463458620      
463536938       463612051       463693333       463786525       463894402      
464026707       464142942       464255991       464363548       464468073    
446309452       448633263       449278548       462966516       463044404      
463137893       463221929       463308635       463392894       463458828      
463536961       463612077       463691501       463786657       463894410      
464026715       464142959       464256007       464363563       464468107    
446310021       448633347       449279728       462966524       463044412      
463137901       463221937       463308668       463392902       463458836      
463536995       463612101       463691535       463786723       463894428      
464026921       464142991       464256023       464363571       464468115    
446310344       448633677       449280015       462966656       463044420      
463137919       463221952       463308676       463392985       463458877      
463537001       463612267       463691543       463786772       463894519      
464026939       464143023       464256031       464363589       464468222    
446310864       448635144       449280098       462966680       463044438      
463138040       463222059       463308825       463393033       463458885      
463537019       463612275       463691550       463786780       463894527      
464026954       464143031       464256049       464363779       464468305    
446318784       448635151       449280841       462966706       463044511      
463138065       463222067       463308841       463393058       463458893      
463537183       463612283       463691618       463786806       463894550      
464026962       464143072       464256387       464363803       464468479    
446318958       448635243       449281054       462966714       463044529      
463138073       463222075       463308866       463393066       463458919      
463537209       463612382       463691717       463786830       463894568      
464026988       464143171       464256403       464363829       464468487    
446319022       448635482       449282060       462966730       463044545      
463138081       463222083       463308874       463393082       463459115      
463537266       463612424       463691725       463786954       463894592      
464026996       464143213       464256429       464363845       464468529    
446319105       448635615       449282136       462966755       463044552      
463138099       463222125       463308924       463393090       463459123      
463537274       463612432       463691741       463786970       463894600      
464027069       464143239       464256460       464363878       464468578    
446319873       448635672       449282219       462966888       463044578      
463138123       463222133       463308932       463391680       463459149      
463537290       463612572       463691758       463786996       463894683      
464027077       464143254       464256478       464363894       464468826    
446320061       448637512       449282250       462966904       463044586      
463136598       463222281       463309195       463391706       463459156      
463537498       463612580       463691774       463787002       463894725      
464027093       464143270       464256551       464363977       464468834    
446322646       448637975       449282359       462966912       463044727      
463136606       463222323       463309203       463391722       463459172      
463537522       463612622       463691816       463787028       463894741      
464027101       464143288       464256767       464363993       464468891    
446324113       448638460       449282441       462966920       463044735      
463136622       463222349       463309245       463391748       463459354      
463537548       463612648       463691931       463787069       463894758      
464027135       464143296       464256791       464364025       464468941    
446324147       448638569       449283563       462966953       463044750      
463136630       463222356       463309328       463391755       463459362      
463537555       463612713       463691972       463787168       463894774      
464027150       464143304       464256817       464364033       464468974    
446324386       448620880       449283571       462967019       463044826      
463136648       463222398       463309336       463391771       463459370      
463537597       463612721       463691980       463787184       463894782      
464027242       464143338       464256825       464364041       464469030    
446325003       448620906       449283878       462967134       463044842      
463136655       463222406       463309500       463391904       463459420      
463537647       463612747       463691998       463787218       463894881      
464027259       464143353       464256833       464364058       464469188    
446325292       448621037       449284199       462967167       463044933      
463136754       463222539       463309518       463391912       463459438      
463537787       463612754       463692020       463787226       463894915      
464027267       464143361       464256874       464364132       464469196    
446328353       448621417       449284215       462967183       463044958      
463136762       463222547       463309583       463391920       463459446      
463537845       463612887       463692046       463787234       463894923      
464027275       464143403       464257039       464364199       464469212    
446329179       448621482       449284348       462967209       463044966      
463136770       463222554       463309609       463391938       463459537      
463537860       463612937       463692228       463787242       463894949      
464027291       464143593       464257161       464364207       464469220    
446330151       448623587       449285212       462967233       463044974      
463136788       463222562       463309641       463391946       463459552      
463537878       463613117       463692285       463785469       463894972      
464027309       464143619       464257179       464364223       464469246    
446331027       448623884       449285287       462967241       463044982      
463136804       463222570       463309757       463391961       463459560      
463537886       463613141       463692319       463785477       463894980      
464027317       464143692       464257229       464364231       464469287    
446331480       448624213       449285428       462967365       463045005      
463136812       463222588       463309781       463392068       463459594      
463537894       463613158       463692343       463785485       463895326      
464027325       464143718       464257237       464364256       464469519    
446332264       448624262       449285618       462967373       463045112      
463136895       463222760       463309807       463392076       463459602      
463538090       463613166       463692368       463785592       463895474      
464027358       464143726       464257252       464364348       464469527    
446332470       448626622       449285949       462967399       463045146      
463136903       463222802       463309815       463392084       463459610      
463538124       463613224       463692384       463785618       463895516      
464027366       464143817       464257492       464364371       464469576    
446332850       448626853       449287101       462967431       463045195      
463136937       463222828       463309880       463392126       463459834      
463538140       463613232       463692533       463785634       463895607      
464027390       464143981       464257518       464364389       464469618    
446333288       448627026       449287259       462967449       463045203      
463136945       463222836       463309997       463392134       463459842      
463538165       463613455       463692582       463785782       463895664      
464027408       464144021       464257526       464364397       464469642    
446333924       448627232       449287481       462967464       463045211      
463136952       463222893       463310029       463392142       463459875      
463538173       463613463       463692590       463785790       463895938      
464027515       464144039       464257534       464364405       464469659    
446334583       448627422       449287515       462967654       463045393      
463136960       463222927       463310037       463392266       463459941      
463538199       463613489       463692608       463785816       463896183      
464027523       464144047       464257542       464364421       464469824    
446338667       448627810       449287705       462967704       463045419      
463137117       463222950       463310052       463392274       463459958      
463538348       463613497       463692616       463785857       463896605      
464027531       464144070       464257567       464362540       464469832  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446338766       448629758       449287978       462967761       463045435      
463137125       463222984       463310078       463392290       463460170      
463538363       463613505       463692640       463785865       463896654      
464027549       464144088       464257682       464362573       464469857    
446338956       448629881       449289768       462967779       463045443      
463137141       463222992       463310086       463392308       463460204      
463538371       463613513       463692822       463786012       463896696      
464027564       464144252       464257708       464362599       464469899    
446339814       448630020       449289776       462967787       463045450      
463137158       463223008       463308221       463392332       463460295      
463538389       463613745       463692855       463786038       463897082      
464027572       464144278       464257724       464362615       464469907    
446340192       448630202       449290097       462967969       463045468      
463137174       463223107       463308296       463392548       463460329      
463538397       463613752       463692871       463786061       463897108      
464027655       464144286       464257732       464362680       464469956    
446341356       448630319       449290303       462967985       463045674      
463137190       463223115       463308304       463392555       463460337      
463538405       463613778       463692889       463786079       463897207      
464027663       464144294       464257799       464362698       464470103    
446350894       448630541       449290493       462967993       463045690      
463137299       463223131       463308338       463392571       463460378      
463538587       463613786       463692897       463786087       463897231      
464027671       464144302       464257815       464362987       464470111    
446350910       448631440       449291111       462968009       463045708      
463137307       463223156       463308346       463392589       463460527      
463538595       463613794       463692905       463786103       463897561      
464027689       464144336       464258102       464363027       464470152    
446352718       448631705       449291145       462968017       463045716      
463137315       463223172       463308353       463392613       463460535      
463538603       463613802       463693101       463786293       463897900      
464027697       464144450       464258136       464363043       464470160    
446353443       448631747       449291764       462968058       463045724      
463137323       463223180       463308460       463392621       463460550      
463538611       463613927       463693135       463786335       463897959      
464027705       464144476       464258151       464363076       464470178    
446354714       448632117       449292234       462968132       463045732      
463137349       463223289       463308494       463392746       463460568      
463538645       463613935       463693150       463786350       463897991      
464027804       464144484       464258227       464363126       464470186    
446355638       448632133       449292804       462968140       463044180      
463137364       463223305       463308502       463392753       463460618      
463538694       463613976       463693200       463786368       463898080      
464027812       464144492       464258235       464363142       464470285    
446359390       448632190       449292853       462968165       463044198      
463137604       463223313       463308510       463392761       463460667      
463538827       463613984       463693226       463786400       463898106      
464027838       464144500       464258243       464363365       464470293    
446360463       448633776       449278621       462968199       463044222      
463137612       463223339       463308528       463392787       463458646      
463538843       463613992       463693234       463786418       463898122      
464027861       464144526       464258300       464363399       464470301    
446360497       448634089       449278720       462968207       463044230      
463137638       463223362       463308536       463392803       463458661      
463538850       463614024       463693358       463786558       463898148      
464027887       464144948       464258342       464363449       464470327    
446360596       448634485       449279348       462968249       463044248      
463137653       463223388       463308700       463392811       463458679      
463538868       463614198       463693366       463786566       463898270      
464027903       464144963       464258359       464363456       464470343    
446361495       448634493       449279561       462966532       463044255      
463137661       463223495       463308726       463392910       463458695      
463538876       463614222       463693382       463786582       463898353      
464028059       464145028       464258375       464363464       464470350    
446364945       448634808       449279629       462966540       463044446      
463137752       463223503       463308759       463392936       463458729      
463537050       463614230       463693390       463786590       463898445      
464028067       464145036       464258409       464363472       464470442    
446365413       448635078       449279710       462966557       463044453      
463137927       463223511       463308775       463392944       463458794      
463537076       463614255       463693416       463786632       463898528      
464028075       464145077       464258581       464363613       464470475    
446366684       448636035       449281104       462966599       463044461      
463137943       463223529       463308809       463392951       463458943      
463537126       463614263       463693457       463786871       463898734      
464028109       464145093       464258854       464363621       464470483    
446368508       448636209       449281146       462966623       463044479      
463137950       463223545       463308817       463392969       463458950      
463537134       463614289       463693499       463786913       463899328      
464028117       464145309       464258870       464363662       464470491    
446368862       448636381       449281302       462966763       463044487      
463137968       463223552       463309039       463392977       463458976      
463537142       463614404       463693523       463786921       463899351      
464028125       464145325       464258912       464363712       464470525    
446370124       448636654       449281609       462966771       463044495      
463138008       463223727       463309047       463393116       463458984      
463537159       463614412       463693531       463786939       463899377      
464028216       464145341       464258920       464363761       464470533    
446374357       448636712       449281757       462966797       463044594      
463138032       463223743       463309062       463393124       463459040      
463537373       463614420       463693549       463786947       463899450      
464028224       464145366       464258961       464363902       464468594    
446375966       448636977       449281898       462966805       463044602      
463138149       463223768       463309146       463393140       463459081      
463537381       463614438       463693556       463787085       463899476      
464028232       464145374       464259001       464363928       464468610    
446376113       448638593       449282870       462966847       463044677      
463138164       463223800       463309153       463393157       463459206      
463537449       463614461       463693713       463787093       463899484      
464028273       464145424       464259159       464363936       464468636    
446377491       448638791       449282995       462967035       463044685      
463138172       463223818       463309161       463393165       463459214      
463537456       463614487       463693739       463787101       463899799      
464028281       464145713       464259241       464363944       464468677    
446377939       448639278       449283332       462967043       463044701      
463138214       463223917       463309369       463393181       463459248      
463537472       463614594       463693762       463787119       463899823      
464028299       464145754       464259340       464363951       464468776    
446383754       448639369       449283498       462967076       463044859      
463138248       463223925       463309401       463393207       463459255      
463537480       463614636       463693770       463787127       463899849      
464028646       464145804       464259365       464363969       464469055    
446387557       448639500       449283555       462967092       463044875      
463138263       463223933       463309419       463393223       463459271      
463537662       463614644       463693846       463787143       463900050      
464028695       464145820       464259431       464364074       464469071    
446388266       448639674       449284561       462967118       463044883      
463138271       463223982       463309427       463393231       463459297      
463537696       463614669       463693853       463787275       463900159      
464028893       464145853       464259571       464364082       464469097    
446389611       448639773       449284611       462967126       463044891      
463138297       463223990       463309435       463393256       463459461      
463537704       463614685       463693986       463787325       463900175      
464028901       464145861       464259613       464364090       464469105    
446390635       448640219       449284835       462967290       463044909      
463138305       463224006       463309666       463393264       463459487      
463537712       463614701       463694018       463787341       463900449      
464028927       464143411       464259647       464364108       464469147    
446391708       448640292       449284926       462967308       463044925      
463138313       463224113       463309682       463393280       463459495      
463537738       463612960       463694075       463787358       463900456      
464028935       464143536       464259662       464364116       464469162    
446397739       448640748       449284991       462967324       463045013      
463138321       463224121       463309690       463393371       463459529      
463537746       463612978       463694091       463787366       463900522      
464029099       464143551       464259670       464364124       464469303    
446397762       448640920       449286624       462967332       463045047      
463138354       463224162       463309708       463393413       463459669      
463537902       463612994       463694109       463787382       463900621      
464029107       464143569       464259985       464364264       464469386    
446398380       448642488       449286657       462967357       463045054      
463138586       463224170       463309716       463393421       463459677      
463537977       463613075       463694117       463787390       463900647      
464029131       464143577       464259993       464364272       464469402    
446399065       448642561       449286871       462967506       463045062      
463138602       463224188       463309740       463393447       463459735      
463538009       463613083       463694315       463787416       463900688      
464029156       464143825       464260066       464364280       464469410    
446399875       448642652       449286947       462967522       463045096      
463138644       463224212       463309898       463393454       463459750      
463538066       463613109       463694323       463787440       463900852      
464029172       464143841       464260082       464364298       464469436    
446400004       448642793       449286988       462967571       463045229      
463138651       463224428       463309906       463393488       463459776      
463538082       463613240       463694364       463787457       463900902      
464029180       464143858       464260108       464364306       464469501    
446335077       448643577       449288208       462967613       463045252      
463138750       463224451       463309930       463393629       463459784      
463538223       463613257       463694380       463787473       463900910      
464027416       464143908       464260181       464364314       464469667    
446337818       448645283       449288331       462967811       463045294      
463138768       463224469       463309971       463393645       463459974      
463538280       463613315       463694398       463787515       463900936      
464027440       464143924       464260496       464364439       464469675    
446337958       448645721       449288398       462967845       463045302      
463138818       463224477       463309989       463393660       463459982      
463538298       463613349       463694414       463787655       463900993      
464027457       464143973       464260538       464364447       464469683    
446338105       448646000       449288463       462967852       463045336      
463138834       463224485       463310110       463393678       463460006      
463538314       463613380       463694588       463787689       463901256      
464027465       464144104       464260546       464364454       464469790    
446338469       448646463       449288471       462967886       463045385      
463138842       463224501       463310185       463393694       463460014      
463538322       463613422       463694596       463787754       463901322      
464027481       464144161       464260561       464364462       464469808    
446341398       448646893       449288711       462967894       463045500      
463138859       463223024       463310219       463393710       463460030      
463538330       463613521       463694612       463787770       463901397      
464027499       464144195       464260702       464364488       464469816    
446345936       448648600       449290576       462967928       463045609      
463139014       463223032       463310268       463393801       463460105      
463538421       463613547       463694620       463787788       463901413      
464027580       464144203       464260744       464364496       464469964    
446348062       448648683       449290642       462968066       463045625      
463139048       463223057       463310276       463393835       463460402      
463538470       463613596       463694638       463787812       463901488      
464027606       464144229       464261049       464364504       464469980    
446348476       448648774       449290931       462968074       463045633      
463139071       463223081       463310300       463393850       463460410      
463538488       463613679       463694679       463788109       463901496      
464027614       464144245       464261098       464364512       464470004    
446348559       448648857       449291046       462968082       463045658      
463139097       463223099       463310334       463393876       463460428      
463538520       463613695       463694869       463788117       463901751      
464027622       464144344       464261130       464364538       464470012    
446349136       448648907       449291079       462968090       463045666      
463139121       463223206       463310359       463393892       463460436      
463538538       463613729       463694877       463788182       463901769      
464027630       464144369       464261205       464364553       464470046    
446356883       448649046       449291103       462968108       463045765      
463139139       463223214       463310367       463393900       463460469      
463538702       463613836       463694893       463788190       463901850      
464027648       464144385       464261221       464364579       464470053    
446357477       448650259       449293182       462968116       463045799      
463139329       463223222       463310383       463394015       463460519      
463538736       463613844       463694927       463788265       463901868      
464027721       464144393       464261254       464364587       464470202    
446358020       448650408       449293190       462968256       463045807      
463139360       463223248       463310565       463394023       463460691      
463538744       463613885       463694968       463788273       463901926      
464027747       464144427       464261403       464364678       464470210    
446358665       448650580       449293372       462968298       463045815      
463139386       463223263       463310573       463394031       463460741      
463538751       463613893       463694992       463788497       463901959      
464027754       464144443       464261478       464364702       464470244    
446358822       448650937       449293448       462968306       463045849      
463139394       463223271       463310607       463394049       463460808      
463538769       463613901       463695338       463788539       463902163      
464027762       464144559       464261510       464364728       464470251    
446358954       448651232       449293570       462968314       463045856      
463139428       463223396       463310631       463394056       463460832      
463538785       463613919       463695353       463788612       463902171      
464027796       464144567       464261528       464364736       464470269    
446361735       448651273       449293737       462968322       463045864      
463139444       463223420       463310664       463394064       463460840      
463538884       463614032       463695361       463788620       463902189      
464027929       464144575       464261544       464364744       464470384  



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446362436       448652271       449293794       462968348       463045872      
463139576       463223438       463310714       463394155       463460857      
463538892       463614073       463695379       463788638       463902247      
464027952       464144583       464261627       464364751       464470392    
446363772       448652446       449293828       462968363       463045880      
463139592       463223461       463310904       463394171       463460915      
463538900       463614081       463695387       463788646       463902270      
464027978       464144625       464258599       464364868       464470400    
446363954       448652610       449294818       462968405       463045898      
463139600       463223479       463310912       463394189       463460923      
463538926       463614123       463695411       463788752       463902304      
464027994       464144922       464258623       464364876       464470418    
446364309       448652867       449294826       462968413       463045914      
463139618       463223487       463310920       463394197       463460956      
463538942       463614131       463695544       463788778       463898817      
464028018       464145150       464258631       464364884       464470426    
446364374       448652917       449295047       462968447       463046045      
463139683       463223560       463310938       463394205       463461038      
463538959       463614164       463695551       463788794       463898882      
464028042       464145184       464258813       464364892       464470434    
446370322       448655217       449295971       462968454       463046078      
463139691       463223578       463310953       463394221       463461178      
463538967       463614305       463695577       463788810       463898965      
464028133       464145218       464258839       464364918       464470566    
446370728       448655589       449296052       462968462       463046086      
463139840       463223602       463310961       463394338       463461194      
463538975       463614321       463695585       463788836       463899039      
464028158       464145226       464258847       464364926       464470582    
446372716       448655621       449296086       462968645       463046102      
463139857       463223628       463311175       463394353       463461210      
463538991       463614347       463695601       463788844       463899211      
464028166       464145267       464259084       464365006       464470616    
446373052       448655654       449296110       462968652       463046136      
463139881       463223644       463311217       463394361       463461228      
463539049       463614388       463695627       463788984       463899252      
464028174       464145283       464259100       464365022       464470632    
446373532       448655852       449296219       462968686       463046169      
463139923       463223834       463311274       463394379       463461236      
463539064       463614495       463693580       463789008       463899518      
464028182       464145440       464259118       464365030       464470640    
446378580       448656371       449297357       462968710       463046417      
463139931       463223842       463311282       463394387       463461251      
463539403       463614503       463693606       463789024       463899591      
464028208       464145515       464259126       464365048       464470657    
446379901       448658765       449297514       462968728       463046441      
463139949       463223867       463311290       463394403       463461426      
463539437       463614537       463693622       463789032       463899609      
464028307       464145549       464259134       464365055       464470665    
446380552       448658799       449297738       462968751       463046474      
463140160       463223883       463311324       463394528       463461517      
463539445       463614552       463693655       463789073       463899617      
464028315       464145671       464259142       464365063       464470707    
446381048       448658898       449297746       462968884       463046565      
463140178       463223891       463311415       463394536       463461574      
463539452       463614578       463693663       463789081       463899666      
464028323       464145879       464259449       464365147       464470715    
446382137       448659037       449298108       462968926       463046573      
463140202       463223909       463311423       463394544       463461608      
463539593       463614586       463693671       463789206       463899708      
464028331       464145895       464259472       464365154       464470723    
446382772       448659300       449298421       462968942       463046581      
463140228       463224048       463311472       463394585       463461632      
463539601       463614719       463693861       463789255       463900209      
464028463       464145903       464259506       464365162       464470731    
446393753       448659466       449299262       462968959       463046748      
463140236       463224055       463311506       463394619       463461855      
463539619       463614727       463693887       463789321       463900282      
464028521       464145945       464259514       464365170       464470749    
446393837       448641209       449299270       462968967       463046763      
463140244       463224071       463311514       463394627       463461863      
463539635       463614735       463693903       463789339       463900332      
464028950       464145978       464259548       464365188       464470848    
446394587       448641225       449299783       462968983       463046789      
463138370       463224089       463311522       463393298       463461871      
463539668       463614784       463693929       463789347       463900340      
464028984       464145994       464259696       464365204       464470871    
446394637       448641340       449300110       462969148       463046797      
463138412       463224105       463311654       463393306       463461954      
463539676       463614792       463693937       463789362       463900407      
464029016       464146018       464259712       464365337       464470897    
446395147       448641407       449300193       462969197       463046805      
463138438       463224238       463311662       463393322       463461962      
463539841       463614818       463693960       463789545       463900415      
464029024       464146067       464259738       464365345       464470905    
446395790       448641795       449300227       462969205       463046847      
463138446       463224253       463311670       463393330       463461970      
463539858       463614834       463694141       463789552       463900696      
464029040       464146075       464259779       464365378       464470939    
446401036       448641977       449301464       462969213       463047050      
463138453       463224287       463311712       463393355       463462184      
463539866       463614842       463694166       463789560       463900720      
464029081       464146091       464259878       464365451       464470962    
446401457       448644146       449301506       462969254       463047100      
463138511       463224295       463311738       463393363       463462192      
463539874       463614859       463694208       463789578       463900753      
464029263       464146109       464259928       464365592       464471127    
446401671       448644666       449301605       462969270       463047118      
463138669       463224378       463311753       463393538       463462234      
463539908       463614909       463694216       463789586       463900761      
464029297       464146117       464260215       464366079       464471135    
446402158       448644708       449301985       462969437       463047134      
463138677       463224519       463311951       463393546       463462275      
463539924       463614933       463694240       463789594       463900779      
464029305       464146331       464260264       464366137       464471150    
446402190       448645093       449302660       462969452       463047142      
463138685       463224527       463311969       463393595       463462283      
463540062       463614941       463694448       463787523       463900829      
464029339       464146349       464260314       464366194       464471176    
446403388       448647123       449302751       462969478       463047159      
463138693       463224535       463311977       463393603       463462309      
463540088       463615021       463694505       463787580       463901025      
464029370       464146356       464260397       464366202       464471184    
446403818       448647248       449303304       462969486       463047324      
463138735       463224543       463312009       463393611       463462499      
463540146       463615047       463694513       463787598       463901066      
464029404       464146372       464260439       464366210       464471226    
446403859       448647297       449303312       462969502       463047373      
463138743       463224550       463312025       463393728       463462572      
463540229       463615062       463694539       463787622       463901074      
464029438       464146422       464260777       464366228       464471366    
446404493       448647776       449303338       462969551       463047381      
463138875       463224568       463312033       463393736       463462606      
463540526       463615070       463694562       463787630       463901090      
464029446       464146463       464260835       464366509       464471390    
446404972       448647933       449303387       462969676       463047449      
463138891       463224576       463312207       463393744       463462663      
463540559       463615088       463694695       463787648       463901108      
464029453       464146588       464260850       464366558       464471416    
446405854       448648121       449303726       462969684       463047571      
463138917       463224600       463312223       463393751       463462770      
463540567       463615104       463694752       463787879       463901207      
464029487       464146596       464260918       464366590       464471424    
446406787       448649129       449304229       462969700       463047605      
463138982       463224626       463312249       463393769       463462812      
463540575       463615310       463694778       463787887       463901595      
464029537       464146612       464260934       464366608       464471432    
446412157       448649194       449305127       462969734       463047613      
463138990       463224634       463312256       463393785       463462895      
463540609       463615328       463694786       463787952       463901611      
464029719       464146620       464261023       464366632       464471465    
446412314       448649855       449305580       462969742       463047639      
463139006       463224659       463312264       463393926       463462911      
463540625       463615336       463694810       463787960       463901629      
464029784       464146646       464261270       464366657       464470772    
446413056       448650069       449306307       462969759       463047647      
463139154       463224667       463312272       463393959       463462945      
463540773       463615393       463694828       463787994       463901645      
464029834       464146653       464261296       464364595       464470798    
446413171       448650135       449306406       462969874       463047688      
463139188       463224758       463310409       463393967       463462986      
463540799       463615419       463695056       463788083       463901728      
464029842       464146836       464261312       464364603       464470806    
446413874       448651497       449308691       462969882       463047845      
463139204       463224766       463310417       463393983       463463190      
463540864       463615427       463695114       463788315       463902007      
464029875       464146851       464261338       464364629       464470814    
446414286       448651539       449308741       462969890       463047852      
463139220       463224774       463310441       463393991       463463232      
463540948       463615617       463695171       463788323       463902031      
464029909       464146885       464261346       464364637       464470830    
446417685       448651612       449308907       462969908       463047886      
463139238       463224790       463310532       463394007       463463273      
463540963       463615625       463695213       463788349       463902056      
464030113       464146901       464261361       464364652       464470996    
446417784       448651935       449308931       462969916       463047928      
463139246       463224808       463310722       463394072       463463299      
463540971       463615674       463695254       463788406       463902080      
464030121       464146943       464261650       464364660       464471028    
446418998       448652172       449309020       462969924       463047936      
463139451       463224824       463310805       463394080       463463307      
463541250       463615724       463695262       463788430       463902098      
464030139       464146950       464261684       464364769       464471036    
446419194       448652230       449309038       462970112       463045922      
463139485       463224931       463310813       463394106       463463315      
463541276       463615732       463695429       463788489       463902130      
464030196       464147123       464261726       464364777       464471051    
446419343       448652974       449295195       462970120       463045930      
463139493       463224964       463310839       463394130       463461061      
463541292       463615740       463695437       463788679       463902320      
464030287       464147149       464261759       464364793       464471069    
446419632       448653204       449295203       462970146       463045963      
463139519       463224972       463310847       463394148       463461087      
463541300       463615856       463695445       463788687       463902353      
464030303       464147164       464261767       464364819       464471093    
446424665       448653824       449295286       462970187       463046029      
463139535       463224998       463311043       463394239       463461095      
463541318       463615864       463695460       463788695       463902437      
464030568       464147198       464261775       464364827       464471275    
446425795       448654376       449295336       462970203       463046037      
463139717       463225011       463311068       463394254       463461111      
463541326       463615872       463695486       463788711       463902494      
464030600       464147214       464261809       464364850       464471283    
446425985       448654426       449296896       462968488       463046177      
463139733       463225037       463311084       463394288       463461137      
463539130       463615880       463695502       463788745       463902502      
464030659       464147586       464261858       464364934       464471291    
446426819       448656736       449296938       462968546       463046193      
463139741       463225128       463311092       463394296       463461152      
463539148       463615898       463695692       463788885       463902536      
464030667       464147602       464261866       464364942       464471317    
446428104       448657247       449296946       462968561       463046268      
463139766       463225136       463311126       463394304       463461285      
463539213       463615906       463695700       463788919       463902593      
464030683       464147636       464261882       464364959       464471325    
446432874       448657270       449296987       462968587       463046326      
463139774       463225144       463311332       463394411       463461376      
463539262       463616011       463695718       463788943       463902601      
464030717       464147719       464261924       464364975       464471358    
446432973       448657601       449297050       462968603       463046383      
463139824       463225169       463311340       463394429       463461384      
463539270       463616029       463695742       463788950       463902650      
464030964       464147735       464261932       464364983       464476811    
446434219       448658393       449297274       462968777       463046631      
463140004       463225201       463311365       463394445       463461392      
463539288       463616086       463695767       463788968       463902668      
464031012       464147776       464262153       464364991       446435653      
448658674       449298512       462968785       463046656       463140046      
463225243       463311381       463394452       463461400       463539486      
463616151       463695791       463789099       463902734       464031020      
464147982       464262260       464365089       446436529       448659631      
449298694       462968793       463046664       463140053       463225474      
463311399       463394478       463461418       463539494       463616169      
463695817       463789123       463902866       464031038       464147990      
464262294       464365097       446438400       448659938       449298702      
462968819       463046672       463140079       463225490       463311407      
463394494       463461707       463539502       463616177       463695825      
463789149       463902874       464031095       464148006       464262344      
464365105    



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446443186       448660076       449298710       462968843       463046680      
463140129       463225516       463311555       463394643       463461715      
463539528       463616326       463695833       463789156       463902924      
464031103       464148048       464262369       464365113       446443830      
448660126       449298801       462968868       463046698       463140152      
463225524       463311571       463394650       463461723       463539544      
463616433       463695841       463789164       463902940       464031228      
464148063       464262575       464365121       446444473       448660266      
449300342       462969007       463046888       463140269       463225557      
463311589       463394684       463461756       463539551       463616441      
463695858       463789172       463902957       464031236       464148071      
464262617       464365139       446446601       448660530       449300367      
462969031       463046912       463140368       463225565       463311605      
463394692       463461764       463539692       463616474       463696005      
463789370       463902965       464031269       464148253       464262641      
464365253       446446650       448660753       449300672       462969049      
463046953       463140376       463225821       463311613       463394700      
463461830       463539700       463616482       463696039       463789438      
463903179       464031285       464148261       464262674       464365261      
446454167       448660993       449300987       462969064       463046961      
463140400       463225847       463311639       463394718       463462010      
463539718       463616490       463696047       463789446       463903187      
464031293       464148279       464262708       464365303       446454423      
448661462       449301266       462969072       463046979       463140442      
463225854       463311837       463394726       463462044       463539726      
463616789       463696070       463789461       463903237       464031301      
464148311       464262948       464365311       446454969       448661876      
449302769       462969114       463047035       463140459       463225862      
463311845       463394742       463462101       463539767       463616847      
463696088       463789487       463903245       464031467       464148329      
464262989       464365329       446456840       448663815       449302777      
462969288       463047175       463140467       463225870       463311860      
463394767       463462119       463539809       463616870       463696096      
463789495       463903252       464031566       464148337       464263037      
464365683       446457244       448663864       449302850       462969296      
463047209       463140475       463225987       463311894       463394775      
463462127       463539932       463616888       463696187       463789628      
463903278       464031632       464146182       464263045       464365725      
446463655       448664094       449303148       462969304       463047225      
463140509       463226027       463311910       463394783       463462325      
463539940       463616896       463696195       463789651       463903617      
464031640       464146190       464263052       464365733       446464133      
448664144       449303270       462969338       463047258       463140533      
463226035       463311944       463394791       463462333       463539973      
463616912       463696203       463789677       463903724       464031673      
464146216       464263078       464365857       446464364       448664276      
449303296       462969346       463047274       463140541       463226043      
463312090       463394940       463462341       463539981       463614958      
463696229       463789701       463903765       464031780       464146273      
464263284       464365873       446465155       448664672       449304476      
462969395       463047316       463140673       463226076       463312116      
463394957       463462358       463540054       463614974       463696245      
463789727       463903922       464031798       464146281       464263318      
464365998       446465379       448665414       449304609       462969577      
463047464       463140681       463226100       463312132       463395004      
463462374       463540260       463614982       463696252       463789750      
463903955       464031814       464146497       464263334       464366236      
446407074       448665950       449304773       462969593       463047472      
463140699       463226258       463312157       463395012       463462424      
463540328       463614990       463696336       463789768       463904045      
464031830       464146505       464263359       464366251       446407751      
448666263       449304849       462969601       463047498       463140715      
463226274       463312165       463395061       463462697       463540351      
463615005       463696344       463789776       463904250       464031871      
464146513       464263375       464366350       446410573       448666834      
449304955       462969619       463047506       463140731       463226282      
463312173       463395160       463462705       463540443       463615120      
463696351       463789859       463904276       464031913       464146521      
464263383       464366376       446410649       448667386       449304963      
462969635       463047514       463140749       463226332       463312280      
463395194       463462713       463540450       463615153       463696369      
463789875       463904300       464029552       464146554       464263623      
464366392       446411019       448667691       449306430       462969650      
463047563       463140889       463226340       463312298       463395210      
463462721       463540500       463615161       463696377       463789958      
463904334       464029594       464146562       464263631       464366483      
446412058       448668426       449306596       462969767       463047704      
463140913       463226365       463312306       463395228       463462747      
463540682       463615179       463696385       463790154       463904375      
464029628       464146679       464263649       464366699       446416778      
448668434       449307636       462969775       463047712       463140939      
463224675       463312322       463395244       463462994       463540708      
463615229       463696468       463790170       463904409       464029651      
464146687       464263656       464366723       446416935       448668566      
449307826       462969817       463047720       463140947       463224691      
463312405       463395251       463463000       463540724       463615245      
463696476       463790196       463904789       464029669       464146695      
464263722       464366756    



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1